18-23538-rdd          Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50                     Main Document
                                              Pg 1 of 315



WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh
Jessica Liou

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :       Chapter 11
                                                               :
SEARS HOLDINGS CORPORATION, et al.,                            :       Case No. 18-23538 (RDD)
                                                               :
                                                               :       (Jointly Administered)
                  Debtors.1                                    :
----------------------------------------------------------------x




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
(0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC
Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc.
(6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan,
Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC
(8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company,
LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc.
(9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com,
Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); Sears Brands
Management Corporation (5365); and SRe Holding Corporation (4816). The location of the Debtors’ corporate
headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                    Main Document
                                                 Pg 2 of 315



                    NOTICE OF SUCCESSFUL BIDDER AND SALE HEARING

PLEASE TAKE NOTICE THAT:

        1.      Beginning on October 15, 2018 (the “Commencement Date”) and continuing
thereafter, each of Sears Holdings Corporation and its debtor affiliates, as debtors and debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors” or the
“Company”) commenced with the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) a voluntary case under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”).

       2.      On November 19, 2018, the Bankruptcy Court entered the Order Approving Global
Bidding Procedures and Granting Related Relief (the “Global Bidding Procedures Order”)
(ECF No. 816),2 approving global bidding and sale procedures (the “Global Bidding
Procedures”), substantially in the form attached to the Global Bidding Procedures Order as
Exhibit 1, in connection with the sale or disposition of substantially all of the Debtors’ assets (the
“Assets”), among other relief.

        3.     On November 21, 2018, the Debtors filed the Notice of Filing of Global Bidding
Procedures Process Letter (ECF No. 862) (the “Global Process Letter”) soliciting bids on the
Assets including the Debtors’ retail stores or groups of stores (the “Retail Stores”) on a going
concern or liquidation basis and individual target businesses, including Sears Home Services, the
business unit PartsDirect, Sears Auto Centers, and Innovel (the “Target Businesses”) (the Retail
Stores together with the Target Businesses, the “Global Assets”).

        4.      On January 14, 2019, the Debtors commenced an auction for the sale of the Global
Assets (the “Auction”). As announced on the record of the Auction, the Debtors, as directed by
the Restructuring Committee, determined that the offer submitted by Transform Holdco, LLC (the
“Buyer”), established by ESL Investments, Inc. to acquire all or substantially all of the Global
Assets, was the highest or best offer for the Global Assets (the “Successful Bid”). A summary of
the material terms of the Successful Bid are attached hereto as Exhibit A.

        5.     Attached hereto as Exhibit B is a copy of the executed asset purchase agreement
between the Debtors and the Buyer for purchase of the Acquired Assets (as defined in the Asset
Purchase Agreement), dated January 17, 2019 (the “Asset Purchase Agreement”, and the
transactions contemplated and to be effected thereby, the “Global Asset Sale Transaction”).

        6.       A proposed form of order approving the Global Asset Sale Transaction and granting
related relief (the “Sale Order”) is attached hereto as Exhibit C.

                              Assumption and Assignment of Contracts and Leases

       7.      The executory contracts and unexpired leases (the “Contracts and Leases”)
proposed to be assigned or assumed and assigned to the Buyer or its designee pursuant to the Asset

2
 Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the Global
Bidding Procedures Order, the Global Bidding Procedures, or the Global Process Letter, as applicable.

                                                          2
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50         Main Document
                                            Pg 3 of 315



Purchase Agreement (the “Proposed Assumed Contracts”) are identified in the Assumption and
Assignment Notice, filed contemporaneously herewith. The Debtors will also serve Adequate
Assurance Information on Counterparties to the Proposed Assumed Contracts in accordance with
the Global Bidding Procedures Order.

                                  Important Dates and Deadlines

       8.       The hearing to consider approval of the sale of the Global Assets to the Buyer free
and clear of liens, claims, encumbrances and other interests will commence on February 4, 2019
at 10:00 a.m. (Eastern Time) (the “Sale Hearing”). The Sale Hearing will be held before the
Honorable Robert D. Drain, United States Bankruptcy Judge, at the United States Bankruptcy
Court for the Southern District of New York, 300 Quarropas Street, White Plains, New York
10601.

        9.      Any objections to the Global Asset Sale Transaction (each, an “Objection”), must
be filed on or before January 26, 2019 at 4:00 p.m. (Eastern Time) (the “Objection Deadline”).
Objections must be filed and served in accordance with the Global Bidding Procedures Order and
the Amended Order Implementing Certain Notice and Case Management Procedures (ECF No.
405), which are available for download at https://restructuring.primeclerk.com/sears/Home-Index.
Unresolved Objections, if any, will be heard at the Sale Hearing.

Dated: January 18, 2019
       New York, New York

                                          /s/ Sunny Singh
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Jacqueline Marcus
                                          Garrett A. Fail
                                          Sunny Singh
                                          Jessica Liou

                                          Attorneys for Debtors
                                          and Debtors in Possession




                                                3
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730    Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                             Pg 4 of 315



                                              Exhibit A

                                 Material Terms of the Successful Bid




WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                    Main Document
                                               Pg 5 of 315



                                   Material Terms of the Successful Bid

        The following chart contains a summary of certain material terms of the Asset Purchase
Agreement, together with references to the applicable sections of the Asset Purchase Agreement.
The summary set forth below does not contain all of the terms of the Asset Purchase Agreement
and should not be used or relied upon as a substitute for the full terms and conditions set forth in
the Asset Purchase Agreement. The summary of the Asset Purchase Agreement contained herein
is qualified in its entirety by the actual terms and conditions thereof. To the extent that there is
any conflict between any such summary and such actual terms and conditions, the actual terms
and conditions shall control.


                       SUMMARY OF MATERIAL TERMS OF THE SUCCESSFUL BID1


    Sellers                   Sears Holdings Corporation, a Delaware corporation (“SHC” or the “Seller” and
    Preamble                  together with each of its Subsidiaries party to the Asset Purchase Agreement, the
                              “Sellers”).
    Buyer
                              Transform Holdco LLC, a Delaware Limited Liability Company (together with any
    Preamble
                              applicable Affiliated Designee, “Buyer”).

                              The Successful Bid involves the purchase of substantially all of the Assets of the
                              Company, including:

                                  a. A go-forward retail footprint of approximately 425 retail stores under the
                                     “Sears” and “Kmart” brands (the “Retail Stores”) and certain other owned
                                     and leased real estate interests;

                                  b. The Target Businesses, including, among others, businesses conducted at the
                                     Retail Stores, the “Sears Auto Centers” brand, the “PartsDirect” brand, the
                                     “ServiceLive” brand, the “Sears Home Services” brand, the “Wally” brand,
                                     the “Kenmore” and “Diehard” businesses, the “Monark Premium Appliance
    Acquired Assets
                                     Co.” brand, a home delivery and retail installation business, various websites,
    (Section 2.1)
                                     the “Shop Your Way” membership program, and the “Sears Home
                                     Improvement” brand (in certain circumstances only);

                                  c. Certain contracts and agreements related to the Target Businesses including
                                     rights to have the Sellers assume and assign to Buyer certain leases after the
                                     closing occurs under the Asset Purchase Agreement (including certain
                                     manufacturer’s warranties and repaid services contracts);

                                  d. All “Acquired Inventory”, all “Acquired Receivables”, all “Acquired
                                     Equipment” and all “Acquired Improvements” and the right to receive certain
                                     “Pending Inventory”;


1
  Capitalized terms used in this section but not defined therein shall have the respective meanings ascribed to such
terms in the Asset Purchase Agreement.



WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                                 Pg 6 of 315



                                 e. Certain intellectual property owned by the Sellers (including certain
                                    “Collateral” assets;

                                 f.    Certain goodwill associated with the Business;

                                 g. Certain data owned or controlled by the Sellers;

                                 h. Certain claims, causes of action, claims, rights of recovery or rights of set-
                                    off held by the Sellers related to intellectual property matters;

                                 i.    Certain prepaid taxes and certain rights to any refund, rebate or credit of
                                       taxes;

                                 j.    Rights to certain books and records held by the Sellers including non-
                                       disclosure or confidentiality, non-compete or non solicitation agreements
                                       related to the Business, marketing materials and manuals;

                                 k. Certain plans and permits related to the Business;

                                 l.    Certain security deposits held by the Sellers;

                                 m. Certain insurance proceeds;

                                 n. Subject to compliance with the Asset Purchase Agreement including
                                    obtaining the required Bermuda Monetary Authority approval, certain Notes
                                    issued by KCD IP, LLC;

                                 o. All equity interests of SRC O.P. LLC owned by SRC Sparrow 2 LLC as
                                    Seller (subject to certain conditions);

                                 p. Certain actions and other rights, rebates, refunds, audits, rights of recovery,
                                    rights of setoff, rights of recoupment, rights of reimbursement, rights of
                                    indemnity or contribution and other similar rights;

                                 q. Certain “Credit Card Claims” arising from Seller’s involvement as a class
                                    plaintiff in the class actions consolidated in the multi-district litigation In re
                                    Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                                    No. 1:05-MD-01720 (E.D.N.Y.) against Visa Inc., Mastercard Inc.,
                                    JPMorgan Chase & Co, Citigroup N.A., Bank of America N.A., and other
                                    defendants, and any proceeds or settlement proceeds thereof;

                                 r.    The proceeds from the closing of the sale under the SHIP Purchase
                                       Agreement (in the amount of approximately $45,000,000), or, if the
                                       transactions under the SHIP Purchase Agreement are not consummated,
                                       certain assets as described in the SHIP Purchase Agreement;

                                 s.    Cash held at the Retail Stores in an amount not to exceed $17,000,000;

                                 t.    To the extent permitted by law, all licenses or permits issued by
                                       governmental authorities; and


                                                         2
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                               Pg 7 of 315



                                 u. Any proceeds from the sale or other disposition of the collateral pledged to
                                    secure the applicable debt obligations with respect to certain credit bids.


 Purchase Price               The Successful Bid includes the following consideration (in connection with which,
 (Section 3.1)                the Buyer has paid a Deposit Amount of $120,000,000):

                                 a. A “Closing Payment Amount” equal to (i) $1,408,450,000; plus (ii) an
                                    amount in cash equal to the store cash (in an amount not to exceed
                                    $17,000,000) as of 12:00 a.m. New York City time on the closing date; plus
                                    (iii) the credit bid release consideration of $35,000,000; less (iv) the
                                    aggregate amount of (A) the credit bid relating to the outstanding obligations
                                    under the “FILO Facility” plus (B) the credit bid in an aggregate amount
                                    equal to $433,450,000 (related to the “Second Lien Term Loan”, the “Second
                                    Lien Line of Credit Facility” and the “Second Lien PIK Notes”), plus (C) the
                                    “FILO Facility Buyout Amount” (if any);

                                 b. Subject to Bankruptcy Court approval, a credit bid pursuant to Section 363(k)
                                    of the Bankruptcy Code of:

                                         i.   all outstanding obligations held by Buyer and its Affiliates as of the
                                              Closing Date under the IP/Ground Lease Term Loan Facility
                                              (together with the IP/Ground Lease Buyout Amount, approximately
                                              $231,000,000);

                                        ii.   all outstanding obligations held by Buyer and its Affiliates as of the
                                              Closing Date under the FILO Facility (together with the FILO
                                              Buyout Amount, approximately $125,000,000);

                                       iii.    obligations held by Buyer and its Affiliates as of the Closing Date
                                              under the Real Estate Loan 2020 (together with the Real Estate Loan
                                              2020 Buyout Amount, in an amount equal to $544,000,000); and

                                       iv.    obligations held by Buyer and its Affiliates as of the Closing Date in
                                              an aggregate amount equal to $433,450,000 under (x) the Second
                                              Lien Term Loan; (y) the Second Lien Line of Credit Facility; and (z)
                                              the Second Lien PIK Notes.

                                 c. Cash in the amount of the outstanding obligations owed to lenders other than
                                    Buyer or its Affiliates as of the Closing Date under (i) the IP/Ground Lease
                                    Term Loan Facility (the “IP/Ground Lease Buyout Amount”), (ii) the FILO
                                    Facility (the “FILO Facility Buyout Amount”), and (iii) the Real Estate Loan
                                    2020 (the “Real Estate Loan 2020 Buyout Amount”), unless such lender(s)
                                    provide written confirmation to the Sellers that such cash payment and the
                                    obligations owed to lenders by the Seller under the IP/Ground Lease Term
                                    Loan Facility, the FILO Facility or the Real Estate Loan 2020, as applicable,
                                    are permanently waived and discharged against the Sellers;




                                                        3
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                                 Pg 8 of 315



                                 d. The “Securities Consideration” which means debt or equity securities in
                                    Buyer, in an amount and form to be determined by Buyer in an amount and
                                    form reasonably acceptable to Buyer, including as to subordination;

                                 e. The “Junior DIP Consideration” consisting of evidence reasonably
                                    satisfactory to the Sellers that all obligations (including any accrued and
                                    unpaid interest) of the Sellers with respect to $350,000,000 aggregate
                                    principal amount outstanding under the Junior DIP Term Loan Agreement
                                    (or such lesser aggregate principal amount outstanding thereunder to the
                                    extent that the junior DIP facility under the Junior DIP Credit Agreement is
                                    not fully drawn as of the Closing Date) have been satisfied and released;

                                 f.    The “L/C Facility Consideration” consisting of evidence reasonably
                                       satisfactory to the Sellers that all obligations of Sellers with respect to
                                       amounts outstanding or commitments under the Citi L/C Facility (but in no
                                       event with respect to a principal amount of greater than $271,000,000) have
 Assumption of                         been satisfied and released, including as contemplated by the Cyrus
 Liabilities                           Financing; and
 (Sections 2.3, 3.5)
                                 g. The assumption of certain of the Sellers’ liabilities including:

                                          i.   All Liabilities of the Seller or any of its Subsidiaries arising out of
                                               the ownership of the Acquired Assets or operation of the Business or
                                               the Acquired Assets on or after the Closing Date that are Related to
                                               any Acquired Asset or to certain payment or performance of
                                               obligations with respect to the Assigned Agreements;

                                         ii.   Certain liabilities related to any claim, arbitration, audit, hearing,
                                               investigation, suit, litigation or other proceedings arising out of the
                                               Assumed Liabilities, the Acquired Assets, or the operation of the
                                               Business on or after the Closing Date;

                                        iii.   Buyer’s obligation to pay the Buyer Occupancy Costs;

                                        iv.    Certain Liabilities for warranties and protection agreements or other
                                               services contracts (other than warranties relating to Intellectual
                                               Property) for the goods and services of Sellers sold or performed
                                               prior to the Closing, including any Liabilities owed by Sears Re to
                                               any Seller in respect of reinsurance of such warranties and protection
                                               agreements;

                                         v.    All Assumed Customer Credits (which relate to existing customer
                                               loyalty programs, Shop Your Way, and any gift cards, gift
                                               certificates, merchandise credits, return credits, customer
                                               membership or customer loyalty discount programs, coupons,
                                               groupons or other similar credits or programs issued by, on behalf of
                                               or in relation to Sellers since January 1, 2018);

                                        vi.    All Cure Costs solely with respect to the Assigned Agreements;



                                                         4
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                                Pg 9 of 315



                                       vii.    Certain tax related Liabilities including Excluded Asset-Sale Taxes;

                                      viii.    Certain employment related Liabilities including with respect to the
                                               Transferred Employees to the extent arising as a result of an event,
                                               action or omission that occurs on or following the Closing;

                                        ix.    The Severance Reimbursement Obligations, Assumed 503(b)(9)
                                               Liabilities, Other Payables and all payment obligations with respect
                                               to the Ordered Inventory in accordance with various terms set forth
                                               in the Asset Purchase Agreement provided that (A) the Severance
                                               Reimbursement Obligations shall not exceed $43,000,000 in the
                                               aggregate, (B) the Assumed 503(b)(9) Claims shall not exceed
                                               $139,000,000 in the aggregate, (C) the Other Payables shall not
                                               exceed $166,000,000 in the aggregate and (D) in certain
                                               circumstances, the amount of these Liabilities will be reduced.

                                        x.     The Assumed Property Tax Liabilities;

                                        xi.    The SHIP Purchase Agreement Liabilities (if the SHIP Closing shall
                                               not have occurred prior to the Closing Date);

                                       xii.    All Liabilities relating to amounts required to be paid by Buyer under
                                               the Transaction Documents; and

                                      xiii.    Certain environmental liabilities.

 Employees                    The Asset Purchase Agreement provides that Buyer will make offers of ongoing
 (Section 9.7)                employment to approximately 45,000 employees.

                              The obligations owed under the DIP Credit Agreement will be refinanced with
                              $850,000,000 in cash to be funded with the proceeds of a new ABL facility by and
 New ABL Facility             among the Buyer, Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith
 (Sections 7.4, 8.5)          Incorporated, Citigroup Global Markets, Inc. and Royal Bank of Canada and the other
                              lenders party from time to time thereto.

                              The Asset Purchase Agreement contemplates a roll-over of $621,000,000 of senior
 Roll-Over of Senior          indebtedness (including $350,000,000 of the amounts owed under the Junior DIP
 Debt (Sections 3.1(e),       Term Loan and approximately $271,000,000 of the Citi L/C Facility) into exit
 3.1(f))                      facilities.

                              Buyer may elect to assign or assume and assign from the Seller to the Buyer (i) the
                              Leases and (ii) all other Contracts Related to the Business to which a Seller is a party
                              and all IP Licenses (excluding certain agreements), which are listed on Schedule
 Assumption and               2.7(a) to the Asset Purchase Agreement (the “Potential Transferred Agreements”).
 Assignment of                Seller is required to provide the schedule of Potential Transferred Agreements to the
 Contracts and                Buyer within five (5) Business Days of the date of the Asset Purchase Agreement.
 Leases
 (Section 2.7, 2.9)           Within five (5) Business Days of delivery of the Potential Transferred Agreements
                              list from Seller to Buyer, Buyer shall deliver to the Seller a list of those Potential
                              Transferred Agreements proposed to be assigned to Buyer or assumed by Seller and
                              assigned to Buyer on the Closing Date (the “Initial Assigned Agreements”). The
                                                         5
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                               Pg 10 of 315



                              Initial Assigned Agreements shall be assigned to the Buyer or assumed by the Seller
                              and assigned to the Buyer on the Closing Date. The Buyer can amend the list of
                              Initial Assigned Agreements in accordance with the terms of the Asset Purchase
                              Agreement until the second (2nd) Business Day prior to the Closing Date.

                              The Asset Purchase Agreement also provides for certain rights for the Buyer to
                              acquire contracts after the Closing Date. At any time prior to the date that is sixty
                              (60) days after the Closing Date, but in no event later than May 3, 2019, Buyer may
                              elect that certain contract and agreements Related to the Business are assumed by the
                              Sellers and assigned to the Buyer.

                              The Asset Purchase Agreement also includes the purchase of the exclusive right to
                              irrevocably select, identify and designate certain Leases for assumption and
                              assignment (the “Designation Rights”) after the Closing Date.
 Designation Rights
                              The Designation Rights terminate upon the expiration of the period commencing on
 (Section 2.6 and
                              the Closing Date and ending on the earliest of (i) five (5) Business Days after delivery
 Article V)
                              of the applicable Buyer Rejection Notice, (ii) the date on which an applicable
                              agreement is assumed and assigned to an Assignee, (iii) the date which is sixty (60)
                              days after the Closing Date and (iv) May 3, 2019.

                              The Parties will use reasonable best efforts to comply with the following milestones:
 Bankruptcy
                                  a. To obtain entry of the Approval Order on or before February 8, 2019; and
 Milestones
 (Section 8.2)
                                  b. To close the Transactions on or before February 19, 2019.

                              The Asset Purchase Agreement provides for certain conditions to Closing, including:
                                 a. KCD IP: The Sellers must have made certain arrangements with respect to
                                     the “KCD IP”. Sellers shall have (i) caused KCD IP, LLC to grant the
                                     Exclusive License in relation to certain intellectual property rights, (ii)
                                     obtained any Consent of KCD IP, LLC and assigned to Buyer as of the
                                     Closing Date all KCD Agreements or (iii) assumed all KCD Agreements
                                     effective as of the Closing Date that provide Sellers with the right to
                                     sublicense KCD IP to Buyer that are designated only for assumption by
                                     written notice of Buyer. Additionally, KCD IP, LLC shall not have
                                     voluntarily filed for bankruptcy under the Bankruptcy Code;
 Closing Conditions
 (Sections 10.8, 10.9,            b. Inventory and Receivables: The aggregate amount of (i) the Inventory
 10.10)                              Value of the Acquired Inventory (excluding any Pending Inventory), (ii) the
                                     amounts due to Seller with respect to (A) the Credit Card Accounts
                                     Receivable and (iii) the Pharmacy Receivables shall be at least
                                     $1,657,000,000 (to the extent that the aggregate amount of items (i) through
                                     (iii) exceeds $1,657,000,000 on the Closing Date, Sellers have limited rights
                                     to reduce such amount); and

                                  c. DIP Credit Agreement and Junior DIP Term Loan: The Company must
                                     satisfy certain financial conditions, including that the aggregate amount
                                     required to be paid to fully satisfy the existing indebtedness of Sellers under
                                     (a) the DIP Credit Agreement shall be no greater than $850,000,000 and (b)

                                                         6
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                               Pg 11 of 315



                                      the Junior DIP Term Loan shall be no greater than $350,000,000 (exclusive
                                      of any accrued and unpaid interest thereon).

                              The Asset Purchase Agreement includes settlement and release provisions to
                              facilitate Buyer’s ability to credit bid pursuant to section 363(k) of the Bankruptcy
                              Code. In particular, the Asset Purchase Agreement contains a release by the Debtors
                              and their estates and certain related parties of any and all Claims and causes of action
                              of the Debtors and their estates against ESL Investments, Inc., JPP, LLC, JPP II, LLC,
                              Eddie S. Lampert and any of their respective directors, officers, or employees, in such
                              capacities and in their individual capacities (collectively, “ESL”) arising under
                              (i) sections 363(k), 502(a) or 510(c) of the Bankruptcy Code, (ii) equitable principles
                              of subordination or recharacterization, or (iii) any other applicable Law that could be
                              asserted to challenge the allowance of (a) the IP/Ground Lease Term Loan Facility,
                              (b) the FILO Facility, (c) the Real Estate Loan 2020, (d) the Second Lien Term Loan,
                              (e) the Second Lien Line of Credit Facility, (f) the Second Lien PIK Notes, and (g) the
                              Citi L/C Facility ((a) through (g) collectively, the “Loans”).

                              For the avoidance of doubt the Released Estate Claims do not include any other
                              Claims or causes of action of the Debtors or their estates against ESL or any other
                              Person, including but not limited to any Claims or causes of action (i) for constructive
                              or actual fraudulent transfer under 11 U.S.C. 544(b) or 550(a) or any applicable state
                              or federal law, for breach of fiduciary duty (including any Claims for breach of
                              fiduciary duty in connection with the incurrence of any debt described on Exhibit G
                              to the Asset Purchase Agreement), or for illegal dividend under 8 Del. C. 170-174 or
                              any other state law; (ii) that are related to Lands’ End, Inc., the “spin-off” (as such
 Release and
                              term is defined in the Information Statement of Lands’ End, Inc. dated March 18,
 Consideration for
                              2014), Seritage Growth Properties, Inc., Seritage Growth Properties, L.P, or the
 Ability to Credit Bid
                              “Transaction” (as that term is defined in the registration statement on Form S-11 filed
 (Section 9.13)
                              by Seritage Growth Properties, which registration statement became effective on June
                              9, 2015), or (iii) that have been asserted by or on behalf of any party in interest in the
                              Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C- 36 cases captioned In the
                              Matter of a Plan of Compromise or Arrangement of Sears Canada Inc., 9370-2751
                              Quebec Inc., 191020 Canada Inc., The Cut Inc., Sears Contact Services Inc., Initium
                              Logistics Services Inc., Initium Commerce Labs Inc., Initium Trading and Sourcing
                              Corp., Sears Floor Covering Centers Inc., 173470 Canada Inc., 2497089 Ontario Inc.,
                              6988741 Canada Inc., 10011711 Canada Inc., 1592580 Ontario Limited, 955041
                              Alberta Ltd., 4201531 Canada Inc., 168886 Canada Inc., and 3339611 Canada Inc.,
                              Ontario Superior Court of Justice Court File No.:. CV-17-11846-00CL.

                              Effective upon the Closing, ESL’s Claims against the Debtors arising under the Loans
                              shall each be deemed allowed for all purposes in the Bankruptcy Cases and under the
                              Bankruptcy Code in the amounts set forth on Exhibit G to the Asset Purchase
                              Agreement, as reduced by the credit bid set forth in Section 3.1(b) of the Asset
                              Purchase Agreement.

                              After giving effect to the credit bid set forth in Section 3.1(b), ESL shall be entitled
                              to assert any deficiency Claims, Claims arising under Section 507(b) of the
                              Bankruptcy Code, or other Claims and causes of action that it may have against the
                              Debtors and their estates in the Chapter 11 Cases, provided that (i) no Claims or
                              causes of action of ESL shall have recourse to, or any other right of recovery from,
                              any Claims or causes of action of the Debtors or their estates related to Lands’ End,
                                                          7
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730         Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                                 Pg 12 of 315



                              Inc., the “spin-off” (as such term is defined in the Information Statement of Lands’
                              End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc., Seritage Growth
                              Properties, L.P, the “Transaction” (as that term is defined in the registration statement
                              on Form S-11 filed by Seritage Growth Properties, which registration statement
                              became effective on June 9, 2015), any Claim or cause of action involving any
                              intentional misconduct by ESL, or the proceeds of any of the foregoing, (ii) any ESL
                              Claims arising under Section 507(b) of the Bankruptcy Code shall be entitled to
                              distributions of not more than $50,000,000 from the proceeds of any Claims or causes
                              of action of the Debtors or their estates other than the Claims and causes of action
                              described in the preceding clause (i); provided further that, in the event that, in the
                              absence of this clause (ii), any such proceeds to the Debtors or their estates would
                              have resulted in distributions in respect of such ESL Claims in excess of $50,000,000
                              , the right to receive such distributions in excess of $50,000,000 shall be treated as an
                              unsecured claim and receive pro rata recoveries with general unsecured claims other
                              than the Claims and causes of action described in the preceding clause (i), and (iii)
                              notwithstanding any order of the Bankruptcy Court to the contrary or section 1129 of
                              the Bankruptcy Code, it shall not be a condition to confirmation of any chapter 11
                              plan filed in the Bankruptcy Cases that any ESL Claims arising under Section 507(b)
                              of the Bankruptcy Code be paid in full or in part.

                              In exchange for the settlement and release provisions, Buyer is providing
                              $35,000,000 in cash, and other good and valuable consideration as described in the
                              Asset Purchase Agreement.

                              Either party may terminate the Asset Purchase Agreement:

                                  a. If the Bankruptcy Court has determined that it will not enter the Approval
                                     Order or if a law, order, or any other action enjoining the Transaction
                                     becomes final and non-appealable;

                                  b. If the closing has not occurred by the close of business on February 19, 2019
                                     (the “Outside Date”) (provided that the right to terminate the Agreement due
                                     to the non-satisfaction of such conditions shall not be available to any party
                                     whose material breach results in the failure of closing by the Outside Date);

 Termination                      c. If Sellers accept a Competing Transaction;
 (Article XII)
                                  d. By mutual agreement;

                                  e. If there is a material breach of a representation or covenant by the other party
                                     that is uncured after notice and cure period; and

                                  f.    If the Bankruptcy Court has not approved the consummation of the
                                        Transactions on or before February 8, 2019, or if the Approval Order has not
                                        been entered on or before February 8, 2019 (or is vacated or stayed as of such
                                        date).

                              Buyer may terminate:




                                                          8
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                              Pg 13 of 315



                                  a. If the bankruptcy case is dismissed or converted to a case under chapter 7 of
                                     the Bankruptcy Code; and

                                  b. if Sears Re shall not have agreed to be bound by all of the terms of the Asset
                                     Purchase Agreement as a Seller by delivering a signature page in the form
                                     attached to the Asset Purchase Agreement by 11:59 p.m. New York City time
                                     on January 22, 2019 (which condition was satisfied on January 18, 2019).

                              Seller may terminate the Asset Purchase Agreement:

                                  a. The conditions under the Asset Purchase Agreement have been satisfied and
                                     the Buyer fails to close the Transactions.

                              In the event of any termination of the Agreement (other than a termination by Sellers
                              for Buyer’s breach or for Buyer’s failure to close the Transactions), Sellers shall
                              promptly (and in no later than two (2) business days following such termination)
                              return to Buyer the Deposit Amount and any other deposit delivered by Buyer to
                              Sellers pursuant to the Bidding Procedures Order.

                              If Seller terminates due to Buyer breach or Buyer’s failure to close the Transactions,
                              Seller’s sole and exclusive remedy is to retain the Deposit Amount.
 Effect of
 Termination
                              Maximum Liability under the Agreement:
 (Section 12.2)
                                  a. Maximum liability of Buyer shall not exceed the Deposit Amount of
                                     $120,000,000; and

                                  b. The maximum liability of the Seller shall not exceed $30,000,000 (except in
                                     the case of a willful and material breach, in which event such maximum
                                     liability shall not exceed $120,000,000).




                                                        9
WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 14 of 315



                                            Exhibit B

                                    Asset Purchase Agreement




WEIL:\96877828\8\73217.0004
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50 Main Document
                                    Pg 15 of 315
                                                            EXECUTION VERSION




                          ASSET PURCHASE AGREEMENT

                          DATED AS OF JANUARY 17, 2019

                                BY AND AMONG

                           TRANSFORM HOLDCO LLC,

                     SEARS HOLDINGS CORPORATION and


                      ITS SUBSIDIARIES PARTY HERETO
18-23538-rdd          Doc 1730          Filed 01/18/19 Entered 01/18/19 22:46:50                                    Main Document
                                                  Pg 16 of 315

                                                TABLE OF CONTENTS

                                                                                                                                   Page



ARTICLE I DEFINITIONS ...........................................................................................................2
          Section 1.1              Definitions ............................................................................................2
          Section 1.2              Other Definitions and Interpretive Matters.........................................34

ARTICLE II PURCHASE AND SALE .......................................................................................35
          Section 2.1              Purchase and Sale of the Acquired Assets..........................................35
          Section 2.2              Excluded Assets..................................................................................39
          Section 2.3              Assumption of Liabilities ...................................................................40
          Section 2.4              Excluded Liabilities ............................................................................43
          Section 2.5              Year-End Adjustments........................................................................45
          Section 2.6              Purchase and Sale of Designation Rights ...........................................45
          Section 2.7              Assignments........................................................................................46
          Section 2.8              Further Assurances .............................................................................48
          Section 2.9              Additional Contracts...........................................................................49
          Section 2.10             Withholding ........................................................................................50
          Section 2.11             Rejection of Outbound IP Licenses ....................................................50
          Section 2.12             Tax Reorganization.............................................................................50
          Section 2.13             Foreign Assets. ...................................................................................51
          Section 2.14             Bulk Transfer Law..............................................................................52

ARTICLE III PURCHASE PRICE ..............................................................................................52
          Section 3.1              Purchase Price.....................................................................................52
          Section 3.2              Cash Deposit.......................................................................................53
          Section 3.3              Closing Payment.................................................................................54
          Section 3.4              Reserved .............................................................................................54
          Section 3.5              Discharge of Assumed Liabilities After Closing................................54

ARTICLE IV CLOSING..............................................................................................................54
          Section 4.1              Closing Date .......................................................................................54
          Section 4.2              Buyer’s Deliveries ..............................................................................54
          Section 4.3              Sellers’ Deliveries...............................................................................55
          Section 4.4              Local Sale Agreements .......................................................................56

ARTICLE V DESIGNATION RIGHTS PERIOD.......................................................................56
          Section 5.1              Parties’ Respective Obligations Before and During Designation
                                   Rights Period ......................................................................................56
          Section 5.2              Assumption .........................................................................................60
          Section 5.3              Election Not to Assume and Assign a Designatable Lease ................61

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLERS .............................62

                                                                   i
18-23538-rdd      Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                                     Main Document
                                            Pg 17 of 315

                                          TABLE OF CONTENTS
                                               (continued)
                                                                                                                              Page


        Section 6.1          Organization and Good Standing........................................................62
        Section 6.2          Authority; Validity; Consents.............................................................62
        Section 6.3          No Conflict .........................................................................................63
        Section 6.4          Environmental Matters .......................................................................63
        Section 6.5          Title to Acquired Assets .....................................................................63
        Section 6.6          Real Property ......................................................................................64
        Section 6.7          Taxes...................................................................................................65
        Section 6.8          Brokers or Finders ..............................................................................65
        Section 6.9          Employee and Employee Plan Matters...............................................65
        Section 6.10         Intellectual Property............................................................................67
        Section 6.11         Material Contracts ..............................................................................69
        Section 6.12         Seller SEC Reports .............................................................................70
        Section 6.13         Financial Statements...........................................................................70
        Section 6.14         Litigation.............................................................................................70
        Section 6.15         No Other Representations or Warranties; No Survival ......................70

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF BUYER ...............................71
        Section 7.1          Organization and Good Standing; Organizational Documents;
                             Ownership...........................................................................................71
        Section 7.2          Authority; Validity; Consents.............................................................71
        Section 7.3          No Conflict .........................................................................................72
        Section 7.4          Financing; Availability of Funds ........................................................72
        Section 7.5          Litigation.............................................................................................73
        Section 7.6          Brokers or Finders ..............................................................................73
        Section 7.7          Condition of Acquired Assets; Representations .................................74
        Section 7.8          No Survival.........................................................................................74

ARTICLE VIII ACTION PRIOR TO THE CLOSING DATE....................................................74
        Section 8.1          Operations...........................................................................................74
        Section 8.2          Bankruptcy Court Matters ..................................................................78
        Section 8.3          Registrations, Filings and Consents....................................................79
        Section 8.4          Financing Assistance; Additional Information ...................................81
        Section 8.5          Financing ............................................................................................83
        Section 8.6          Trade Payables....................................................................................84
        Section 8.7          SHIP Purchase Agreement .................................................................85
        Section 8.8          Transition Services Agreement; Management Services
                             Agreement...........................................................................................85
        Section 8.9          Sparrow Rent ......................................................................................86

ARTICLE IX ADDITIONAL AGREEMENTS ..........................................................................86
        Section 9.1          Access to Information.........................................................................86


                                                            -ii-
18-23538-rdd         Doc 1730          Filed 01/18/19 Entered 01/18/19 22:46:50                                   Main Document
                                                 Pg 18 of 315

                                               TABLE OF CONTENTS
                                                    (continued)
                                                                                                                                Page


         Section 9.2              Tax-Related Undertakings and Characterization of the
                                  Transaction. ........................................................................................86
         Section 9.3              Miscellaneous Tax Matters.................................................................88
         Section 9.4              Payments Received .............................................................................90
         Section 9.5              Post-Closing Books and Records and Personnel ................................90
         Section 9.6              Confidentiality ....................................................................................91
         Section 9.7              Employment Offers. ...........................................................................92
         Section 9.8              Owned Real Property..........................................................................95
         Section 9.9              Title Matters........................................................................................96
         Section 9.10             Use of Name .......................................................................................97
         Section 9.11             Apportionments ..................................................................................97
         Section 9.12             Intercompany IP Agreement; Sublicenses..........................................97
         Section 9.13             Settlement and Release .......................................................................97
         Section 9.14             KCD IP Covenants. ............................................................................99
         Section 9.15             Seritage Master Lease.......................................................................102

ARTICLE X CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO
             CLOSE..........................................................................................................102
         Section 10.1             Accuracy of Representations ............................................................102
         Section 10.2             Sellers’ Performance.........................................................................102
         Section 10.3             No Material Adverse Effect..............................................................103
         Section 10.4             No Order ...........................................................................................103
         Section 10.5             Governmental Authorizations...........................................................103
         Section 10.6             Sellers’ Deliveries.............................................................................103
         Section 10.7             Approval Order.................................................................................103
         Section 10.8             KCD IP .............................................................................................103
         Section 10.9             Inventory and Receivables................................................................103
         Section 10.10            Outstanding DIP Indebtedness .........................................................104

ARTICLE XI CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO
             CLOSE..........................................................................................................104
         Section 11.1             Accuracy of Representations ............................................................104
         Section 11.2             Buyer’s Performance ........................................................................104
         Section 11.3             No Order ...........................................................................................104
         Section 11.4             Governmental Authorizations...........................................................104
         Section 11.5             Buyer’s Deliveries ............................................................................104
         Section 11.6             Bidding Procedures Order ................................................................104
         Section 11.7             Approval Order in Effect ..................................................................104
         Section 11.8             Pay-Down of Real Estate 2020 Loan................................................105

ARTICLE XII TERMINATION ................................................................................................105
         Section 12.1             Termination Events...........................................................................105

                                                                -iii-
18-23538-rdd       Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                                    Main Document
                                             Pg 19 of 315

                                           TABLE OF CONTENTS
                                                (continued)
                                                                                                                              Page


        Section 12.2          Effect of Termination .......................................................................107
        Section 12.3          Termination and Adjustment Rights of Buyer as to Properties
                              and Related Acquired Assets ............................................................107

ARTICLE XIII GENERAL PROVISIONS ...............................................................................109
        Section 13.1          Public Announcements .....................................................................109
        Section 13.2          Notices ..............................................................................................109
        Section 13.3          Amendment; Waiver.........................................................................110
        Section 13.4          Entire Agreement..............................................................................110
        Section 13.5          No Presumption as to Drafting .........................................................111
        Section 13.6          Assignment .......................................................................................111
        Section 13.7          Severability .......................................................................................111
        Section 13.8          Governing Law; Consent to Jurisdiction and Venue; Jury Trial
                              Waiver...............................................................................................111
        Section 13.9          Counterparts......................................................................................113
        Section 13.10         Parties in Interest; No Third Party Beneficiaries ..............................113
        Section 13.11         Fees and Expenses ............................................................................113
        Section 13.12         Non-Recourse ...................................................................................113
        Section 13.13         Schedules; Materiality ......................................................................114
        Section 13.14         Specific Performance........................................................................114

                                                       EXHIBITS

Exhibit A:                  Approval Order
Exhibit B:                  IP Assignment Agreement
Exhibit C:                  IP Power of Attorney
Exhibit D:                  Occupancy Agreement
Exhibit E:                  Assignment and Assumption of Lease
Exhibit F:                  Seller Retained Occupancy Agreement
Exhibit G:                  Credit Bid Release Exhibit




                                                    SCHEDULES

Schedule 1.1(a):            [Reserved]
Schedule 1.1(b):            [Reserved]
Schedule 1.1(c):            Excluded IT
Schedule 1.1(d):            IP/Ground Lease Property
Schedule 1.1(e):            Seller Knowledge Parties
Schedule 1.1(f):            Ordered Inventory
                                                            -iv-
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                    Pg 20 of 315

                              TABLE OF CONTENTS
                                   (continued)
                                                                            Page


Schedule 1.1(g):    Other Payables
Schedule 1.1(h):    [Reserved]
Schedule 1.1(i):    Permitted Post- Closing Encumbrances
Schedule 1.1(j):    Permitted Pre-Closing Encumbrances
Schedule 1.1(k):    Specified Receivables
Schedule 1.1(l):    Warranty Receivables
Schedule 1.1(m):    GOB Leases
Schedule 1.1(n):    GOB Owned Stores
Schedule 1.1(o):    Operating Leases
Schedule 1.1(p):    Operating Owned Properties
Schedule 1.1(q):    Sparrow Properties
Schedule 2.1(a):    Intellectual Property
Schedule 2.1(q):    Proceeds Properties
Schedule 2.7(a):    Potential Transferred Agreements
Schedule 7.1:       Buyer Equity




                                         -v-
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 21 of 315



                              ASSET PURCHASE AGREEMENT

       THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of January 17,
2019 (the “Effective Date”), by and between Transform Holdco LLC, a Delaware Limited Liability
Company (together with any applicable Affiliated Designee (as defined below), “Buyer”), and
Sears Holdings Corporation, a Delaware corporation (“SHC” or the “Seller” and together with
each of its Subsidiaries party hereto, the “Sellers”).

                                   RECITALS
       WHEREAS, among other things, Sellers own and operate, through direct and indirect
Subsidiaries:

        (a)   a national network of retail stores and pharmacies under the “Sears” and “Kmart”
brands as conducted at the Operating Owned Properties and the Operating Leased Properties (as
defined below) and the supporting general and administrative functions related to such retail stores;

         (b)   a national network of specialty stores, including under the “Sears Auto Centers”
brand;

        (c)    a business that provides various home services solutions, including product repair,
repair parts and accessories under the “PartsDirect” brand, home improvement project services,
franchise services in the residential home service sector, repair services under the “ServiceLive”
brand or the “Sears Home Services” brand and home solution technology under the “Wally” brand;

         (d) the KCD Notes (as defined below) and the business of designing, researching,
developing, testing, having made, procuring the manufacture of, packaging, selling, marketing and
distributing products and services under the Kenmore Marks and the DieHard Marks and licensing
the Kenmore Marks and the DieHard Marks to third parties (the “Kenmore/DieHard Business”);

       (e)    a business that distributes and sells appliances under the “Monark Premium
Appliance Co.” brand;

        (f)    a business that provides home delivery and retail installation services, including for
third party customers, freight management, truck-load solutions, warehousing and final-mile
delivery services;

         (g)   various websites under the sears.com and kmart.com banners;

       (h) a membership program for Sellers’ members, including that offered under the
“Shop Your Way” brand; and

         (i)   the “Business” as defined in the SHIP Purchase Agreement (as defined below),

        (collectively, each of (a) through (h) above, (but, in the event that the SHIP Closing (as
defined below) shall have occurred prior to the Closing Date, excluding the “Business” as defined
in the SHIP Purchase Agreement), the “Business”);



                                                 1
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 22 of 315



        WHEREAS, on October 15, 2018, (the “Petition Date”) (or, with respect to certain Sellers
as applicable, following the Petition Date), Sellers filed voluntary petitions for relief (the “Filing”)
commencing cases under chapter 11 of the Bankruptcy Code (the “Bankruptcy Cases”) in the
United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”);


        WHEREAS, Sellers desire to sell to Buyer (or, in accordance with the terms set forth
herein, an applicable Assignee (as defined below)) the Designation Rights (as defined below) and
Acquired Assets (as defined below) and to transfer to Buyer the Assumed Liabilities (as defined
below) and Buyer desires to purchase from Sellers the Designation Rights and Acquired Assets
and to assume from Seller the Assumed Liabilities, in each case on the terms and subject to the
conditions set forth in this Agreement;

       WHEREAS, the Parties (as defined below) desire to consummate the proposed transactions
as promptly as practicable after the Bankruptcy Court enters the Approval Order (as defined
below), subject to the terms of this Agreement; and

         WHEREAS, the Parties desire and intend that the transactions set forth in this Agreement,
together with the Bankruptcy Plan (as defined below), will, unless Buyer elects otherwise pursuant
to this Agreement, (i) constitute one or more plans of reorganization under section 368(a) of the
Code (as defined below) and as qualifying as one or more reorganizations thereunder and (ii)
satisfy the ownership requirements set forth in section 382(l)(5)(A)(ii) of the Code.

       NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants herein contained, and
for other good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged and intending to be legally bound hereby, the Parties agree as follows:

                                             ARTICLE I

                                           DEFINITIONS

      Section 1.1     Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referenced below.

        “401(k) Plan” shall have the meaning set forth in Section 9.7(b).

        “ABL Commitment Letter” shall mean the commitment letter (including all annexes,
exhibits, schedules and other attachments thereto) among Buyer, Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets, Inc. and Royal Bank of
Canada, dated as of the date hereof, as amended, supplemented or replaced in compliance with the
terms hereof and thereof.

      “ABL Financing” shall mean the financing incurred or intended to be incurred pursuant to
the ABL Commitment Letter, including the borrowing of loans contemplated by the ABL
Commitment Letter.


                                                   2
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 23 of 315



        “ABL Financing Sources” shall mean the Financing Sources specified in clause (z) of the
definition of “Financing Sources”.

        “Acquired Assets” shall have the meaning set forth in Section 2.1.

        “Acquired Data” shall have the meaning set forth in Section 2.1(g).

        “Acquired Equipment” shall mean, with respect to any Acquired Property, all Equipment
to the extent located at or on the applicable Acquired Lease Premises or Owned Real Property.

        “Acquired Foreign Assets” shall have the meaning set forth in Section 2.13(a).

       “Acquired Improvements” shall mean, with respect to any Acquired Property, all
Improvements located on or comprising the applicable Acquired Lease Premises or Owned Real
Property.

        “Acquired Intellectual Property” shall have the meaning set forth in Section 2.1(e).

         “Acquired Inventory” shall mean (i) with respect to any Operating Leased Property, all
Inventory which is located at or on the applicable Operating Lease Property as of the Closing Date,
(ii) with respect to any Operating Owned Property, all Inventory which is located at or on the
Operating Owned Property as of the Closing Date, (iii) with respect to any IP/Ground Lease
Property, all Inventory which is located at or on the IP/Ground Lease Property as of the Closing
Date and (iv) all other Inventory Related to the Business other than Inventory included in clause
(ii) of the definition of Excluded Inventory.

       “Acquired Lease” shall mean each Lease that is assumed by any Seller and assigned to
Buyer pursuant to the terms of this Agreement.

       “Acquired Lease Premises” shall mean the Lease Premises which is the subject of an
Acquired Lease.

        “Acquired Lease Rights” shall mean, with respect to an Acquired Lease, all real property
rights and all other rights and interests of the tenant thereunder, including all options to renew,
purchase, expand or lease (including rights of first refusal, first negotiation and first offer), and all
credit for the prepaid rent associated therewith and all Security Deposits made in respect of such
and any Improvements thereon.

       “Acquired Property” shall mean (i) each Lease Premises which is subject to an Acquired
Lease and (ii) each Owned Real Property.

      “Acquired Receivables” shall mean (i) all Credit Card Accounts Receivable, (ii) all
Pharmacy Receivables, (iii) the Specified Receivables and (iv) the Warranty Receivables.

        “Action” shall mean any Claim, action, complaint, suit, litigation, arbitration, appeal,
petition, inquiry, hearing, Order, decree, legal proceeding, investigation or other legal dispute,
whether civil, criminal, administrative or otherwise, at law or in equity, by or before any
Governmental Authority.
                                                 3
18-23538-rdd        Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                            Pg 24 of 315



           “ADA” shall have the meaning set forth in the definition of Law.

           “Additional Contract” shall have the meaning set forth in Section 2.9.

        “Affiliate” shall mean, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, such other Person. For purposes of this
definition, “control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings. Notwithstanding the foregoing, (i) each Seller and its respective
Subsidiaries, on the one hand, shall not, for the purposes of this Agreement, be deemed to be an
“Affiliate” of ESL or Buyer or any of their respective Affiliates (excluding each Seller and its
respective Subsidiaries), on the other hand, and (ii) Buyer, ESL and their Affiliates (excluding
each Seller and its respective Subsidiaries), on the one hand, shall not, for the purposes of this
Agreement, be deemed to be an “Affiliate” of Sellers or any of their respective Subsidiaries, on
the other hand; and Buyer and ESL shall be deemed to be Affiliates of each other.

           “Affiliated Designee” shall have the meaning set forth in Section 13.6.

        “Aggregate DIP Shortfall Amount” shall mean, as of the Closing Date, an amount equal to
$1,200,000,000 less the aggregate amounts required to be paid (net of any available cash) to fully
satisfy the existing indebtedness of Sellers under both (i) the DIP Credit Agreement and (ii) the
Junior DIP Term Loan Agreement.

           “Agreement” shall have the meaning set forth in the Preamble.

           “Agreement Assignment Notice” shall have the meaning set forth in Section 2.7(a)(ii).

           “Allocation Schedule” shall have the meaning set forth in Section 9.3(d).

           “Alternative Financing” shall have the meaning set forth in Section 8.5.

           “Antitrust Actions” shall have the meaning set forth in Section 8.3(d).

           “Antitrust Division” shall mean the Antitrust Division of the United States Department of
Justice.

       “Antitrust Laws” shall mean the Sherman Antitrust Act, the Clayton Antitrust Act of 1914,
the HSR Act and all other federal, state and foreign statutes, rules, regulations, orders, decrees and
other Laws and Orders that are designed or intended to prohibit, restrict or regulate actions having
the purpose or effect of monopolization or restraint of trade or competition.

         “Approval Order” shall mean an Order approving the Transactions entered by the
Bankruptcy Court in the Bankruptcy Cases substantially in the form of Exhibit A attached hereto
or in a form reasonably agreed by Buyer and Sellers prior to the Closing.

           “Arbitrator” shall have the meaning set forth in the definition of Law.

                                                    4
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 25 of 315



        “Assigned Agreements” shall mean (i) the Citi Card Agreement, (ii) the Initial Assigned
Agreements, (iii) the Designatable Leases, solely to the extent designated for assumption by the
Sellers and assignment to Buyer by written notice from Buyer to Sellers delivered prior to the end
of the Designation Rights Period, and (iv) such other Additional Contracts as Buyer elects to have
assigned or assumed and assigned to Buyer in accordance with this Agreement.

       “Assigned Plans and Permits” shall mean, with respect to any Acquired Assets, all Plans
and Permits, if any, that are assignable pursuant to the applicable issuing Governmental Authority
and are Related to such Acquired Asset.

      “Assignee” shall mean, as to any Acquired Lease, Buyer or any other Person designated
by Buyer in the applicable Buyer Assumption Notice.

       “Assignment Actions” shall have the meaning set forth in Section 5.2(c).

       “Assignment and Assumption of Lease” shall have the meaning set forth in Section 5.2(b).


       “Assignment Instruments” shall have the meaning set forth in Section 5.2(c).

       “Assumed 503(b)(9) Claims” shall mean all Liabilities against any of the Debtors arising
under section 503(b)(9) of the Bankruptcy Code.

        “Assumed Customer Credits” shall mean all Liabilities arising under, or relating to, (i) any
existing customer loyalty program (e.g., points, rewards, discounts, etc.) of any of Sellers or
community marketing undertaken by any of Sellers, including Shop Your Way, and (ii) any
Liability in respect of any gift cards, gift certificates, merchandise credits, return credits, customer
membership or customer loyalty discount programs, coupons, groupons or other similar credits or
programs issued by, on behalf of or in relation to Sellers since January 1, 2018.

       “Assumed Liabilities” shall have the meaning set forth in Section 2.3.

       “Assumed Property Tax Liabilities” shall mean all Liabilities for Property Taxes payable
with respect to any Acquired Property for Pre-Assignment Tax Periods, not to exceed
$135,000,000.

       “Assumption Effective Date” shall mean, (i) with respect to the Initial Assigned
Agreements, the Closing Date, (ii) with respect to the Designatable Leases, following the delivery
of the applicable Buyer Assumption Notice, the earliest of (A) the deadline for objecting to
assumption and assignment of such Lease, if no such objection is submitted and (B) the fifth (5th)
Business Day following the date of resolution of any objection to assumption and assignment of
such Lease, if any such objection is timely submitted and (iii) with respect to the Additional
Contracts, the earliest of (A) the deadline for objecting to assumption and assignment of such
Additional Contract, if no such objection is submitted and (B) the fifth (5th) Business Day
following the date of resolution of any objection to assumption and assignment of such Additional
Contract or to proposed Cure Costs, if any such objection is timely submitted.

       “Auction” shall mean the auction undertaken pursuant to the Bidding Procedures Order.
                                              5
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 26 of 315



       “Avoidance Actions” shall mean any and all claims for relief of Sellers under chapter 5 of
the Bankruptcy Code, or state fraudulent conveyance, fraudulent transfer or other similar state
laws.

         “Bankruptcy Cases” shall have the meaning set forth in the Recitals.

         “Bankruptcy Code” shall mean Title 11 of the United States Code, sections 101 et seq.

         “Bankruptcy Court” shall have the meaning set forth in the Recitals.

         “Bankruptcy Plan” shall mean the joint chapter 11 plan for the Sellers in the Bankruptcy
Cases.

       “Bidding Procedures Order” shall mean the Order approving the global bidding procedures
entered by the Bankruptcy Court in the Bankruptcy Cases on November 19, 2018 (Docket No.
816).

         “BMA Consent” shall have the meaning set forth in Section 2.8(e).

         “Books and Records” shall mean, with respect to Sellers, all documents, instruments,
records and other written or electronic materials in whatever form or media (including all hard and
electronic copies, CAD files and all discs, tapes and other media-storage data and materials
containing such information, and including originals, if available) in the possession or control of
Sellers in connection with, or relating to any Acquired Assets, any related Assumed Liabilities, or
the operations of Sellers at any Acquired Property, or the operations of the shopping center in
which such Acquired Property is located, including to the extent in Sellers’ possession or control,
all files, data, reports, surveys (ALTA and topographical), soil reports, title reports and title
insurance policies (including copies of all underlying exception documents), physical inspection,
engineering and asbestos reports, environmental tests, inspections and reports, insurance reports,
schematic plans, site plans and drawings, mailing lists, supplier lists, customer lists, price lists,
financial projections, marketing information and procedures, copies of Tax Returns to the extent
related to the Acquired Assets, advertising and promotional materials, equipment records,
warranty information, architects and engineers agreements, architectural and engineering plans
and specifications, construction contracts, drawings, plans and specifications, records of
operations, manuals of operations or business procedures and other similar procedures, including
all policies and procedures for the protection of individual and consumer privacy (including all
CAD files and all discs, tapes and other media-storage data containing such information). Without
limiting the foregoing, with respect to any Acquired Property, the term “Books and Records” shall
include, to the extent in the possession or control of a Seller, (a) the original file for the applicable
Acquired Property, including the applicable Acquired Lease and any other related Assigned
Agreements, which includes originals of the following: the fully executed Acquired Lease and any
other related Assigned Agreements, together with all Exhibits, Schedules and Addenda thereto,
and all amendments, modifications and supplements thereto; letter agreements; correspondence;
renewal notices; estoppel certificates issued by any Seller or the landlord under any applicable
Acquired Lease; estoppel certificates issued by any party under any applicable easement, operation
and easement agreement, reciprocal easement agreement, declaration of covenants, conditions and
restrictions or similar documents with respect to an Acquired Property (each, an “OEA”);
                                                   6
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 27 of 315



accounting records; gross sales records to the extent reporting of gross sales is required pursuant
to each such Acquired Lease; audit files (whether generated internally or by a third party); surveys
of the Acquired Lease Premises or the common areas of the shopping center in which such
Acquired Property is located with respect to compliance with Law; any OEA and all amendments,
modifications and supplements thereto; the applicable Sellers’ title insurance policy, together with
legible copies of all exception documents; any agreements confirming the commencement date or
other relevant dates in the Acquired Lease; recorded copies of any memorandum of lease; and
lease abstracts, and (b) keys to such Acquired Property, security codes for such Acquired Property
or any of such Acquired Property’s building systems, any keys or security codes for parking and
other common areas of any shopping centers in which such Acquired Property is located and any
other document or information in the possession or control of any Seller useful or necessary to
operate a retail store from the Acquired Lease Premises. Notwithstanding the foregoing, the term
“Books and Records” shall not include (i) personnel files with respect to any Seller employees
who are not Transferred Employees, (ii) any information as to Seller employees that is prohibited
by Law from being delivered by Sellers to Buyer (including (1) employee medical information
protected by the Health Insurance Portability and Accountability Act of 1996, as amended, the
ADA, the Family and Medical Leave Act of 1993, as amended, or the Genetic Information
Nondiscrimination Act of 2008, as amended, (2) any Employment Eligibility Verification on Form
I-9 and (3) any employee background reports), provided that Sellers shall inform Buyer of the
general nature of the materials being withheld and, upon Buyer’s request and at Buyer’s sole cost
and expense, reasonably cooperate with Buyer to provide such materials, in whole or in part, in a
manner that would not result in the outcome described in this clause (ii), including by reasonably
cooperating with Buyer to enter into additional agreements to the extent required to render the
access to any personally identifiable information permissible under any applicable Law or
contractual obligation, (iii) any non-disclosure or confidentiality, non-compete or non-solicitation
agreements other than contemplated by Section 2.1(k) and (iv) the Retained Books and Records.

       “Business” shall have the meaning set forth in the Recitals.

       “Business Day” shall mean any day of the year, other than a Saturday or Sunday, on which
national banking institutions in New York, New York are open to the public for conducting
business and are not required or authorized by Law to remain closed.

       “Business Employees” shall mean each employee who, as of the Closing Date, is primarily
engaged in providing services in connection with, or in support of, the Business, including in any
commercial or corporate function (excluding employees employed in the GOB Leased Stores, the
GOB Owned Stores or at any distribution center which is announced for closing prior to the
Closing Date and any employees who have been provided notice of termination by Sellers prior to
the Closing Date). The number of Business Employees is expected to total approximately 45,000
employees.

       “Business Names” shall have the meaning set forth in the definition of Intellectual
Property.

       “Buyer” shall have the meaning set forth in the Preamble.

       “Buyer Assumption Notice” shall have the meaning set forth in Section 5.2(a).
                                                 7
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 28 of 315



        “Buyer Occupancy Costs” shall mean (i) with respect to any GOB Leased Stores, all
Occupancy Expenses that are incurred, accrued or apportioned solely for the period commencing
on the first calendar day following the GOB Period for such GOB Store and ending at the
expiration of the Designation Rights Period for such GOB Store and (ii) with respect to any
Operating Leased Property, all Occupancy Expenses that are incurred, accrued or apportioned
solely for the period commencing on the Closing Date and ending at the expiration of the
Designation Rights Period for such Operating Leased Property.

       “Buyer Party Release” shall have the meaning set forth in Section 9.13.

       “Buyer Rejection Notice” shall have the meaning set forth in Section 5.3(a).

       “Buyer Related Party” shall mean (i) Buyer, (ii) ESL, (iii) the Cyrus Related Parties and
(iv) any Person who is currently or formerly was a director, officer, employee, stockholder,
member, limited partner, general partner, controlling person, manager, representative, attorney,
agent or successors of Buyer, ESL or any of the Cyrus Related Parties.

       “Buyer’s Savings Plan” has the meaning given in Section 9.7(k)(i).

       “Casualty / Condemnation Event” shall have the meaning set forth in Section 12.3(a).

       “Challenge” shall have the meaning set forth in the definition of Final Order.

       “Citi Card Agreement” shall mean the Second Amended and Restated Program Agreement,
dated as of October 3, 2018, by and among Sears, Roebuck and Co., Sears Brands Business Unit
Corporation, the Other Sears Parties, and Citibank, N.A., as may be amended from time to time.

        “Citi L/C Facility” shall mean that certain letters of credit facility granted pursuant to that
certain Letter of Credit and Reimbursement Agreement, dated as of December 28, 2016 (as at any
time amended, restated, amended and restated, supplemented or otherwise modified), by and
among Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, SHC, Citibank
N.A. as administrative agent, and the financial institutions party thereto from time to time.

        “Claims” shall mean all rights to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured; or rights to an equitable remedy for breach of performance
if such breach gives rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured, or
unsecured, in each case, of whatever kind or description against any Person.

       “Closing” shall have the meaning set forth in Section 4.1.

       “Closing Date” shall have the meaning set forth in Section 4.1.

       “Closing Legal Impediment” shall have the meaning set forth in Section 10.4.

       “Closing Payment Amount” shall have the meaning set forth in Section 3.1(a).

                                                  8
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 29 of 315



        “Code” shall mean the Internal Revenue Code of 1986, as amended.

        “Commitment Letters” shall mean, collectively, the Cyrus Commitment Letter, the Debt
Commitment Letter, the Real Estate Financing Commitment Letter and the Equity Commitment
Letter.

        “Competing Transaction” shall mean any direct or indirect financing, refinancing,
acquisition, sale, divestiture (including by merger, acquisition or other business combination),
public offering, recapitalization, business combination or reorganization, whether in one
transaction or a series of related transactions, of or involving or implicating all or any material part
of the Designation Rights, the Properties, the Leases, the Acquired Assets, the Assumed Liabilities
or any Business (other than any such transaction or series of related transactions with Buyer or any
Affiliate thereof) or any standalone plan of reorganization or liquidation for any Seller that does
not contemplate the consummation of the Transactions.

        “Compliant” shall mean, with respect to the written Required Information that has been or
will be made available to Buyer by the Sellers or any of their respective representatives on their
behalf in connection with the Transactions, that the Sellers’ auditors have not withdrawn any audit
opinion with respect to any financial statements contained in the Required Information for which
they have provided an opinion (unless a new audit opinion is issued with respect to the financial
statements for the applicable periods by such auditors or any other independent public accounting
firm of national standing or otherwise reasonably acceptable to Buyer).

        “Confidential Information” shall mean, with respect to any Person, all information of a
confidential or proprietary nature (whether or not specifically labeled or identified as
“confidential”), in any form or medium, which relates to such Person or their respective business
relations and its respective business activities. Confidential Information includes, but is not limited
to, the following: (i) internal business information (including historical and projected financial
information and budgets and information relating to strategic and staffing plans and practices,
business, training, marketing, promotional and sales plans and practices, cost, rate and pricing
structures and accounting and business methods); (ii) identities and individual requirements of,
and specific contractual arrangements with, such Person’s customers, clients, distributors, vendors,
service providers, independent contractors, joint venture partners and other business relations and
their confidential information; (iii) trade secrets; and (iv) other non-public Intellectual Property.

       “Confidentiality Agreement” shall mean the Confidentiality Agreement, dated as of May
15, 2018, by and between ESL Investments, Inc. and SHC.

        “Consent” shall mean any consent, approval, concession, grant, waiver, exemption,
license, entitlement, suitability determination, franchise, development right, certificate, variance,
registration, permit, Order or other authorization of or notice of any Person.

        “Contract” shall mean any contract, agreement, undertaking, lease, sublease, license,
sublicense, sales order, purchase order or other instrument or commitment, whether written or oral
(including commitments to enter into any of such) that purports to be binding on any Person or
any part of its property (or subjects any such assets or property to an Encumbrance).

                                                   9
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 30 of 315



        “Controlling Person” shall mean ESL Investments, Inc., its Affiliates and their respective
directors and officers.

       “Copyrights” shall have the meaning set forth in the definition of Intellectual Property.

        “CPA Firm” shall mean a national firm of independent public accountants as to which the
Parties mutually agree. In the event the Parties do not mutually agree in a timely manner, the
Bankruptcy Court shall determine the CPA Firm.

       “Credit Bid Release Consideration” shall mean an amount of cash equal to Thirty-Five
Million Dollars ($35,000,000).

        “Credit Card Accounts Receivable” means each Account or Payment Intangible (each as
defined in the UCC) together with all income, payments and proceeds thereof, owed by a credit
card payment processor or an issuer of credit cards to a Seller resulting from charges by a customer
of a Seller on credit cards processed by such processor or issued by such issuer in connection with
the sale of goods by a Seller or services performed by a Seller, in each case in the ordinary course
of its business.

        “Credit Card Claims” means all claims arising from Seller’s involvement as a class plaintiff
in the class actions consolidated in the multi-district litigation In re Payment Card Interchange Fee
and Merchant Discount Antitrust Litigation, No. 1:05-MD-01720 (E.D.N.Y.) against Visa Inc.,
Mastercard Inc., JPMorgan Chase & Co, Citigroup N.A., Bank of America N.A., and other
defendants, alleging antitrust violations in relation to certain practices with respect to merchant
processing fees and merchant processing agreements attributable to merchants that accepted Visa
Inc. or Mastercard Inc. credit or debit cards beginning on January 1, 2004, and any proceeds
thereof, including proceeds arising from any settlement with respect to the foregoing.

        “Cure Costs” means all amounts payable in order to cure any monetary defaults required
to be cured under section 365(b)(1) of the Bankruptcy Code or otherwise to effectuate, pursuant
to the Bankruptcy Code, the assumption of the Assigned Agreements, whether as determined by
the Bankruptcy Court or agreed to by the Buyer and the non-debtor counterparty to the applicable
Assigned Agreement.

       “Current Fiscal Year” shall mean, in relation to the Seller, the Seller’s current fiscal
beginning February 4, 2018.

         “Customer Data” shall mean all data (including personal data and personally identifiable
information) owned or controlled (meaning any data Sellers have the ability to transfer in
compliance with applicable Law) by or on behalf of Sellers related to Sellers’ customers,
consumers or end users, including (i) customer, consumer and end user files and lists and contact
information, (ii) purchasing, transaction and installation histories (namely, the product purchased,
date of purchase, location of purchase, date of installation and whether a warranty was purchased),
(iii) customer, consumer and end-user complaints and returns, (iv) customer, consumer or end user
opt-outs, unsubscribe or opt-ins requests in relation to the use or processing of their information,
(v) all analytics relating to any of the foregoing and other customer-based analyses or reports and


                                                 10
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 31 of 315



(vi) all loyalty program data and participation information (including all information and data with
respect to Shop Your Way).

        “Cyrus Commitment Letter” shall mean the commitment letter (including all annexes,
exhibits, schedules and other attachments thereto) among Buyer, the Cyrus Lender, the Sponsor
and Citibank, N.A., dated as of the date hereof, as amended, supplemented or replaced in
compliance with the terms hereof and thereof.

       “Cyrus Financing” shall mean the debt financing incurred or intended to be incurred
pursuant to the Cyrus Commitment Letter, including the borrowing of loans contemplated by the
Cyrus Commitment Letter.

       “Cyrus Lender” shall mean Cyrus Capital Partners, L.P.

        “Cyrus Related Parties” shall mean the Cyrus Lender, its Affiliates and any of their
respective directors, officers, or employees, in such capacities and in their individual capacities.

       “Debt Commitment Letters” shall mean, collectively, the ABL Commitment Letter, the
Cyrus Commitment Letter and the Real Estate Financing Commitment Letter.

       “Debt Financing” shall mean, collectively, the ABL Financing, the Cyrus Financing and
the Real Estate Financing.

        “Debt Financing Documents” means the agreements, documents and certificates
contemplated by the Debt Financing, including (a) all credit agreements, loan documents,
debentures, notes, pledge and security documents, guarantees, mortgages, intercreditor agreements
and other related documents pursuant to which the Debt Financing will be governed or
contemplated by the Debt Commitment Letters and (b) officer, secretary, solvency, closing and
perfection certificates, legal opinions, corporate organizational documents, good standing
certificates, Lien searches, and resolutions contemplated by the Debt Commitment Letters or
requested by the Financing Sources.

       “Deposit Amount” shall have the meaning set forth in Section 3.2.

         “Designatable Lease” shall mean each of (i) the GOB Leases and the Operating Leases and
(ii) to the extent applicable to such leases and lease agreements, all non-disturbance agreements
with fee owners or senior landlords, subordination, non-disturbance and attornment agreements,
waivers and consents in favor of any Seller, estoppel certificates from landlords under any of the
Leases (to the extent assignable), and landlord waivers or other collateral access agreements in
favor of any Seller or any asset-based lenders.

       “Designated Sale Transaction” shall have the meaning set forth in Section 2.12(b).

        “Designated Tax Advisor” shall mean Weil, Gotshal & Manges LLP, or Deloitte Tax LLP,
as decided in the Sellers’ discretion, or if neither of the foregoing is able to deliver a Tax Opinion,
Cleary Gottlieb Steen & Hamilton LLP.

       “Designation Assignment Date” shall have the meaning set forth in Section 5.2(d).
                                             11
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                          Pg 32 of 315



        “Designation Deadline” shall have the meaning set forth in Section 2.9.

         “Designation Rights” shall mean the exclusive right to irrevocably select, identify and
designate each Designatable Lease in respect of which Assignee will acquire all of Sellers’ right,
title and interest in and to the applicable Designatable Lease, together with all of Sellers’ right,
title and interest in and to certain assets related to such Designatable Lease, to the extent, but only
to the extent, set forth in Article II, all in accordance with the terms and conditions of this
Agreement.

        “Designation Rights Period” shall mean, with respect to each Designatable Lease, the
period commencing on the Closing Date and ending on the earliest of (i) five (5) Business Days
after delivery of the applicable Buyer Rejection Notice, (ii) the date on which an applicable
agreement is assumed and assigned to an Assignee, (iii) the date which is sixty (60) days after the
Closing Date and (iv) May 3, 2019.

        “DieHard Marks” shall mean the name “DIEHARD” and any name consisting of,
containing or incorporating “DIEHARD”, and all designs and logos associated therewith in each
case, together with all variations thereof; and all Trademarks, Business Names, Domain Names
and Media Accounts consisting of, containing or incorporating any of the foregoing.

        “DIP Credit Agreement” means that certain Superpriority Senior Secured Debtor-in-
Possession Asset Based Credit Agreement, dated as of November 29, 2018, among SHC, as
holdings, Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, Bank of
America, N.A., in its capacity as administrative agent and co-collateral agent, Wells Fargo Bank,
National Association, in its capacity as co-collateral agent, and the lenders named therein, as in
effect on the date hereof [Docket No. 955-1].

        “Distribution Requirement” shall mean the requirement that each Seller (except if and to
the extent (x) Buyer elects, in accordance with this Agreement, that the transactions set forth in
this Agreement with respect to such Seller shall not be treated as a Tax Reorganization, or (y) if
requested by such Seller, Designated Tax Advisor is unable to deliver a Tax Opinion that the
transactions set forth in this Agreement with respect to such Seller may be treated as a Tax
Reorganization) (i) shall distribute the Securities Consideration received by it to Persons
qualifying as holders of “securities” of such Seller for purposes of section 354 of the Code, (ii)
shall distribute all of the cash received pursuant to Section 3.1(a), as well as all of its other property
pursuant to the Bankruptcy Plan, (iii) shall dissolve no later than the end of the third taxable year
ending after the Closing Date, and (iv) during the period between the Closing Date and its
dissolution, shall limit its activities to those which are merely for the purpose of liquidating its
assets (which may include maintaining a going operation for the preservation of value, pending
distribution or sale), winding up its affairs, resolving and paying its debts, and distributing any
remaining assets (which may include a distribution to a non-corporate liquidating vehicle).

        “Domain Names” shall have the meaning set forth in the definition of Intellectual Property.

        “Effect” shall have the meaning set forth in the definition of “Material Adverse Effect.”

        “Effective Date” shall have the meaning set forth in the Preamble.
                                                   12
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 33 of 315



        “Employee Plan” shall mean each “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), whether or not subject to ERISA, and each other employee benefit plan,
program, policy, or arrangement (including each stock purchase, stock option, restricted stock or
other equity-based, severance, retention, change-of-control, bonus, deferred compensation, fringe
benefit and other similar benefit plan, program, policy, or arrangement), in each case, that provides
any kind of compensation or benefits to Business Employees or former employees of the Business
or their dependents or beneficiaries or with respect to which Seller would reasonably be expected
to have any Liability in respect of the Business Employees.

       “Employment Laws” shall mean all Laws (including the WARN Act), now or at the
applicable time in effect and regulating, respecting, concerning or relating directly or indirectly to
employees, independent contractors, labor relations, workers’ compensation, unemployment
compensation, foreign workers employed in the United States, wages and hours, safety,
compensation, worker classification or other workplace or employment standards or practices.

         “Encumbrance” shall mean all mortgages, pledges, hypothecations, charges, liens,
interests, debentures, trust deeds, claims and encumbrances of any type whatsoever (whether
known or unknown, secured or unsecured or in the nature of setoff or recoupment, choate or
inchoate, filed or unfiled, scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,
perfected or unperfected, allowed or disallowed, contingent or non-contingent, liquidated or
unliquidated, matured or unmatured, material or nonmaterial, disputed or undisputed, whether
arising prior to or subsequent to the commencement of the Bankruptcy Cases, and whether
imposed by agreement, understanding, Law, equity, or otherwise), including Claims, assignments
by way of security or otherwise, security agreements and interests, conditional sales contracts or
other title retention agreements, rights of first refusal, first negotiation or first offer, options to
purchase or similar restrictions or obligations, instruments creating a security interest in the
Acquired Assets or any part thereof or interest therein, and any agreements, leases, subleases,
licenses, occupancy agreements, options, easements, rights of way, covenants, conditions,
restrictions, declarations, defects in title, encroachments, exceptions or other encumbrances
adversely affecting title to the Acquired Assets or any part thereof or interest therein.

        “Environmental Laws” shall mean all applicable Laws relating to pollution or protection
of human health or safety (to the extent related to exposure to Hazardous Substances) or the
environment (including ambient air, water, surface water, groundwater, land surface, soil or
subsurface) or natural resources, including applicable Laws relating to the generation, storage,
transfer, transportation, investigation, cleanup, treatment, remediation, or use of, or release or
threatened release into the environment of, any Hazardous Substances.

        “Environmental Permits” shall mean all licenses, permits, variances, consents or
certificates issued pursuant to Environmental Laws.

        “Equipment” shall mean all machinery, equipment, appliances, supplies, furniture,
fixtures, janitorial and cleaning equipment, partitions, desks, chairs, tables, telephone lines,
cubicles, point-of-sale systems, graphics, branding, signs and signage (including any signs and
signage on any buildings, pylons or monuments and any directional or other ground or
off-premises signs and signage). For the avoidance of doubt, Improvements do not constitute
Equipment.
                                               13
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                          Pg 34 of 315



        “Equity Commitment Letter” shall have the meaning set forth in Section 7.4(a).

        “Equity Financing” shall have the meaning set forth in Section 7.4(a).

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

       “ERISA Affiliate” shall mean, with respect to any entity, trade or business, any other entity,
trade or business that is, or was at the relevant time, a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes or
included the first entity, trade or business, or that is, or was at the relevant time, a member of the
same “controlled group” as the first entity, trade or business pursuant to Section 4001(a)(14) of
ERISA.

        “ESL” shall mean ESL Investments, Inc., JPP, LLC, JPP II, LLC, Eddie S. Lampert and
any of their respective directors, officers, or employees, in such capacities and in their individual
capacities.

        “Excluded Assets” shall have the meaning set forth in Section 2.2.

        “Excluded Asset-Reorganization Taxes” shall mean any and all (i) Taxes imposed on or
with respect to the Excluded Assets or the Excluded Liabilities for any taxable period, other than
any Tax to the extent such Tax would have been reduced or eliminated had the Sellers’ Tax
attributes not transferred to Buyer (taking into account Tax attributes Sellers would have had if all
transactions described in Article II were Designated Sale Transactions and respected as such by
the Internal Revenue Service), (ii) Taxes imposed on or with respect to the Acquired Assets, the
Acquired Properties, the Business or the Assumed Liabilities for any Pre-Assignment Tax Period
(for the avoidance of doubt, other than amounts payable by Buyer under Section 5.1(b)), other than
any Tax to the extent such Tax would have been reduced or eliminated had the Sellers’ Tax
attributes not transferred to Buyer (taking into account Tax attributes Sellers would have had if all
transactions described in Article II were Designated Sale Transactions and respected as such by
the Internal Revenue Service), (iii) Liabilities of Buyer or any of its Affiliates for Taxes described
in clause (i) or (ii) hereof of any Sellers or their Affiliates as a transferee or successor, by contract,
operation of law or otherwise, other than as part of any agreement entered into in the Ordinary
Course of Business the primary purpose of which is not related to Tax and (iv) Taxes imposed on
any earnings on the investment of the cash received pursuant to Section 3.1(a) pending its
distribution pursuant to the Bankruptcy Plan.

        “Excluded Asset-Sale Taxes” shall mean any and all (i) Taxes imposed on or payable by
any Sellers or their Affiliates for any taxable period (whether starting or ending before or after the
Closing Date) or with respect to any of the Acquired Assets, the Acquired Properties the Business
or the Assumed Liabilities, other than amounts payable by Buyer under Section 5.1(b), and (ii)
Liabilities of Buyer or any of its Affiliates for Taxes of any Sellers or their Affiliates as a transferee
or successor, by contract, operation of law or otherwise, other than as part of any agreement entered
into in the Ordinary Course of Business the primary purpose of which is not related to Tax.
Notwithstanding anything to the contrary herein, “Excluded Asset-Sale Taxes” shall not include
any Excluded Asset-Reorganization Taxes.
                                                   14
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 35 of 315



       “Excluded Equipment” shall mean all Equipment other than the Acquired Equipment.

      “Excluded Improvements” shall mean all Improvements other than the Acquired
Improvements.

        “Excluded Inventory” shall mean (i) all Inventory other than the Acquired Inventory, (ii)
all Inventory held by Sellers which is located at any site which is not a Property and (iii) for the
avoidance of doubt, all Inventory located at any GOB Store.

       “Excluded IT” shall mean the Equipment and other assets set forth on Schedule 1.1(c).

       “Excluded Liabilities” shall have the meaning set forth in Section 2.4.

       “Exclusive License” shall mean the license agreement by and between KCD IP, LLC and
Buyer as described in Section 9.14(b).

      “Existing Financing Arrangements” shall mean the Citi L/C Facility, the DIP Credit
Agreement, the FILO Facility, the IP/Ground Lease Term Loan Facility, the Junior DIP Term Loan
Agreement, the Real Estate Loan 2020, the Second Lien Line of Credit Facility, the Second Lien
Term Loan, the Second Lien PIK Notes and the Third Amended and Restated Credit Agreement.

        “Expenses” shall mean (i) the Buyer Occupancy Costs, if applicable, and (ii) the reasonable
and documented out-of-pocket fees, costs and expenses or other disbursements borne by any Seller
or its Affiliates incurred or accruing (a) during the Designation Rights Period, to the extent Related
to the Operating Leases or Operating Leased Stores, (b) to the extent Related to the GOB Leases
or GOB Leased Stores incurred or accruing following the GOB Period for each such GOB Lease
or GOB Leased Store, (c) after the Closing, to the extent related to an Additional Contract or any
Operating Lease or Operating Leased Store or (d) as a result of Sellers being the tenant under the
Designatable Lease or Additional Contract during, with respect to the GOB Leased Stores, the
period commencing after the GOB Period for each such GOB Leased Store and ending at the
expiration of the Designation Rights Period, and with respect to any Operating Leased Property,
during the Designation Rights Period, and any reasonable and documented fees, costs and expenses
incurred by any Seller or its Affiliates in connection with any transfer of a Designatable Lease to
Purchaser following the Designation Rights Period, but in each case shall not, for the avoidance
of doubt, include rejection damages or Cure Costs.

       “Filing” shall have the meaning set forth in the Recitals.

       “FILO Facility” shall mean the first-in, last-out tranche of debt under the Third Amended
and Restated Credit Agreement (as amended by (i) that certain Fifth Amendment to Third
Amended and Restated Credit Agreement, dated as of March 21, 2018, by and between, inter alios,
Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, SHC, Bank of America,
N.A., as administrative agent, co-collateral agent and lender, Wells Fargo Bank, National
Association, as co-collateral agent and lender, and PNC Bank, National Association, Citibank
N.A., Citizen Business Capital, and Regions Bank, as revolving lenders and (ii) that certain Sixth
Amendment to Third Amended and Restated Credit Agreement, dated as of March 21, 2018, by
and between, inter alios, Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers,

                                                 15
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 36 of 315



SHC, Bank of America, N.A., as administrative agent and co-collateral agent, Wells Fargo Bank,
National Association, as co-collateral agent, and Benefit Street 2018 LLC, JPP LLC and JPP II
LLC as lenders).

        “FILO Facility Buyout Amount” shall have the meaning set forth in Section 3.1(c).

        “Final Order” shall mean an action taken or order issued by the applicable Governmental
Authority (i) as to which no appeal, notice of appeal, motion to amend or make additional findings
of fact, motion to alter or amend judgment, motion for rehearing or motion for new trial, request
for stay, motion or petition for reconsideration, application or request for review, or other similar
motion, application, notice or request (collectively, a “Challenge”) has been timely filed, or, if any
of the foregoing has been timely filed, it has been disposed of in a manner that upholds and affirms
the subject order in all respects without the possibility for further Challenge thereon and (ii) as to
which the time for instituting or filing a Challenge shall have expired.

        “Financing” shall mean, collectively, the Debt Financing and the Equity Financing.

        “Financing Sources” shall mean, with respect to (x) the Real Estate Financing, the Cyrus
Lender and the Sponsor, (y) the Cyrus Financing, the Cyrus Lender, the Sponsor and Citibank,
N.A. and (z) the ABL Financing, the Persons that have directly or indirectly committed to provide
or otherwise entered into agreements in connection with the ABL Financing in connection with
the transactions contemplated hereby pursuant to the ABL Commitment Letter, including the
agents, arrangers and lenders party to the ABL Commitment Letter and/or the Debt Financing
Documents relating to the ABL Financing, together with any of their respective Affiliates and their
respective Affiliates’ former, current or future officers, directors, employees, agents and
representatives, direct or indirect shareholders or equity holders, managers, members and their
respective successors and assigns, in each case in their capacities as such.

        “Foreign Subsidiary” shall mean any Subsidiary of any Seller incorporated under any
jurisdiction other than the United States of America and its territories, other than Sears RE.

        “FTC” shall mean the Federal Trade Commission.

        “GAAP” shall mean U.S. generally accepted accounting principles in effect from time to
time.

        “GOB Leases” shall mean each of (i) those leases or lease agreements (including ground
leases) related to the real properties identified on Schedule 1.1(m) (together with all amendments,
modifications, supplements and renewals thereof), and (ii) to the extent applicable to such leases
and lease agreements, all non-disturbance agreements with fee owners or senior landlords,
subordination, non-disturbance and attornment agreements, waivers and consents in favor of any
Seller, estoppel certificates from landlords under any such leases and lease agreements (to the
extent assignable), and landlord waivers or other collateral access agreements in favor of any Seller
or any asset-based lenders.

        “GOB Leased Store” shall mean the real property demised pursuant to a GOB Lease.


                                                 16
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 37 of 315



       “GOB Owned Stores” shall mean the real property described in Schedule 1.1(n), including,
in each case, all of the right, title and interest of Seller and its Subsidiaries to all Improvements
located thereon and all easements and other rights and interests appurtenant thereto and any
associated rights to parking.

        “GOB Period” shall mean with respect to each GOB Leased Store, the period commencing
on the Closing Date and ending on the date that Seller delivers written notice to Buyer that the
“going-out-of-business” sale with respect to such GOB Leased Store has been completed and all
inventory of Sellers has been removed from such GOB Leased Store. For the avoidance of doubt,
Sellers may deliver any such notice on or prior to the Closing Date.

       “GOB Stores” shall mean, individually or collectively as the context may require, the GOB
Leased Stores and the GOB Owned Stores.

        “Governmental Authority” shall mean any United States federal, state, municipal or local
or any foreign government, governmental agency or authority, or regulatory or administrative
authority, or any court, tribunal or judicial body having jurisdiction, including the Bankruptcy
Court.

        “Hazardous Substances” shall mean any material, substance or waste (solid, liquid, gaseous
or combination thereof) defined, characterized or regulated as “hazardous,” “toxic,” “explosive,”
a “pollutant” or a “contaminant” under Environmental Laws, including asbestos or any substance
containing asbestos, formaldehyde, polychlorinated biphenyls, lead paint and petroleum or
petroleum products (including crude oil and any fraction thereof), and by-products of any or all of
the foregoing.

      “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the relevant rules and regulations thereunder.

        “HSR Filing” shall have the meaning set forth in Section 8.3(b).

        “Improvements” shall mean all building systems (including HVAC, electrical, plumbing,
mechanical, vertical transportation and other similar systems), leasehold alterations,
improvements, structures, buildings, fixtures and equipment which are affixed to and constitute a
part of any applicable real property. For the avoidance of doubt, Inventory are not Improvements.

        “Inbound IP License” shall mean any Contract pursuant to which any Seller is granted any
license, covenant not to sue or other rights to use any (i) Intellectual Property or (ii) data (including
personal data and personally identifiable information); provided, however, that the term “Inbound
IP License” shall not include any Outbound IP License.

        “Initial Assigned Agreements” shall have the meaning set forth in Section 2.7(b).

        “Initial Assigned Contract” shall have the meaning set forth in Section 2.7(b).

        “Initial Assigned Lease” shall have the meaning set forth in Section 2.7(b).


                                                   17
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 38 of 315



          “Intellectual Property” shall mean all intellectual property and other similar proprietary
rights, anywhere in the world, whether registered or unregistered, including all rights in and to
(i) all trademarks, service marks, logos, trade dress and other source identifiers and commercial
indicia of origin, and all registrations and applications therefor, in each case together with the
goodwill of the businesses in which the foregoing are used and all goodwill connected with the
use of and symbolized by the foregoing (collectively the “Trademarks”), (ii) all trade names,
fictitious business names, corporate names and d/b/a names, together with the goodwill of the
businesses in which the foregoing are used and all goodwill connected with the use of and
symbolized by the foregoing (collectively the “Business Names”), (iii) all domain names, URLs
and IP addresses (collectively, such domain names and websites, the “Domain Names”), (iv) any
social media accounts, identifiers and handles (collectively the “Media Accounts”), (v) trade
secrets, know-how and confidential information, including proprietary rights in and to processes,
methods, formulae, marketing and technical information, blueprints, quality assurance and control
procedures, design tools and simulation capabilities (collectively, the “Know-How”), (vi) all
patents and patent applications (including provisionals, continuations, divisionals, continuations-
in-part, renewals, reissues, re-examinations, substitutions and extensions thereof), inventions and
inventions disclosures (whether or not patentable)(collectively the “Patents”), (vii) all copyrights
and registrations and applications therefor and works of authorship, moral rights, designs and mask
work rights (collectively the “Copyrights”), (viii) all database rights and (ix) computer programs
and applications and any other software (regardless of the stage of development or completion),
including libraries, subroutines, protocols, toolsets, compilers, schematics, plugins, APIs and other
components thereof, whether in source code, object code or other form, computerized databases
and other computerized compilations and collections of data or information, user interfaces,
command structures, report formats, templates, menus, buttons and icons, in each case, relating to
computer programs or other software, and descriptions, flow charts, architectures, development
tools and other materials used to design, plan, organize and develop any of the foregoing; and all
related specifications and documentation (collectively, the “Software”).

         “Intellectual Property Related Documentation” shall mean each of the following to the
extent existing as of the Closing Date and in Sellers’ possession or control as of the Closing Date:
(i) all correct and complete physical and electronic copies of all prosecution files and dockets,
registration certificates, litigation files and related opinions of counsel and correspondence relating
thereto for all issued, registered and applied-for items of Acquired Intellectual Property, (ii) all
litigation files to the extent relating to Actions brought for the infringement, dilution,
misappropriation or other violation of the Acquired Intellectual Property, (iii) all books, records,
files, ledgers or similar documentation in Sellers’ possession used to track, organize or maintain
any of the Acquired Intellectual Property, (iv) a list of outstanding maintenance, renewal and
prosecution deadlines with respect to the applied-for, registered or issued Acquired Intellectual
Property that fall within ninety (90) days following the Closing Date and (v) copies of acquisitions
agreements relating to acquisitions of the Acquired Intellectual Property.

        “Intellectual Property Security Agreement” shall mean that certain Intellectual Property
Security Agreement, dated January 4, 2018 (at any time amended, restated, amended and restated,
supplemented or otherwise modified), by and among SHC, Sears Roebuck Acceptance Corp. and
Kmart Corporation, as Borrowers, and the other guarantors party thereto, and the lenders named
therein, in favor of JPP, LLC, as Agent.

                                                  18
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 39 of 315



        “Intercompany IP Agreements” shall mean any Contract under which a Seller or an
Affiliate of a Seller licenses or grants any license, covenant not to sue or other rights under any of
the Acquired Intellectual Property to any other Seller(s) or Affiliate(s) of any Seller.

        “Inventory” shall mean goods, other than farm products, reflected in the stock ledger of the
Sellers as of any date of the determination thereof, which (A) are leased by a person as lessor, (B)
are held by a person for sale or lease or to be furnished under a contract of service, (C) are furnished
by a person under a contract of service or (D) consist of raw materials, work in process, or materials
used or consumed in a business.

        “Inventory Value” shall mean, with respect to any Inventory of the Sellers, the value of
such Inventory valued at the lower of cost or market value on a basis consistent with the Sellers’
current and historical accounting practice in effect on the date hereof, per the stock ledger (without
giving effect to LIFO reserves and general ledger reserves for discontinued inventory, markdowns,
intercompany profit, rebates and discounts, any cut off adjustments, revaluation adjustments,
purchase price adjustments or adjustments with respect to the capitalization of buying, occupancy,
distribution and other overhead costs reflected on the balance sheet of the Sellers in respect of
Inventory).

        “IP/Ground Lease Buyout Amount” shall have the meaning set forth in Section 3.1(c).

       “IP/Ground Lease Property” shall mean the properties that are collateral under the
IP/Ground Lease Term Loan Facility, as set forth on Schedule 1.1(d).

        “IP/Ground Lease Term Loan Facility” shall mean the loan facility granted pursuant to that
certain Term Loan Credit Agreement, dated as of January 4, 2018 (at any time amended, restated,
amended and restated, supplemented or otherwise modified), by and between SHC, as holdings,
Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, the guarantors party
thereto from time to time, JPP LLC as agent, and JPP LLC, JPP II LLC, Cyrus Opportunities
Master Fund II, Ltd., CRS Master Fund, L.P., Crescent 1, L.P., Canary SC Master Fund, L.P.,
Cyrus Select Opportunities Master Fund, Ltd., Cyrus Special Strategies Master Fund, LP, and
Cyrus 1740 Master Funds, LP, as lenders.

        “IP Assignment Agreement” shall mean the agreement substantially in the form attached
hereto as Exhibit B, to be entered into by and between Sellers, on the one hand, and Buyer or its
applicable Affiliates, on the other hand.

      “IP License” shall mean each Inbound IP License and each Outbound IP License, and any
agreement that constitutes an “IP License” as defined in the Intellectual Property Security
Agreement, in each case, for the avoidance of doubt, including the KCD Agreements.

         “IP Powers of Attorney” shall mean documents appointing attorneys for Buyer or Buyer’s
designees with full power to execute documents and take all other steps solely in connection with
(i) effectuating and implementing the assignment of the Acquired Intellectual Property,
(ii) perfecting Buyer’s right, title and interest in, to and under the Acquired Intellectual Property
pursuant to such assignment and (iii) as otherwise necessary for related bona fide purposes, in each
of cases (i) through (iii) in the intellectual property offices of various jurisdictions around the
                                                  19
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 40 of 315



world, at or after the Closing, including, (A) with respect to the applied-for, issued or registered
United States Intellectual Property, the power of attorney substantially as set forth in the form at
Exhibit C and (B) with respect to any Intellectual Property included in the Acquired Intellectual
Property that is issued, filed or registered in a jurisdiction outside of the United States, powers of
attorney suitable for recording in each such jurisdiction with terms and conditions substantially
similar to those set forth in Exhibit C, except for any different terms and conditions that would be
necessary in a recordable power of attorney for the respective local jurisdiction.

       “IT Systems” shall have the meaning set forth in Section 6.10(e).

         “Junior DIP Consideration” shall mean evidence reasonably satisfactory to the Sellers that
all obligations (including any accrued and unpaid interest) of the Sellers with respect to
$350,000,000 aggregate principal amount outstanding under the Junior DIP Term Loan Agreement
(or such lesser aggregate principal amount outstanding thereunder to the extent that the junior DIP
facility under the Junior DIP Credit Agreement is not fully drawn as of the Closing Date) have
been satisfied and released.

        “Junior DIP Term Loan Agreement” shall mean that certain Superpriority Junior Lien
Secured Debtor-in-Possession Credit Agreement dated as of November 29, 2018 by and among
SHC, as holdings, Sears Roebuck Acceptance Corp. and Kmart Corporation, as borrowers, the
several banks, financial institutions or other entities from time to time party thereto as Term
Lenders thereunder and Cantor Fitzgerald Securities as administrative agent and collateral agent
as filed with the Bankruptcy Court [Docket No. 951-2].

        “KCD Agreements” shall mean all IP Licenses under which KCD IP, LLC or a Seller grants
any license, sublicense, covenant not to sue or other rights under any KCD IP to any Seller prior
to the Closing.

       “KCD IP” shall mean any Intellectual Property owned by KCD IP, LLC as of the date
hereof or as of the Closing.

       “KCD Notes” shall mean the 6.90% KCD IP, LLC Asset-Backed Notes issued pursuant to
the Indenture dated as of May 18, 2006, by KCD IP, LLC as Issuer and U.S. Bank National
Association, as Trustee.

        “Kenmore Marks” shall mean the name “KENMORE” and any name consisting of,
containing or incorporating “KENMORE”, and all designs and logos associated therewith, in each
case, together with all variations thereof; and all Trademarks, Business Names, Domain Names
and Media Accounts consisting of, containing or incorporating any of the foregoing.

       “Kenmore/DieHard Business” shall have the meaning set forth in the Recitals.

        “Kmart Marks” shall mean the name “KMART” and any name consisting of, containing
or incorporating “KMART”, and all designs and logos associated therewith, in each case, together
with all variations thereof; and all Trademarks, Business Names, Domain Names and Media
Accounts consisting of, containing or incorporating any of the foregoing.


                                                 20
18-23538-rdd       Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                           Pg 41 of 315



      “Knowledge” shall mean, with respect to any matter in question, in the case of Sellers, the
knowledge after reasonable inquiry of the individuals set forth on Schedule 1.1(e) with respect to
such matter.

          “Know-How” shall have the definition set forth in the definition of Intellectual Property.

         “L/C Facility Consideration” shall mean evidence reasonably satisfactory to the Sellers
that all obligations of Sellers with respect to amounts outstanding or commitments under the Citi
L/C Facility (but in no event with respect to a principal amount of greater than $271 million) have
been satisfied and released, including as contemplated by the Cyrus Financing.

       “Labeling and Marketing Materials” shall mean all product labeling, product advertising,
marketing and promotional materials, training materials and other similar materials, in each case
created or developed by or on behalf of a Seller.

        “Law” shall mean any foreign or domestic law, statute, code, ordinance, rule, regulation,
order, decision, judgment, writ, stipulation, award, injunction or decree by any Governmental
Authority, including all Environmental Laws and the Americans with Disabilities Act, as amended
(“ADA”), together with all final and unappealable awards or decisions by an arbitrator or
arbitration panel (“Arbitrator”) by which Sellers or any of the Properties, Leases or Acquired
Assets is bound.

          “Leases” shall mean collectively (i) the Initial Assigned Leases, and (ii) the Designatable
Leases.

         “Lease Premises” shall mean each of the Sellers’ or its Subsidiaries’ leased real properties
that is an Initial Assigned Lease or a Designatable Lease.

        “Liability” shall mean any liability, indebtedness, debt, guaranty, claim, demand, loss,
damage, deficiency, assessment, responsibility, Claim, Action, proceeding or obligation of
whatever kind or nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or unliquidated, whether
due or to become due, whether determined or determinable, whether choate or inchoate, whether
secured or unsecured, whether matured or not yet matured) and including all costs, fees and
expenses relating thereto.

        “Lien” means any claim, mortgage, option, pledge, lien, encumbrance, title defect,
preemptive right, restriction on transfer or other restriction of any kind (other than restrictions on
transfer created under applicable securities laws, charge or other security interest).

          “Managed Properties” shall have the meaning set forth in Section 8.8(b).

          “Management Services” shall have the meaning set forth in Section 8.8(b).

       “Management Services Period” shall mean the period commencing immediately following
the Closing and (i) for each Acquired Property at which Management Services are being provided,
upon (a) the earliest to occur of (1) the date that the applicable Seller receives written notice of
termination from Buyer, (2) the six (6) month anniversary of the Closing Date or (3) such later
                                                 21
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 42 of 315



date as may be agreed by the Parties, and (ii) for each Occupancy Leased Premise, five (5) Business
Days following the delivery by Buyer of a Buyer Rejection Notice with respect to such Occupancy
Leased Premise.

       “Management Services Reimbursements” shall have the meaning set forth in
Section 8.8(b).

        “Marketing Period” means the first period of fourteen (14) consecutive Business Days after
the date of this Agreement and throughout each day of which Buyer shall have all of the Required
Information and such Required Information is Compliant; provided that January 21, 2019 shall not
be considered a Business Day for the purposes of calculating such fourteen (14) Business Day
period. Notwithstanding the foregoing, the Marketing Period shall not commence and shall be
deemed not to have commenced if, on or prior to the completion of such fourteen (14) consecutive
Business Day period, (i) Sellers (or any Affiliate thereof) have determined that a restatement of
any financial information included in the Required Information is necessary or that such
restatement is under consideration, in which case the Marketing Period shall be deemed not to
commence unless and until any such restatement has been completed and the applicable Required
Information has been amended or Sellers (or any Affiliate thereof) have determined that no
restatement shall be required, or (ii) any Required Information would not be Compliant during
such fourteen (14) Business Day period. Notwithstanding the provisions of this paragraph, the
Marketing Period shall end on any earlier date on which the Debt Financing is consummated;
provided, that if Sellers in good faith reasonably believe that they have delivered the Required
Information that is Compliant to Buyer, they may deliver to Buyer a written notice to that effect
(stating when they believe they completed such delivery), in which case such Required
Information shall be deemed to have been delivered on the date specified in that notice, unless
Buyer in good faith reasonably believes that Sellers have not completed delivery of the Required
Information or that the Required Information is not Compliant and, within two (2) Business Days
after receipt of such notice from Sellers, Buyer delivers a written notice to Sellers to that effect
and stating with specificity which Required Information Sellers have not delivered or the reason
for which the Required Information is not Compliant, in which case, the Marketing Period shall
commence upon delivery to Buyer of such specified information or when such information is
Compliant.

         “Material Adverse Effect” shall mean any effect, change, condition, circumstance,
development or event (any of the foregoing, an “Effect”) that, individually or in the aggregate with
all other Effects has had, or would reasonably be expected to have, a material adverse effect on
(A) the assets, liabilities, properties, business or condition (financial or otherwise) of the
Designation Rights, Acquired Assets and Assumed Liabilities taken as a whole, or (B) Sellers’
ability to consummate the Transactions pursuant to the terms hereof, in each case excluding any
Effect that results from or arises out of: (i) the execution and delivery of this Agreement or the
announcement thereof or the pendency or consummation of the Transactions; (ii) any change in
the United States or foreign economies or securities or financial markets generally; (iii) any change
arising in connection with natural disasters, earthquakes, fire, flood, hurricane, tornado or other
weather event, geopolitical conditions or any outbreak or escalation of hostilities or acts of
terrorism or war, military actions or any escalation or material worsening of any such hostilities
or acts of terrorism or war, military actions existing or underway as of the date hereof; (iv) any

                                                 22
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 43 of 315



effect, change or event that is otherwise generally applicable to the industries and markets in which
Sellers operate; (v) changes in (or proposals to change) Laws or accounting regulations or
principles; (vi) any action expressly contemplated by this Agreement; (vii) compliance with the
terms of this Agreement; or (viii) the Bankruptcy Cases and reasonably anticipated Effects thereof
on the Business, the Acquired Assets or the Designation Rights; provided, however, that in the
case of the foregoing clauses (ii), (iii), (iv) or (v), any such Effect shall not be deemed to be
excluded solely to the extent it has a materially disproportionate adverse effect on the assets,
liabilities, properties, business or condition of the Sellers, taken as a whole, compared to other
Persons similarly situated in the same industry.

       “Material Contracts” shall have the meaning set forth in Section 6.11(a).

       “Media Accounts” shall have the meaning set forth in the definition of Intellectual
Property.

       “Multiemployer Plan” shall mean a “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA.

       “Non-Recourse Parties” shall have the meaning set forth in Section 13.12.

       “Non-Represented Employees” shall have the meaning set forth in Section 9.7(a).

       “Occupancy Agreement” shall mean that certain Occupancy Agreement substantially in
the form attached hereto as Exhibit D.

        “Occupancy Expenses” shall mean, with respect to any Lease Premises, all liquidated costs,
expenses, obligations and liabilities under or in connection with the applicable Lease payable or
paid by any Seller, including any and all mortgage payments, base rent, percentage rent, additional
rent, CAM, utilities, Property Taxes and assessments, costs of continuing the level of maintenance
and security required by this Agreement, a pro rata portion of insurance (including public liability
and casualty insurance) attributable to such Lease or Lease Premises and all other categories of
expenses, obligations and liabilities arising or accruing under or in connection with such Lease
(whether or not billed by the applicable counterparty to such Lease). For the avoidance of doubt,
Occupancy Expenses shall not include any Seller’s costs and expenses of (a) any professionals
retained in connection with the Bankruptcy Cases or (b) counsel of any kind except to the extent
counsel is retained with respect to a Lease or Owned Real Property and not Sellers’ other
operations.

      “Occupancy Leased Premise” has the meaning assigned thereto in the Occupancy
Agreement.

       “OEA” shall have the meaning set forth in the definition of Books and Records.

       “Operating Leases” shall mean each of (i) those leases or lease agreements (including
ground leases) related to the real properties identified on Schedule 1.1(o) (together with all
amendments, modifications, supplements and renewals thereof), and (ii) to the extent applicable
to such leases and lease agreements, all non-disturbance agreements with fee owners or senior

                                                 23
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 44 of 315



landlords, subordination, non-disturbance and attornment agreements, waivers and consents in
favor of any Seller, estoppel certificates from landlords under any such leases and lease agreements
(to the extent assignable), and landlord waivers or other collateral access agreements in favor of
any Seller or any asset-based lenders.

       “Operating Leased Property” shall mean the real property demised pursuant to an
Operating Lease.

       “Operating Owned Property” shall mean the real property described in Schedule 1.1(p),
including, in each case, all of the right, title and interest of Seller and its Subsidiaries to all
Improvements located thereon and all easements and other rights and interests appurtenant thereto
and any associated rights to parking.

        “Order” shall mean any award, writ, injunction, judgment, order, decree, attachment, stay,
stipulation, certification, determination, decision, verdict, ruling, subpoena, or award issued or
entered by or with any Governmental Authority or Arbitrator (whether temporary, preliminary or
permanent).

        “Ordered Inventory” shall mean Inventory (other than Prepaid Inventory) of the type set
forth on Schedule 1.1(f) that has been ordered by Sellers prior to the Closing Date but as to which
Sellers have not taken title or delivery prior to the Closing Date.

       “Ordinary Course of Business” shall mean the operation of the Business in the ordinary
and usual course consistent with past practice as well as (and subject to) the Filing and all Orders
entered in connection therewith.

       “Other Payables” shall mean the accounts payable set forth on Schedule 1.1(g).

        “Outbound IP License” shall mean any Contract pursuant to which any Seller has granted
any license, covenant not to use or other rights under any (i) Acquired Intellectual Property or (ii)
Acquired Data, in each case, whether or not, pursuant to such Contract, any Seller was granted any
license, covenant not to sue or other rights to use any (A) Intellectual Property or (B) data
(including personal data and personally identifiable information).

       “Outside Date” shall have the meaning set forth in Section 12.1(a)(ii).

     “Owned Real Property” shall mean (i) the GOB Owned Stores and (ii) the Operating
Owned Properties.

       “PA Liabilities” shall have the meaning set forth in Section 2.3(e).

       “PA Liabilities Services Agreement” shall have the meaning set forth in Section 2.8(e).

       “PartsDirect Marks” shall mean the name “PARTSDIRECT” and any name consisting of,
containing or incorporating “PARTSDIRECT”, and all designs and logos associated therewith, in
each case, together with all variations thereof; and all Trademarks, Business Names, Domain
Names and Media Accounts consisting of, containing or incorporating any of the foregoing.

                                                 24
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 45 of 315



        “Party” or “Parties” shall mean, individually or collectively, Buyer and Sellers.

        “Patents” shall have the meaning set forth in the definition of Intellectual Property.

        “Payoff Letters” shall mean, with respect to the Third Amended and Restated Credit
Facility, the FILO Facility, the DIP Credit Agreement and the Junior DIP Term Loan, payoff letters
in form and substance reasonably satisfactory to Buyer (subject only to delivery of funds, as
arranged by Buyer, the credit bids pursuant to Section 363(k) of the Bankruptcy Code described
in Section 3.1(b)(ii) or other satisfaction), that provide for the full and unconditional release of any
and all Liens and other security interests on the Acquired Assets (subject, in each case, only to
delivery of funds as arranged by Buyer). To the extent required to effect the release in the previous
sentence, such Payoff Letter shall include UCC-3 termination statements and fully executed short-
form termination and release agreements with respect to any and all security interests in intellectual
property that, when filed or recorded, as the case may be, will be sufficient to release any and all
such security interests in intellectual property, and the authorization for the Sellers to file or record
such documents (unless already filed concurrently with delivery of such Payoff Letter).

        “Pending Inventory” shall mean the Ordered Inventory and the Prepaid Inventory.

        “Permits” shall mean, with respect to any Lease Premises or Owned Real Property, all
franchises, grants, authorizations, licenses, permits, easements, variances, exceptions, consents,
certificates (including all certificates of occupancy), building permits, fire, health and safety
permits, site plan approvals and all other planning approvals, zoning variances, conditional or
special use permits (including for firearms or other special occupancies or uses), general assembly
or general use permits or other similar documentation, and all Environmental Permits, approvals,
clearances and Orders of a Governmental Authority.

       “Permitted Encumbrances” shall mean Permitted Post-Closing Encumbrances and
Permitted Pre-Closing Encumbrances.

        “Permitted Post-Closing Encumbrances” shall mean (i) with respect to real property leased
or owned by Sellers, zoning restrictions, building codes and other land use laws regulating the use
or occupancy of real property, (ii) non-monetary encumbrances to the extent that the Approval
Order does not in fact release any such Encumbrance upon Closing, (iii) any encumbrances on the
interest of any landlord or sublandlord or underlying fee interest of any Acquired Lease and (iv)
as otherwise set forth on Schedule 1.1(i).

         “Permitted Pre-Closing Encumbrances” shall mean (i) with respect to real property leased
or owned by Sellers, zoning restrictions, building codes and other land use laws regulating the use
or occupancy of real property and defects of title, easements, rights of way, covenants and
restrictions, and any other encumbrance, in each case, that do not, individually or in the aggregate,
materially affect the value and do not materially interfere with the use and operation of the assets
to which they relate, (ii) other non-monetary Encumbrances that do not, individually or in the
aggregate, materially interfere with the use or market value of the assets to which they relate or
which will be cleared by the Bankruptcy Court, (iii) any encumbrances on the interest of any
landlord or sublandlord or underlying fee interest of any Acquired Lease, (iv) non-exclusive
licenses to Intellectual Property granted to customers, suppliers and other service providers of
                                                   25
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 46 of 315



Sellers to the extent necessary for their respective use of the products and services of the Business
or for the provision of services to Sellers and its Subsidiaries in connection therewith and entered
into in the Ordinary Course of Business, (v) liens for Taxes that are not delinquent or which are
being contested in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained to the extent required in accordance with GAAP, (vi) mechanics’,
carriers’, workmen’s, repairmen’s or other similar liens arising or incurred in the Ordinary Course
of Business for amounts which are (x) not due and payable and (y) not, individually or in the
aggregate, material to the Business or the Acquired Assets, (vii) such other imperfections in title,
charges, easements, restrictions and encumbrances which do not secure an obligation to pay money
or materially interfere with the use or market value of the assets to which they relate and (viii) as
otherwise set forth on Schedule 1.1(j).

        “Person” shall mean any individual, corporation (including any non-profit corporation),
partnership, limited liability company, joint venture, estate, trust, association, organization or other
entity or Governmental Authority.

        “Petition Date” shall have the meaning set forth in the Recitals.

        “Pharmacy Receivables” means Accounts (as defined under the UCC) arising from the sale
of prescription drugs or other Inventory which can be dispensed only through an order of a licensed
professional (including, for the avoidance of doubt, for pharmacy scripts).

       “Plans and Permits” shall mean, with respect to any Lease Premises or Owned Real
Property, all related reports (including engineering and environmental), surveys (boundary and
topographical), plans, blueprints and other schematics, franchises, grants, authorizations, licenses,
permits, easements, variances, exceptions, consents, certificates (including all certificates of
occupancy), building permits, fire, health and safety permits, site plan approvals and all other
planning approvals, zoning variances, conditional or special use permits (including for firearms or
other special occupancies or uses), general assembly or general use permits or other similar
documentation, and all Environmental Permits, approvals, clearances and Orders of a
Governmental Authority, together with all architect, engineer, contractor, vendor and supplier
warranties and guarantees with respect to any of the foregoing and/or the related Improvements.

        “Potential Acquired Assets” shall mean all assets of Seller of any kind that either
(i) constitute an Acquired Asset (other than Leases or Contracts) or (ii) constitute Potential
Transferred Agreements.

        “Potential Transferred Agreement” shall mean (i) all Leases and (ii) all other Contracts
Related to the Business to which a Seller is a party and all IP Licenses, excluding, in each case,
this Agreement, the Approval Order, the Existing Financing Arrangements and any other
Transaction Documents, and any engagement letters or agreements between any Seller and any
estate professionals retained by such Seller. For the avoidance of doubt, the foregoing Leases and
Contracts are required to be listed on the list provided by the Seller to Buyer within five (5)
Business Days following the date hereof in accordance with Section 2.7.

       “Pre-Assignment Tax Period” shall mean, with respect to any Acquired Asset, Acquired
Property or Assumed Liability, any taxable period (or portion thereof) ending on or before the date
                                                  26
18-23538-rdd       Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                          Pg 47 of 315



on which (i) the sale, transfer, assignment, conveyance or delivery of, or relating to, such Acquired
Asset or Acquired Property to Buyer (or an applicable Assignee) or (ii) the assumption of such
Assumed Liability by Buyer (or an applicable Assignee), in each case, is consummated, which
date shall be the Closing Date or the applicable Designation Assignment Date pursuant to the terms
of this Agreement.

       “Prepaid Inventory” shall mean all Inventory that has been paid for by Sellers prior to the
Closing Date but as to which Sellers have not taken title or delivery as of the Closing Date.

       “Prepaid Inventory Shortfall Amount” shall mean an amount equal to $147,000,000 less
the amount of the Prepaid Inventory as of the Closing Date; provided, that if the Warranty
Receivables Shortfall Amount is a negative number, the Prepaid Inventory Shortfall Amount shall
be reduced by the absolute value of the Warranty Receivables Shortfall Amount.

        “Proceeding” shall mean any claim, as defined in the Bankruptcy Code, action, arbitration,
audit, hearing, investigation, litigation, or suit (whether civil criminal, administrative or
investigative) commenced, brought, conducted, or heard by or before, or otherwise involving, any
Governmental Authority.

        “Product Catalogs and Manuals” shall mean all product catalogs, manuals and user guides,
in each case created or developed by or on behalf of any Seller.

          “Property” shall mean any (i) each Lease Premises and (ii) each Owned Real Property.

          “Property Taxes” shall have the meaning set forth in Section 2.1(i).

          “Purchase Price” shall have the meaning set forth in Section 3.1.

          “Real Estate Financing” shall have the meaning set forth in Section 7.4(a).

          “Real Estate Financing Commitment Letter” shall have the meaning set forth in Section
7.4(a).

       “Real Estate Loan 2020” shall mean the loan extended pursuant to that certain Third
Amended and Restated Loan Agreement, dated June 4, 2018 (as at any time amended, restated,
amended and restated, supplemented or otherwise modified), among Sears, Roebuck and Co,,
Kmart Stores of Illinois LLC, Kmart of Washington LLC, Kmart Corporation, SHC Desert
Springs, LLC, Innovel Solutions, Inc., Sears Holdings Management Corporation, MaxServ, Inc.,
Troy Coolidge No 13, LLC, Sears Development Co. and Big Beaver of Florida Development,
LLC, collectively as borrowers, SHC, as guarantor, JPP, LLC as agent, and JPP, LLC, JPP II LLC
and Cascade Investment, L.L.C., as lenders.

       “Real Estate Loan 2020 Buyout Amount” shall have the meaning set forth in
Section 3.1(c).

       “Related” to any business, asset or Liability, shall mean owned or held primarily by,
required primarily for, or used, intended for use, leased or licensed, primarily in connection with,

                                                  27
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 48 of 315



or (in the case of Liabilities) to the extent accrued, reserved or incurred in connection with, such
business, asset or Liability.

       “Representative” shall mean, with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor or other representative of such Person, including legal
counsel, accountants and financial advisors.

       “Represented Employees” shall have the meaning set forth in Section 9.7.

         “Required Information” means (x) the financial information regarding the Sellers
necessary and requested in writing from the Sellers prior to the date hereof for Buyer to prepare
the pro forma financial statements referenced in paragraph 5(i) of Exhibit C of the ABL
Commitment Letter and (y) the financial statements regarding the Sellers referenced in paragraph
5(ii) of Exhibit C of the ABL Commitment Letter; (provided, that Buyer acknowledges that as of
the date of this Agreement Buyer has received the financial information and financial statements
referred to in clauses (x) and (y) of this definition).

        “Retained Books and Records” shall mean (i) any documents that Sellers are required by
applicable Law to retain, provided that a copy of such Books and Records that is also related to
the Business, the Acquired Assets or the Assumed Liabilities shall be included in Books and
Records, and Sellers shall redact from any copies included in the Retained Books and Records any
information to the extent related to the Business, the Acquired Assets or the Assumed Liabilities
to the extent permitted by applicable Law, (ii) corporate seals, minute books, charter documents,
corporate stock record books, original Tax Returns and such other books and records, in each case,
as pertaining to the organization, or share capitalization of any of Sellers, (iii) any documents,
instruments, records and other written or electronic material in whatever form or media exclusively
related to any of the Excluded Assets or Excluded Liabilities, (iv) copies of any Books and Records
or information Related to any Excluded Assets or Excluded Liabilities, provided that a copy of
such Books and Records that is also related to the Business, the Acquired Assets or the Assumed
Liabilities shall be included in Books and Records, (v) confidential personnel and medical records
pertaining to current and former directors, officers, employees, consultants and independent
contractors of the Sellers solely to the extent that a transfer of such information would be in
violation of applicable Laws and provided that Sellers shall reasonably cooperate with Buyer to
enter into any Contracts that Buyer may reasonably request in order to render the provision of such
information compliant with all applicable Laws, (vi) documents relating to proposals to acquire
the Business or the Acquired Assets or any part thereof by any Person other than Buyer, (vii) all
documents prepared in connection with this Agreement or the Transactions and (viii) all
documents primarily relating to the Bankruptcy Case and copies of all documents relating to the
Bankruptcy Case.

        “Sears Marks” shall mean the name “SEARS” and any name consisting of, containing or
incorporating “SEARS”, and all designs and logos associated therewith, in each case, together with
all variations thereof; and all Trademarks, Business Names, Domain Names and Media Accounts
consisting of, containing or incorporating any of the foregoing.

       “Sears Re” shall mean Sears Reinsurance Company Ltd., a Bermuda Class 3 insurer.

                                                28
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                        Pg 49 of 315



       “Second Lien Credit Agreement” shall mean that certain Second Lien Credit Agreement,
dated as of September 1, 2016 by and among Sears Roebuck Acceptance Corp. and Kmart
Corporation, as borrowers, SHC, JPP LLC, as administrative agent and collateral administrator,
JPP LLC and JPP II LLC, as lenders, and the guarantors party thereto from time to time.

       “Second Lien Line of Credit Facility” shall mean the line of credit facility granted pursuant
to an amendment to the Second Lien Credit Agreement.

       “Second Lien Term Loan” shall mean the term loan granted pursuant to the Second Lien
Credit Agreement.

        “Second Lien PIK Notes” shall mean those certain 6 5/8% secured convertible notes due
October 2019, issued by SHC pursuant to that certain Indenture, dated March 20, 2018 (as at any
time amended, restated, amended and restated or otherwise modified) by and among SHC, as
issuer, Computershare Trust Company, N.A., as trustee, and California Builder Appliances, Inc.,
Florida Builder Appliances, Inc., Kmart Corporation, Kmart Holding Corporation, Kmart
Operations LLC, Sears Operations LLC, Sears, Roebuck and Co., Sears Holdings Management
Corporation, Sears Home Improvement Products, Inc., Sears Roebuck Acceptance Corp., A&E
Factory Service, LLC, A&E Home Delivery, LLC, A&E Lawn & Garden, LLC, A&E Signature
Service, LLC, KLC, Inc., Kmart of Michigan, Inc., Private Brands, Ltd., Sears Brands
Management Corporation, Sears Protection Company, Sears Protection Company (Florida)
L.L.C., Sears Roebuck de Puerto Rico, Inc., SOE, Inc., Starwest, LLC, Kmart.com LLC, Kmart
of Washington LLC, Kmart Stores of Illinois LLC, Kmart Stores of Texas LLC, and Mygofer
LLC, as guarantors.

        “Securities Consideration” means debt or equity securities in Buyer, in an amount and form
to be determined by Buyer in an amount and form reasonably acceptable to Buyer, including as to
subordination.

       “Security Deposit Documents” shall have the meaning set forth in Section 2.1(o).

       “Security Deposits” shall have the meaning set forth in Section 2.1(o).

       “Seller” and “Sellers” shall have the meanings set forth in the Preamble.

       “Seller Instructions” shall have the meaning set forth in Section 2.8(c).

      “Seller Retained Occupancy Agreement” shall mean that certain Seller Retained
Occupancy Agreement in the form attached hereto as Exhibit F.

       “Seller SEC Reports” shall have the meaning set forth in Section 6.12.

        “Seller Products” shall mean any product manufactured, sold, offered for sale or otherwise
distributed by a Seller within the scope of the Business.

       “Seller Releasing Party” shall have the meaning set forth in Section 9.13.


                                                29
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 50 of 315



        “Seller Services” shall mean any service of the type provided by a Seller within the scope
of the Business.

       “Seritage Master Lease” shall mean the Master Lease by and among Seritage SRC Finance
LLC, Seritage KMT Finance LLC, Kmart Operations, LLC, and Sears Operations, LLC, dated as
of July 7, 2015, as modified by the Side Letter to Master Lease, by and among Seritage SRC
Finance LLC, Seritage KMT Finance LLC, Kmart Operations, LLC, and Sears Operations, LLC,
dated as of July 7, 2015.

       “Service Providers” shall mean the current and former directors, officers, employees,
consultants and independent contractors of Sellers and their Affiliates.

       “ServiceLive Marks” shall mean the name “SERVICELIVE” and any name consisting of,
containing or incorporating “SERVICELIVE”, and all designs and logos associated therewith, in
each case, together with all variations thereof; and all Trademarks, Business Names, Domain
Names and Media Accounts consisting of, containing or incorporating any of the foregoing.

       “Severance Reimbursement Obligations” shall have the meaning set forth in Section 9.7(i).

       “SHC” shall have the meaning set forth in the Preamble.

       “SHIP Closing” shall mean the Closing (as defined in the SHIP Purchase Agreement).

        “SHIP Purchase Agreement” means that certain SHIP Asset Purchase Agreement entered
into as of November 2, 2018 by and between SHC, a Delaware corporation, and Service.com, Inc.,
a Delaware corporation (as may be amended from time to time).

       “SHIP Purchase Agreement Assets” means the Transferred Assets (as defined in the SHIP
Purchase Agreement).

      “SHIP Purchase Agreement Liabilities” means the Assumed Liabilities (as defined in the
SHIP Purchase Agreement).

        “Shop Your Way Marks” shall mean the name “SHOP YOUR WAY” and any name
consisting of, containing or incorporating “SHOP YOUR WAY”, and all designs and logos
associated therewith, in each case, together with all variations thereof; and all Trademarks,
Business Names, Domain Names and Media Accounts consisting of, containing or incorporating
any of the foregoing.

        “Short Form Assignments” shall mean (i) with respect to any Trademarks, Patents or
Copyrights issued, filed or registered in the United States and included in the Acquired Intellectual
Property, agreements substantially in the form of Schedule 1, Schedule 2 or Schedule 3 of the IP
Assignment Agreement, (ii) with respect to any Domain Names included in the Acquired
Intellectual Property, an agreement substantially in the form of Schedule 4 of the IP Assignment
Agreement and (iii) with respect to any Intellectual Property included in the Acquired Intellectual
Property that is issued, filed or registered in a jurisdiction outside of the United States, an
assignment agreement suitable for recording in the relevant jurisdictions with terms and conditions
substantially similar to those set forth in Schedule 1, Schedule 2 or Schedule 3 of IP Assignment
                                                  30
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 51 of 315



Agreement, except for any different terms and conditions that would be necessary in a recordable
assignment agreement for the respective local jurisdiction, in each case of clauses (i) thorough (iii)
to be entered into by and between a Seller, on the one hand, and Buyer or its applicable Affiliates,
on the other hand (clauses (i) through (iii) shall include each of the issued, registered or applied-
for items of Intellectual Property included in the Acquired Intellectual Property).

       “Smart Sense Marks” shall mean the name “SMART SENSE” and any name consisting of,
containing or incorporating “SMART SENSE”, and all designs and logos associated therewith, in
each case, together with all variations thereof; and all Trademarks, Business Names, Domain
Names and Media Accounts consisting of, containing or incorporating any of the foregoing.

       “Software” shall have the meaning set forth in the definition of Intellectual Property.

       “Sparrow Properties” shall mean the real properties set forth on Schedule 1.1(q).

       “Specified Receivables” shall mean the accounts receivable set forth on Schedule 1.1(k).

        “Specified Receivables Shortfall Amount” shall mean an amount equal to $255,200,000
less the amount of the Specified Receivables delivered to Buyer at Closing.

       “Sponsor” shall have the meaning set forth in Section 7.4(a).

       “Straddle Period” shall have the meaning set forth in Section 9.2(d).

       “Store Cash” shall mean any cash of the Sellers in the registers or otherwise held at any
Operating Lease Property or any Operating Owned Property, in an amount not to exceed
$17,000,000.

        “Subsidiary” shall mean, with respect to any Person, any other Person where a majority of
its outstanding voting or equity interests are held, directly, or indirectly through one or more
intermediaries, by such Person.

        “Tax” or “Taxes” shall mean any federal, state, provincial, local, municipal, foreign or
other taxes, duties, levies, governmental charges or assessments or deficiencies thereof, including
all income, alternative, minimum, franchise, capital stock, net worth, capital gains, profits,
intangibles, gross receipts, value added, sales, use, goods and services, excise, customs, transfer,
recording, occupancy, employment, unemployment, social security, payroll, withholding,
estimated or other taxes, duties, levies or other governmental charges or assessments or
deficiencies thereof (including all interest and penalties thereon and additions thereto), in each
case imposed by any Governmental Authority.

        “Tax Opinion” shall mean an opinion at a “more likely than not” or higher standard as to
the tax consequences of any of the transactions described in Article II.

        “Tax Proceeding” shall mean any audit, examination, investigation or other administrative
or judicial proceeding with or against any Governmental Authority or otherwise with respect to
Taxes.

                                                 31
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 52 of 315



       “Tax Reorganization” shall have the meaning set forth in Section 2.12.

         “Tax Result” shall mean (i) the minimization of the net amount of Taxes imposed on, and
(ii) the maximization of the aggregate amount of the Tax attributes described in section 108(b)(2)
of the Code available for utilization by, in each case, (x) Buyer or the group of affiliated
corporations (within the meaning of section 1504(a) of the Code) of which Buyer is the parent (or
a member) or (y) Buyer or any combined group of which it is a member for state Tax purposes.

       “Tax Return” shall mean any return, declaration, report, claim for refund, information
return or other document (including any related or supporting estimates, elections, schedules,
statements, or information) filed with or required to be filed with any Governmental Authority in
connection with the determination, assessment or collection of any Tax or the administration of
any Laws, regulations or administrative requirements relating to any Tax.

        “Third Amended and Restated Credit Agreement” shall mean that certain Third Amended
and Restated Credit Agreement dated as of July 21, 2015 (as at any time amended, restated,
amended and restated, supplemented or otherwise modified), by and among Sears Roebuck
Acceptance Corp. and Kmart Corporation, as borrowers, SHC, Bank of America, N.A., as
administrative agent, co-collateral agent and swingline lender, Wells Fargo Bank, National
Association as co-collateral agent, Wells Fargo Bank, National Association as syndication agent,
PNC Bank, National Association, Siemens Financial Services, Inc., Ally Bank and Citigroup
Global Markets Inc. as co-documentation agents, Merrill Lynch Pierce, Fenner & Smith
Incorporated, Wells Fargo Bank, National Association, as joint lead arrangers, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, National Association, PNC Bank,
National Association and Citigroup Global Markets Inc. as joint bookrunners pursuant to which
Third Amended and Restated Credit Agreement Sears Roebuck Acceptance Corp. and Kmart
Corporation entered into two senior secured term loan facilities as well as a $1.5 billion asset-
based revolving credit facility with a syndicate of lenders.

       “Title Company” shall have the meaning set forth in Section 9.9.

       “Titled Property” shall have the meaning set forth in Section 9.9.

       “Trademarks” shall have the meaning set forth in the definition of Intellectual Property.

       “Transaction Documents” shall mean this Agreement and any other agreements,
instruments or documents entered into pursuant to this Agreement.

       “Transactions” shall mean the transactions contemplated to be consummated by this
Agreement and the Transaction Documents, including the purchase and sale of the Designation
Rights and the Acquired Assets and the assumption of the Assumed Liabilities provided for in this
Agreement.

       “Transfer Taxes” shall have the meaning set forth in Section 9.3(a).

       “Transferred Employees” shall have the meaning set forth in Section 9.7(a).


                                               32
18-23538-rdd       Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                           Pg 53 of 315



        “UCC” shall mean the Uniform Commercial Code as from time to time in effect in the
State of Delaware.

       “Wally Marks” shall mean the name “WALLY” and any name consisting of, containing or
incorporating “WALLY”, and all designs and logos associated therewith, in each case, together
with all variations thereof; and all Trademarks, Business Names, Domain Names and Media
Accounts consisting of, containing or incorporating any of the foregoing.

        “WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of 1988,
as amended, any similar Law (including any similar local, state or non-U.S. notice requirement
relating to the termination of employees), and the rules and regulations thereunder.

          “Warranty Receivables” shall mean those certain accounts receivable set forth on Schedule
1.1(l).

        “Warranty Receivables Shortfall Amount” shall mean an amount equal to $53,600,000 less
the amount of the Warranty Receivables delivered to Buyer at Closing; provided, that if the Prepaid
Inventory Shortfall Amount is a negative number, the Warranty Receivables Shortfall Amount
shall be reduced by the absolute value of the Prepaid Inventory Shortfall Amount.

        “Weatherbeater Marks” shall mean the name “WEATHERBEATER” and any name
consisting of, containing or incorporating “WEATHERBEATER”, and all designs and logos
associated therewith, in each case, together with all variations thereof; and all Trademarks,
Business Names, Domain Names and Media Accounts consisting of, containing or incorporating
any of the foregoing.

          Section 1.2    Other Definitions and Interpretive Matters.

        (a)      Unless otherwise indicated to the contrary in this Agreement by the context or use
thereof:

                   (i)    When calculating the period of time before which, within which or
          following which any act is to be done or step taken pursuant to this Agreement, the date
          that is the reference date in calculating such period shall be excluded. If the last day of
          such period is a day other than a Business Day, the period in question shall end on the next
          succeeding Business Day.

                 (ii)    Any reference in this Agreement to “dollars” or “$” means U.S. dollars.

                  (iii)  Unless the context otherwise requires, all capitalized terms used in the
          Exhibits and Schedules shall have the respective meanings assigned in this Agreement. No
          reference to or disclosure of any item or other matter in the Exhibits and Schedules shall
          be construed as an admission or indication that such item or other matter is material or that
          such item or other matter is required to be referred to or disclosed in the Exhibits and
          Schedules. No disclosure in the Exhibits and Schedules relating to any possible breach or
          violation of any Contract or Law shall be construed as an admission or indication that any
          such breach or violation exists or has actually occurred. Solely to the extent any Schedule

                                                   33
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 54 of 315



       is related to any representation or warranty contained in this Agreement, any information,
       item or other disclosure set forth in any Schedule shall be deemed to have been set forth in
       all other applicable Schedules relating to representations or warranties contained in this
       Agreement if the relevance of such disclosure to such other Schedule is reasonably
       apparent on the face of such disclosure. All Exhibits and Schedules attached or annexed
       hereto or referred to herein are hereby incorporated in and made a part of this Agreement
       as if set forth in full herein.

              (iv)    Any reference in this Agreement to gender includes all genders, and words
       importing the singular number also include the plural and vice versa.

               (v)     The provision of a table of contents, the division of this Agreement into
       Articles, Sections and other subdivisions and the insertion of headings are for convenience
       of reference only and shall not affect or be utilized in the construction or interpretation of
       this Agreement. All references in this Agreement to any “Section,” “Article,” “Schedule,”
       or “Exhibit” are to the corresponding Section, Article, Schedule, or Exhibit of or to this
       Agreement unless otherwise specified.

              (vi)   Words such as “herein,” “hereof” and “hereunder” refer to this Agreement
       as a whole and not merely to a subdivision in which such words appear, unless the context
       otherwise requires.

              (vii) The word “extent” and the phrase “to the extent” when used in this
       Agreement shall mean the degree to which a subject or other thing extends, and such word
       or phrase shall not merely mean “if.”

               (viii) The word “including” or any variation thereof means “including, without
       limitation,” and shall not be construed to limit any general statement that it follows to the
       specific or similar items or matters immediately following it.

               (ix)   References to “any” shall mean “any and all,” and “or” is used in the
       inclusive sense of “and/or.”

        (b)     No Strict Construction. Buyer, on the one hand, and Sellers, on the other hand,
participated jointly in the negotiation and drafting of this Agreement, and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall be construed as jointly
drafted by Buyer, on the one hand, and Sellers, on the other hand, and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement. Without limitation as to the foregoing, no rule of strict construction construing
ambiguities against the draftsperson shall be applied against any Person with respect to this
Agreement.




                                                 34
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 55 of 315



                                             ARTICLE II

                                     PURCHASE AND SALE

        Section 2.1       Purchase and Sale of the Acquired Assets. Upon the terms and subject to
the conditions of this Agreement, and subject to Section 2.6 and Article V with respect to the
Designation Rights and Designatable Leases, and Section 2.7(d), Section 2.9 and Article V with
respect to Additional Contracts, on the Closing Date, Sellers shall sell, transfer, assign, convey and
deliver, or cause to be sold, transferred, assigned, conveyed and delivered, to Buyer or the
applicable Assignee, and Buyer or such applicable Assignee shall purchase, all right, title and
interest of Sellers, in, to or under all assets, properties and rights Related to the Business other than
the Excluded Assets, and the following assets, properties and rights (collectively, the “Acquired
Assets”) free and clear of any and all Encumbrances of any kind, nature or description and any
Claims, in each case other than Permitted Post-Closing Encumbrances and those rights subject to
Section 365(n) of the Bankruptcy Code to the extent applicable:

        (a)     the Assigned Agreements and the Designation Rights;

        (b)     all Acquired Lease Rights;

        (c)     all Owned Real Property;

       (d)   all Acquired Inventory, all Acquired Receivables, all Acquired Equipment and all
Acquired Improvements;

         (e)     all Intellectual Property owned (whether solely or jointly with others) by Sellers,
including (i) the Sears Marks, the Kmart Marks, the Shop Your Way Marks, the ServiceLive
Marks, the PartsDirect Marks, the Wally Marks, the Smart Sense Marks, the Weatherbeater Marks,
the Kenmore Marks registered or applied for outside of the United States and the DieHard Marks
registered or applied for outside of the United States, (ii) the Trademarks, listed on Schedule
2.1(a)(i) attached hereto, (iii) the Business Names listed on Schedule 2.1(a)(ii) attached hereto,
(iv) the Patents listed on Schedule 2.1(a)(iii) attached hereto, (v) the Copyrights listed on Schedule
2.1(a)(iv) attached hereto, (vi) the Domain Names listed on Schedule 2.1(a)(v) attached hereto,
(vii) the Media Accounts listed on Schedule 2.1(a)(vi) attached hereto and (viii) all Intellectual
Property that constitutes “Collateral” as defined in the Intellectual Property Security Agreement
(collectively, the “Acquired Intellectual Property”), in each case of the foregoing together with the
rights (A) to sue and recover damages and obtain equitable relief for past, present and future
infringement, misappropriation, dilution or other violation thereof, (B) to collect past and future
royalties and other payments thereunder, (C) to claim priority thereon under any Law, (D) to
prosecute, register, maintain and defend such Intellectual Property before any public or private
agency, office or registrar and (E) to fully and entirely stand in the place of Sellers, as applicable,
in all matters related thereto; for the avoidance of doubt, Buyer and Sellers hereby acknowledge
and agree that as of the Closing Date, Buyer shall be the successor in interest to each of the
businesses of Sellers to which the Trademarks included in the Acquired Intellectual Property
pertain, and such businesses shall be ongoing and existing;


                                                   35
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 56 of 315



        (f)   all goodwill and other intangible assets associated with or connected to the Business
or symbolized by any of the Acquired Intellectual Property and all goodwill of the businesses in
which the Trademarks and Business Names included in the Acquired Intellectual Property are used
and all goodwill connected with the use of and symbolized by the foregoing;

         (g)     (i) all data owned or controlled (meaning any data Sellers have the ability to transfer
 in compliance with applicable Law) by any of the Sellers and contained in Sellers’ IT Systems,
data centers or databases stored by third parties on behalf of Sellers or otherwise collected,
accessed, acquired, stored, protected, used, re-used or otherwise processed by or on behalf of a
Seller to the extent the sale or transfer of such data is not in contravention with applicable Law or
any of any Seller’s applicable privacy policies or contractual restrictions, (ii) Customer Data to the
extent the sale or transfer of such Customer Data is not in contravention with applicable Law or
any of any Seller’s applicable privacy policies or contractual restrictions and (iii) all other data
that constitutes “Collateral” as defined in the Intellectual Property Security Agreement, to the
extent the sale or transfer of such data is not in contravention with applicable Law or any of any
Seller’s applicable privacy policies or contractual restrictions (the data described in this clause
(iii), together with the data described in clauses (i) and (ii), the “Acquired Data”);

        (h)      any Claims, causes of action, claims, rights of recovery or rights of set-off arising
under any IP Licenses included in the Assigned Agreements on or after the Closing Date, and the
right to collect past and future royalties and other payments, as well as prepaid expenses of Sellers
thereunder;

        (i)    any and all real (including real estate taxes, assessments and related governmental
impositions both general and special imposed under the laws of any one or more jurisdictions in
which the applicable Lease Premises is located against the land, buildings and other
improvements), personal and intangible property Taxes (“Property Taxes”) that are prepaid with
respect to such Acquired Lease or any other related Acquired Assets; provided, that such Property
Taxes are Assumed Liabilities or Liabilities for which Buyer is otherwise responsible hereunder;

        (j)     any interest in or right to any refund, rebate or credit of Taxes that are Assumed
Liabilities or for which Buyer is otherwise responsible hereunder including (for the avoidance of
doubt) any such refund, rebate or credit of a Tax that becomes payable or available to Sellers in
the future in respect of a Tax previously paid or otherwise incurred by Buyer pursuant to
Section 3.5;

         (k)    all rights (but not obligations) of Sellers under any non-disclosure or
confidentiality, non-compete or non-solicitation agreements, to the extent any such agreement
relates to the Business or any Acquired Asset;

           (l)   all assignable Assigned Plans and Permits that are Related to the Business;

      (m)     any and all Books and Records (which, with respect to any electronic forms thereof,
may be copies) and any and all Intellectual Property Related Documentation;

           (n)   all Labeling and Marketing Materials and Product Catalogs and Manuals owned by
Sellers;
                                                  36
18-23538-rdd      Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                           Pg 57 of 315



         (o)     any and all rights of Sellers in and to any restricted cash, security deposits, letters of
credit, escrow deposits and cash collateral, including cash collateral given to obtain or maintain
letters of credit and cash drawn or paid on letters of credit, utility deposits, performance, payment
or surety bonds, credits, allowance, prepaid rent or other assets, charges, setoffs, prepaid expenses,
other prepaid items and other security (collectively, “Security Deposits”), together with all
contracts, agreements or documents evidencing or related to the same (collectively, “Security
Deposit Documents”), in each case to the extent related to any Acquired Asset;

        (p)     any and all Claims (other than returns of merchandise for warranty claims (except,
for the avoidance of doubt, to the extent comprising Assumed Liabilities) and excluding any
Claims Related to an Excluded Asset or Excluded Liability) of Sellers as of the Closing to the
extent related to the Business or any Acquired Asset;

        (q)    subject to Section 5.1(a)(v), Section 5.1(a)(vi) and Section 9.8(c), any and all
insurance proceeds, warranty proceeds, condemnation awards or other compensation in respect of
loss or damage to the Business or any Acquired Asset (and any right or claim of Sellers to any
such proceeds, awards or other compensation), in each case, to the extent relating to a casualty
occurring prior to, on or after the date hereof, and whether received prior to, on or after Closing
Date, but less any proceeds in respect of the Acquired Assets set forth on Schedule 2.1(q) in an
aggregate amount not to exceed $13,000,000.

        (r)     subject to Section 2.8(e), the KCD Notes from Sears Re as Seller;

        (s)    all equity interests of SRC O.P. LLC owned by SRC Sparrow 2 LLC as Seller;
provided, that if either (i) SRC Sparrow 2 LLC has filed a petition for relief commencing a case
under chapter 11 of the Bankruptcy Code for the purpose of selling such equity interests in SRC
O.P. LLC, and Buyer or its Affiliate has purchased such equity interests pursuant to a chapter 11
plan of reorganization or a sale of assets pursuant to section 363(m) of the Bankruptcy Code or (ii)
Buyer shall have acquired the Sparrow Properties pursuant to foreclosure, then Buyer shall be
deemed to have purchased the equity interests in SRC O.P. LLC described in this subsection (s);

         (t)     all Actions and other rights, rebates, refunds, audits, rights of recovery, rights of
setoff, rights of recoupment, rights of reimbursement, rights of indemnity or contribution and other
similar rights (known and unknown, matured and unmatured, accrued or contingent, regardless of
whether such rights are currently exercisable) against any Person, including all warranties,
representations, guarantees, indemnities and other contractual claims (express, implied or
otherwise), in each case to the extent related to the Business or any Acquired Asset (excluding for
the avoidance of doubt, any Claims arising under any Transaction Document), including, subject
to the terms and conditions of the SHIP Purchase Agreement and applicable Law, if the SHIP
Closing shall have occurred prior to the Closing Date, the indemnities set forth in Section 6.08(b)
and Section 6.08(e) of the SHIP Purchase Agreement;

        (u)     all Contracts Related to the Business (i) that include a manufacturer’s warranty
relating to Seller Products or Seller Services and (ii) relating to repair services provided by the
Business in relation to Seller Products or Seller Services;

        (v)     the Buyer Party Release;
                                                    37
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 58 of 315



        (w)     all assets, properties and rights that constitute “Collateral” as defined in the
Intellectual Property Security Agreement, other than data which is the subject of Section 2.1(g);
and Intellectual Property which is the subject of Section 2.1(e);

       (x)     the right to receive the Pending Inventory;

       (y)     the Credit Card Claims;

       (z)     either (i) the SHIP Purchase Agreement Assets, if the SHIP Closing shall not have
occurred prior to the Closing Date (in which circumstance, for the avoidance of doubt, any Owned
Real Property (as defined in the SHIP Purchase Agreement) shall be deemed Operating Owned
Property, and all Leased Real Property (as defined in the SHIP Purchase Agreement) shall be
deemed Operating Leased Property), or (ii) any and all proceeds received by Sellers pursuant to
the SHIP Purchase Agreement, if the SHIP Closing shall have occurred prior to the Closing Date;

       (aa)    the Store Cash;

       (bb) to the extent permitted by Law, all licenses or permits granted by any Governmental
Authority held by Sellers that are necessary for the provision or assumption of the PA Liabilities;
and

        (cc) any proceeds from the sale or other disposition of the collateral pledged to secure
the applicable debt obligations with respect to the credit bids set forth in Section 3.1(b) to which
the holders of Claims secured by such collateral has attached.

        Section 2.2    Excluded Assets. Nothing contained herein shall be deemed to sell,
transfer, assign, convey or deliver, or cause to be sold, transferred, assigned, conveyed or
delivered, any right, title or interest of Sellers in, to or under the Excluded Assets. “Excluded
Assets” shall mean:

       (a)     any Contract that is not an Assigned Agreement;

       (b)     any lease, sublease or similar agreement that is not a Lease and any Designatable
Lease that is not designated for assumption by the Seller and assignment to Buyer pursuant to the
terms of this Agreement;

       (c)     any real property interest of any kind or nature that is not Related to Owned Real
Property or the Assigned Leases;

       (d)     all Excluded Inventory, all Excluded Equipment and all Excluded Improvements;

       (e)     this Agreement and the other Transaction Documents;

       (f)     except as otherwise expressly included as Acquired Assets, all cash and cash
equivalents (including any cash of the Sellers in the registers or otherwise held at any Operating
Lease Property or any Operating Owned Property in excess of Store Cash), including checks,
commercial paper, treasury bills, certificates of deposit and other bank deposits;

                                                38
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 59 of 315



        (g)     the Retained Books and Records;

         (h)     any interest in or right to any refund, rebate or credit of Excluded Asset-
Reorganization Taxes (including, for the avoidance of doubt, with respect to any Taxes for which
Sellers remain liable); provided, however, that if Buyer makes the election under Section 2.12(b)
to treat all the transactions described in this Article II as Designated Sale Transactions (resulting
in no transfer of Sellers’ Tax attributes to Buyer), then this Section 2.2(h) shall also include any
interest in or right to any refund, rebate or credit of Excluded Asset-Sale Taxes;

       (i)     all Claims and Proceedings of Sellers (other than Claims described in
Section 2.1(p));

        (j)     all Avoidance Actions;

        (k)     the Excluded IT;

        (l)     except as otherwise expressly included as Acquired Assets, all shares of capital
stock or other equity interests of any Seller or Subsidiary of the Seller or securities convertible into
or exchangeable or exercisable for shares of capital stock or other equity interests of any Seller,
Subsidiary of the Seller or any other Person;

       (m)     all Employee Plans, including any assets, trust agreements or other funding
Contracts related thereto;

        (n)     all bank accounts;

        (o)     any accounts receivable other than the Acquired Receivables;

         (p)    if the SHIP Purchase Agreement shall have terminated prior to the Closing Date, all
rights of any Seller to (i) the Deposit Escrow Amount (as defined in the SHIP Purchase Agreement)
or (ii) any other claims against Buyer (as defined in the SHIP Purchase Agreement); and

       (q)     the SHIP Asset Purchase Agreement Assets (if the SHIP Closing shall have
occurred prior to the Closing Date).

        Section 2.3    Assumption of Liabilities. Upon the terms and subject to the conditions of
this Agreement, on the Closing Date Buyer, or the applicable Assignee, shall assume, effective as
of the Closing, and shall timely perform and discharge in accordance with their respective terms,
the following Liabilities (collectively, the “Assumed Liabilities”):

       (a)     all Liabilities of the Seller or any of its Subsidiaries arising out of the ownership of
the Acquired Assets or operation of the Business or the Acquired Assets on or after the Closing
Date that are Related to any Acquired Asset;

        (b)     all Liabilities arising on or after the Closing Date or Designation Assignment Date,
as applicable, relating to the payment or performance of obligations with respect to the Assigned
Agreements;

                                                  39
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 60 of 315



        (c)     all Liabilities arising on or after the Closing Date from or related to any Claim,
Action, arbitration, audit, hearing, investigation, suit, litigation or other proceeding (whether civil,
criminal, administrative, investigative, or informal and whether pending or threatened or having
any other status) arising out of the Assumed Liabilities, the Acquired Assets or the operation of
the Business on or after the Closing Date (but not prior to the Closing Date) or relating to facts,
actions, omissions, circumstances or conditions existing, occurring or accruing on or after the
Closing Date (but not prior to the Closing Date) that are Related to the Acquired Assets or the
Assumed Liabilities;

        (d)     Buyer’s obligation to pay the Buyer Occupancy Costs;

        (e)     subject to Section 2.8(e), all Liabilities for warranties and protection agreements or
other services contracts (other than warranties relating to Intellectual Property) for the goods and
services of Sellers sold or performed prior to the Closing, including any Liabilities owed by Sears
Re to any Seller in respect of reinsurance of such warranties and protection agreements (the “PA
Liabilities”);

        (f)     all Assumed Customer Credits;

        (g)     all Cure Costs solely with respect to the Assigned Agreements;

        (h)     all Excluded Asset-Sale Taxes (except if otherwise provided in Section 2.4(i));

        (i)     all Liabilities resulting from actions or inactions taken by the Sellers or any Affiliate
of Sellers in compliance with Section 9.2;

        (j)    all Liabilities with respect to the Transferred Employees (i) to the extent arising as a
result of an event, action or omission that occurs on or following the Closing or (ii) expressly
assumed by Buyer and its Subsidiaries pursuant to Section 9.7;

       (k)    the Severance Reimbursement Obligations, Assumed 503(b)(9) Liabilities, Other
Payables and all payment obligations with respect to the Ordered Inventory; provided, that:

               (i)      Buyer shall not be required to make any payments with respect to the Other
        Payables until the later of (1) the Closing Date and (2) the date that the applicable obligation
        thereunder becomes due in the Ordinary Course of Business;

               (ii)   Buyer shall not be required to make any payments with respect to Assumed
        503(b)(9) Liabilities until the earlier of (1) the date that is 120 days following the Closing
        Date and (2) the date on which a chapter 11 plan of reorganization is confirmed by the
        Bankruptcy Court with respect to the Debtors;

                (iii)   Buyer’s obligations with respect to the Severance Reimbursement
        Obligations shall not exceed $43,000,000 in the aggregate, and notwithstanding Section
        2.3(k)(i), the timing of such reimbursement shall be made in accordance with Section
        9.7(i);


                                                   40
18-23538-rdd   Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                      Pg 61 of 315



             (iv)  Buyer’s obligations with respect to the Assumed 503(b)(9) Claims shall not
      exceed $139,000,000 in the aggregate;

            (v)     Buyer’s obligations with respect to the Other Payables shall not exceed
      $166,000,000 in the aggregate;

               (vi)   In the event that the Aggregate DIP Shortfall Amount is a positive number,
      Buyer’s obligations to assume the Liabilities described in this clause (k) shall be reduced
      dollar for dollar by the Aggregate DIP Shortfall Amount in the following order, until the
      aggregate amount of all such reductions is equal to the Aggregate DIP Shortfall Amount:
      first, the Severance Reimbursement Obligations, second, the Other Payables and third, the
      Assumed 503(b)(9) Claims. The allocation of any reduction determined in accordance
      with the previous sentence of (A) the amount of the Assumed 503(b)(9) Claims among any
      specific Assumed 503(b)(9) Claims and (B) the amount of the Other Payables among any
      specific Other Payables shall be determined by Buyer in its sole discretion;

              (vii) In the event that the Specified Receivables Shortfall Amount is a positive
      number, Buyer’s obligations to assume the Severance Reimbursement Obligations and the
      Assumed 503(b)(9) Claims shall be reduced dollar for dollar by the Specified Receivables
      Shortfall Amount in the following order, until the aggregate amount of all such reductions
      is equal to the Specified Receivables Shortfall Amount: first, the Severance
      Reimbursement Obligations and second, the Assumed 503(b)(9) Claims. The allocation
      of any reduction determined in accordance with the previous sentence of the amount of the
      Assumed 503(b)(9) Claims among any specific Assumed 503(b)(9) Claims shall be
      determined by Buyer in its sole discretion;

              (viii) In the event that the Warranty Receivables Shortfall Amount is a positive
      number, Buyer’s obligations to assume the Severance Reimbursement Obligations and the
      Assumed 503(b)(9) Claims shall be reduced dollar for dollar by the Warranty Receivables
      Shortfall Amount in the following order, until the aggregate amount of all such reductions
      is equal to the Warranty Receivables Shortfall Amount: first, the Severance
      Reimbursement Obligations and second, the Assumed 503(b)(9) Claims. The allocation
      of any reduction determined in accordance with the previous sentence of the amount of the
      Assumed 503(b)(9) Claims among any specific Assumed 503(b)(9) Claims shall be
      determined by Buyer in its sole discretion;

             (ix)     In the event that the Prepaid Inventory Shortfall Amount is a positive
      number, Buyer’s obligations to assume the Severance Reimbursement Obligations and the
      Assumed 503(b)(9) Claims shall be reduced dollar for dollar by the Prepaid Inventory
      Shortfall Amount in the following order, until the aggregate amount of all such reductions
      is equal to the Prepaid Inventory Shortfall Amount: first, the Severance Reimbursement
      Obligations and second, the Assumed 503(b)(9) Claims. The allocation of any reduction
      determined in accordance with the previous sentence of the amount of the Assumed
      503(b)(9) Claims among any specific Assumed 503(b)(9) Claims shall be determined by
      Buyer in its sole discretion; and


                                              41
18-23538-rdd      Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                           Pg 62 of 315



                (x)    Notwithstanding anything to the contrary herein or in the Approval Order,
        and for the avoidance of doubt, the Buyer's agreement to pay Assumed 503(b)(9) Claims,
        Specified Payables, or any other administrative or priority claim of the Sellers pursuant to
        the terms hereof is a general unsecured contractual obligation of the Buyer owed solely to
        the Sellers.

        (l)     the Assumed Property Tax Liabilities;

       (m)     the SHIP Purchase Agreement Liabilities (if the SHIP Closing shall not have
occurred prior to the Closing Date);

       (n)    all Liabilities relating to amounts required to be paid by Buyer under the
Transaction Documents; and

        (o)    all Liabilities arising prior to, at or after the Closing Date under or pursuant to any
Environmental Law relating to the presence of Hazardous Substances at, on, in, under or migrating
to or from any Acquired Asset.

        Section 2.4    Excluded Liabilities. None of Buyer, any Affiliate of Buyer or any
Assignee shall assume, be deemed to assume or become obligated hereunder in any way to pay or
perform (whether as a successor to any Seller or otherwise) any Liabilities of any Sellers or any of
their respective Affiliates of any kind or nature, known, unknown, contingent or otherwise,
whether direct or indirect, matured or unmatured, other than the Assumed Liabilities, (the
foregoing including the following, the “Excluded Liabilities”) which shall include the following
Liabilities:

        (a)    all Liabilities of the Seller or any of its Subsidiaries arising out of the ownership of
the Acquired Assets or operation of the Business or the Acquired Assets prior to the Closing Date
other than Cure Costs, Other Payables, the Assumed 503(b)(9) Claims, Severance Reimbursement
Obligations, and Ordered Inventory;

        (b)     all Liabilities relating to the payment or performance of obligations arising solely
out of facts or circumstances in existence prior to the Closing Date or Designation Assignment
Date, as applicable, with respect to the Assigned Agreements;

        (c)     all Liabilities arising from or related to any claim, Action, arbitration, audit,
hearing, investigation, suit, litigation or other proceeding (whether civil, criminal, administrative,
investigative, or informal and whether pending or threatened or having any other status) arising
out of the Assumed Liabilities, the Acquired Assets or the operation of the Business prior to the
Closing Date or relating to facts, actions, omissions, circumstances or conditions existing,
occurring or accruing prior to the Closing Date against any Seller or its Affiliates;

        (d)      all Liabilities to the extent arising prior to the Closing Date or arising from or
related to the operation of a Seller’s business or any of Sellers’ products or services, including any
Liability relating to (i) design or manufacturing defects (whenever discovered) and (ii) warranties,
product liability, safety or other Liability, in the cases of clauses (i) and (ii), relating to any product
sold or manufactured by any Seller or any of its Affiliates;

                                                    42
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 63 of 315



        (e)     all Liabilities in respect of any indebtedness of any Seller or guaranty obligations
relating to any such Indebtedness of any Seller;

        (f)     all Liabilities (i) under the Employee Plans, including all Liabilities in respect of
(A) any compensation earned by any Business Employee or otherwise accrued or payable to or
with respect to any Business Employee prior to the Closing, unless expressly assumed by Buyer
pursuant to Section 9.7, and (B) any Taxes related thereto, (ii) relating to (A) all current and former
employees of Seller and Service Providers and its Subsidiaries (including the Business Employees)
to the extent arising as a result of an event, action or omission that occurs prior to the Closing and
(B) all current and former employees of Seller and Service Providers and its Subsidiaries who do
not become Transferred Employees (except to the extent subject to the Severance Reimbursement
Obligations) and (iii) those Liabilities relating to the Transferred Employees expressly retained by
Seller pursuant to Section 9.7;

        (g)     except as otherwise provided for in Section 2.3(o), all Liabilities of the Seller or any
of its Subsidiaries relating to (i) fines or penalties arising from noncompliance with Environmental
Laws occurring prior to the Closing Date, including (ii) Claims for personal injury or property
damage related to exposure occurring prior to the Closing Date to Hazardous Substances present
at, on, in, under or migrating to or from any Acquired Asset or (iii) the offsite disposal of
Hazardous Substances occurring prior to the Closing Date;

        (h)     any Excluded Asset-Reorganization Taxes;

        (i)      if (A) Buyer makes the election under Section 2.12(b) to treat all the transactions
described in this Article II as Designated Sale Transactions (resulting in no transfer of Sellers’ Tax
attributes to Buyer), (B) such transactions do not result in a transfer of substantially all of Sellers’
Tax attributes to Buyer solely as a result of Sellers’ failure to make good faith efforts to comply
with Section 9.2(a), or (C) the Internal Revenue Service successfully asserts (for which assertion
there is a final determination), that none of Sellers’ Tax attributes transferred to Buyer, Excluded
Asset-Sale Taxes (but in the case of clause (C) in respect of a Tax arising in any period prior to
any such final determination, only to the extent Sellers actually obtain a refund or other current
economic Tax reduction in respect of the applicable Taxes); provided, however, that if Buyer
makes the election under Section 2.12(b) to treat all the transactions described in this Article II as
Designated Sale Transactions and the Internal Revenue Service successfully asserts that a transfer
of any such Tax attributes to Buyer shall have occurred notwithstanding such Buyer election, then
Excluded Asset-Sale Taxes shall not be an Excluded Liability to the extent any such tax would
have been reduced or eliminated had the Sellers’ Tax attributes not transferred to Buyer (taking
into account Tax attributes Sellers would have had if all transactions described in Article II were
Designated Sale Transactions and respected as such by the Internal Revenue Service);

        (j)     all Liabilities with respect to any brokerage or finders’ fees or agents’ commissions
or other similar payment in connection with the Transactions incurred by any Seller;

        (k)    all Liabilities under this Agreement or any documents or instruments executed and
delivered by Seller and its Affiliates pursuant to this Agreement;


                                                  43
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 64 of 315



        (l)    all Liabilities relating to or arising, whether before, on or after the Closing Date or,
subject to Article V, any applicable Designation Assignment Date, out of, or in connection with,
the Excluded Assets;

        (m)     all Liabilities in respect of any gift cards, gift certificates, merchandise credits,
return credits, customer membership or customer loyalty discount programs, coupons, groupons
or other similar credits or programs issued by, on behalf of or in relation to Sellers other than the
Assumed Customer Credits;

        (n)     all Liabilities related to or arising from, whether before, on or after the Closing
Date, use by Sellers of any of the Trademarks or Business Names included in the Acquired
Intellectual Property pursuant to Section 9.10;

      (o)      except as otherwise provided in this Agreement, all Liabilities for the rejection of
any Contract to which a Seller is a party;

        (p)     the SHIP Purchase Agreement Liabilities (if the SHIP Closing shall have occurred
prior to the Closing Date);

       (q)     other than the liabilities assumed in accordance with Section 2.3(g) (Cure Costs)
and 2.3(k) (Severance Reimbursement Obligations, Assumed 503(b)(9) Liabilities and Other
Payables and the payment obligations with respect to the Ordered Inventory), accounts payable
incurred in the Ordinary Course of Business existing on the Closing Date (including (i) invoiced
amounts payable and (ii) accrued but uninvoiced accounts payable); and

       (r)     the claims underlying the mechanics’ liens identified in Section 2 of Schedule 6.5.

For the avoidance of doubt, all Taxes of any Seller shall be Assumed Liabilities, regardless of the
time and circumstances giving rise to any such Taxes, except for any Tax expressly excluded under
Section 2.2(h) or Section 2.4(i).

         Section 2.5      Year-End Adjustments. For the avoidance of doubt, notwithstanding
anything to the contrary set forth in this Agreement, neither Buyer nor any Assignee shall have
any obligations in respect of any portion of any year-end (or other) adjustment (including for
royalties, rents, utilities, Taxes, insurance, fees, any common area or other maintenance charges,
promotional funds and percentage rent) arising under any of the Acquired Leases or any other
Assigned Agreements for the calendar year in which the applicable Lease Assignment occurs that
is attributable to (x) the portion of such calendar year occurring prior to such Lease Assignment or
(y) any previous calendar year, and Sellers shall fully indemnify and hold harmless Buyer and the
applicable Assignee with respect thereto. Buyer shall be solely responsible for any of the matters
described in the preceding sentence for the portion of the calendar year in which the Closing Date
occurs following each applicable Lease Assignment and all subsequent calendar years, and Buyer
shall fully indemnify and hold Sellers harmless with respect thereto. Following the applicable
Lease Assignment Date, except as expressly set forth in this Agreement or the Approval Order,
Sellers shall have no further liabilities or obligations with respect to each of the Acquired Leases
and the other Assigned Agreements (including obligations related to royalties rents, utilities,
Taxes, insurance and common area maintenance, regardless of when due and payable), and Sellers
                                                  44
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 65 of 315



shall be released from all such obligations and Buyer shall indemnify and hold harmless Sellers
with respect thereto.

        Section 2.6    Purchase and Sale of Designation Rights. Upon the terms and subject to the
conditions of this Agreement and the Approval Order, on the Closing Date, Sellers shall sell,
transfer, assign and convey, or cause to be sold, transferred, assigned and conveyed, to Buyer, and
Buyer shall purchase from Sellers, the Designation Rights. For the avoidance of doubt, the sale,
transfer, assignment and conveyance of the Designation Rights provided for herein on the Closing
Date shall not effectuate a sale, transfer, assignment or conveyance of any Designatable Lease to
Buyer or any other Assignee, which shall only be effectuated on a Designation Assignment Date;
provided, that, notwithstanding the foregoing, Buyer shall be responsible for all Expenses arising
under or related to any Designatable Lease from and after the Closing Date until, if applicable, the
rejection of such Designatable Lease in accordance with this Agreement. Subject to the terms and
conditions of this Agreement, the Approval Order and the requirements of section 365(b) of the
Bankruptcy Code, Buyer shall have the right to designate itself or, with the consent of Seller, any
other Person as the Assignee to which a Designatable Lease is to be assumed and assigned. The
Designation Rights shall terminate upon the expiration of the Designation Rights Period.

       Section 2.7     Assignments.

       (a)     Potential Transferred Agreements.

               (i)    Schedule 2.7(a) contains a list of all Potential Transferred Agreements
       (including, to the extent in the possession or control of any Seller, the underlying
       agreements). Subject to section 365 of the Bankruptcy Code, Buyer may elect to have the
       Potential Transferred Agreements assigned to Buyer or assumed by Seller and assigned to
       Buyer on the applicable Assumption Effective Date (which shall be deemed to be
       “Assigned Agreements” in accordance with the definition thereof). At Buyer’s reasonable
       request, Seller shall make reasonably available to Buyer the appropriate employees of
       Seller necessary to discuss the Potential Transferred Agreements.

               (ii)    To the extent a Potential Transferred Agreement is an executory contract or
       lease, as soon as practicable after the date hereof, Seller shall file a notice of assignment
       and assumption (an “Agreement Assignment Notice”) with the Bankruptcy Court and serve
       such notice via electronic or first class mail on each counterparty to a Potential Transferred
       Agreement that is an executory contract or lease, consistent with the terms of the Bidding
       Procedures Order. The Agreement Assignment Notice shall identify all Potential
       Transferred Agreements that are executory contracts or leases and related to the Acquired
       Assets that Sellers believe may be assigned or assumed and assigned in connection with
       the sale of the Acquired Assets and set forth a good faith estimate of the amount of the
       Cure Costs applicable to each such Contract (and if no Cure Cost is estimated to be
       applicable with respect to any particular Contract, the amount of such Cure Cost designated
       for such Contract shall be “$0.00”).

       (b)     Initial Assigned Agreements.


                                                45
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 66 of 315



                (i)    As soon as practicable after delivery of the list of Potential Transferred
       Agreements by the Seller but no later than five (5) Business Days following such delivery,
       Buyer shall deliver to the Seller a list of those Potential Transferred Agreements proposed
       to be assigned to Buyer or assumed by Seller and assigned to Buyer on the Closing Date
       (the Contracts on such list, the “Initial Assigned Contracts”, the Leases on such list
       (including, to the extent applicable to such Leases, all non-disturbance agreements with fee
       owners or senior landlords, subordination, non-disturbance and attornment agreements,
       waivers and consents in favor of any Seller, estoppel certificates from landlords (to the
       extent assignable), and landlord waivers or other collateral access agreements in favor of
       any Seller or any asset-based lenders) the “Initial Assigned Leases”, and together the
       “Initial Assigned Agreements”).

               (ii)    Following delivery of the list of Initial Assigned Agreements and to the
       extent consistent with the Bidding Procedures Order, at any time prior to the second (2nd)
       Business Day prior to the Closing Date, Buyer will be entitled, after consultation with the
       Sellers, to add (x) any Initial Assigned Agreement to the list of Excluded Assets by
       providing written notice thereof to Sellers, and any Initial Assigned Agreement so added
       will cease to be an Initial Assigned Agreement and will be deemed to be an Excluded Asset
       (and all Liabilities thereunder Excluded Liabilities) for all purposes hereunder or (y) any
       Potential Transferred Agreement to the list of Initial Assigned Agreements so long as (1)
       it is not a Contract to be assumed or available to be assumed pursuant to any other sale
       previously approved by the Bankruptcy Court in connection with the Bankruptcy Cases;
       and (2) it is prior to the entry of a Final Order of the Bankruptcy Court approving the
       rejection of such Contract, in each case subject to the non-Debtor party to such Contract
       receiving information evidencing Buyer’s adequate assurance of future performance and
       having an opportunity to object consistent with the Bidding Procedures Order and the
       Approval Order. No change referred to in this Section 2.7(b)(i) shall reduce or increase
       the amount of the Purchase Price, except to the extent of any increase or decrease in the
       assumption of the Assumed Liabilities, including Cure Costs, as a result of the Potential
       Transferred Agreements being added to or removed from the list of Acquired Leases or
       Assigned Agreements by Buyer.

               (iii)   On the Closing Date, pursuant to section 365 of the Bankruptcy Code and
       the Approval Order, and subject to consent if applicable Law requires it, Sellers shall
       assume and assign to Buyer the Initial Assigned Agreements and Buyer shall pay all Cure
       Costs with respect to such Initial Assigned Agreements to the appropriate counterparty or
       establish a reserve for disputed cure amounts in accordance with the Bidding Procedures
       Order and Approval Order.

        (c)    Designatable Leases. On each Assumption Effective Date, pursuant to section 365
of the Bankruptcy Code and the Approval Order, Sellers shall assume and assign to the applicable
Assignee any Designatable Lease so designated by Buyer for assumption and assignment in
accordance with the terms of this Agreement, and Buyer shall pay all or be responsible for Cure
Costs with respect to such Designatable Leases.

       (d)     Additional Contracts. On each applicable Assumption Effective Date, and in no
event later than the date that is five (5) Business Days following the Designation Deadline,
                                              46
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 67 of 315



pursuant to section 365 of the Bankruptcy Code, the Approval Order, and any other applicable
Order, Sellers shall assume and assign to the applicable Assignee any Additional Contract that
Buyer designates for assumption and assignment in accordance with Section 2.9, and Buyer shall
pay all Cure Costs with respect to such Additional Contract and all Expenses related to or arising
under such Additional Contract after the Closing Date.

        (e)     Adequate Assurance and Consents. Notwithstanding anything to the contrary
herein, Sellers shall not be obligated to assume and assign any Lease or Contract pursuant to this
Section 2.7 with respect to which Buyer fails to satisfy the Bankruptcy Court as to adequate
assurance of future performance or for which Consent is required to assume and assign such Lease
or Contract and such Consent has not been obtained; provided, however, that the Parties shall use
their commercially reasonable best efforts to obtain all such Consents.

       Section 2.8     Further Assurances.

        (a)     On and after the Closing Date, each of the Sellers and Buyer shall use its
commercially reasonable efforts to further give full effect to, evidence and record the assignments,
waivers, ratifications, consents and agreements granted herein, and, Sellers shall, upon Buyer’s
request, assist Buyer in a commercially reasonable way to obtain, maintain, enforce and defend
any rights specified to be owned by or assigned to a Seller, including by testifying in any legal
Proceedings, executing all lawful papers and making all rightful oaths required or necessary to aid
Buyer or its successors or assigns in obtaining and enforcing its right, title and interest in, to and
under the Acquired Assets, including in connection with the IP Assignment Agreement and the
Short Form Assignments and in complying with all requirements of the applicable social media
sites and Domain Name registrars.

        (b)     On each Designation Assignment Date, Seller shall, upon the request of Buyer or
the applicable Assignee, execute and deliver to such Assignee such instruments of transfer as shall
be reasonably necessary or desirable to vest in such Assignee title to the applicable Designatable
Leases and related Acquired Lease Rights, Acquired Improvements and all other related Acquired
Assets required hereunder to be transferred on such Designation Assignment Date (and evidence
the assumption by Seller, and the assignment by Seller to the applicable Assignee, of such
Designatable Leases), and Seller, on the one hand, and such Assignee, on the other hand, shall
(and Buyer shall use commercially reasonable efforts to cause each Assignee to) take (or cause to
be taken) all appropriate action, do (or cause to be done) all things necessary under applicable
Law, and execute and deliver such instruments and documents, in each case as may be reasonably
requested and reasonably necessary or desirable to consummate the Transactions at or after the
Designation Assignment Date. In furtherance and not in limitation of the foregoing, in the event
that any of the Acquired Assets shall not have been conveyed at Closing or on the applicable
Designation Assignment Date, as applicable, Seller shall convey such Acquired Assets to Buyer
or such Assignee, as applicable, as promptly as practicable after the Closing or on the applicable
Designation Assignment Date, as applicable. As promptly as practicable following the date on
which Buyer is permitted to receive Customer Data constituting “personally identifiable
information” (as defined in the Bankruptcy Code) that was not transferred on the Closing Date,
Seller shall deliver to Buyer a copy of the Customer Data constituting Acquired Data to an extent
and in a format mutually agreeable to Seller and Buyer that is readable, useable, indexed and

                                                 47
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 68 of 315



searchable and, if any portion of such Customer Data is encrypted, the necessary decryption tools
and keys to read such materials contemporaneously.

        (c)     Not later than ten (10) days prior to the Closing Date, Sellers shall instruct all of
Sellers’ outside counsel responsible to maintaining, prosecuting or renewing any of the Acquired
Intellectual Property (i) that the ownership of the Acquired Intellectual Property will be assigned
to Buyer as of the Closing Date, (ii) to keep all Acquired Intellectual Property (as relevant to such
counsel) in full force and effect, including by filing and documentation and paying any fees
required therefor, (iii) to release to Buyer or counsel designated by Buyer at locations to be
designated by Buyer copies of all the tangible embodiments of the Intellectual Property Related
Documentation existing as of the Closing Date and in such counsel’s possession, and (iv) that
Buyer or counsel designated by Buyer may contact such Sellers’ counsel for coordination relative
to further prosecution of the Acquired Intellectual Property at Buyer’s expense (such
correspondence, “Seller Instructions”). Sellers shall also include in the Seller Instructions any
other information that Buyer reasonably instructs Sellers to include that is communicated to Sellers
prior to the Closing Date.

        (d)    If after the Closing (i) Buyer or any of its Affiliates holds or is otherwise liable for
any Excluded Assets or Excluded Liabilities or (ii) any Seller or any of their respective Affiliates
holds any Acquired Assets or Assumed Liabilities, Buyer or the applicable Seller will, and will
cause their respective controlled Affiliates to, and will use commercially reasonable efforts to
cause their other Affiliates to, (including through the execution and delivery of all appropriate
transfer documents) promptly transfer (or cause to be transferred) such Assets or assume, pay or
reimburse (or cause to be assumed, paid or reimbursed) such Liabilities to or from (as the case
may be) the other party for no additional consideration. Prior to any such transfer, the party
receiving or possessing any such asset will hold it in trust for such other party.

        (e)     Notwithstanding anything to the contrary contained in this Agreement, Seller shall
not transfer the KCD Notes to Buyer, and Buyer shall not assume the PA Liabilities from Seller,
unless and until Seller has received the requisite consent of the Bermuda Monetary Authority or
any other applicable Bermuda regulatory authority to the transfer of the KCD Notes (the “BMA
Consent”). Immediately following receipt of the BMA Consent, the transfer of the KCD Notes
and the assumption of the PA Liabilities shall take place simultaneously. From the Closing Date
until such time as the transfer of the KCD Notes and the assumption of the PA Liabilities occurs,
pursuant to a services agreement to be in a form reasonably agreed to by Sellers and Buyer (the
“PA Liabilities Services Agreement”), (i) Buyer shall provide services to the applicable Sellers
sufficient to enable Sellers to perform the PA Liabilities and (ii) in consideration for such services,
Sellers shall pay to Buyer an amount equal to the aggregate of all amounts paid by Buyer to Sellers
with respect to any licenses under which Buyer licenses the KCD IP.

        Section 2.9      Additional Contracts. If, at any time prior to the date that is sixty (60) days
after the Closing Date, but in no event later than May 3, 2019 (the “Designation Deadline”), Buyer
so determines as to any Contract that is Related to the Acquired Assets or is an IP License, in each
case but is not an Initial Assigned Contract (other than (i) any lease of non-residential real property
and (ii) any Excluded Asset set forth in Section 2.2) (each, an “Additional Contract”), Buyer may
elect, after consultation with the Sellers, by written notice delivered to Sellers, to designate for
assignment or assumption and assignment any Additional Contract for no additional consideration.
                                                  48
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 69 of 315



 Upon the designation of any such Additional Contract as an Assigned Agreement pursuant to this
Section 2.9, Sellers will use their reasonable best efforts to assume and assign to the applicable
Assignee such Additional Contract so long as the Buyer pays all Expenses accrued post-Closing
and all Cure Costs associated with such Additional Contract; provided, however, that nothing
herein shall be deemed or construed to obligate Sellers to retain, or refrain from rejecting or
terminating any Lease or Contract after the Designation Deadline that does not constitute an
Assigned Agreement. Notwithstanding anything to the contrary herein, Sellers shall not be
obligated to assume and assign any Contract pursuant to this Section 2.9 with respect to which
Buyer fails to satisfy the Bankruptcy Court as to adequate assurance of future performance or for
which Consent is required to assume and assign such Additional Contract and such Consent has
not been obtained, provide that the Parties shall use their reasonable best efforts to obtain all such
Consents.

        Section 2.10 Withholding. Notwithstanding anything in this Agreement to the contrary,
Buyer shall be entitled to deduct and withhold from any amounts otherwise payable pursuant to
this Agreement but only to the extent of such amounts as may be required to be deducted and
withheld by Buyer with respect to the making of such payments under applicable U.S. federal,
state or local or foreign laws, and any such withheld amount shall be properly paid by Buyer to
the appropriate Governmental Authority. To the extent that amounts are so deducted and withheld
and properly paid to the appropriate Governmental Authority, such deducted and withheld amounts
shall be treated for all purposes of this Agreement as having been paid to Sellers or any other
Person in respect of which such deduction and withholding was made.

        Section 2.11 Rejection of Outbound IP Licenses. Prior to the Closing Date, subject to
section 365(n) of the Bankruptcy Code, Sellers shall file a motion to reject, and take all actions
(including actions required under section 365 of the Bankruptcy Code) reasonably necessary to
reject any Outbound IP Licenses included in the Potential Transferred Agreements that (i) are
executory Contracts and (ii) are not designated by Buyer for assignment or assumption and
assignment as an Assigned Agreement in accordance with the terms of this Agreement or for solely
assumption pursuant to Section 9.14(d). Without limiting the foregoing, promptly following the
Designation Deadline, Sellers shall file a motion to reject, and take all actions (including actions
required under section 365 of the Bankruptcy Code) reasonably necessary to reject, any Outbound
IP Licenses that (x) are not included in the Potential Transferred Agreements, (y) are executory
Contracts and (z) are not designated by Buyer for assignment or assumption and assignment as an
Assigned Agreement in accordance with the terms of this Agreement or for solely assumption
pursuant to Section 9.14(d).

       Section 2.12    Tax Reorganization.

        (a)    The Parties intend that the transactions set forth in this Agreement, as structured and
implemented as described in Section 9.2(a), together with the Bankruptcy Plan (as defined below),
will, unless and except to the extent that Buyer elects otherwise with respect to a particular Seller
or Sellers pursuant to Section 2.12(b), (i) constitute one or more plans of reorganization under
section 368(a) of the Code (as defined below) and (ii) as qualifying as one or more reorganizations
thereunder (a “Tax Reorganization”).


                                                 49
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                          Pg 70 of 315



         (b)     Buyer may, at any time on or before the earlier of (i) 15 days prior to the effective
date of the Bankruptcy Plan and (ii) December 1, 2019, elect, by providing to Sellers written notice
of its election, to treat one or more of the transactions (each, a “Designated Sale Transaction”) set
forth in this Agreement as not qualifying as a Tax Reorganization, which election shall be effective
unless Designated Tax Advisor cannot provide a Tax Opinion that such Designated Sale
Transaction can be completed in a manner that would not be treated as a “reorganization” within
the meaning of section 368 of the Code; provided, however, that in connection with any such Buyer
election to treat all the transactions described in this Article II as Designated Sale Transactions
(resulting in no transfer of Sellers’ Tax attributes to Buyer), the Parties shall, if requested by Sellers
in writing, identify a business of the Sellers that would become part of the Excluded Assets and
consider in good faith any other changes to the structure of the transaction that are reasonable and
necessary as a commercial, bankruptcy law and other legal matter to achieve that result. If Buyer
does not elect pursuant to this Section 2.12(b) to treat all the transactions described in this Article II
as Designated Sale Transactions (resulting in no transfer of Sellers’ Tax attributes to Buyer), or
any such election is not effective, then Buyer and Sellers shall continue to comply with
Section 9.2(a).

         (c)    Each Tax Opinion shall be based on representations reasonably requested by
Designated Tax Advisor to be provided by each of Buyer and Sellers in the form of a representation
letter, and each such representation must continue to be true and accurate in all material respects
as of immediately before such Tax Opinion is issued. To the extent requested by Designated Tax
Advisor, each of Sellers and Buyer shall confirm to Designated Tax Advisor the accuracy and
completeness, as of immediately before such Tax Opinion is issued, of the applicable
representation letter. For the avoidance of doubt, and notwithstanding anything to the contrary set
forth in this Agreement, (i) reliance by Sellers on any Tax Opinion requested or otherwise required
pursuant to this Agreement shall not affect Buyer’s liability for Taxes that are Assumed Liabilities
and (ii) the inability or failure to deliver or receive any Tax Opinion requested or otherwise
required pursuant to this Agreement shall not delay or in any way interfere with the consummation
and closing of the Transactions. Notwithstanding anything to the contrary set forth in this
Agreement, any transaction or transactions (including any transaction described in clause (B) of
Section 9.2(a)) in respect of which any Tax Opinion is not or cannot be delivered as otherwise
required under this Agreement (other than a Tax Opinion described in Section 2.12(b)) shall be
deemed to be a Designated Sale Transaction.

        Section 2.13    Foreign Assets.

        (a)    On the Closing Date, Sellers shall use reasonable best efforts to cause each of the
Foreign Subsidiaries to sell, transfer, assign, convey and deliver, or cause to be sold, transferred
assigned, conveyed and delivered to Buyer or the applicable Assignee, and Buyer or such
applicable Assignee shall use reasonable best efforts to purchase, all right, title and interest of each
of the Foreign Subsidiaries, in, to or under all assets, properties and rights Related to the Business
other than the Excluded Assets and any other assets of the type that would have been Acquired
Assets had they had been owned by Sellers as of the Closing Date or any minority equity interests
held by the Foreign Subsidiaries (collectively, the “Acquired Foreign Assets”), in each case free
and clear of any and all Encumbrances of any kind, nature or description and any Claims, other
than Permitted Post-Closing Encumbrances. If the transfer of any Acquired Foreign Assets does

                                                   50
18-23538-rdd      Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                           Pg 71 of 315



not occur at the Closing Date, Seller and Buyer shall use reasonable best efforts to complete such
transfer as promptly as practicable following the Closing Date and shall enter into such agreements
as may be reasonably required to provide Buyer or the applicable Assignee the benefit of such
assets until such transfer is consummated.

        (b)     If, at any time prior to the date that is sixty (60) days after the Closing Date, but in no
event later than May 3, 2019, Buyer determines (in its sole discretion) that it is necessary or
desirable to acquire other minority equity interests in non-U.S. Persons held by Subsidiaries of
Seller (other than any Subsidiary who is a Seller) so as to ensure that Buyer or the applicable
Assignee shall be able to secure the benefit of the applicable Acquired Foreign Assets, Buyer may
elect, by written notice delivered to Sellers, to acquire such equity interests directly from Seller.
Following any such election, Buyer and Seller shall promptly execute all documentation required
to effectuate the purchase and sale of such equity interests under applicable Law.

        (c)     No purchase of Acquired Foreign Assets or equity interests pursuant to this Section
2.13 shall require the delivery of any additional consideration by Buyer; provided, that to the extent
required by applicable Law (including, for the avoidance of doubt, Tax Law), Buyer and Seller
shall in accordance with Section 9.3(d) either (i) allocate a portion of the Purchase Price to the
purchase of such equity interests or (ii) provide for nominal consideration to be paid by Buyer to
Sellers in an amount no greater than the minimum amount required by applicable Law.

        Section 2.14 Bulk Transfer Law. The Parties intend that pursuant to Section 363(f) of the
Bankruptcy Code, the transfer of the Acquired Assets shall be free and clear of any security
interests in the Acquired Assets, including any liens or claims arising out of the bulk transfer Laws.
 In furtherance of the foregoing, each Party hereby waives, to the fullest extent permitted by
applicable Law, compliance by the Parties with the “bulk sales,” “bulk transfers” or similar Laws
in all applicable jurisdictions in respect of the Transactions (including under any applicable Tax
Laws).

                                             ARTICLE III

                                         PURCHASE PRICE

        Section 3.1      Purchase Price. The aggregate purchase price for the purchase, sale,
assignment and conveyance of Sellers’ right, title and interest in, to and under the Acquired Assets
shall consist of the following (collectively, the “Purchase Price”):
        (a)     cash in an amount (the “Closing Payment Amount”) equal to:

                (i)     $1,408,450,000; plus

               (ii)    an amount in cash equal to the Store Cash as of 12:00 a.m. New York City
        time on the Closing Date; plus

                (iii)   the Credit Bid Release Consideration; less



                                                    51
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 72 of 315



               (iv)    the aggregate amount of (A) the credit bid set forth in Section 3.1(b)(ii) plus
       (B) the credit bid set forth in Section 3.1(b)(iv), plus (C) the FILO Facility Buyout Amount
       (if any);

      (b)    subject to Bankruptcy Court approval, a credit bid pursuant to Section 363(k) of the
Bankruptcy Code of:

              (i)    all outstanding obligations held by Buyer and its Affiliates as of the Closing
       Date under the IP/Ground Lease Term Loan Facility, plus

              (ii)   all outstanding obligations held by Buyer and its Affiliates as of the Closing
       Date under the FILO Facility, plus

              (iii)  obligations held by Buyer and its Affiliates as of the Closing Date under the
       Real Estate Loan 2020 in an amount equal to $544,000,000, plus

              (iv)  obligations held by Buyer and its Affiliates as of the Closing Date in an
       aggregate amount equal to $433,450,000 under (x) the Second Lien Term Loan; (y) the
       Second Lien Line of Credit Facility; and (z) the Second Lien PIK Notes,

in the case of each of (i), (ii), (iii) and (iv) in exchange for the collateral pledged to secure the
applicable debt obligations, including any proceeds from the sale or other disposition of such
collateral prior to the Closing Date to which the Liens securing such debt obligations are attached,
in the same order of priority and with the same validity, force and effect as the original Liens; plus

        (c)     cash in the amount of the outstanding obligations owed to lenders other than Buyer
or its Affiliates as of the Closing Date under (i) the IP/Ground Lease Term Loan Facility (the
“IP/Ground Lease Buyout Amount”), (ii) the FILO Facility (the “FILO Facility Buyout Amount”),
and (iii) the Real Estate Loan 2020 (the “Real Estate Loan 2020 Buyout Amount”), unless such
lender(s) provide written confirmation to the Sellers that such cash payment and the obligations
owed to lenders by the Seller under the IP/Ground Lease Term Loan Facility, the FILO Facility or
the Real Estate Loan 2020, as applicable, are permanently waived and discharged against the
Sellers; plus

       (d)     the Securities Consideration;

       (e)     the Junior DIP Consideration;

       (f)     the L/C Facility Consideration; and

       (g)     the assumption by Buyer of the Assumed Liabilities in accordance with Section 3.5.


To the extent payable, the IP/Ground Lease Buyout Amount, the FILO Facility Buyout Amount
and the Real Estate Loan 2020 Buyout Amount shall each be deposited and held in separate
segregated accounts of the Debtors and the Liens of the lenders other than Buyer or its Affiliates
under IP/Ground Lease Term Loan Facility, the FILO Facility or the Real Estate Loan 2020, as
applicable, shall attach to the cash proceeds held in the applicable designated segregated account
                                                 52
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 73 of 315



in the same order of priority and with the same validity, force and effect as the original Liens of
such lenders, and such proceeds shall be released to such lenders within two business days
following the Closing Date and shall not otherwise be used by the Debtors without further order
of the Bankruptcy Court.

        Section 3.2    Cash Deposit. On or prior to January 9, 2019, Buyer paid an aggregate
amount in cash equal to $120,000,000 (the “Deposit Amount”) by wire transfer of immediately
available funds into an escrow account maintained by Citibank, N.A. as Escrow Agent. Buyer’s
and Sellers’ right to retain the Deposit Amount in the event of a termination of this Agreement
shall be governed by Section 12.2.

       Section 3.3     Closing Payment.

       (a)     At the Closing, Buyer shall:

             (i)     pay to Sellers by wire transfer of immediately available funds into one or
       more accounts designated by Sellers an amount in cash equal to the Closing Payment
       Amount less the Deposit Amount plus any amounts payable pursuant to Section 3.1(c); and


               (ii)    deliver the Securities Consideration to the Sellers.

       Section 3.4     Reserved.

         Section 3.5    Discharge of Assumed Liabilities After Closing. From and after the later of
the Closing or the applicable Assumption Effective Date, Buyer shall pay, perform, discharge and
satisfy the Assumed Liabilities from time to time and as such Assumed Liabilities become due and
payable or are required to be performed, discharged or satisfied, in each case in accordance with
their respective terms.

                                            ARTICLE IV

                                              CLOSING

        Section 4.1     Closing Date. The closing of the sale, transfer, assignment, conveyance and
delivery of the Designation Rights and Sellers’ right, title and interest in, to and under the Acquired
Assets by Sellers to Buyer contemplated hereby (the “Closing”) shall take place at the offices of
Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, NY 10153, or at such other place or
time as Buyer and Sellers may mutually agree, on the third (3rd) Business Day following
satisfaction or waiver of the conditions set forth in Article X and Article XI (other than those
conditions that by their nature are to be satisfied by actions taken at the Closing, but subject to the
satisfaction or waiver of such conditions at the Closing). Notwithstanding the immediately
preceding sentence, if the Marketing Period has not ended at the time of the satisfaction or waiver
of the conditions set forth in Article X and Article XI (other than those conditions that by their
nature are to be satisfied by actions taken at the Closing, but subject to the satisfaction or waiver
of such conditions at the Closing), then the Closing shall occur instead on the date that is the earlier
to occur of (x) any Business Day as may be specified by Buyer on no less than two (2) Business

                                                  53
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 74 of 315



Days’ prior written notice to Sellers and (y) two (2) Business Days following the final day of the
Marketing Period. The date and time at which the Closing actually occurs is referred to as the
“Closing Date.”

        Section 4.2     Buyer’s Deliveries. At the Closing, Buyer shall deliver to Sellers:

       (a)      the Closing Payment Amount less the Deposit Amount in accordance with
Section 3.3;

        (b)     the Securities Consideration;

        (c)     the certificates of Buyer to be received by Sellers pursuant to Sections 11.1 and
11.2;

        (d)     the Occupancy Agreement, duly executed by Buyer;

        (e)     the PA Liabilities Services Agreement, duly executed by Buyer; and

        (f)      such assignments and other good and sufficient instruments of assumption and
transfer, in form reasonably satisfactory to Sellers and Buyer, which are reasonably requested by
Seller to (i) transfer to Buyer all the right, title and interest of Sellers in, to or under the Acquired
Assets to be acquired on the Closing Date in accordance with this Agreement and (ii) properly
give effect to Buyer’s assumption of all of the Assumed Liabilities in accordance with this
Agreement.

        Section 4.3     Sellers’ Deliveries. At the Closing, Sellers shall deliver to Buyer:

        (a)     a copy of the Approval Order entered by the Bankruptcy Court;

        (b)     the certificates of Sellers to be received by Buyer pursuant to Sections 10.1 and
10.2;

       (c)     a certificate of non-foreign status executed by each Seller (or, if a Seller is a
disregarded entity for U.S. federal income Tax purposes, by the Person treated as the owner of
such Seller for U.S. federal income Tax purposes) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code, substantially in the form of the sample certification
in Treasury Regulations Section 1.1445-2(b)(2)(iv)(B);

        (d)     all items required to be delivered pursuant to Section 9.9;

        (e)     a quit-claim deed to be recorded with respect to the Owned Real Property;

        (f)     such assignments and other good and sufficient instruments of assumption and
transfer, in form reasonably satisfactory to Sellers and Buyer, which are reasonably requested by
Buyer to (i) transfer to Buyer all the right, title and interest of Sellers in, to or under the Acquired
Assets to be acquired on the Closing Date in accordance with this Agreement and (ii) properly
give effect to Buyer’s assumption of all of the Assumed Liabilities in accordance with this
Agreement;
                                                   54
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 75 of 315



          (g)    all Intellectual Property Related Documentation;

        (h)     all tangible embodiments of the Acquired Intellectual Property, including all
(i) Software object code and source code related thereto, (ii) all materials and documentation (in
electronic and editable form, to the extent existing in such form) necessary for the use,
modification, manufacture, sale and other exploitation of the Acquired Intellectual Property, to the
extent not included in Intellectual Property Related Documentation, (iii) all content made available
on or through any websites and webpages accessed through any Domain Names or Medical
Accounts included in the Acquired Intellectual Property and all other audio-visual or written
materials (including such archival materials) produced by or on behalf of Sellers, (iv) all Labeling
and Marketing Materials and (v) all Product Catalogs and Manuals;

        (i)     to the extent the sale and transfer of such data is not in contravention with applicable
Law, all Acquired Data in the format in which it exists and, if any portion of such Acquired Data
is encrypted, the necessary decryption tools and keys to read such materials contemporaneously;

          (j)    a counterpart of the IP Assignment Agreement, duly executed by each applicable
Seller;

       (k)     unless otherwise agreed in writing by the Parties between signing and Closing, a
counterpart of each Short Form Assignment, duly executed by each applicable Seller;

          (l)    a counterpart of each IP Power of Attorney, duly executed by each applicable
Seller;

          (m)    the Occupancy Agreement, duly executed by the applicable Sellers;

          (n)    the PA Liabilities Services Agreement, duly executed by the applicable Sellers;

       (o)     the Payoff Letters (including UCC terminations or authorization to file UCC
terminations and other filings); and

        (p)      subject to Section 2.8(e), certificates representing the KCD Notes in proper form
for transfer, free and clear of all Liens.

       Section 4.4   Local Sale Agreements. Subject to the terms and conditions hereof, to the
extent necessary or desirable to effect the Closing on the terms hereof, Buyer or applicable
Assignee and relevant Sellers shall, enter into such agreements or instruments, including a sale
agreement and quit-claim deed for the Owned Real Property and bills of sale and/or assignment
and assumption agreements, providing for the sale, transfer, assignment or other conveyance to
Buyer or applicable Assignee, in accordance with the requirements of applicable local Law.

                                            ARTICLE V

                               DESIGNATION RIGHTS PERIOD

          Section 5.1   Parties’ Respective Obligations Before and During Designation Rights
Period.
                                                  55
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 76 of 315



      (a)      Sellers’ Obligations.

              (i)    Sellers shall pay when due any and all Occupancy Expenses with respect to
      each Lease Premises and the related Lease solely to the extent arising during the period
      commencing on the Petition Date through, in the case of any Operating Leased Property,
      the Closing Date, and in the case of any GOB Leased Store, the end of the GOB Period for
      such GOB Leased Store, at such times and in such amounts as are required under the terms
      of the applicable Lease and any other applicable agreement pertaining to such Property.
      Sellers shall not pay any amount due from Sellers pursuant to any provision of this
      Agreement using any security deposit associated with any Lease Premises, Lease or other
      Lease Premises-related agreement or, to the extent so paid prior to Closing, Buyer, as
      Buyer’s sole remedy, will be entitled to a credit against the Purchase Price for any amounts
      so applied (except that Buyer shall be entitled to invoke other remedies if such credit is not
      duly applied at Closing).

               (ii)    From the date hereof through (A) the Closing Date with respect to each
      Operating Leased Property and (B) the end of the applicable GOB Period with respect to
      each GOB Leased Store, Sellers shall use commercially reasonable efforts to maintain and
      preserve each Lease Premises, each Lease and all related Potential Acquired Assets in a
      condition substantially similar to their condition as of October 15, 2018, other than
      reasonable wear and tear, casualty and condemnation (which shall be governed by
      Section 12.3). During the Designation Rights Period, Sellers shall not without Buyer’s
      consent, and shall not solicit any other Person to, (A) sell, transfer, assign, convey, lease,
      license, mortgage, pledge or otherwise encumber any Lease Premises, related Lease or
      related Potential Acquired Asset (other than sales of Inventory by Buyer in accordance
      with Section 5.1(c), Permitted Encumbrances and any applicable statutory liens (solely to
      the extent that such Lease or related Potential Acquired Asset will be transferred free and
      clear of such statutory liens pursuant to the Approval Order)), (B) amend, supplement or
      modify in any fashion (or terminate or enter into) any Designatable Lease (provided that
      Sellers shall use reasonable best efforts to comply with instructions from Buyer as to the
      renewal (or lack of renewal) of each Lease that comes up for renewal), (C) grant or
      terminate any other interests in any Lease Premises, related Lease or related Potential
      Acquired Asset (other than sales of Inventory located at such Lease Premises in the
      Ordinary Course of Business), (D) cancel or compromise any claim or waive or release any
      right, in each case that is related to any Lease Premises or any related Potential Acquired
      Assets (for the avoidance of doubt, other than any Excluded Assets), (E) except following
      receipt of a Buyer Rejection Notice in accordance with Section 5.3, seek or obtain an order
      approving rejection of a Designatable Lease (which, shall in no way affect Sellers’ rights
      to seek or obtain an order approving rejection in connection with any of Sellers’ assets
      other than the Lease Premises), (F) take any action with respect to Taxes or Tax matters
      that is not in the Ordinary Course of Business that could reasonably be expected to result
      in (I) an Encumbrance on any Lease Premises or related Potential Acquired Assets (unless
      such Lease or related Potential Acquired Asset will be transferred free and clear of such
      Encumbrances pursuant to the applicable Lease Assignment Order) or (II) an increase in
      the Tax Liability of Buyer or any of its Affiliates, or (G) enter into any agreement or
      commitment to take any action prohibited by this Section 5.1(a)(ii).

                                               56
18-23538-rdd   Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                        Pg 77 of 315



              (iii)   From the date hereof through the end of the Designation Rights Period,
      Sellers shall continue to make available to Buyer the data room made available to Buyer
      prior to the date hereof, and Sellers shall use commercially reasonable efforts to post to
      such data room copies of all material notices received by Sellers with respect to any
      Designatable Leases during the Designation Rights Period. From the date hereof through
      the end of the Designation Rights Period, subject to the terms of the Occupancy Agreement,
      Sellers shall make available to Buyer reasonable access to the Lease Premises for the
      Designatable Leases at such times as Buyer or its agents may reasonably request, provided
      that prior to the Closing Date there is no unreasonable interference with Sellers’ use and
      occupancy.

              (iv)    From the date hereof through the (A) Closing with respect to the Initial
      Assigned Leases and (B) the end of the Designation Rights Period with respect to the
      Designatable Leases, Sellers shall reasonably cooperate with Buyer at no cost, expense or
      Liability to Sellers with regard to all negotiations between Buyer and the landlords under
      the applicable Leases, but Sellers will not be required to enter into any agreements with
      such landlords or expend any costs in connection with such negotiations (other than any
      costs that Buyer has agreed in writing to reimburse Seller).

               (v)    With respect to the Lease Premises which Leases are Designatable Leases,
      Sellers shall continue all existing insurance policies with respect to such Lease Premises
      or policies providing similar coverage to the extent available at commercially reasonable
      rates during the Designation Rights Period and in all instances shall maintain all insurance
      required to be maintained under any Lease, and shall use commercially reasonable efforts
      to cause Buyer to be named as a loss payee or additional insured, as applicable, with respect
      to all such policies, which premiums and other amounts due to such insurance companies
      to maintain such insurance policies during the Designation Rights Period shall be
      Occupancy Expenses. Sellers shall (i) hold in escrow all insurance recoveries and all
      warranty and condemnation proceeds received or receivable after the date hereof with
      respect to such Lease Premises or such related Leases for events occurring during the
      Designation Rights Period, and (ii) following the Designation Rights Period shall pay any
      such recoveries or proceeds to Buyer to the extent relating to any Acquired Lease. In
      connection with any payment of recoveries or proceeds under this Section 5.1(a)(v), (i)
      such payment of recoveries or proceeds shall not include any recoveries or proceeds to the
      extent attributable to lost rents or similar costs applicable to any period prior to the Closing
      or paid in connection with repair, restoration or replacement during such period, and (ii) to
      the extent that Buyer has received written notice thereof in reasonable detail not less than
      fifteen (15) days prior to the end of the Designation Rights Period, such payment of
      recoveries or proceeds shall be reduced by the amount of (x) all actual and documented,
      reasonable out of pocket repair costs incurred by Sellers in connection with the repair or
      restoration of such damage or destruction, (y) all actual and documented, reasonable out of
      pocket collection costs of Sellers respecting any awards or other proceeds, and (z) any
      amounts required to be paid (and solely to the extent actually paid) by Sellers or the
      insurance company to the applicable landlord under the Lease, if applicable, or to such
      landlord’s lender as required pursuant to any of such lender’s financing, as applicable. For
      the avoidance of doubt, the costs of such policies allocable to, in the case of the GOB

                                                57
18-23538-rdd    Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                       Pg 78 of 315



      Leased Stores for the period following the end of the GOB Period for each such GOB
      Leased Store and in the case of the Owned Leased Stores following the Closing Date, shall
      be borne by Buyer and shall otherwise be borne by Sellers. During the Designation Rights
      Period, Sellers shall use commercially reasonable efforts to provide Buyer with notice of
      any Casualty / Condemnation Event within three (3) Business Days of the occurrence of
      such Casualty / Condemnation Event.

              (vi)   From the date hereof through the end of the Designation Rights Period, at
      Buyer’s specific written request, and at no cost, expense or Liability to Sellers, Sellers will
      take such actions as Buyer may reasonably request to cause each landlord under the
      Designatable Leases to perform such party’s covenants, agreements and obligations
      (including repair and maintenance obligations and obligations to maintain insurance with
      respect to such Lease Premises and any shopping center or mall in which any such Lease
      Premises is located) under the respective Designatable Leases.

              (vii) From the date hereof through the Closing Date, Sellers shall perform repairs
      and maintenance and provide security services at the Properties in substantially the same
      manner and to the same extent in place as of the date hereof (for the avoidance of doubt,
      the costs of providing such repairs, maintenance and security services prior to the Closing
      Date shall be borne by Sellers.

              (viii) From the date hereof through the end of the Designation Rights Period,
      Sellers shall maintain, as an Occupancy Expense, the effectiveness of and, to the extent
      expiring, renew, all Plans and Permits with regard to the Properties.

      (b)      Buyer’s Obligations.

              (i)    Buyer shall pay (or reimburse Sellers) (subject to the restrictions set forth
      herein) all Expenses with respect to the Designatable Leases.

              (ii)    Buyer will, as soon as reasonably practicable, but in no event later than the
      Designation Deadline, identify to Seller any Designatable Leases that Buyer has
      determined will not be designated for assumption and assignment pursuant to the
      Designation Rights and Seller shall be free to dispose of such Designatable Leases in its
      sole discretion.

      (c)      Operation of Lease Premises.

              (i)     The operation of the Lease Premises related to the (A) Operating Leased
      Property during the Designation Rights Period and (b) with respect to each GOB Leased
      Store following the end of the applicable GOB Period for each such GOB Leased Store
      and ending at the end of the Designation Rights Period, shall in each case be governed by
      an Occupancy Agreement in the form attached hereto as Exhibit D, and Buyer shall conduct
      such operation pursuant to such Occupancy Agreement, including the sale of the Acquired
      Inventory at such Lease Premises related to the Designatable Leases, as Buyer determines
      in its sole discretion, including by (A) conducting liquidation sales at any or all of such


                                                58
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 79 of 315



       Lease Premises related to the Designatable Leases or (B) operating the Lease Premises
       pursuant to the Occupancy Agreement.

                (ii)    The operation of the GOB Owned Stores during the GOB Period shall be
       governed by the Seller Retained Occupancy Agreement and Seller shall conduct such
       operation pursuant to such Seller Retained Occupancy Agreement as Seller determines in
       its sole discretion.

       Section 5.2     Assumption.

        (a)    Following Closing, at any time on or prior to the Designation Deadline, Buyer shall
have the right, which right may be exercised at any time and from time to time, in consultation
with the Sellers, to designate such Designatable Lease for assumption and assignment and shall
provide notice to Sellers executed by Buyer and the Assignee (a “Buyer Assumption Notice”) of
Buyer’s election to require Sellers to assume such Designatable Leases and assign the same to the
Assignee identified in such Buyer Assumption Notice; provided that Buyer shall pay all Cure Costs
associated with any assumption and assignment of any such Designatable Leases in accordance
with the terms of Section 2.7; provided further, that the Assignee shall agree, pursuant to the Buyer
Assumption Notice, to assume Buyer’s obligations under this Agreement in relation to the relevant
Designatable Lease. The Buyer Assumption Notice shall provide the following information: (1)
the Designatable Leases being assumed and assigned and (2) the identity of the applicable
Assignee(s).

        (b)     Within five (5) Business Days following the date upon which Buyer delivers a
Buyer Assumption Notice to Sellers with respect to any Designatable Lease, together with a related
assignment agreement substantially in the form attached hereto as Exhibit E (the “Assignment and
Assumption of Lease”) executed by the applicable Assignee, Sellers shall (1) deliver to Buyer and
such Assignee a fully executed Assignment and Assumption of Lease and (2) file with the
Bankruptcy Court and serve on the applicable lessor(s) and other appropriate notice parties (as
applicable) a notice, and shall seek entry by the Bankruptcy Court of the Approval Order in respect
of the Designatable Leases subject to such Buyer Assumption Notice; provided, that, in no event
shall any Designation Assignment Date be prior to the Inventory Date. As of the applicable
Designation Assignment Date, except for such obligations and liabilities with respect to such
Designatable Leases and the related Lease Premises arising during the Designation Rights Period
and except for Buyer’s obligations specifically set forth in this Agreement, as between Buyer and
the Assignee, Buyer shall have no further obligation or Liability with respect to such Designatable
Lease or the related Lease Premises (including any obligation to continue to pay Expenses with
respect thereto) and Assignee shall thereafter be solely responsible for all amounts payable or other
obligations or liabilities that may be owed in connection with such Designatable Lease or the
related Lease Premises; provided, however, that nothing in this sentence shall affect Sellers’ rights
against Buyer with respect to such Designatable Lease or the Lease Premises as set forth in this
Agreement.

        (c)     Upon Buyer’s request prior to the last day of the Designation Rights Period
(provided that the Assignee shall have notified Sellers as to the particular Assignment Instruments
and Assignment Actions to be delivered and taken at least two (2) Business Days prior thereto),
Sellers shall deliver to the applicable Assignee instruments reasonably necessary or desirable (as
                                                 59
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 80 of 315



reasonably agreed between Sellers and Assignee) providing for the assignment, conveyance and
delivery to such Assignee of the applicable Designatable Lease, together with the related Acquired
Assets, in each case free and clear of all Encumbrances of any and every kind, nature and
description, other than Permitted Encumbrances (the “Assignment Instruments”) and shall
otherwise take such actions as are reasonably necessary or desirable (as reasonably agreed by
Seller and such Assignee) in order to cause such sale, transfer, assignment, conveyance and
delivery to become effective (collectively, the “Assignment Actions”); provided, however, that
Buyer shall be solely responsible for all Cure Costs in accordance with the terms of this
Agreement.

        (d)    The effective date of the sale, transfer, assignment, conveyance and delivery by
Sellers to such Assignee of a Designatable Lease and related assets pursuant to this Agreement
and the applicable Assignment and Assumption of Lease shall be the “Designation Assignment
Date” with respect to such Lease and related assets.

       (e)     With respect to any Designatable Lease designated in a Buyer Assumption Notice:

               (i)     Sellers, at no cost, expense or Liability to Sellers, and Buyer shall each use
       (and Buyer shall use commercially reasonable efforts to cause Assignee to use)
       commercially reasonable efforts to accomplish, and shall fully cooperate with each other
       in, the resolution of any objections to the proposed assumption and assignment of such
       Designatable Lease and related assets;

               (ii)    Buyer shall cause Assignee to provide evidence (A) of adequate assurance
       of future performance within the meaning of section 365 of the Bankruptcy Code, (B) that
       Assignee is a good faith purchaser for purposes of section 363(m) of the Bankruptcy Code,
       including, in both cases, through the provision of such financial information and/or the
       filing of such affidavits or declarations with the Bankruptcy Court as may reasonably be
       requested by Sellers, or (C) any other information as may be required by the Bidding
       Procedures Order; and

              (iii)  Buyer shall pay or be responsible for all Cure Costs and Expenses and pay
       and perform the other obligations of Buyer set forth in this Agreement.

        (f)     Except as otherwise set forth in this Article V, each Person shall bear their own
costs and expenses in respect of obtaining entry of the Approval Order and otherwise
implementing the sale, transfer, assignment, conveyance and delivery of the applicable Lease and
related assets to the applicable Assignee, including the filing and prosecution of any motions or
other papers with respect to the same.

       Section 5.3    Election Not to Assume and Assign a Designatable Lease.

        (a)    At any time before the date that is five (5) Business Days on or before the
Designation Deadline, Buyer shall in accordance with the terms of this Agreement provide notice
to Sellers (each such notice, a “Buyer Rejection Notice”) of Buyer’s election not to have such
Designatable Lease assumed and assigned.


                                                60
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 81 of 315



         (b)     Within five (5) Business Days following the date upon which Buyer delivers a
Buyer Rejection Notice to Sellers with respect to the applicable Lease, Buyer shall vacate the
applicable Property and deliver to Sellers the keys to such Property, if in the possession of Buyer.
 As of the date that is the later of (i) the date Buyer vacates the applicable Property and delivers to
Sellers the keys to such Property, if in the possession of Buyer and (ii) five (5) Business Days after
the date of the Buyer Rejection Notice, Buyer shall have no further obligation or liability with
respect to the applicable Lease, Contract or Lease Premises, except with respect to obligations and
liabilities with respect to such Lease, Contract, or Lease Premises arising during the Designation
Rights Period, and Sellers shall thereafter be solely responsible for all amounts payable or other
obligations or liabilities that may be owed in connection with such Lease, Contract or Lease
Premises.

                                           ARTICLE VI

                 REPRESENTATIONS AND WARRANTIES OF SELLERS

        Except as set forth in the Schedules delivered as of the date hereof by Sellers to Buyer and
except as relates to a matter involving a Buyer Related Party (as to which no representation or
warranty is being made), Sellers hereby, jointly and severally, represent and warrant to Buyer that
the statements contained in this Article VI are true and correct as of the date hereof:

        Section 6.1     Organization and Good Standing. Each Seller is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its organization. Subject
to the limitations imposed on such Seller as a result of the Filing, each Seller has the requisite
corporate, partnership or limited liability company power and authority to own or lease and to
operate and use its properties and to carry on its business as now conducted. Each Seller is duly
qualified or licensed to do business and is in good standing in each jurisdiction where a Property
is located where the character of its business or the nature of its properties requires such
qualification or licensing, except where the failure to be so qualified or licensed or to be in good
standing would not reasonably be expected to have a Material Adverse Effect.

        Section 6.2    Authority; Validity; Consents. Each Seller has, subject to requisite
Bankruptcy Court approval, as applicable, the requisite corporate, partnership or limited liability
company power and authority necessary to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is, or will become, a party and to
consummate the Transactions. This Agreement has been duly and validly executed and delivered
by each Seller and each other Transaction Document required to be executed and delivered by
Sellers at any time will be duly and validly executed and delivered by each Seller. Subject to
requisite Bankruptcy Court approval, as applicable, this Agreement and (when duly executed by
Sellers) the other Transaction Documents constitute, with respect to each Seller, the legal, valid
and binding obligations of such Seller, enforceable against such Seller in accordance with their
respective terms, except as such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws now or hereafter in effect relating to creditors’ rights
generally or general principles of equity. Subject to, and after giving effect to, requisite
Bankruptcy Court approval (including the Approval Order) no Seller is required to give any notice
to, make any filing with or obtain any consent from any Person (including any Governmental
Authority) in connection with the execution and delivery of this Agreement and the other
                                               61
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 82 of 315



Transaction Documents or the consummation or performance of any of the Transactions, except
for (i) expiration or termination of any applicable waiting periods under the HSR Act and (ii) such
notices, filings and consents, the failure of which to provide, make or obtain, would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.

        Section 6.3     No Conflict. When the Approval Order and the consents and other actions
described in Section 6.2 have been obtained and taken, the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the Transactions will
not result in the material breach of any of the terms and provisions of, or constitute a default under,
or conflict with, or require consent or the giving of a notice under, or cause any acceleration of
any obligation of Sellers under (a) any Order, (b) any Law or (c) the organizational documents of
any Seller except, with respect to (a) or (b), as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

         Section 6.4    Environmental Matters. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, to Sellers’ Knowledge,
(i) none of the Acquired Properties has been used by any Person as a landfill or storage, treatment,
or disposal site for any type of Hazardous Substance or non-hazardous solid wastes as defined
under the Resource Conservation and Recovery Act of 1976, as amended, in a manner which
would reasonably be expected to result in any Seller incurring liabilities under Environmental
Laws; (ii) the use by each Seller of the Acquired Properties is, and since the beginning of the
Current Fiscal Year has been, in compliance with all Environmental Laws and Environmental
Permits, except for such non-compliance that has not been, and would reasonably be expected to
result in any Seller incurring liabilities under Environmental Laws; and (iii) none of the Acquired
Assets is subject to any pending Action alleging that any Acquired Assets or Seller, with respect
to the Acquired Assets, is in violation of any Environmental Law or Environmental Permit that
would reasonably be expected to result in any Seller incurring liabilities under Environmental
Laws. Since the beginning of the Current Fiscal Year, the Sellers have not received any written
notice threatening any Action alleging that any Seller is in violation of any Environmental Law or
Environmental Permit in respect of any Acquired Property that would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

       Section 6.5     Title to Acquired Assets.

       (a)    Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Sellers (directly or indirectly) have good title to, or, in the case
of Potential Acquired Assets that are leased by Sellers, a valid leasehold interest in, all of the
Potential Acquired Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.

       (b)     Sellers shall (i) with respect to the Owned Real Property, the Business and the
Acquired Assets, upon delivery to Buyer on the Closing Date of the instruments of transfer
contemplated by Section 4.3 and (ii) with respect to any Potential Acquired Assets related to any
Acquired Lease Premises, upon delivery to the applicable Assignee of the instruments of transfer
contemplated by an applicable Assignment and Assumption of Lease, and in each case subject to
the terms of the Approval Order, thereby transfer to Buyer or the applicable Assignee, as
applicable, good (and, in the case of owned real property, marketable fee simple) title to, or, in the
                                                 62
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 83 of 315



case of Potential Acquired Assets that are leased by Sellers, a valid leasehold interest in, all of the
Potential Acquired Assets, free and clear of all Encumbrances, except for Permitted
Encumbrances.

       Section 6.6     Real Property.

       (a)     Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, Sellers have good and marketable fee title to the Owned Real
Property, free and clear of all liens (except for Permitted Encumbrances). None of the Owned
Real Property is subject to any leases or tenancies or other rights of occupancy.

        (b)    Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) there is no pending condemnation proceeding, administrative
action or judicial proceeding of any type relating to the Owned Real Property or other matters
affecting adversely the current use, occupancy or value of the Owned Real Property and (ii) neither
the current use of the Owned Real Property nor the operations of Sellers violates any applicable
legal requirements.

        (c)     The Initial Assigned Leases and the Designatable Leases constitute all leases and
material Security Deposit Documents with respect to any real property for the Lease Premises. On
or before the date hereof, Sellers have delivered or made available to Buyer true and complete
copies of all Leases and Security Deposit Documents for the Lease Premises (it being agreed that,
while Sellers shall use reasonable best efforts to deliver or make available to Buyer all such
documents, Sellers shall not be deemed to have breached this representation if, in the case of
Security Deposit Documents, lease amendments, non-disturbance agreements, subordination,
non-disturbance and attornment agreements, waivers and consents in favor of any Seller and
estoppel certificates from landlords, Sellers shall have only delivered or made available to Buyer
true and complete copies of only those of the same which are material). There are no material
agreements, understandings or undertakings pertaining to the Leases, the Security Deposits, the
Security Deposit Documents, the Sellers’ leasehold interest in the Properties, the Lease Premises
or Sellers’ use or occupation of the Lease Premises or any portion thereof which are in Sellers’
possession which have not been disclosed to Buyer or made available in the data room made
available to Buyer prior to the date hereof. To Sellers’ Knowledge, no Person that is not a Seller
has any right to possess, use or occupy the Lease Premises.

        (d)     Each of the Leases is legal, valid, binding and enforceable against Sellers party
thereto and, to Sellers’ Knowledge, against each other party thereto, in accordance with its terms
(except for any direct or indirect restriction, limitation or condition on Sellers’ assignment of the
Leases to Buyer which shall not be of any force or effect pursuant to the Approval Order), and,
subject to the entry of the Approval Order and payment of the Cure Costs and other than solely as
a result of the filing of the Bankruptcy Cases or the financial condition of Holdings or its
Subsidiaries, to Sellers’ Knowledge, no event of default currently exists thereunder by any
counterparty thereto, and no event has occurred thereunder that after the giving of notice or the
passage of any applicable cure period or both would constitute an event of default of Sellers or, to
Sellers’ Knowledge, any other party thereto, and no Seller has delivered or received any written
notice from the other party to any such Lease of the termination or surrender thereof, and the
Leases have not been amended, modified or supplemented, except to the extent, in each case as
                                                   63
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 84 of 315



described in this Section 6.6(d), that the failure of the same to be true would not in the aggregate
reasonably be expected to have a Material Adverse Effect.

        (e)    There are no pending condemnation or eminent domain proceedings or any
proceedings in lieu thereof against any of the Lease Premises, Owned Real Property or any part
thereof, except to the extent that the failure of the same to be true would not in the aggregate have
a Material Adverse Effect.

        Section 6.7     Taxes. There are no Encumbrances for Taxes on any of the Potential
Acquired Assets other than statutory liens for current Taxes not yet delinquent or Taxes being
contested in good faith. Each Seller has timely filed or caused to be timely filed with the
appropriate Governmental Authority all material Tax Returns required to be filed by or on behalf
of such seller with respect to or in connection with the Acquired Assets, the Properties, Business
and the Assumed Liabilities. Such Tax Returns are true, complete and accurate in all material
respects. Other than any Taxes the timely payment of which is precluded by the Bankruptcy Case,
each Seller has paid and discharged in full all material amount of Taxes payable by or on behalf
of such Seller. None of the Acquired Assets include or consist of an interest in any partnership,
corporation or other regarded entity for U.S. federal, state or local income tax purposes. No Tax
Proceeding is pending or has been threatened in writing against or with respect to any Seller in
connection with the Potential Acquired Assets, the Properties, the Seller’s business or the Assumed
Liabilities. Each Seller has complied in all material respects with all applicable Laws (including
information reporting requirements) relating to the collection, withholding and remittance of Taxes
with respect to or in connection with the Acquired Assets, the Properties, the Seller’s business and
the Assumed Liabilities.

       Section 6.8    Brokers or Finders. Sellers have not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders’ fees or agents’ commissions or other similar
payment in connection with this Agreement, the other Transaction Documents or the Transactions
for which Buyer is or will become liable.

       Section 6.9     Employee and Employee Plan Matters.

        (a)    No Seller is party to any collective bargaining, works council or similar Contract
with any labor organization, union or association. No labor organization or group of employees
of Sellers has made a pending demand for recognition or certification, and there are no
representation or certification proceedings or petitions seeking a representation proceeding
presently pending or, to the Knowledge of Sellers, threatened to be brought or filed, with the
National Labor Relations Board or any other labor relations tribunal or authority. There is no
pending labor dispute, strike, controversy, slowdown, work stoppage or lockout pending or, to the
Knowledge of Sellers, threatened, against the Business or any Seller in connection with the
Business, except as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. There are no pending labor union grievances or unfair labor practices
against any Seller, except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

       (b)   Sellers are in compliance in all material respects with all Employment Laws. There
are no pending employment-related lawsuits or administrative actions alleging violations of
                                                 64
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 85 of 315



Employment Laws against any Seller in state or federal court or pending with any Government
Authority (including the U.S. Equal Employment Opportunity Commission, the U.S. Department
of Labor or any equivalent state or local agencies charged with investigating or adjudicating
employee claims concerning alleged violations of Employment Laws), except as would not,
individually or in the aggregate, reasonably be expected to have a Material Adverse Effect.

        (c)    Each Employee Plan that is intended to be a qualified under Section 401(a) of the
Code has either received a favorable determination letter from the Internal Revenue Service or
may rely on a favorable opinion letter issued by the Internal Revenue Service and, to the
Knowledge of Sellers, nothing has occurred since the date of such determination or opinion letter
that would reasonably be expected to adversely affect such qualification. Each Employee Plan has
been established, operated and administered in compliance with its terms and applicable Laws
(including ERISA and the Code), except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. All contributions or other amounts payable by
Sellers with respect to each Employee Plan in respect of current or prior plan years have been
timely paid or accrued in accordance with applicable accounting standards.

        (d)     There are no actions, suits, audits or investigations by any Governmental Authority,
termination proceedings or other claims (except routine claims for benefits payable under the
Employee Plans) pending or, to the Knowledge of Sellers, threatened, other than any such
investigations, proceedings or claims that would not individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

        (e)     No Employee Plan is subject to Section 302 or Title IV of ERISA or Section 412,
430, or 4971 of the Code. During the immediately preceding six (6) years, no Liability under
Section 302 or Title IV of ERISA has been incurred by Sellers or their respective ERISA Affiliates
or their respective predecessors that has not been satisfied in full, and no condition exists that
presents a risk to Sellers or any such ERISA Affiliates of incurring any such Liability.

        (f)    Neither Sellers nor any of their respective ERISA Affiliates has, at any time during
the preceding six (6) years, contributed to, been obligated to contribute to or had any Liability
(including any contingent Liability) with respect to any Multiemployer Plan or a plan that has two
or more contributing sponsors, at least two of whom are not under common control, within the
meaning of Section 4063 of ERISA, and no condition exists that presents a risk to Sellers or any
such ERISA Affiliates of incurring any such Liability.

         (g)     Neither the execution and delivery of this Agreement nor the consummation of the
Transactions will (either alone or in conjunction with any other event): (i) entitle any current or
former employee, officer, director or independent contractor of any Seller to any payment or
benefit (or result in the funding of any such payment or benefit) under any Employee Plan;
(ii) increase the amount of any compensation, equity award or other benefits otherwise payable by
any Seller under any Employee Plan; (iii) result in the acceleration of the time of payment, funding
or vesting of any compensation, equity award or other benefits under any Employee Plan; or
(iv) result in any “excess parachute payment” (within the meaning of Section 280G of the Code)
becoming due to any current or former employee, officer, director or independent contractor of
any Seller.

                                                65
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 86 of 315



       Section 6.10    Intellectual Property.

         (a)    Set forth in Schedule 6.10(a) is a correct and complete list of all issued Patents,
registered Trademarks, registered Copyrights, Domain Names and Media Accounts, and as
applicable, all applications for each of the foregoing, which are owned by a Seller as of the date
hereof or as of the Closing Date, including for each registered, issued or applied-for item: (i) the
registered owner (and, if different, the legal owner) of the item, (ii) the jurisdiction in which the
item is issued or registered or which any application for issuance or registration has been filed,
(iii) the respective issuance, registration or application number of such item, (iv) the date of
application and issuance or registration of the item, as applicable, and (v) with respect to Domain
Names, the relevant domain name registrar and paid-until date.

        (b)     With respect to each item of Acquired Intellectual Property, including each item
identified in Schedule 6.10(a):

               (i)     Sellers exclusively own all right, title and interest in and to each such
       Acquired Intellectual Property free and clear of any Encumbrance and from any Contract
       that restricts Sellers’ right to use the Acquired Intellectual Property, in each case, except
       Permitted Pre-Closing Encumbrances; for the avoidance of doubt, Schedule 6.10(b)(i) shall
       identify the co-owner(s) of each item of Acquired Intellectual Property and the agreements
       under which any Seller and the co-owner(s) share ownership of such Intellectual Property;

              (ii)   the item is not subject to any outstanding material Order, not including any
       outstanding objection, rejection or refusal issued by the United States Patent and
       Trademark Office or the foreign equivalent thereof in connection with the prosecution or
       examination of a patent or trademark application; and

               (iii)  to Sellers’ Knowledge, each issued Patent and registered Trademark
       (excluding those registered Trademarks that are currently in the grace period) is valid,
       subsisting and enforceable and duly registered or issued, as applicable, in the name of a
       Seller.

        (c)     Except as would not, individually or in the aggregate, reasonably be expected to be
material to the Business or the ownership or operation of the Acquired Assets, to Sellers’
Knowledge: (i) neither the operation of the Business nor the Acquired Assets (other than the
Acquired Inventory) is infringing, misappropriating, diluting or violating or have, since the
beginning of the Current Fiscal Year, infringed upon, misappropriated, diluted or otherwise
violated, any Intellectual Property of any other Person, (ii) since the beginning of the Current Fiscal
Year, no Seller has received any written charge, complaint, claim, demand, or notice (including in
the form of “cease and desist” letters, indemnification claims or “invitation to license” offers)
alleging any such infringement, misappropriation, dilution or violation, nor is there any Action
pending or threatened relating to the same, and (iii) since the beginning of the Current Fiscal Year,
no Person has initiated or threatened any Action challenging the validity, enforceability or
ownership of any Acquired Intellectual Property. To the Knowledge of Sellers, no Person has
infringed upon, misappropriated, diluted or otherwise violated any of the Acquired Intellectual
Property in any material respect.

                                                  66
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 87 of 315



        (d)     To the extent any current or former officers, directors, employees, contractors and
consultants of Sellers have made contributions for or on behalf of Sellers to the creation or
development of any Intellectual Property that is material to the operations of Sellers, Sellers own
the entire right, title and interest in such contributions.

        (e)     Since the beginning of the Current Fiscal Year, there has been no material failure or
other material substandard performance of any servers, computer hardware, networks, Software,
databases, telecommunications systems, interfaces or related systems (collectively, “IT Systems”)
of Sellers, which has caused any material disruption to the operation of any of Sellers’ businesses.
 Sellers have taken commercially reasonable (i) steps to provide for the backup and recovery of
data and commercially reasonable disaster recovery plans, procedures and facilities of IT Systems
included in the Potential Acquired Assets and, as applicable, have taken commercially reasonable
steps to implement such plans and procedures and (ii) actions to protect the integrity and security
of IT Systems included in the Potential Acquired Assets, the information stored thereon and
Acquired Data from unauthorized use or access by third parties and from viruses and contaminants.
 Since the beginning of the Current Fiscal Year, and to the Knowledge of Sellers, since January 1,
2017, there have been no material unauthorized intrusions or breaches of the security of the IT
Systems (including any ransomware attack), nor any material loss or breach of, or unauthorized
access to, any data, in each case with respect to IT Systems or data that relate to the Potential
Acquired Assets.

        (f)    Sellers have taken commercially reasonable steps to protect and preserve the
secrecy and confidentiality of all information and materials that derive independent economic
value from not being generally known to the public and all Know-How of third parties which was
provided to a Seller under confidentiality obligations. Sellers have not (A) deposited or agreed to
deposit any source code of Software the rights to which are included in the Potential Acquired
Assets into a source code escrow or (B) disclosed or agreed to disclose or delivered or agreed to
deliver such source code to any Person, other than disclosures made pursuant to clause (B) to
Persons who are subject to confidentiality obligations which restrict their use and disclosure of
such source code to other Persons not bound by confidentiality restrictions, and no Person has any
contractual right to receive such source code.

        (g)     Except as would not, individually or in the aggregate, reasonably be expected to be
material to the Business or the ownership or operation of the Acquired Assets, since the beginning
of the Current Fiscal Year, and to the Knowledge of Sellers, since January 1, 2017, (i) Sellers have
complied with all applicable Laws and contractual obligations relating to the collection, transfer,
storage, disposal, use, processing and disclosure of the Customer Data included in the Acquired
Data, and (ii) to the Knowledge of Sellers, there have been no losses or thefts of Customer Data
or any other data held by or on behalf of Sellers, and in each case, included in the Acquired Data.
Since January 1, 2016, Sellers have not received any unresolved written notice, request or written
claim from any Person, including any Governmental Authority, concerning the material violation
of any applicable Laws relating to the collection, transfer, storage, disposal, use, processing or
disclosure of personally identifiable information, and, to the Knowledge of Sellers, no
investigation by any Governmental Authority regarding a violation of such Laws is pending or
threatened, in each case, solely as related to the Potential Acquired Assets.


                                                 67
18-23538-rdd       Doc 1730    Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 88 of 315



       Section 6.11    Material Contracts.

         (a)     Schedule 6.11 sets forth all of the following Orders or Contracts to which any Seller
is a party or by which it is bound and that are currently in effect (or by which the Potential Acquired
Assets may be bound or affected) other than the Leases (collectively, whether or not disclosed on
Schedule 6.11, the “Material Contracts”):

                 (i)   with any labor union or association representing any Employees of any
       Seller;

              (ii)    for the sale after the date hereof of any Potential Acquired Asset owned or
       used by Sellers for consideration in excess of $15,000,000;

               (iii)   relating to the pending acquisition by any Seller of any operating business or
       the capital stock of any other Person;

               (iv)    which is an IP License with respect to which annual payments or
       consideration furnished by or to Sellers pursuant to such IP License with respect to the
       Business is in excess of fifteen million dollars ($15,000,000) in the Current Fiscal Year
       (other than, (A) in the case of Inbound IP Licenses, (x) off-the-shelf, non-customized
       computer programs, and (y) non-exclusive licenses granted by suppliers and other service
       providers of Sellers, in each case, to the extent necessary to use, sell and offer to sell the
       products and services of such suppliers or service providers, as applicable, and entered into
       in the Ordinary Course of Business; and (B) in the case of Outbound IP Licenses, non-
       exclusive licenses to customers, suppliers, vendors and other service providers of Sellers,
       in each case to the extent necessary for their respective use of the products and services of
       the Business or for the manufacture of products on behalf of Sellers or provision of services
       to Sellers in connection therewith and entered into in the Ordinary Course of Business);

               (v)    which involve any Potential Transferred Agreement (other than purchase
       orders entered into in the Ordinary Course of Business) the performance of which involves
       payment by or to any of Sellers of consideration in excess of $15,000,000 over the Current
       Fiscal Year and which cannot be canceled by notice of ninety (90) days or fewer without
       penalty or payment; and

              (vi)    which regard the employment, services, consulting, termination or
       severance from employment relating to or for the material benefit of any director, officer,
       employee, independent contractor or consultant of any Seller and require annual payments
       by any Seller in excess of $400,000.

        (b)    Sellers have delivered to Buyer true and complete copies of such Material Contracts
and any and all amendments, modifications, supplements, exhibits and restatements thereto and
thereof in effect as of the date of this Agreement; provided, however, that Sellers shall not be
required to deliver any Material Contract or amendment, modification, supplement, exhibit or
restatement thereto that cannot be located notwithstanding the reasonable efforts of Sellers to
locate such document if and only if such Material Contract is not an Assigned Agreement.


                                                  68
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 89 of 315



        (c)      Each Material Contract is in full force and effect, has not been amended, modified
or supplemented and is the valid and binding obligation of the Seller party thereto, and to the
Knowledge of Sellers, each other party thereto, in each case except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws now or hereafter
in effect relating to creditor’s rights generally or general principles of equity.

         (d)    If any Material Contract were to be designated by Buyer for assignment as an
Assigned Agreement, upon entry of the Approval Order and payment of the Cure Costs, no Seller
is in breach or in default under any Material Contract.

        Section 6.12 Seller SEC Reports. Since the beginning of the Current Fiscal Year, SHC
has filed or furnished (as applicable) all forms, reports, schedules, statements and other documents
with the SEC that have been required to be filed or furnished (as applicable) by it under applicable
Laws prior to the date hereof (all such forms, reports, schedules, statements and other documents,
as amended and supplemented, and together with all exhibits and schedules thereto, the “Seller
SEC Reports”). As of its filing date (or, if amended or superseded by a filing prior to the date of
this Agreement, on the date of such amended or superseded filing), (a) each Seller SEC Report
complied as to form in all material respects with the applicable requirements of the Securities Act,
the Exchange Act or the Sarbanes-Oxley Act, as the case may be (including, in each case, the rules
and regulations promulgated thereunder), each as in effect on the date such Seller SEC Report was
filed, and (b) each Seller SEC Report did not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made therein, in light of
the circumstances under which they were made, not misleading.

        Section 6.13 Financial Statements. The consolidated financial statements of SHC and its
Subsidiaries included or incorporated by reference into the Seller SEC Reports have been prepared
in accordance with GAAP consistently applied during the periods and at the dates involved (except
as may be indicated in the notes thereto or, with respect to any unaudited interim financial
statements, the absence of footnote disclosures and other presentation items and normal year-end
audit adjustments or as permitted by the SEC’s rules and forms), comply as to form in all material
respects with applicable accounting requirements and the published rules and regulations of the
SEC with respect thereto and fairly present in all material respects the consolidated financial
position of SHC and its Subsidiaries as of the dates thereof and the consolidated results of
operations and cash flows for the periods then ended.

        Section 6.14 Litigation. Except as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect, there are no Actions pending or, to the knowledge
of Sellers, threatened before, or by any Governmental Authority against any Seller with respect to
the Business.

        Section 6.15 No Other Representations or Warranties; No Survival. Except for the
representations and warranties contained in this Article VI (subject to the disclosures set forth on
the Schedules) and in the other Transactions Documents, as applicable, neither Sellers nor any
other Person on behalf of Sellers makes any express or implied representation or warranty with
respect to Sellers, its Subsidiaries, the Business, the Acquired Assets, the Assumed Liabilities, the
Transactions or with respect to any information provided by or on behalf of Sellers to Buyer and
Seller disclaims any other representations or warranties, whether made by Seller, any Affiliate of
                                                   69
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 90 of 315



Seller or any of their respective officers, directors, employees, agents or representatives. Except
for the representations and warranties contained in this Article VI and in the other Transactions
Documents, as applicable, the Sellers (a) expressly disclaim and negate any representation or
warranty, expressed or implied, at common law, by statute, or otherwise, relating to the condition
of the Acquired Assets (including any implied or expressed warranty of merchantability or fitness
for a particular purpose, or of conformity to models or samples of materials) and (b) disclaim all
liability and responsibility for any representation, warranty, projection, forecast, statement, or
information made, communicated, or furnished (orally or in writing) to Buyer or its Affiliates or
their respective representatives (including any opinion, information, projection, or advice that may
have been or may be provided to Buyer by any Representative of Seller or any of its Affiliates). It
is expressly acknowledged and agreed that Sellers make no representations or warranties to Buyer
regarding the success or profitability of the Business or with respect to the assets, liabilities or
business of the Business (as defined in the SHIP Purchase Agreement). The representations and
warranties of Sellers will expire upon the Closing Date.

                                         ARTICLE VII

                  REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to Sellers that the statements contained in this
Article VII are true and correct as of the date hereof:

       Section 7.1      Organization and Good Standing; Organizational Documents; Ownership.
Buyer is a limited liability company, duly organized, validly existing and in good standing under
the laws of the State of Delaware. Buyer has the requisite power and authority to own or lease and
to operate and use its properties and the Acquired Assets and to carry on its business as now
conducted and the Business. Buyer has delivered to Seller true and correct copies of the
organizational documents of Buyer in effect as of the date hereof. All of the equity interests in
Buyer as of the date hereof are owned of record and beneficially as set forth on Schedule 7.1.

        Section 7.2     Authority; Validity; Consents. Buyer has the requisite power and authority
necessary to enter into and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and to consummate the Transactions. The execution, delivery
and performance of this Agreement by Buyer and the consummation by Buyer of the Transactions
have been duly and validly authorized by all requisite corporate, partnership or limited liability
company actions in respect thereof. This Agreement has been duly and validly executed and
delivered by Buyer and each other Transaction Document required to be executed and delivered
by Buyer at any time will be duly and validly executed and delivered by Buyer. This Agreement
and (when duly executed by Buyer) the other Transaction Documents constitute the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with their respective
terms, except as such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereafter in effect relating to creditors’ rights generally or
general principles of equity. Subject to requisite Bankruptcy Court approval, as applicable, Buyer
is not and will not be required to give any notice to or obtain any consent from any Person in
connection with the execution and delivery of this Agreement and the other Transaction
Documents to which it is a party or the consummation or performance of any of the Transactions,
except for (a) expiration or termination of any applicable waiting periods under the HSR Act and
                                                 70
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 91 of 315



(b) such notices, filings and consents, the failure of which to provide, make or obtain, would not,
individually or in the aggregate, have a material adverse effect on Buyer’s right or ability to
consummate the Transactions. There are no consents of any Buyer Related Party required for the
execution, delivery and performance of the Transaction Documents and the consummation of the
Transactions, including for the satisfaction of any condition set forth in Article X or Article XI.

         Section 7.3   No Conflict. When the consents and other actions described in Section 7.2
have been obtained and taken, the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the Transactions will not result in the breach of
any of the terms and provisions of, or constitute a default under, or materially conflict with, or
require consent or the giving of a notice under, or cause any acceleration of any material obligation
of Buyer under (a) any organizational documents of Buyer, (b) any Order or (c) any Law, except
to the extent any such default, conflict or consent would not affect in any material respect Buyer’s
ability to consummate the Transactions.

       Section 7.4     Financing; Availability of Funds.

      (a)     Buyer shall deliver to Sellers concurrently herewith or prior to the execution of this
Agreement a true, correct and complete copies of:

               (i)    an executed equity commitment letter (the “Equity Commitment Letter”) to
       Buyer from ESL Investments, Inc. (the “Sponsor”), including all annexes, exhibits,
       schedules and other attachments thereto, dated as of the date hereof, pursuant to which the
       Sponsor has committed to provide Buyer with equity financing in the amount set forth
       therein (the “Equity Financing”) for the purpose of funding the Transactions;

              (ii)   an executed mortgage loan commitment letter (the “Real Estate Financing
       Commitment Letter”) to Buyer from the Cyrus Lender and the Sponsor, including all
       annexes, exhibits, schedules and other attachments thereto, dated as of the date hereof,
       pursuant to which Cyrus and the Sponsor have committed to provide Buyer with real estate
       mortgage financing in the amount set forth therein (the “Real Estate Financing”) for the
       purpose of funding the Transactions;

               (iii)   the executed Cyrus Commitment Letter; and

               (iv)   the executed ABL Commitment Letter and the related fee letter (provided
       that fees, economics and other provisions which are customarily redacted in connection
       with acquisitions of this type may be redacted in a customary manner (to the extent any
       such provisions would not adversely affect the conditionality, enforceability, or availability
       of the amount of the Debt Financing necessary to consummate the Transactions)).

        (b)    As of the date hereof, the Commitment Letters are in full force and effect and have
not been withdrawn or terminated or otherwise amended or modified in any respect. As of the date
hereof, the Commitment Letters are a legal, valid and binding obligation of Buyer and, to the
knowledge of Buyer, the other parties thereto (subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting creditors’ rights
generally and to general principles of equity). As of the date hereof, (x) there are no side letters or
                                                  71
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 92 of 315



other agreements, contracts or arrangements to which Buyer or any of its Affiliates is a party
relating to the Financing that could affect the availability of the amount of the Financing funded
on the Closing Date necessary to consummate the Transactions and (y) there are no conditions
precedent or other contingencies related to the funding the Financing that could adversely affect
the availability of the Financing or the timing of the Closing, other than as expressly set forth in
the Commitment Letters. Buyer has fully paid any and all commitment fees or other fees required
by the Commitment Letters to be paid by it on or prior to the date of this Agreement. Assuming
the satisfaction of the conditions set forth in Article X, as of the date hereof, Buyer has no reason
to believe that any of the conditions to the Financing in the Commitment Letters will not be
satisfied. As of the date hereof, Buyer is not aware of any fact or occurrence that, with or without
notice, lapse of time or both, would reasonably be expected to result in the Financing not being
available on a timely basis in order to consummate the Transactions.

        (c)     Assuming (i) the accuracy of the representations and warranties set forth in Article
VI of this Agreement and (ii) the performance by Sellers of their respective obligations hereunder
in a manner sufficient to satisfy the condition specified in Section 10.2, the net proceeds from the
Financing will be sufficient to consummate the Transactions, including the payment by Buyer of
all obligations pursuant to this Agreement and any fees and expenses payable by Buyer on the
Closing Date (including in respect of the Debt Financing).

       (d)       The obligations of Buyer under this Agreement are not contingent on the
availability of the Debt Financing.

         (e)   Buyer owns of record and beneficially obligations in the amount it is credit bidding
under Section 3.1(b) and a sufficient amount of the aggregate obligations outstanding under the
Second Lien Term Loan, Second Lien Line of Credit Facility and the Second Lien PIK Notes to
direct the Second Lien Trustee to credit bid 100% of such amount as provided in Section 3.1(b)(iv).

       Section 7.5     Litigation. There are no Proceedings pending or, to the knowledge of
Buyer, threatened, or to which Buyer is otherwise a party before any Governmental Authority, that
would affect in any material respect Buyer’s ability to perform its obligations under this
Agreement or any other Transaction Documents or to consummate the Transactions.

       Section 7.6     Brokers or Finders. Except for any brokers utilized by Buyer in the normal
course of business (which brokers shall be compensated, if at all, by Buyer), neither Buyer nor any
Person acting on behalf of Buyer has paid or become obligated to pay any fee or commission to
any broker, finder, investment banker, agent or intermediary for or on account of the Transactions
for which Sellers are or will become liable, and Buyer shall hold harmless and indemnify Sellers
from any claims with respect to any such fees or commissions.

       Section 7.7     Condition of Acquired Assets; Representations.

       (a)     Notwithstanding anything contained in this Agreement to the contrary, Buyer
acknowledges and agrees that Sellers are not making any representations or warranties whatsoever,
express or implied, beyond those expressly given by Sellers in Article VI (subject to the
disclosures set forth on the Schedules), and Buyer acknowledges and agrees that the Acquired
Assets are being transferred on an “as is”, “where is” basis. Buyer acknowledges and accepts the
                                                 72
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 93 of 315



disclaimers made by Sellers in Section 6.16. Buyer acknowledges that it has conducted to its
satisfaction its own independent investigation of the Business, the Acquired Assets and Assumed
Labilities and, in making the determination to proceed with the Transactions, Buyer has relied
solely on the results of its own independent investigation. In connection with Buyer’s
investigation, Buyer has received or may receive from Sellers certain projections, forward-looking
statements and other forecasts and certain business plan information. Buyer acknowledges that
Sellers make no representation or warranty with respect to forward-looking estimates, projections,
forecasts or plans (including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans). Buyer acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans, that Buyer is familiar
with such uncertainties, that Buyer is taking full responsibility for making its own evaluation of
the adequacy and accuracy of all estimates, projections and other forecasts and plans so furnished
to it (including the reasonableness of the assumptions underlying such estimates, projections,
forecasts or plans), and that Buyer shall have no claim against anyone with respect thereto.
Accordingly, Buyer acknowledges that Sellers make no representation or warranty with respect to
such estimates, projections, forecasts or plans (including the reasonableness of the assumptions
underlying such estimates, projections, forecasts or plans) or the success or profitability of the
Business.

       Section 7.8     No Survival. The representations and warranties of Buyer will expire upon
the Closing Date.

                                         ARTICLE VIII

                         ACTION PRIOR TO THE CLOSING DATE

       Section 8.1     Operations.

        (a)    From the date hereof and prior to the Closing, except (i) as required by applicable
Law, (ii) as expressly contemplated by this Agreement or (iii) with the prior written consent of
Buyer (which consent shall not be unreasonably withheld, delayed or conditioned), Sellers
covenant and agree to comply with applicable Law in all material respects and to use commercially
reasonable efforts to conduct their business in the Ordinary Course of Business (taking into
account Sellers’ status as debtors-in-possession), including (A) to maintain and preserve the
Potential Acquired Assets in their condition as of October 15, 2018 (including by using
commercially reasonable efforts to comply with instructions from Buyer as to the renewal (or lack
of renewal) of each Lease and other Potential Transferred Agreement that comes up for renewal),
other than reasonable wear and tear, casualty and condemnation (which shall be governed by
Section 12.3), and sales of Inventory in the Ordinary Course of Business, (B) by using
commercially reasonable efforts to cause the landlord under the respective Leases and any
applicable counterparty under the Outbound IP Licenses and any other Potential Transferred
Agreements to perform such parties’ covenants, agreements and obligations under the respective
Leases, Outbound IP Licenses and other Potential Transferred Agreements and (C) managing
Inventory in the Ordinary Course of Business, including with regard to Inventory in transit and
Inventory located in distribution centers (and for the avoidance of doubt, Sellers shall not delay
taking delivery of Inventory that would be Acquired Inventory on the Closing Date if delivery of
such Inventory were managed in the Ordinary Course of Business prior to the Closing Date;
                                                73
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 94 of 315



provided, that Sellers shall be permitted to reasonably manage the amount of Inventory in
consultation with Buyer in order to satisfy the condition set forth in Section 10.9 and Section 10.10
as of the Closing). Sellers shall promptly notify Buyer of (x) any notice or other written
communication from any Person alleging that the consent of such Person is or may be required in
connection with the consummation of the Transactions; and (y) the commencement of any material
Proceedings related to the business conducted by Sellers, the Designations Rights or the Potential
Acquired Assets; provided, however, that the delivery of any notice pursuant to this Section 8.1(a)
will not (A) limit or otherwise affect any remedies available to Buyer or Sellers, or (B) be deemed
to amend or supplement any Schedule or prevent or cure any misrepresentations or breach of
representation or warranty.

       (b)     Without limiting the generality of the foregoing, from the date hereof and prior to
the Closing, Sellers covenant and agree:

              (i)     not to sell, lease (as lessor), license (as licensor), transfer or otherwise
       dispose of, or mortgage or pledge, or voluntarily impose or suffer to be imposed any
       Encumbrance (other than Permitted Pre-Closing Encumbrances) on, any Potential
       Acquired Assets (excluding the Acquired Intellectual Property and Acquired Data, which
       are addressed below), other than sales of Inventory in the Ordinary Course of Business;

                (ii)    not to assign, transfer, otherwise dispose of or convey any Patent,
       Trademark, registered or applied-for Copyright or Domain Name included in the Acquired
       Intellectual Property, or any other material Acquired Intellectual Property or any Acquired
       Data, except, with respect to the purging of any Acquired Data, as required by the consumer
       privacy ombudsman or the Bankruptcy Court; provided Sellers provide Buyer written
       notice describing the steps that Sellers plan to take in order to accomplish such requirement,
       at least five (5) Business Days prior to any response that would violate this covenant absent
       such requirement;

               (iii)  not to allow to lapse, abandon, cancel, fail to renew or fail to continue to
       prosecute, protect or defend any (A) Patent, Trademark, registered or applied-for Copyright
       or Domain Name included in the Acquired Intellectual Property, or any other material
       Acquired Intellectual Property, in each case, other than registered Trademarks (x) that
       Sellers have ceased to use and intend not to resume use of and (y) that have entered the
       grace period for renewal, or (B) Acquired Data, except, with respect to the purging of any
       Acquired Data, as required by the consumer privacy ombudsman or the Bankruptcy Court;
       provided Sellers provide Buyer written notice describing the steps that Sellers plan to take
       in order to accomplish such requirement, at least five (5) Business Days prior to any
       response that would violate this covenant absent such requirement;

               (iv)   not to license or grant any Person any rights to any Acquired Intellectual
       Property or any Acquired Data (other than, in each case, non-exclusive licenses granted to
       customers, vendors, suppliers and other service providers of Sellers to the extent necessary
       for their respective use of the products and services of Sellers or for the provision of
       services to Sellers in connection therewith and entered into in the Ordinary Course of
       Business);

                                                 74
18-23538-rdd   Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                       Pg 95 of 315



             (v)      not to modify any privacy policies, notices or statements in a manner that
      (A) limits the ability or right of a Seller to sell and transfer the Acquired Data to Buyer, or
      (B) limits the use of the Acquired Data by Buyer after the Closing;

              (vi)   not to settle, pay, discharge or satisfy any material Action that, in each case,
       would constitute a Potential Acquired Asset (for the avoidance of doubt, other than any
      Excluded Assets) or Assumed Liability where such settlement, payment, discharge or
      satisfaction would impose any restrictions or limitations upon the operation of Sellers’
      business or any Acquired Assets, whether before or after the Closing Date;

             (vii) not to cancel or compromise any claim or waive or release any right related
      to any Potential Acquired Asset (for the avoidance of doubt, other than any Excluded
      Assets);

              (viii) except as required by Section 8.1(a) or permitted under Section 8.1(b)(iv)
      with respect to Outbound IP Licenses, not to amend, supplement, modify, terminate or
      enter into any Leases, Outbound IP Licenses (under which a Seller is a licensor) or other
      Potential Transferred Agreements;

              (ix)    unless required by Law, not to take any action, without the consent of Buyer
      (which may not be unreasonably delayed, conditioned or denied), with respect to Taxes or
      Tax matters that is not in the Ordinary Course Of Business and that (A) would materially
      adversely affect the Potential Acquired Assets, the Properties, Business and the Assumed
      Liabilities or (B) otherwise could reasonably be expected to increase the Tax Liability of
      Buyer or any of its Affiliates;

              (x)     to use commercially reasonable efforts to cause any applicable counterparty
      under the IP Licenses included in the Assigned Agreements to perform such party’s
      covenants, agreements and obligations under such IP Licenses, including with respect to
      quality control;

              (xi)    not to grant or terminate any other interests in any Potential Acquired Asset
      (other than sales of Inventory in the Ordinary Course of Business);

             (xii) not to seek or obtain an order approving rejection of a Lease or other
      Potential Transferred Agreement;

               (xiii) not to issue any gift cards, gift certificates, merchandise credits, return
      credits, customer membership or customer loyalty discount programs, coupons, groupons
      or other similar credits or programs at a discount or pursuant to any promotion that would
      result in any Seller receiving less than face value in such issuance;

             (xiv) not to (A) increase the annual level of compensation payable or to become
      payable by any Seller to any director or officer of any Seller, except in the Ordinary Course
      of Business, (B) increase the annual level of compensation payable or to become payable
      by any Seller to any other employee of any Seller, except in the Ordinary Course of
      Business, (C) grant any unusual or extraordinary bonus, benefit or other direct or indirect

                                                75
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                          Pg 96 of 315



        compensation to any director, officer or employee except as authorized by the Bankruptcy
        Court, (D) increase the coverage or benefits available under any (or create any new)
        Employee Plan (E) take any action (other than a termination of employment in accordance
        with clause (xiv) of this Section 8.1(b)), whether in writing or otherwise, that has or could
        reasonably be expected to have the effect of increasing in any manner the liability of the
        Buyer or any Seller for any severance or other post-termination payments or benefits
        otherwise payable or due to any individual or group of individuals, or otherwise enhancing,
        or accelerating the timing of, such payment or benefit or accelerating the funding thereof,
        or (F) enter into any employment, deferred compensation, severance, consulting,
        noncompetition or similar agreement to which any Seller is a party or involving a director,
        officer or employee of any Seller, except, in each case, as required by applicable Law from
        time to time in effect or by any of the Employee Plans as in effect on the date hereof;

                (xv) not to terminate the employment of any director, officer or employee of any
        Seller other than in the Ordinary Course of Business;

                 (xvi) not to enter into, modify or terminate any labor or collective bargaining
        agreement or, through negotiation or otherwise, make any commitment or incur any
        liability to any labor organization with respect to any Potential Acquired Asset;

                (xvii) not to permit Sears Re to (A) pay any dividend or distribution, (B) issue any
        debt or equity securities or (C) take any of the actions described in this Section 8.1(b) with
        respect to its assets or Contracts; and

               (xviii) not to enter into any agreement or commitment to take any action
        prohibited by this Section 8.1(b).

         (c)    Without in any way limiting any Party’s rights or obligations under this Agreement,
the Parties understand and agree that (i) nothing contained in this Agreement shall give Buyer,
directly or indirectly, the right to control or direct the operations of Sellers, Sellers’ business or the
Properties prior to the applicable Closing Date and (ii) prior to the Closing Date, Sellers shall
exercise, consistent with, and subject to, the terms and conditions of this Agreement, complete
control and supervision over the operations of Sellers, the Business and the Properties to the extent
permitted by Law, including taking into account Sellers’ status as debtors-in-possession in the
Bankruptcy Case. Notwithstanding anything herein to the contrary, Sellers shall be permitted to
take all actions that are necessary or desirable to comply with the WARN Act, including providing
any notices required under the WARN Act, and no such actions shall constitute a violation of this
Section 8.1.

        Section 8.2     Bankruptcy Court Matters.

        (a)     Reserved.

        (b)     Bankruptcy Court Filings and Approvals.

                (i)    Buyer agrees that it will promptly furnish such affidavits or other documents
        or information for filing with the Bankruptcy Court as are reasonably requested by Sellers

                                                   76
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                        Pg 97 of 315



       to assist Sellers in obtaining entry of the Approval Order, including a finding of adequate
       assurance of future performance by Buyer. Sellers shall provide Buyer with advance drafts
       of any motions, pleadings or Bankruptcy Court filings relating to the sale of the Acquired
       Assets or the Approval Order no later than two (2) Business Days prior to the date Sellers
       intend to file such motion, pleading or Bankruptcy Court filing to the extent practicable
       (or, to the extent not practicable, as soon as reasonably practicable prior to the filing of
       such pleading). Buyer may file or join in any motion, pleading or Bankruptcy Court filing
       in support or seeking approval of, and reply to any response or objection to, the sale of the
       Acquired Assets hereunder, and the Approval Order.

               (ii)    Sellers shall file such motions or pleadings as may be appropriate or
       necessary to assume and assign the Assigned Agreements and to determine the amount of
       the Cure Costs; provided, that subject to Section 2.7, Section 2.9 and Section 5.2, nothing
       herein shall preclude Sellers from filing such motions, including from and after the Petition
       Date, to reject any Contracts that are not Assigned Agreements.

              (iii)   This Agreement is subject to approval by the Bankruptcy Court and the
       consideration by Sellers of higher or better Competing Transactions.

               (iv)   Sellers and Buyer acknowledge that Buyer (or any applicable Assignee)
       must provide adequate assurance of future performance under the Assigned Agreements to
       be assigned by Sellers, and Buyer hereby agrees to provide such adequate assurance to the
       extent required under the Bankruptcy Code and the Bidding Procedures Order, including
       by demonstrating financial wherewithal to pay Cure Costs.

              (v)     Buyer and Sellers shall reasonably cooperate as requested by the consumer
       privacy ombudsman appointed in these Bankruptcy Cases and shall use commercially
       reasonable efforts to take actions recommended by such ombudsman pursuant to 11 U.S.C.
       § 332 in any report authored by such ombudsman and approved or adopted by the
       Bankruptcy Court in the Approval Order.

              (vi)     After entry of the Approval Order, Sellers shall not take any action which is
       intended to, or fail to take any action the intent of which failure to act is to, result in the
       reversal, voiding, modification or staying of the Approval Order.

              (vii) If applicable, Sellers shall cause any plan of reorganization or liquidation
       approved in the Bankruptcy Cases to permit assumption of Sellers’ executory contracts
       and unexpired leases of real property through the end of the Designation Rights Period.

        (c)    Back-Up Bidder. Sellers and Buyer agree that, in the event that Buyer is not the
winning bidder at the Auction, if (i) Buyer submits the second highest or second best bid at the
Auction or the terms of this Agreement constitute the second highest or best bid, and (ii) Sellers
give written notice to Buyer on or before the tenth (10th) Business Day prior to the Outside Date,
stating that Sellers (A) failed to consummate the sale of the Acquired Assets with the winning
bidder, and (B) terminated the purchase agreement with the winning bidder, Buyer shall promptly
consummate the Transactions upon the terms and conditions as set forth herein, including the
Purchase Price.
                                                 77
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 98 of 315



        (d)    Bankruptcy Milestones. The Parties will use reasonable best efforts to comply with
the following milestones:

               (i)    to obtain entry of the Approval Order by the Bankruptcy Court on or before
        February 8, 2019 (subject to Bankruptcy Court availability).

                (ii)    to close the Transactions on or before February 19, 2019.

        Section 8.3     Registrations, Filings and Consents.

        (a)     Subject to the Parties’ additional obligations under this Section 8.3, each Party shall
use its respective reasonable best efforts and, as applicable, cooperate with the other Parties, to
take, or cause to be taken, all appropriate action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under Laws to consummate and make effective the
Transactions, including using its respective reasonable best efforts (i) to fulfill all conditions to the
other Party’s obligation to effect the Closing in Article X, (ii) to execute, acknowledge and deliver
in proper form any further documents, certificates, agreements and other writings, and take such
other action as such other Party may reasonably require, in order to effectively carry out the intent
of the Transaction Documents, (iii) to make or cause to be made all registrations, filings,
notifications, submissions and applications with, to give all notices to and to obtain any consents,
governmental transfers, approvals, orders, qualifications and waivers from any Governmental
Authority necessary for the consummation of the Transactions and (iv) not take any action that
could reasonably be expected to have the effect of delaying, impairing or impeding the receipt of
any such consents, approvals or waivers.

        (b)     The Parties shall duly file with the FTC and the Antitrust Division the notification
and report forms (each an “HSR Filing”), that may be required under the HSR Act necessary to
consummate the Transactions, as promptly as possible and in no event later than January 18, 2019,
including with respect to Buyer causing to be filed by its Affiliates and interest holders any HSR
Filings necessary to consummate the Transactions. If an HSR Filing is required, each Party shall
cooperate with the other Party to the extent necessary to assist the other Party in the preparation of
its HSR Filing, to request early termination of the waiting period required by the HSR Act with
respect to the HSR Filing and, if requested, to promptly amend or furnish additional information
under its HSR Filing. Each Party shall as promptly as practicable comply with any Laws that are
applicable to any of the Transactions and pursuant to which any consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental Authority is
necessary. Subject to applicable Laws and the preservation of any applicable attorney-client
privilege, the Parties shall promptly furnish to each other all such information as is necessary to
prepare any such registration, declaration or filing. The Parties shall have joint decision-making
authority with respect to the strategy for obtaining any necessary consents, approvals, orders or
authorizations from any Governmental Authority, including under any Antitrust Laws. Neither
Buyer nor Sellers, nor their respective counsel, shall independently participate in any substantive
call or meeting with any Governmental Authority regarding the Transactions without giving the
other Party or its counsel prior notice of such call or meeting and, to the extent permitted by such
Governmental Authority, the opportunity to attend and/or participate. In furtherance of the
foregoing and to the extent permitted by applicable Law: (i) each Party shall notify the other, as
far in advance as practicable, of any material or substantive communication or inquiry it or any of
                                                  78
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 99 of 315



its Affiliates or Subsidiaries intends to make with any Governmental Authority relating to the
matters that are the subject of this Section 8.3; (ii) prior to submitting or making any such
communication or inquiry, such Party shall provide the other Party and its counsel a reasonable
opportunity to review, and shall consider in good faith the comments of the other Party in
connection with, any such communication or inquiry; (iii) promptly following the submission or
making such communication or inquiry, provide the other Party with a copy of any such
communication or inquiry, if in written form; and (iv) consult with the other Party in connection
with any inquiry, hearing, investigation or litigation by, or negotiations with, any Governmental
Authority relating to the Transactions, including the scheduling of, and strategic planning for, any
meetings with any Governmental Authority relating thereto. In exercising the foregoing
cooperation rights, Buyer and Sellers each shall act reasonably and as promptly as reasonably
practicable. Notwithstanding the foregoing, materials provided pursuant to this Section 8.3 may
be reasonably redacted (A) to remove references concerning the valuation of the Transactions, (B)
as necessary to comply with contractual arrangements, (C) as necessary to address reasonable
privilege concerns or (D) as otherwise required by Law. The Parties shall bear their own costs and
expenses incurred with respect to the preparation of their respective filings contemplated in this
Section 8.3(b), provided, however, that Buyer shall pay the filing fees, if any, in connection
therewith.

        (c)    Each of Seller and Buyer agrees that it will (and will cause its Affiliates to), if
necessary to enable the Parties to consummate the Transactions, use reasonable best efforts to
defend against any Actions that would prevent, delay or challenge the Transaction Documents or
the consummation of the Transactions, including by seeking to vacate or reverse any temporary
restraining order, preliminary injunction or other legal restraint or prohibition entered or imposed
(or which becomes reasonably foreseeable to be entered or imposed) by any court or other
Governmental Authority that is not yet final and nonappealable, in order that the Transactions shall
occur as promptly as reasonably practicable and in any event no later than the Outside Date.

        (d)       Buyer shall, at Buyer’s sole cost, take, or cause to be taken, any and all actions and
do, or cause to be done, any and all things necessary, proper or advisable to avoid, eliminate and
resolve each and every impediment and obtain all Consents required to permit the satisfaction of
the conditions in Section 10.4, Section 10.5, Section 11.3, and Section 11.4, as promptly as
reasonably practicable and in any event no later than the Outside Date, including by offering and
causing its Affiliates to offer to: (i) sell or otherwise dispose of, or hold separate and agree to sell
or otherwise dispose of specific assets or categories of assets or businesses constituting the
Business or any of the Acquired Assets or any other assets or businesses owned by Buyer or its
Affiliates; (ii) terminate any existing relationships and contractual rights and obligations of Buyer
or its Affiliates including, after the Closing, the Business or any of the Acquired Assets; (iii) amend
or terminate such existing licenses or other intellectual property agreements and to enter into such
new licenses or other intellectual property agreements; (iv) take any and all actions and make any
and all behavioral commitments, whether or not they limit or modify Buyer’s or its Affiliates’
rights of ownership in, or ability to conduct the business of, one or more of its or their operations,
divisions, businesses, product lines, customers or assets, including, after the Closing, the Business
or any of the Acquired Assets; and (v) enter into agreements, including with the relevant
Governmental Authority, giving effect to the foregoing clauses (i) through (iv) (such actions in
clauses (i) through (v), “Antitrust Actions”); provided, that such Antitrust Actions are conditioned

                                                  79
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 100 of 315



upon and become effective only from and after the Closing. In furtherance of the foregoing, prior
to the Closing, Buyer shall keep Sellers reasonably informed of all matters, discussions and
activities relating to any of the matters described in or contemplated by clauses (i) through (v) of
this Section 8.3(d).

         (e)     Notwithstanding anything herein to the contrary, neither Buyer nor Seller, without
the other Party’s prior written consent, shall (i) enter into any timing, settlement or similar
agreement, or otherwise agree or commit to any arrangement that would have the effect of
extending, suspending, lengthening or otherwise tolling the expiration or termination of the
waiting period applicable to the Transactions under the HSR Act or any Antitrust Laws, or
(ii) enter into any timing or similar agreement, or otherwise agree or commit to any arrangement,
that would bind or commit the Parties not to complete the Transactions (or that would otherwise
prevent or prohibit the Parties from completing the Transactions).

       Section 8.4     Financing Assistance; Additional Information.

        (a)    From the date hereof to earlier of (x) the date this Agreement is terminated in
accordance with its terms and (y) the Closing Date, Sellers shall provide to Buyer and shall use
reasonable best efforts to cause its officers, employees and advisors to provide to Buyer, such
cooperation as is customary for financings of the type contemplated by the Debt Commitment
Letters and as is reasonably requested by Buyer in connection with arranging and obtaining the
Debt Financing, which cooperation includes using reasonable best efforts to (i) cause the
participation by one or more representatives of senior management in a reasonable number of
meetings, due diligence sessions and presentations upon reasonable prior notice and in reasonably
convenient locations, (ii) reasonably assist Buyer and the ABL Financing Sources with the
preparation of (A) one or more customary bank information memoranda (and, to the extent
necessary, additional information memoranda that do not include material non-public
information), (B) customary materials for rating agency presentations, (C) syndication materials,
(D) lender presentations and (E) other customary marketing and similar documents, each in
connection with the syndication and marketing of the ABL Financing (including customary
authorization and representation letters), (iii) furnish to Buyer and the ABL Financing Sources, on
a timely basis, the Required Information and such other customary financial and other pertinent
information regarding Sellers (including information regarding the business, operations and
financial projections thereof) as may be reasonably requested by Buyer to assist in the preparation
of a customary confidential information memorandum or other customary information documents
used in financings of the type contemplated by the ABL Commitment Letter, (iv) cooperate with
the Buyer’s and the ABL Financing Sources’ reasonable evaluation of the applicable Sellers for
the purpose of establishing collateral arrangements (including conducting, at the Buyer’s sole cost
and expense, appraisals and field audits contemplated by the ABL Commitment Letter and
providing information reasonably requested with respect to inventory, receivables, cash
management and accounting systems, deposit accounts and related assets and procedures), in each
case, to the extent customary in asset-based revolving credit facilities (including by providing
Buyer and the Financing Sources with reasonable and customary access to the books and records,
properties and applicable representatives of Sellers), (v) (A) reasonably cooperate with the
marketing efforts of Buyer and the Financing Sources for any portion of the Debt Financing and
(B) ensure that the syndication efforts for the ABL Financing benefit materially from the existing

                                                80
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 101 of 315



banking relationships of the Sellers, (vi) permit the use by Buyer and its Affiliates of the Sellers’
logos and/or Trademarks included in the Acquired Assets in connection with the syndication of
the Debt Financing, provided that such logos and/or marks are used in a manner that is not
intended, or reasonably likely, to harm or disparage Sellers, (vii) cause the taking of corporate
actions by the Sellers that are necessary to permit the consummation of the Financing on the
Closing Date as are reasonably requested by Buyer, (viii) facilitate the release and termination,
effective upon the Closing, of liens and security interests, including obtaining customary release
letters (including delivery of draft Payoff Letters at least three (3) Business Days prior to the
anticipated Closing Date), lien terminations and releases and other similar documents as may
reasonably be requested by Buyer and (ix) execute and deliver any documents as reasonably
requested by Buyer as are customary in financings of such type and as are accurate, and otherwise
facilitate the pledging of and granting, recording and perfection of security interests in share
certificates, securities and other collateral (including releasing any Liens on the Acquired Assets
in connection with any existing indebtedness of Sellers) and the obtaining of appraisals, surveys
and title insurance as reasonably requested by Buyer; it being understood and agreed that (A) no
such corporate action will take effect prior to the Closing and (B) any such corporate action will
only be required of the directors, members, partners, managers or officers of the Sellers who retain
their respective positions as of the Closing; provided that no obligation of Sellers shall be effective
until the Closing Date; provided, however, that nothing herein shall require Sellers to (A) waive
or amend any terms of this Agreement or cause any condition to Closing set forth in Article X to
not be satisfied or otherwise cause any breach of this Agreement, (B) authorize, execute, and/or
deliver any certificate, document or instrument pursuant to the Debt Financing that will be
effective prior to the Closing Date, (C) take any action that would conflict with any applicable
Law, the organizational documents of Sellers or result in the contravention of, or would reasonably
be expected to result in the violation or breach of, or default under, any Material Contract to which
any of Sellers is a party or (D) prepare, assist in the preparation of, or otherwise provide any
information that is not in the possession or control of Sellers or any other information to the extent
such disclosure (x) may result in a waiver of attorney-client privilege, work product doctrine or
similar privilege, provided that Sellers shall use reasonable best efforts to provide such information
in a form or manner that would not waive such legal privilege (including by redacting or otherwise
not disclosing any portion thereof the disclosure of which would jeopardize such privilege) or (y)
would violate any confidentiality obligation of Sellers.

        (b)    Sellers shall not be required to pay any commitment fees or other fees or make any
other payment (other than reasonable out-of-pocket costs) or incur any other liability or provide or
agree to provide any indemnity in connection with the Debt Financing or any of the foregoing that
would be effective prior to the Closing. Buyer shall promptly reimburse Sellers for all out-of-
pocket costs and expenses (including attorneys’ fees) incurred by Sellers or any of their Affiliates
in connection with the cooperation of the Sellers contemplated by this Section 8.4 and shall
indemnify and hold harmless Sellers, their Affiliates and their respective representatives from and
against any and all losses suffered or incurred by any of them of any type in connection with the
arrangement of any Financing and any information used in connection therewith, except in the
event such loss or damage arises out of or results from the gross negligence, willful misconduct or
bad faith by Sellers or their Affiliates or, in each case, their respective representatives.

       Section 8.5     Financing.

                                                  81
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 102 of 315



         (a)     Buyer shall use its reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, as promptly as possible, all things necessary, advisable or desirable
to (i) satisfy on a timely basis all terms, conditions, representations and warranties applicable to
Buyer set forth in the Commitment Letters (including any flex provisions) (or, if deemed advisable
by Buyer, seek a waiver of conditions applicable to Buyer contained in the Commitment Letters)
(and, for the avoidance of doubt, this clause (i) shall have no effect where the failure to satisfy
such terms, conditions, representations and warranties results directly from the Sellers’ failure to
furnish the Required Information or breach of their obligations hereunder in a manner that would
cause the condition in Section 10.2 not to be satisfied), (ii) maintain in effect the Commitment
Letters through the Closing Date (as such may be amended, supplemented, modified and replaced
in accordance with the terms hereof), (iii) negotiate and enter into Debt Financing Documents and
enforce its rights under the Debt Commitment Letters (other than pursuant to any Action taken
prior to the satisfaction or waiver of the conditions set forth in Article X and Article XI hereunder)
and (iv) upon satisfaction of the conditions set forth in the Commitment Letters, consummate the
Financing at the Closing; provided, however, that, if all or any portion of funds in the amounts and
on the terms set forth in the Debt Commitment Letters become, or would be reasonably expected
to become, unavailable to Buyer on the terms and conditions set forth therein (including any “flex”
provisions related thereto) and such portion is reasonably required to fund the transactions
contemplated by this Agreement and all fees, expenses and other amounts contemplated to be paid
(or caused to be paid) by Buyer pursuant to this Agreement, in each case other than as a result of
a breach by Sellers of any representation, warranty or covenant contained in this agreement in a
manner that would cause the conditions in Section 10.1 or Section 10.2 not to be satisfied, Buyer
shall use its reasonable best efforts to obtain substitute alternative financing (the “Alternative
Financing”) for all or such portion of such funds to the extent so unavailable, (i) in amounts and
otherwise on terms and conditions no less favorable to Buyer than as set forth in the applicable
Debt Commitment Letter and (ii) that does not expand upon the conditions precedent or
contingencies to funding the Financing on the Closing Date as set forth in the applicable Debt
Commitment Letter or Debt Financing Documents with respect to the Alternative Financing;
provided, further, that, if Buyer proceeds with Alternative Financing, it shall be subject to the same
obligations with respect to such Alternative Financing as set forth in this Section 8.5 as with
respect to the Debt Financing. For the avoidance of doubt, references to the “Debt Commitment
Letter” shall include such document as permitted or required by this Section 8.5 for such
Alternative Financing from the time of such substitution.

         (b)    Buyer shall provide prompt written notice of (i) any material breach or default (or
any event or circumstance that, with or without notice, lapse of time or both, would reasonably be
expected to give rise to any material breach or default) by Buyer under the Commitment Letters,
or to the knowledge of Buyer, any other party to the Commitment Letters or definitive agreement
related thereto and (ii) receipt by Buyer of any written notice or other written communication from
any party to the Commitment Letters with respect to any actual or threatened material breach,
default, termination or repudiation by any party to the Commitment Letters or any definitive
agreement related thereto or any provision of the Financing or any definitive agreement related
thereto (including any proposal by any Financing Source to withdraw, terminate, reduce the
amount of financing necessary to consummate the transactions contemplated hereby or materially
delay the timing of the financing contemplated by Commitment Letters). Buyer shall not consent
to (i) any replacement, amendment or waiver of any provision or remedy under any Commitment
                                                  82
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 103 of 315



Letter (including, for the avoidance of doubt, any provision of any fee letter or engagement letter
related thereto) without Sellers’ prior written consent if such replacement, amendment or waiver
(A) reduces the aggregate amount of the Financing (including by changing the amount of fees to
be paid or original issue discount thereof, unless, in the case of the Debt Commitment Letters, any
such change is matched from Alternative Financing to the extent required or permitted pursuant to
Section 8.5(a)), unless such portion is not reasonably required to fund the transactions
contemplated by this Agreement or (B) imposes new or additional conditions precedent or changes
the conditions precedent to the Financing or otherwise changes the terms of the Financing, in each
case, in a manner that would reasonably be expected to delay in any material respect or prevent
the Closing or make the funding of the Financing materially less likely to occur or adversely impact
in any material respect Buyer’s ability to enforce its rights under any such Commitment Letter or
to consummate the transactions contemplated hereby (for the avoidance of doubt, it is understood
that, subject to the limitations set forth in this Section 8.5, Buyer may amend the Debt Commitment
Letters to add lenders, lead arrangers, bookrunners, syndication agents or similar entities, but if
and only if the addition of such additional parties, individually or in the aggregate, and together
with any amendments or modifications to such Debt Commitment Letter in connection therewith,
would not result in the occurrence of a modification to such Commitment Letter prohibited by this
clause (i)) and (ii) termination of such Commitment Letter prior to the Closing Date (unless, in the
case of the Debt Commitment Letter, Buyer has arranged for Alternative Financing to the extent
permitted or required by Section 8.5(a)). Buyer shall provide to Sellers copies of any commitment
letter associated with a replacement Financing or Alternative Financing as well as any amendment
or waiver of any Commitment Letter. For the avoidance of doubt, references to “Commitment
Letter” shall include as such Commitment Letter is modified in accordance with this Section 8.5(b)
from the time of such modification.

        Section 8.6      Trade Payables. The Sellers shall make all payments in respect of payables
of the Business (including rent payments and sales taxes) arising from the date of this Agreement
until the Closing Date in all material respects on a timely basis and shall otherwise manage the
accounts payable of the business in accordance with the Sellers’ cash management policies and
practices (as in effect prior to the Petition Date) in the Ordinary Course of Business; provided that
Seller’s obligations pursuant to this Section 8.6 with respect to taxes are limited to taxes that are
not Assumed Liabilities. Within fourteen (14) days following the date hereof, the Sellers shall
deliver to Buyer an initial report containing an aging report for all payables of the Business
allocated by vendor. For the period following the date of this Agreement until the Closing Date,
Sellers shall make their employees and advisors (including the Chief Restructuring Officer)
reasonably available (during business hours) upon reasonable advance notice from Buyer to
answer any questions Buyer may have, and provide such additional information Buyer may
reasonably request, with respect to any accrued payables of the Business.

       Section 8.7   SHIP Purchase Agreement. From the date hereof until the earlier of (a) the
SHIP Closing or (b) any Termination (as defined in the SHIP Purchase Agreement), Sellers shall
not amend or modify the SHIP Purchase Agreement or waive any rights under the SHIP Purchase
Agreement without the prior written consent of Buyer.

       Section 8.8     Transition Services Agreement; Management Services Agreement.


                                                 83
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 104 of 315



        (a)     The Parties shall work together in good faith and use their respective reasonable
best efforts to agree as to the terms of, and execute, a transition services agreement pursuant to
which Sellers shall provide Buyer and Buyer shall provide Sellers, as applicable, with certain
services for a transitional period following the Closing Date.

        (b)      To the extent permitted by applicable Law, during the Management Services
Period, the applicable Sellers shall remain the manager, controller or operator of each Acquired
Property, Occupancy Leased Premise and Sparrow Property solely to the limited extent required
for any Permit applicable to such Acquired Property, Occupancy Leased Premise or Sparrow
Property (in the case of the Sparrow Properties, solely to the extent of any Sellers’ rights related
to the Sparrow Properties) to remain effective (the “Management Services”). Notwithstanding
the foregoing, to the fullest extent permitted by applicable Law, each of the Sellers hereby appoints
Buyer and its Affiliated Designees as agent of such Seller to manage, control and operate each of
(i) the Acquired Properties, (ii) Occupancy Leased Premises and (iii) the Sparrow Properties (in
the case of the Sparrow Properties, solely to the extent of any Sellers’ rights related to the Sparrow
Properties) at which Management Services are being provided (collectively, the “Managed
Properties”). Pursuant to their appointment as Sellers’ agent, Buyer and its Affiliated Designees
shall be entitled to manage, control and operate each of the Managed Properties as they see fit in
their sole discretion and collect and retain all revenues generated by each Managed Property. In
furtherance thereof, the Parties acknowledge and agree that Sellers shall have no economic interest
in the Managed Properties other than the right to receive the Management Services
Reimbursements. As consideration for the provision of the Management Services, Buyer shall
reimburse Sellers, or cause Sellers to be reimbursed, for any reasonable and documented out-of-
pocket costs, fees and expenses incurred at any time in providing the Management Services,
including any income and other taxes incurred by Seller and its Subsidiaries in respect of the
payment and receipt of such reimbursement (the “Management Services Reimbursements”) and
indemnify the Sellers from any Liability arising from the provision of the Management Services,
except for any such Liability arising from gross negligence or willful misconduct of the Sellers.
For the avoidance of doubt, all employees of the Managed Properties shall be employed by Buyer
or its Affiliated Designee and no Seller shall have any authority to take action as an employer with
respect to any such employee or to enter into any Contract on behalf of Buyer or any Affiliated
Designee.

        Section 8.9    Sparrow Rent. Sellers shall pay on the Closing Date all accrued and unpaid
rent to each of SRC O.P. LLC, SRC Facilities LLC and SRC Real Estate (TX), LLC that are not
“dark” stores. All parties’ rights with respect to rent at the “dark” stores shall be reserved.

                                           ARTICLE IX

                                ADDITIONAL AGREEMENTS

        Section 9.1    Access to Information. Sellers agree that, prior to the Closing Date, Buyer
shall be entitled, through its officers, employees and representatives (including legal advisors,
Financing Sources, consultants, appraisers and accountants), to make such investigation of the
properties (including non-invasive environmental site assessments), businesses and operations of
Sellers’ businesses (including any of the Properties) and such examination of the Books and
Records of Sellers’ businesses, the Acquired Assets and the Assumed Liabilities as is reasonable
                                                84
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 105 of 315



(and reasonably requested) and to make extracts and copies of such Books and Records. Any such
investigation and examination shall be conducted in a reasonable manner (and shall not
unreasonably interfere with the operations of Sellers), during regular business hours upon
reasonable advance notice and under reasonable circumstances and shall be subject to any
applicable restrictions under applicable Law. Sellers shall cause the officers, employees,
consultants, agents, accountants, attorneys and other representatives of Sellers to reasonably
cooperate with Buyer and Buyer’s representatives in connection with such investigation and
examination, and Buyer and Buyer’s representatives shall reasonably cooperate with Sellers and
Sellers’ representatives and Buyer and Buyer’s representatives shall, at all times and at the
discretion of Sellers, take all reasonable measures to minimize any disruption to Sellers’ business.
Notwithstanding anything herein to the contrary, no such investigation or examination shall be
permitted to the extent that it would (x) require any Seller to disclose information subject to
attorney-client privilege, provided that Sellers shall use reasonable best efforts to provide
information in response to such an investigation or examination in a form or manner that would
not waive such attorney-client privilege (including by redacting or otherwise not disclosing any
portion thereof the disclosure of which would jeopardize such privilege) or (y) conflict with any
confidentiality obligations to which the Sellers or any of their Subsidiaries are bound.

       Section 9.2     Tax-Related Undertakings and Characterization of the Transaction.

         (a)     Unless Buyer makes the election under Section 2.12(b) to treat all the transactions
described in Article II as Designated Sale Transactions (resulting in no transfer of Sellers’ Tax
attributes to Buyer): (1) Buyer shall provide to Sellers detailed instructions as to steps to take (or
not take) in order to secure and preserve the qualification of any of the transactions set forth in this
Agreement as a Tax Reorganization (except if and to the extent Buyer determines otherwise, in
accordance with Section 2.12(b), in respect of a given transaction or a particular Seller) and to
achieve the Tax Result, including, without limitation, with respect to (i) repayment, cancellation
or settlement of, or other actions with respect to, intercompany accounts after the approval of the
Bankruptcy Plan and on or before the Closing Date, (ii) the merger of any of Sellers’ Subsidiaries
with another Sellers’ Subsidiaries after the approval of the Bankruptcy Plan and on or before the
Closing Date or conversion of any of Sellers’ Subsidiaries into limited liability companies with
effect after the approval of the Bankruptcy Plan and on or before the Closing Date, (iii) the filing
of any Tax elections to treat any such Subsidiaries as disregarded entities for U.S. federal income
tax purposes with effect after the approval of the Bankruptcy Plan and on or before the Closing
Date or otherwise taking such action to establish that such Subsidiaries have liquidated for tax
purposes after the approval of the Bankruptcy Plan and on or before the Closing Date, (iv)
implementation of the Distribution Requirement in a manner that is consistent with section 507 of
the Bankruptcy Code, (v) satisfaction of the ownership requirements set forth in section
382(l)(5)(A)(ii) of the Code, and (vi) any other instructions that in the reasonable opinion of tax
counsel for Buyer are necessary or desirable to ensure the qualification of the Tax Reorganization
and the achievement of the Tax Result, and Sellers shall follow such instructions; provided that
(A) such instructions shall not limit Sellers’ discretion or actions in respect of (x) operating the
Business and its other Assets in the Ordinary Course of Business and in compliance with the other
provisions of this Agreement for all periods through the Closing Date, (y) disposing of any of its
Assets if and to the extent permitted under the other provisions of this Agreement (z) taking or
refraining from taking any action required by this Agreement or under the law, including if such

                                                  85
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 106 of 315



actions would be inconsistent with its obligations under the Bankruptcy Code, (B) if requested by
Sellers, Buyer’s tax counsel shall deliver to Sellers a Tax Opinion that each and any such
transaction (other than any Designated Sale Transactions) qualifies as a Tax Reorganization, and
(C) nothing herein shall affect Buyer’s liability for Taxes that are Assumed Liabilities; (2) subject
to the preceding clause (1), Sellers agree to cooperate with Buyer in order that, for federal income
Tax purposes, the transactions effected pursuant to this Agreement, together with the distributions
made by, and liquidation of, Sellers pursuant to the Bankruptcy Plan, are treated as one or more
plans of reorganization under section 368 of the Code and as qualifying as one or more
reorganizations under section 368(a)(1)(G) of the Code (except if and to the extent Buyer
determines otherwise, in accordance with Section 2.12(b), in respect of a given transaction or a
particular Seller); and (3) any Tax Return in respect of a Tax imposed on any Seller for which
Buyer is liable hereunder shall be prepared by Buyer, a copy of such Tax Return shall be provided
to SHC at least thirty (30) days prior to the due date thereof, Buyer shall consider in good faith
any reasonable comments provided by Sellers, Sellers shall, if necessary for filing, properly
execute any such Tax Return, and Buyer shall timely and properly file any such Tax Return and
pay the amount of any Taxes shown due on any such Tax Return.

       (b)    Sellers agree that (i) Buyer will suffer irreparable damage and harm in the event that
any Seller does not comply with Section 9.2(a) or any instructions properly given by Buyer
thereunder and that, although monetary damages may be available for such a breach, monetary
damages would be an inadequate remedy therefor and (ii) Buyer shall be entitled to an injunction
or injunctions against any non-compliance with, and to seek specific performance of, the
agreements and covenants set forth in Section 9.2(a) and any instructions properly given by Buyer
thereunder.

        (c)    Buyer (or its regarded owner for U.S. federal income Tax purposes, if applicable)
shall make (if not previously made) a valid election, effective on or prior to the Closing Date, to
be classified as an association taxable as a corporation for U.S. federal income Tax purposes
(unless one or more Affiliated Designees shall acquire all of the Acquired Assets and assume all
of the Assumed Liabilities). Buyer shall cause any Affiliated Designee (or its regarded owner for
U.S. federal income Tax purposes, if applicable) to be classified as a corporation or an association
taxable as a corporation for U.S. federal income Tax purposes at all times during the period
beginning on the Closing Date and ending on the effective date of the Bankruptcy Plan.

        (d)     For purposes of this Agreement, (x) Taxes (other than Property Taxes) imposed on
or with respect to any the Acquired Assets, the Acquired Properties, the Business or the Assumed
Liabilities with respect to a taxable period that commences on or prior to and ends after the Closing
Date or the applicable Designation Assignment Date, as applicable (a “Straddle Period”), shall be
allocated to the Pre-Assignment Tax Period based on a “closing of the books” method as of the
end of the Closing Date or the applicable Designation Assignment Date, as applicable, and (y)
Property Taxes for a Straddle Period shall be allocated to the Pre-Assignment Tax Period by
multiplying the amount of such Property Taxes for the entire Straddle Period by a fraction, the
numerator of which is the number of days during the Straddle Period that are in the Pre-Assignment
Tax Period and the denominator of which is the number of days in the entire Straddle Period.

       (e)   Notwithstanding anything to the contrary contained herein, from and after the
Closing the Buyer will indemnify and hold each Seller (and its Affiliates) harmless from and
                                           86
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 107 of 315



against, and pay to such Seller (without duplication) the amount of any Taxes that are Assumed
Liabilities.

       Section 9.3     Miscellaneous Tax Matters.

         (a)    Any sales, use, property transfer or gains, documentary, stamp, registration,
recording or similar Tax (including, for certainty, goods and services tax, harmonized sales tax
and land transfer tax) imposed on or payable in connection with the sale, transfer, assignment,
conveyance or delivery of the Designation Rights, the Acquired Assets or the Assumed Liabilities
(or any Excluded Asset pursuant to Section 2.8(d)) (“Transfer Taxes”) shall be borne solely by
Buyer. Sellers and Buyer shall use reasonable efforts and cooperate in good faith in all matters
relating to such Transfer Taxes (including with respect to the application of any exemption
therefrom or reduction thereof). Buyer shall prepare and, except to the extent required by
applicable Law to be filed by Sellers, Buyer shall file all necessary Tax Returns or other documents
with respect to all such Transfer Taxes; provided, however, that in the event any such Tax Return
requires execution by the other Party, the preparing Party shall prepare and deliver to the other
Party a copy of such Tax Return at least three (3) Business Days before the due date thereof, and
such other Party shall promptly execute such Tax Return and return it for filing. If Seller is required
to file any such Tax Return, no later than three (3) Business Days before the due date of such Tax
Return Buyer shall pay to Sellers the amount of Transfer Taxes shown on such Tax Return. Subject
to the other provisions of this Agreement, the Parties shall reasonably cooperate with each other
in any reasonable and lawful arrangement designed to minimize any applicable Transfer Taxes.

        (b)     Buyer and Sellers agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to the Acquired
Assets, the Properties, the Business or the Assumed Liabilities as is reasonably necessary for the
filing of all Tax Returns, the making of any election relating to Taxes, and the preparation,
prosecution or defense of or for any Tax Proceeding. Unless Buyer makes the election under
Section 2.12(b) to treat all the transactions described in Article II as Designated Sale Transactions
(resulting in no transfer of Sellers Tax attributes to Buyer), to the extent not addressed by the
foregoing, Buyer and Sellers shall also furnish or cause to be furnished to each other all
documentation and information of Sellers’ or any of their Affiliates as reasonably requested in
connection with (i) the treatment of the Transactions as one or more reorganizations under section
368 of the Code and/or in connection with qualifying for the application of section 382(l)(5) of the
Code and (ii) the Tax basis, losses and credits (including carryovers), income, gains, deductions
and other attributes or Tax items of Buyer or an Assignee that are dependent in whole or in part
by the treatment of any such Tax item in any Pre-Assignment Tax Period. Any out-of-pocket
expenses incurred in furnishing such information or assistance pursuant to this Section 9.3(b) shall
be borne by the Party requesting it. Furthermore, except for any refund, asset or amount described
in Section 2.2(h), Sellers shall pay (or cause to be paid) to Buyer any Tax refund actually received
by Sellers or any Affiliate of Sellers that is an Acquired Asset, and any such refunds credited
against future Taxes of the Sellers or their Subsidiaries (including any interest paid thereon and
net of any reasonable out-of-pocket costs and any Taxes incurred in respect of the receipt thereof).
Upon Buyer’s reasonable request and at Buyer’s sole cost and expense, Sellers shall (A) file (or
cause to be filed) all Tax Returns (including amended Tax Returns) or other documents required
to obtain such refunds and (B) take any such other action as may be reasonable and practicable to

                                                  87
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 108 of 315



preserve Sellers’ ability to file a refund claim for any Tax year. Any payments required to be made
under this Section 9.3(b) shall be made in immediately available funds, to an account or accounts
as directed by Buyer, within ten (10) days after the actual receipt of the refund or the application
of any such refunds as a credit against a future tax of Sellers or any Affiliate of Sellers.

         (c)    Buyer shall pay (or cause to be paid) to Sellers any Tax refund, asset or amount
described in Section 2.2(h) that is actually received by any Subsidiary of any Seller that is an
Acquired Asset, Buyer or any Affiliate of Buyer, and any such refunds or amount credited against
future Taxes to which any Subsidiary of any Seller that is an Acquired Asset, Buyer or any Affiliate
of Buyer become entitled (including any interest paid thereon and net of any reasonable out-of-
pocket costs and any Taxes incurred in respect of the receipt thereof). Upon Sellers’ reasonable
request and at Sellers’ sole cost and expense, Buyer shall (A) file (or cause to be filed) all Tax
Returns (including amended Tax Returns) or other documents required to obtain such refunds and
(B) take any such other action as may be reasonable and practicable to preserve Buyer’s ability to
file a refund claim for any Tax year. Any payments required to be made under this Section 9.3(c)
shall be made in immediately available funds, to an account or accounts as directed by Sellers,
within ten (10) days after the actual receipt of the refund or the application of any such refunds as
a credit against a future tax of any Subsidiary of any Seller that is an Acquired Asset, Buyer or any
Affiliate of Buyer.

         (d)     As soon as practicable (and in any event within ninety (90) days) after the Closing
Date, Buyer shall deliver to Sellers a schedule allocating the Purchase Price (including any
Assumed Liabilities treated as consideration for the Acquired Assets for Tax purposes) (the
“Allocation Schedule”). The Allocation Schedule shall allocate the Purchase Price among the
Sellers and among the Acquired Assets acquired from each Seller, and shall be prepared in
accordance with Section 1060 of the Code if Buyer makes the election under Section 2.12(b) to
treat all the transactions described in Article II as Designated Sale Transactions (resulting in no
transfer of Sellers’ Tax attributes to Buyer), and in any case shall be prepared in accordance with
applicable law to the extent necessary to comply with reporting in respect of applicable Transfer
Taxes. The Allocation Schedule shall be deemed final unless Sellers notify Buyer in writing that
Sellers object to one or more items reflected in the Allocation Schedule within forty-five (45) days
after delivery of the Allocation Schedule. In the event of any such objection, Buyer and Sellers
shall negotiate in good faith to resolve such dispute; provided, however, that if Buyer and Sellers
are unable to resolve any dispute with respect to the Allocation Schedule within sixty (60) days
after the delivery of the Allocation Schedule, such dispute shall be resolved by the CPA Firm. The
fees and expenses of the CPA Firm in connection therewith shall be borne equally by Buyer and
Sellers. Each of Buyer and Sellers agrees to file its respective federal, state and local Tax returns
in accordance with the Allocation Schedule, and any adjustments to the Purchase Price pursuant
to this Section 9.3 shall be allocated in a manner consistent with the Allocation Schedule. For the
avoidance of doubt, the Parties shall cooperate in determining the portion of the Purchase Price
allocable to the Acquired Assets that are subject to a Transfer Tax prior to the due date of the Tax
Return required to be filed in connection with such Transfer Taxes; provided, that if the parties do
not agree with respect to such determination, such matter shall be resolved in accordance with the
determination of the CPA Firm; provided further, that such Tax Return will be adjusted, as
applicable, consistent with the procedures described above, to reflect any adjustments to the
allocated Purchase Price.

                                                 88
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 109 of 315



        Section 9.4      Payments Received. Sellers, on the one hand, and Buyer, on the other hand,
each agree that, after the Closing, each will hold and will promptly transfer and deliver to the other,
from time to time as and when received by them, any cash, checks with appropriate endorsements
(using their best efforts not to convert such checks into cash) or other property that they may
receive on or after the Closing which properly belongs to the other in accordance with the terms
of this Agreement and will account to the other for all such receipts.

        Section 9.5      Post-Closing Books and Records and Personnel. For twelve (12) months
after the end of the Designation Rights Period, (a) neither Buyer nor any Seller shall dispose of or
destroy any of the business records and files of the Properties or relating to any Acquired Assets
and (b) Buyer and Sellers (including, for clarity, any trust established under a chapter 11 plan of
Sellers or any other successors of Sellers) shall allow each other, any applicable Assignee and the
Representatives of any of the foregoing reasonable access during normal business hours, and upon
reasonable advance notice and to the extent permitted by applicable Law, to all employees, files,
the Books and Records and other materials included in the Potential Acquired Assets for purposes
relating to the Bankruptcy Case, the wind-down of the operations of Sellers, the functions of any
such trusts or successors, or other reasonable business purposes, including Tax matters, litigation,
or potential litigation, each as it relates to the Potential Acquired Assets or the Assumed Liabilities,
and Buyer and Sellers (including any such trust or successors) and such Representatives shall have
the right to make copies of any such files, books, records and other materials. In addition, from
and after the Closing Date or the applicable Designation Assignment Date for a period of sixty
(60) days, Sellers will permit Buyer, any applicable Assignee and their respective Representatives
access to such personnel of Sellers during normal business hours as Buyer or any applicable
Assignee may reasonably request to assist with the transfer of the applicable Acquired Assets
(including any related Assigned Plans and Permits), provided that nothing in this Section 9.5 shall
prohibit Sellers from ceasing operations or winding up their affairs following the end of the
Designation Rights Period. Following the end of the Designation Rights Period, nothing in the
foregoing shall be construed to prevent Sellers from winding down their operations and dissolving
their business entities as is determined by Sellers (in their sole discretion) to be in their best
interests.

        Section 9.6     Confidentiality.

        (a)   The terms of the Confidentiality Agreement shall continue in full force and effect
until the Closing, at which time Buyer’s and Seller’s obligations under the Confidentiality
Agreement shall terminate.

        (b)     The Parties shall (i) treat and hold as confidential all Confidential Information of the
other Parties and their Affiliates (which, as such term is used in this Section 9.6(b) shall mean the
information provided to the receiving Party by or on behalf of a disclosing Party in connection
with this Agreement and the other Transaction Documents and the Transactions) and (ii) not
disclose any such Confidential Information a disclosing Party to any other Person without the prior
written consent of such disclosing Party, in each case for so long as such information remains
Confidential Information. In the event any receiving Party is requested or required (by oral or
written request for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand or similar process or by applicable Law) to disclose any Confidential
Information of a disclosing Party provided in accordance with this Section 9.6(b), then such
                                                    89
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 110 of 315



receiving Party shall, to the extent legally permitted, notify the disclosing Party promptly of the
request or requirement so the disclosing Party, at its expense, may seek an appropriate protective
Order or waive compliance with this Section 9.6(b). If, in the absence of a protective Order or
receipt of a waiver hereunder, the receiving Party is, on the advice of counsel, compelled to
disclose such Confidential Information, the applicable receiving Party may so disclose such
Confidential Information; provided that the applicable receiving Party shall use commercially
reasonable efforts to obtain reliable assurance that confidential treatment will be accorded to such
Confidential Information. Notwithstanding the foregoing, the provisions of this Section 9.6(b)
shall not prohibit the disclosure of Confidential Information by the receiving Party to the extent
reasonably required (i) to comply with applicable Law or any regulatory authority or self-
regulatory organization having jurisdiction or of which a Party is a member, (ii) in connection with
asserting any rights or remedies or performing any obligations under this Agreement or any of the
Transaction Documents or (iii) to such Party’s Affiliates and Representatives. Notwithstanding
the foregoing, the provisions of this Section 9.6(b) shall not apply to information that (A) is or
becomes publicly available other than as a result of a disclosure by any receiving Party in violation
of this Agreement, (B) is or becomes available to a receiving Party on a non-confidential basis
from a source that, to the receiving Party’s knowledge, is not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation, or (C) is or has been independently
developed by a receiving Party. For the avoidance of doubt, following the Closing, all Confidential
Information relating to the Business, the Acquired Assets or the Assumed Liabilities shall be
deemed to be Confidential Information of Buyer.

       Section 9.7     Employment Offers.

         (a)    Buyer shall make an offer of employment to any Business Employee represented by
a labor union and whose terms and conditions of employment are covered by a collective
bargaining agreement (“Represented Employees”) using reasonable best efforts to comply with
the requirements of any such collective bargaining agreement. For any Business Employee not
represented by a labor union (“Non-Represented Employees”), Buyer shall, or shall cause any of
its Subsidiaries to, (i) no later than five (5) days prior to the Closing Date, use reasonable best
efforts to provide a written offer of employment in a comparable position to, effective as of 11:59
p.m., local time, on the Closing Date each of such Business Employees, or (ii) to the extent required
by and in accordance with applicable Law, enter into employment agreements with each of such
Business Employees. Those Business Employees, including both Represented Employees and
Non-Represented Employees, who accept such offer of employment on or before the Closing Date
in accordance with the provisions of such offer and continue employment with Buyer or any of its
Subsidiaries, shall be referred to as “Transferred Employees.”

        (b)    Subject to the last sentence of this Section 9.7(b) and except as otherwise expressly
provided in this Section 9.7(b), with respect to each Transferred Employee who remains employed
by Buyer or any of its Subsidiaries, Buyer shall, or shall cause any of its Subsidiaries to, provide
for the period commencing on the Closing Date and ending on the last day of the Sellers’ fiscal
year ending in 2020, subject to such Transferred Employee’s continued employment with Buyer
or any of its Subsidiaries (as applicable) (i) (A) base salary or hourly wage rate and (B) a target
short-term cash incentive opportunity, in each of (A) and (B), that is at least equal to the base
salary or wages and target short-term cash incentive opportunity, respectively, provided to such

                                                 90
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 111 of 315



Transferred Employee immediately prior to the Closing Date and (ii) a group health and welfare
plan and, subject to and in accordance with Section 9.7(k), a 401(k) plan, qualified under
Sections 401(a) and 401(k) of the Code (“401(k) Plan”), that are substantially comparable in the
aggregate to the group health and welfare plan and 401(k) Plan under which such Transferred
Employee participates as of the date hereof. For the avoidance of doubt, (x) the terms of this
Section 9.7(b) shall apply notwithstanding anything to the contrary in any non-solicitation or
similar agreement currently entered into by Buyer or any of its Affiliates and Sellers and (y) from
and after the date hereof, no such non-solicitation or similar agreement by Buyer and any Seller or
any affiliate thereof entered into prior to the date hereof shall prevent Buyer from hiring (or seeking
to hire) any employee of Sellers. The Parties agree to cooperate in good faith to coordinate the
establishment of benefit plans and arrangements so as to satisfy the obligations set forth in this
Section 9.7(b)(ii).

        (c)    Except as otherwise provided under the terms of the applicable Employee Plan,
each Transferred Employee shall be given credit for all service with Sellers under all employee
benefit plans, programs and policies and fringe benefits of the Business or Buyer or any of its
Subsidiaries in which they become participants (i) for purposes of eligibility, participation, and
vesting (but not benefit accruals), and (ii) with respect to any vacation and severance plans,
programs or arrangements of Buyer or its Subsidiaries, for purposes of determining the level of
benefits except to the extent such crediting would result in duplication of benefits with respect to
the same period of service.

        (d)     If a Transferred Employee becomes eligible to participate in a medical, dental or
health plan of Buyer (or its Subsidiaries), Buyer shall, or shall cause its Subsidiaries to, to the
extent permitted by (x) applicable Law and (y) the terms of the applicable medical, dental or health
plan of Buyer or any of its Subsidiaries in which the Transferred Employee participates following
the Closing, cause the plan provider of such plan to (i) waive any preexisting condition limitations
to the extent such pre-existing condition limitations would not have been applicable under the
applicable medical, dental or health plans of Sellers as of immediately prior to the Closing Date
and (ii) credit any complete or partial satisfaction of any deductible and out-of-pocket expenses
incurred by the Transferred Employee and his or her dependents under the applicable Seller’s or
its Subsidiaries’ medical, dental or health plans during the portion of the calendar year in which
the Closing Date occurs. Buyer agrees to use commercially reasonable efforts to cause a medical,
dental and health plan provider to provide such waivers and credits contemplated by the first (1st)
sentence of this Section 9.7(d). If a Transferred Employee becomes eligible to participate in a
group term life insurance plan maintained by Buyer or its Subsidiaries, Buyer shall use
commercially reasonable efforts to cause such plan to waive any medical certification for such
Transferred Employee up to the amount of coverage the Transferred Employee had under the life
insurance plan of Sellers (but subject to any limits on the maximum amount of coverage under
Buyer’s life insurance plan).

        (e)    Except as required by Law or an applicable bargaining agreement or as otherwise
agreed in writing by the Parties, Buyer or any of its Subsidiaries shall provide severance and other
separation benefits to each Transferred Employee terminated by Buyer or any of its Subsidiaries
within the period commencing on the Closing Date and ending on the last day of the Sellers’ fiscal
year ending in 2020 that are at least equal to the severance and other separation benefits provided

                                                  91
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 112 of 315



by Seller and its Subsidiaries to such Transferred Employee as in effect immediately prior to the
Petition Date, it being understood that such severance and other separation benefits do not include
any long-term incentive, equity incentive, defined benefit pension or retiree welfare or life
insurance benefits.

        (f)     Except as prohibited by applicable Law, each offer letter shall provide that by
accepting employment with Buyer the Business Employee is acknowledging that Buyer is
assuming, and Buyer shall assume all vacation days and other paid time off accrued but not yet
taken by each Transferred Employee through the Closing Date, in accordance with their terms as
of the date hereof. To the extent that applicable Law prohibits a Transferred Employee’s vacation
from being assumed by Buyer and requires that a Transferred Employee to be paid for any vacation
days and other paid time off accrued but not yet taken by such Transferred Employee as of the
Closing Date without regard to any acknowledgement by such Transferred Employee to the
contrary, Sellers shall pay each Transferred Employee for such vacation days.

       (g)    Sellers agree to pay to the Transferred Employees any bonus (including any related
payroll Taxes) that such Transferred Employees would have been paid had they remained
employees of Sellers through the date the bonus in respect of the fiscal year ending February 2,
2019.

        (h)    Buyer and Seller agree to cooperate in good faith to ensure that Transferred
Employees do not experience a break in health coverage from and after the Closing Date. Buyer
shall take commercially reasonable efforts to provide or make available the health coverage
required by Section 4980B of the Code available with respect to any individual who is an “M&A
Qualified Beneficiary” (as defined in Treasury Regulation Section 54.49806-9 (Q&A 4) of the
Code) as the result of the consummation of the Transactions.

        (i)    From and after the Closing Date, subject in all respects to the limitations set forth in
Section 2.3(k), Buyer shall, within thirty (30) days following written demand by the Seller, with
such supporting documentation as the Buyer shall reasonably request, reimburse the Sellers for the
payment of any cash severance or other cash separation pay, and Seller’s portion of any related
employment and payroll Taxes, made by any Seller to any employee of any Seller whose
employment with any of the Sellers terminated following the Petition Date or terminates on, or
following the Closing Date (it being understood that this does not include any Transferred
Employees who shall have become the employees of Buyer and its Subsidiaries and shall be
covered by Buyer’s obligations as set forth in Section 9.7(b)), to the extent of the cash severance
or other cash separation pay that has been paid on or following the Petition Date and prior to the
Closing Date or would have been due and payable had such employee’s employment been
terminated by any of the Sellers immediately prior to the date hereof (the reimbursement Liabilities
of Buyer set forth in this Section 9.7(i), including with respect to any related employment and
payroll Taxes, the “Severance Reimbursement Obligations”).

        (j)     Sellers shall retain liability for all medical, dental and health claims incurred by
Transferred Employees (and their dependents) under the employee welfare benefit plans of Sellers
prior to the Closing. Buyer shall be liable for all medical, dental and health claims incurred by
Transferred Employees (and their dependents) under the employee welfare benefit plans of Buyer
or any of its Subsidiaries on or after the Closing. For purposes of this Section 9.7(j), a claim shall
                                                   92
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 113 of 315



be deemed to have been incurred on the date on which the medical or other treatment or service
was rendered and not the date of the inception of the related illness or injury or the date of
submission of a claim related thereto; provided, that claims relating to a hospital confinement that
begins on or before the Closing but continues thereafter shall be treated as incurred before the
Closing. Notwithstanding anything herein to the contrary, with respect to any Business Employee
who becomes a Transferred Employee following the Closing, any reference in this Section 9.7(j)
to the Closing will be deemed to be references to the date such Business Employee becomes a
Transferred Employee.

       (k)     U.S. Savings Plan.

               (i)    As soon as practicable following the Closing Date, Buyer shall, or shall
       cause its Subsidiaries to, establish a new savings plan or designate an existing savings plan
       qualified under Section 401(a) of the Code and including a cash or deferred feature under
       Section 401(k) of the Code and a related trust thereunder which shall be exempt under
       Section 501(a) of the Code (“Buyer’s Savings Plan”) that will permit participation by all
       Transferred Employees who are participating in Seller’s or its Subsidiaries’ 401(k) Plan
       (“Seller’s Savings Plan”) as of the Closing Date.

               (ii)    No assets or liabilities of Seller’s Savings Plan shall be transferred to
       Buyer’s Savings Plan, other than in connection with a rollover of a Transferred Employee’s
       account balance under Seller’s Savings Plan. Except as could reasonably be expected to
       cause the Buyer’s Savings Plan to cease to qualify under Section 401(a) and 401(k) of the
       Code or cause the trust to cease to be qualified under Section 501(a) of the code or
       otherwise result in the Buyer or its Affiliates incurring any penalties thereunder, Buyer
       shall permit the Transferred Employees to roll over into Buyer’s Savings Plan any rollover
       distribution (in cash or loan notes of any “eligible rollover distribution” (within the
       meaning of Section 402(c)(4) of the Code)). Effective as of the Closing, Seller shall and
       shall cause it Subsidiaries to take any action necessary to ensure that the accounts of each
       Transferred Employee in Seller’s Savings Plan shall be fully vested and nonforfeitable.

        (l)    The Parties acknowledge and agree that all provisions contained in this Section 9.7
are included for the sole benefit of the respective Parties and shall not create any right (i) in any
other person, including any Business Employees, Transferred Employees, current or former
employees of Seller, any participant in any Employee Plan or any compensation or benefit plan,
program, agreement or arrangement of Buyer or its Subsidiaries or any beneficiary thereof or (ii)
in any other person, to continued employment with Buyer or its Subsidiaries or particular
compensation or benefits coverage in any compensation or benefit plan, program, agreement or
arrangement of Buyer or its Subsidiaries. The provisions of this Section 9.7 shall not constitute
an amendment to any Employee Plan or any plan, program, agreement or arrangement maintained
by Buyer or any of its Subsidiaries.

        (m)    Sellers and Buyer hereby agree to follow the “alternate procedure” for employment
tax reporting as provided in Section 5 of Rev. Proc. 2004-53, 2004-34 I.R.B. 320 for each
Transferred Employee and to cooperate with each other in furtherance thereof. Provided that
Sellers provide Buyer with all necessary payroll records for the calendar year which includes the
date on which the Transferred Employee commences employment with Buyer, Buyer, and not
                                               93
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 114 of 315



Sellers, shall furnish a Form W-2 to each Transferred Employee, disclosing all wages and other
compensation paid for such calendar year, and taxes withheld therefrom.

       Section 9.8     Owned Real Property.

       (a)    Seller shall pay when due any and all Occupancy Expenses with respect to each
Owned Real Property solely to the extent arising during the period commencing on the Petition
Date through the Closing Date.

        (b)     From the date hereof through the Closing Date, Seller shall use commercially
reasonable efforts to maintain and preserve each Owned Real Property and all related Acquired
Assets in a condition substantially similar to the their present condition. Prior to Closing, Seller
shall not without Buyer’s consent, and shall not solicit any other Person to, (A) sell, transfer,
assign, convey, lease, license, mortgage, pledge or otherwise encumber any Owned Real Property
or related Acquired Asset (other than sales of Inventory in accordance with the terms of this
Agreement, Permitted Encumbrances and any applicable statutory liens (solely to the extent that
such Owned Real Property or related Acquired Asset will be transferred free and clear of such
statutory liens pursuant to the applicable transfer document)), (B) grant or terminate any other
interests in any Owned Real Property or related Acquired Asset, (C) cancel or compromise any
claim or waive or release any right, in each case that is related to any Owned Real Property or any
related Acquired Assets (for the avoidance of doubt, other than any Excluded Assets), (D) take
any action with respect to Taxes or Tax matters that could reasonably be expected to result in an
Encumbrance on any Owned Real Property or related Acquired Assets (other than Permitted
Encumbrances) or (E) enter into any agreement or commitment to take any action prohibited by
this Section 9.8(b).

         (c)    From and after the date hereof through Closing, Sellers shall bear the risk of loss or
damage to the Owned Real Property and Seller shall continue all insurance policies with respect
to the Owned Real Property or policies providing substantially similar coverages to the extent
available at commercially reasonable rates (and in all instances without any reductions in the
amounts of available coverage), including comprehensive public liability, casualty and umbrella
liability insurance, and shall cause Buyer to be named as a loss payee or additional insured, as
applicable, with respect to all such policies. Seller shall pay to Buyer on the Closing Date all
insurance recoveries and all warranty and condemnation proceeds received or receivable after the
date hereof with respect to the Owned Real Property. In connection with any payment of
recoveries or proceeds under this Section 9.8(c), (i) such payment of recoveries or proceeds shall
not include any recoveries or proceeds to the extent attributable to lost rents or similar costs
applicable to any period prior to the Closing or paid in connection with repair, restoration or
replacement during such period, and (ii) to the extent that Buyer has received written notice thereof
in reasonable detail not less than fifteen (15) days prior to the Closing, such payment of recoveries
or proceeds shall be reduced by the amount of (x) all actual and documented, reasonable out of
pocket repair costs incurred by Sellers in connection with the repair or restoration of such damage
or destruction, (y) all actual and documented, reasonable out of pocket collection costs of Sellers
respecting any awards or other proceeds, and (z) any amounts required to be paid (and solely to
the extent actually paid) by Sellers or the insurance company to the applicable landlord under the
Lease, if applicable, or to such landlord’s lender as required pursuant to any of such lender’s
financing, as applicable.
                                                  94
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 115 of 315



         Section 9.9    Title Matters. Buyer, at its own discretion and sole expense, may order
preliminary title reports from a nationally recognized title company (the “Title Company”) with
respect to any of the Leased Premises or Owned Real Property (the property covered by such
reports being referred to herein as the “Titled Property”). Seller shall at no cost, expense or
Liability to Seller, cooperate in good faith with Buyer and the Title Company in connection with
the compilation of title to the Titled Property and in connection with any efforts by Buyer to obtain
title insurance policies pursuant thereto on behalf of itself and/or its lender, including, in the case
of any efforts by Buyer to obtain lender’s title insurance policies on behalf of its lender, by
providing reasonable affidavits and other similar instruments as are reasonably required by the
Title Company for the deletion of any standard or printed exceptions in such lender’s title
insurance policies that are customarily deleted by virtue of a seller delivering such instruments in
commercial real estate transactions in the state or province in which the Titled Property which is
the subject of such lender’s title insurance policy is located. Subject to the foregoing proviso, such
cooperation by Seller and its Subsidiaries shall include providing Buyer and the Title Company
copies of, with respect to Titled Property, reasonably requested existing surveys, maps, existing
title reports and title insurance policies and true and complete copies of the encumbrance
documents identified therein, to the extent the same are in the possession of Seller or its
Subsidiaries and are not publicly available.

        Section 9.10 Use of Name. Sellers agree that they shall (i) as soon as practicable after the
Closing Date and in any event within six (6) months following the Closing Date, cease to make
use of the Trademarks included in the Acquired Intellectual Property and change the Business
Names of all of their applicable Affiliates to a Business Name that does not consist of, contain or
incorporate any Trademarks included in the Acquired Intellectual Property, provided that as soon
as practicable after the Closing Date and in any event within thirty (30) days following the Closing
Date, Sellers shall cease to make use of the Trademarks included in the Acquired Intellectual
Property in connection with the Business and (ii) as promptly as practicable after the Closing Date,
file a motion with the Bankruptcy Court to amend the caption of the Bankruptcy Cases to reflect a
change in the name of the Sellers in accordance with the foregoing clause (i) and (ii) immediately
after the Closing, cease to hold themselves out as having any affiliation with the Acquired Assets.
 Sellers shall promptly deliver to Buyer any relevant documentation evidencing such name change,
including any name change amendment and name change notice filed with or submitted to any
Governmental Authority in each jurisdiction in which such Seller or Affiliates of Seller is qualified
to do business. Nothing in this Section 9.10 shall prohibit Sellers’ use of such Trademarks to the
extent that such use (a) is required by Law to wind down Sellers’ estate or (b) constitutes
nominative or descriptive fair use under United States Laws, which refers to Sellers and would not
cause confusion as to the origin of a good or service, including in accurately stating the historical
relationship between Sellers and Buyer for information purposes (and in a non-Trademark manner)
in historical, tax and similar records.

        Section 9.11 Apportionments. All charges and fees payable for telephone services,
water, sewer rents heat, steam, electric power, gas and other utilities, at the price charged by the
suppliers, including any taxes thereon and based upon applicable meter readings, where available,
made on or immediately prior to or immediately after the Closing Date (and credits therefor to the
extent paid prior to the Closing Date) that relate to Owned Real Property shall be apportioned


                                                  95
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 116 of 315



between Sellers, on the one hand, and Buyer, on the other hand, as of midnight on the Closing
Date for the period that begins prior to the Closing Date and ends after the Closing Date.

        Section 9.12 Intercompany IP Agreement; Sublicenses. As of the Closing Date, all
Intercompany IP Agreements and all sublicenses to any Person thereunder, in each case that are
not assigned to Buyer or assumed and assigned in accordance with this Agreement, shall be, and
are hereby, automatically terminated. Sellers shall take all necessary actions to cause such
licenses, grants or sublicenses that are not terminated by virtue of the foregoing sentence to be
terminated at the Closing Date. The foregoing provision shall not affect any sublicenses under
which neither any Seller nor any Affiliate of any Seller is the sublicensee, unless such sublicense
is terminable without cause by a Seller pursuant to its terms.

       Section 9.13    Settlement and Release.

        (a)    Effective upon the Closing, in exchange for the payment by Buyer of the Credit Bid
Release Consideration and other good and valuable consideration provided to the Debtors and their
estates by ESL in connection with the Transactions, each Debtor, for itself and its estate, and on
behalf of each of its Subsidiaries and controlled Affiliates (each of the foregoing, a “Seller
Releasing Party”), hereby absolutely, unconditionally and irrevocably (i) releases and forever
discharges ESL from any and all Released Estate Claims, whether foreseen or unforeseen,
contingent or actual, and whether now known or hereafter discovered, which any of the Seller
Releasing Parties ever had or now may have, and (ii) covenants that it shall not seek to disallow,
subordinate, recharacterize, avoid, challenge, dispute or collaterally attack the ESL Claims,
provided however that the assertion of any Claim other than a Released Estate Claim shall not be
deemed to violate this Section 9.13(a)(ii).

        (b)    Effective upon the Closing, ESL’s Claims against the Debtors arising under (i) the
IP/Ground Lease Term Loan Facility; (ii) the FILO Facility; (iii) the Real Estate Loan 2020; (iv)
the Second Lien Term Loan; (v) the Second Lien Line of Credit Facility; (vi) the Second Lien PIK
Notes and (vii) the Citi L/C Facility (together with the any security interests securing any of the
Claims described in the preceding sub-clauses (c)(i)-(vi), collectively, the “ESL Claims”) shall
each be deemed allowed for all purposes in the Bankruptcy Cases and under the Bankruptcy Code
in the amounts set forth on Exhibit G, as reduced by the credit bid set forth in Section 3.1(b).

        (c)     After giving effect to the credit bid set forth in Section 3.1(b), ESL shall be entitled
to assert any deficiency Claims, Claims arising under Section 507(b) of the Bankruptcy Code, or
other Claims and causes of action that it may have against the Debtors and their estates in the
Chapter 11 Cases, provided that (i) no Claims or causes of action of ESL shall have recourse to,
or any other right of recovery from, any Claims or causes of action of the Debtors or their estates
related to Lands’ End, Inc., the “spin-off” (as such term is defined in the Information Statement of
Lands’ End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc., Seritage Growth
Properties, L.P, the “Transaction” (as that term is defined in the registration statement on Form S-
11 filed by Seritage Growth Properties, which registration statement became effective on June 9,
2015), any Claim or cause of action involving any intentional misconduct by ESL, or the proceeds
of any of the foregoing, (ii) any ESL Claims arising under Section 507(b) of the Bankruptcy Code
shall be entitled to distributions of not more than $50 million from the proceeds of any Claims or
causes of action of the Debtors or their estates other than the Claims and causes of action described
                                                   96
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 117 of 315



in the preceding clause (c)(i); provided that, in the event that, in the absence of this clause (c)(ii),
any such proceeds to the Debtors or their estates would have resulted in distributions in respect of
such ESL Claims in excess of $50 million, the right to receive such distributions in excess of $50
million shall be treated as an unsecured claim and receive pro rata recoveries with general
unsecured claims other than the Claims and causes of action described in the preceding clause
(c)(i), and (iii) notwithstanding any order of the Bankruptcy Court to the contrary or section 1129
of the Bankruptcy Code, it shall not be a condition to confirmation of any chapter 11 plan filed in
the Bankruptcy Cases that any ESL Claims arising under Section 507(b) of the Bankruptcy Code
be paid in full or in part.

        (d)     This Section 9.13, and all statements or negotiations relating hereto, shall be
governed by Federal Rule of Evidence 408 and any corresponding state rules of evidence. Without
limiting the foregoing, neither this Section 9.13 nor any statements or negotiations relating hereto
shall be offered or received in evidence in any proceeding for any purpose other than to enforce
the terms of this Section 9.13.

       (e)     For the purposes of this Section 9.13, the terms set out below shall be defined as
follows:

             (i)    “Debtors” means each of the debtors and debtors in possession in the
       Bankruptcy Cases, including the Sellers.

                (ii)    “Released Estate Claims” means any and all Claims and causes of action of
       the Debtors and their estates against ESL arising under (i) sections 363(k), 502(a) or 510(c)
       of the Bankruptcy Code, (ii) equitable principles of subordination or recharacterization, or
       (iii) any other applicable Law that could be asserted to challenge the allowance of the ESL
       Claims pursuant to section 9.13(c). For the avoidance of doubt the Released Estate Claims
       do not include any other Claims or causes of action of the Debtors or their estates against
       ESL or any other Person, including but not limited to any Claims or causes of action (i) for
       constructive or actual fraudulent transfer under 11 U.S.C. 544(b) or 550(a) or any
       applicable state or federal law, for breach of fiduciary duty (including any Claims for
       breach of fiduciary duty in connection with the incurrence of any debt described on Exhibit
       G), or for illegal dividend under 8 Del. C. 170-174 or any other state law; (ii) that are
       related to Lands’ End, Inc., the “spin-off” (as such term is defined in the Information
       Statement of Lands’ End, Inc. dated March 18, 2014), Seritage Growth Properties, Inc.,
       Seritage Growth Properties, L.P, or the “Transaction” (as that term is defined in the
       registration statement on Form S-11 filed by Seritage Growth Properties, which registration
       statement became effective on June 9, 2015), or (iii) that have been asserted by or on behalf
       of any party in interest in the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-
       36 cases captioned In the Matter of a Plan of Compromise or Arrangement of Sears Canada
       Inc., 9370-2751 Quebec Inc., 191020 Canada Inc., The Cut Inc., Sears Contact Services
       Inc., Initium Logistics Services Inc., Initium Commerce Labs Inc., Initium Trading and
       Sourcing Corp., Sears Floor Covering Centers Inc., 173470 Canada Inc., 2497089 Ontario
       Inc., 6988741 Canada Inc., 10011711 Canada Inc., 1592580 Ontario Limited, 955041
       Alberta Ltd., 4201531 Canada Inc., 168886 Canada Inc., and 3339611 Canada Inc., Ontario
       Superior Court of Justice Court File No.:. CV-17-11846-00CL.

                                                  97
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                          Pg 118 of 315



        Section 9.14    KCD IP Covenants.

        (a)      Commencing as of the date hereof (and, for the avoidance of doubt, continuing after
the Closing Date), Sellers shall not, and shall cause all of their Affiliates (including KCD IP, LLC)
not to, (i) sell, transfer, assign, encumber, allow to lapse, abandon, cancel, fail to renew, fail to
continue to prosecute, protect or defend, or otherwise dispose of or convey, any KCD IP, (ii)
license, sublicense or grant any Person (other than Buyer and its Affiliates) any rights to, as
applicable, any KCD IP or (iii) amend, renew or terminate (or fail to exercise termination rights or
option rights with respect to) any Contract pursuant to which any Seller or any of its Affiliates has
granted, prior to the date hereof, any license, sublicense, covenant not to sue or other rights under
any KCD IP, in each case of the foregoing without the prior written consent of Buyer in its sole
discretion. Sellers shall not, and shall cause all of their Affiliates not to, sell, assign, or in any way
transfer any equity interests in KCD IP, LLC without requiring as a condition of such sale,
assignment or transfer that the purchaser of such equity interests agree to the limitations set forth
in this Section 9.14, and any sale, assignment or transfer in violation of this Section 9.14 shall be
null and void ab initio.

         (b)     As soon as reasonably practicable after the date hereof and in any event prior to the
Closing Date, Sellers shall use reasonable best efforts to cause KCD IP, LLC to grant, effective as
of the Closing, a perpetual, irrevocable (provided that, if Buyer commits a material breach of its
obligations under the Exclusive License and KCD IP, LLC gives notice to Buyer specifying the
basis for termination and Buyer fails to cure, resolve or remediate the basis for the breach within
ninety (90) days after such notice is provided, KCD IP, LLC may convert the exclusive license
granted under the Exclusive License to a non-exclusive license; and provided, further, that if Buyer
fails to cure, resolve or remediate the basis for such material breach within one hundred twenty
(120) days after such notice is provided, KCD IP, LLC may, upon notice to Buyer, suspend the
license with respect to the uses that cause the material breach until such cure, resolution or
remediation has been effected), worldwide, sublicensable (in connection with uses and
sublicensees of the same type and scope as those for which sublicenses were granted by Sellers
under the KCD IP prior to the date hereof and, subject to the consent of KCD IP, LLC, such consent
not to be unreasonably withheld, conditioned or delayed, in connection with other uses and
sublicensees), transferable (A) in whole to an Affiliate of Buyer or (B) in connection with a sale
of assets, properties, rights or businesses associated with the Kenmore Marks included in the KCD
IP or with the DieHard Marks included in the KCD IP, provided that all of the rights and
obligations under the applicable license grant are assigned, and provided further that such third
party assumes in writing all of the applicable rights and responsibilities of Buyer under the
Exclusive License) exclusive license (but subject to (i) any licenses under the KCD IP in effect as
of the Closing Date and (ii) if the SHIP Closing shall have occurred prior to the Closing Date, the
license to Service.com in the form of Exhibit E of the SHIP Purchase Agreement contemplated to
be entered into in connection with the SHIP Purchase Agreement) to Buyer under all of the KCD
IP used or held for use by Sellers as of the date hereof (including, for the avoidance of doubt, the
Kenmore Marks and the DieHard Marks, in each case owned by KCD IP, LLC) for all purposes
in connection with the Buyer’s businesses (including the Business) and the natural evolutions
thereof. The Exclusive License shall include the same quality control provisions as set forth in the
Kenmore License Agreement, dated as of March 18, 2006, by and between KCD IP, LLC and
KMART Corporation, as amended by that certain First Amendment to Kenmore License

                                                   98
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 119 of 315



Agreement dated as of November 29, 2009 and that certain Second Amendment to Kenmore
License Agreement dated as of March 7, 2012 and shall provide that KCD IP, LLC, as licensor,
will continue to maintain its rights to enforce, maintain and defend the Intellectual Property
licensed under the Exclusive License in the first instance; provided that Buyer shall have the right
to independently enforce, maintain and defend the applicable KCD IP if the business or businesses
of Buyer of its Affiliates would otherwise be materially adversely affected. The Exclusive License
shall otherwise be in the form proposed by Buyer and any additional terms (other than the terms
set forth above) must be reasonably acceptable to Sellers (Sellers’ review and approval not to be
unreasonably withheld, delayed or conditioned, provided that it shall not be unreasonable for
Sellers to not accept any such additional terms that they reasonably consider render the license a
sale, transfer or other disposition of all or substantially all of the assets of KCD IP, LLC). The
Exclusive License shall be subject to royalties equal to those in effect as of the date hereof under
(x) with respect to the Kenmore Marks, the Kenmore License Agreement, dated as of March 18,
2006, by and between KCD IP, LLC and KMART Corporation, as amended by that certain First
Amendment to Kenmore License Agreement dated as of November 29, 2009 and that certain
Second Amendment to Kenmore License Agreement dated as of March 7, 2012 and (y) with
respect to the DieHard Marks, the DieHard License Agreement, dated as of March 18, 2006, by
and between KCD IP, LLC and KMART Corporation, as amended by that certain First
Amendment to DieHard License Agreement dated as of November 29, 2009 and that certain
Second Amendment to DieHard License Agreement dated as of March 7, 2012, provided that the
terms of the Exclusive License taken collectively shall not constitute a sale, transfer or other
disposition of all or substantially all of the assets of KCD IP, LLC.

        (c)    In the event that, despite Sellers’ reasonable best efforts, KCD IP, LLC has not
agreed to grant Buyer the Exclusive License effective as of the Closing Date by the date that is ten
(10) days prior to the Closing, and provided that any such delay is not due to Buyer’s acts or
omissions, then at Buyer’s election, Sellers shall, prior to the Closing, use reasonable best efforts
to obtain any Consent from KCD IP, LLC necessary to assign to Buyer those KCD Agreements
that are designated for assignment and assumption by written notice of Buyer pursuant to this
Agreement, and assume and assign such KCD Agreements in accordance with this Agreement
(such that such KCD Agreements are Assigned Agreements as contemplated herein).

        (d)      In the event that, despite Sellers’ reasonable best efforts, KCD IP, LLC’s Consent
described in the above clause (c) is not obtained by the date that is five (5) days prior to the Closing,
and provided that any such delay is not due to Buyer’s acts or omissions, then (i) Sellers shall,
prior to the Closing, assume all KCD Agreements that provide Sellers with the right to sublicense
KCD IP to Buyer that are designated only for assumption by written notice of Buyer and (ii)
effective as of the Closing Date, Sellers hereby grant to Buyer, a perpetual, irrevocable, worldwide,
royalty-bearing (as described in Section 9.14(b)), further sublicensable, transferable, non-
exclusive sublicense under all of the KCD IP used or held for use by Sellers as of the date hereof
(including, for the avoidance of doubt, the Kenmore Marks and the DieHard Marks, in each case
owned by KCD IP, LLC) for all purposes in connection with the businesses of Buyer (including
the Business) and the natural evolutions thereof, provided that to the extent Sellers cannot grant
the foregoing, Sellers hereby grant to Buyer a non-exclusive sublicense of the broadest scope that
Sellers can grant under all the KCD Agreements assumed by Sellers pursuant to this clause (d).
For the purpose of this Section 9.14(d)(ii), any such sublicense granted to Buyer is subject to (x)

                                                   99
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 120 of 315



any licenses under the KCD IP in effect as of the Closing Date and (y) if the SHIP Closing shall
have occurred prior to the Closing, the license to Service.com in the form of Exhibit E of the SHIP
Purchase Agreement contemplated to be entered into in connection with the SHIP Purchase
Agreement), and shall be of the broadest scope that Sellers can grant under, and subject to the
terms of the relevant KCD Agreement. Buyer shall ensure that its use of the KCD IP, as provided
in this Section 9.14(d), shall only be with respect to goods and services of a substantially similar
level of quality to the goods and services with respect to which Sellers used the KCD IP prior to
the Closing. For the avoidance of doubt, (i) Sellers shall not reject, seek to terminate or agree to
terminate the KCD Agreements assumed pursuant to this Section 9.14(d) or amend or agree to
amend such Contracts in any manner that narrows any of the licenses thereunder and (ii) to the
extent that Sellers cease to exist or the KCD Agreements assumed pursuant to this Section 9.14(d)
expire or terminate, the sublicense granted herein shall survive.

        (e)     Solely with respect to the Exclusive License or any sublicense granted pursuant to
Section 9.14(d)(ii), Buyer agrees that (A) Sellers and their Affiliates (including KCD IP, LLC)
shall have no responsibility for claims by third parties arising out of, or relating to, Buyer’s use of
the KCD IP in any manner and (B) in addition to any and all remedies, from and after the Closing,
Buyer shall indemnify, defend and hold harmless Sellers and their Affiliates (including KCD IP,
LLC), for so long as any Seller or Affiliate of Seller is in existence, from and against any and all
third party claims that may arise out of use of such KCD IP by or on behalf of Buyer or any of its
Affiliates or assignees, in each case other than claims that the KCD IP infringes or otherwise
violates the Intellectual Property of any third party. Except as provided in the foregoing sentence,
all Intellectual Property licensed under Section 9.14(b) or Section 9.14(d)(ii) is licensed “as-is”
with all faults, without warranty of any kind (whether express, implied, statutory or otherwise),
and Seller does not make, and Buyer hereby specifically disclaims, any representations or
warranties (whether express or implied, statutory or otherwise). For the avoidance of doubt, with
respect to Section 9.14(c), the allocation of the foregoing shall be determined by the applicable
KCD Agreements that are designated for assignment and assumption by written notice of Buyer
pursuant to this Agreement.

        (f)    For clarity, and not in limitation of the foregoing, Buyer (or its applicable designee)
may grant a security interest in any or all of its rights and benefits under Section 9.14(b), Section
9.14(c) or Section 9.14(d) for collateral purposes to the Financing Sources in connection with the
Debt Financing.

        Section 9.15 Seritage Master Lease. Any assignment and assumption of Seritage Master
Lease shall be an assignment and assumption of such Seritage Master Lease in its entirety, except
as otherwise agreed by the landlord under the Seritage Master Lease.

                                                ARTICLE X

      CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

        Buyer’s obligation to consummate the Transactions is subject to the satisfaction or waiver,
as of the Closing, of each of the following conditions; provided, however, that Buyer may not rely
on the failure of any condition set forth in this Article X if such failure was caused by Buyer’s

                                                 100
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 121 of 315



failure to comply with any provision of this Agreement or if such failure was caused by any action
or failure to act by Seller at the direction of any Buyer Related Party:

        Section 10.1 Accuracy of Representations. The representations and warranties of Sellers
contained in Article VI shall be true and correct as of the Closing Date as though made on and as
of the Closing Date (except that those representations and warranties which address matters only
as of a particular date need only be true and correct as of such date); provided, however, that the
condition in this Section 10.1 shall be deemed to be satisfied so long as any failure of such
representations and warranties to be true and correct (without giving effect to any limitation as to
“materiality” or “Material Adverse Effect” set forth therein), individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect. Buyer shall
have received a certificate of Sellers, signed by a duly authorized officer of Sellers, to that effect.

        Section 10.2 Sellers’ Performance. Sellers shall have performed and complied with in all
material respects the covenants and agreements that Sellers are required to perform or comply with
pursuant to this Agreement at or prior to the Closing, and Buyer shall have received a certificate
of Sellers to such effect signed by a duly authorized officer thereof.

       Section 10.3 No Material Adverse Effect. Since the date of this Agreement, there shall
not have been any Effect that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect.

       Section 10.4 No Order. No Governmental Authority shall have enacted, issued,
promulgated or entered any Order which is in effect and has the effect of making illegal or
otherwise prohibiting the consummation of the Transactions (a “Closing Legal Impediment”).

       Section 10.5 Governmental Authorizations. Any applicable waiting period required by
the HSR Act and any extensions thereof, or any timing agreements, understandings or
commitments obtained by request or other action of the FTC and/or the Antitrust Division, as
applicable, shall have expired or been terminated.

        Section 10.6 Sellers’ Deliveries. Without limiting Section 10.2, each of the deliveries
required to be made to Buyer pursuant to Section 4.3 have been so delivered, except for such
deliveries which, by their nature, cannot be made on or prior to the Closing.

       Section 10.7 Approval Order. The Bankruptcy Court shall have entered the Approval
Order, and the Approval Order shall be in full force and effect and shall not have been stayed,
vacated or modified.

       Section 10.8    KCD IP.

        (a)      Sellers shall have (i) caused KCD IP, LLC to grant the Exclusive License in
accordance with Section 9.14(b), (ii) obtained any Consent of KCD IP, LLC required under
Section 9.14(c) and assigned to Buyer as of the Closing Date all KCD Agreements referenced
therein or (iii) assumed all KCD Agreements effective as of the Closing Date that provide Sellers
with the right to sublicense KCD IP to Buyer that are designated only for assumption by written
notice of Buyer in accordance with Section 9.14(d).

                                                 101
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 122 of 315



        (b)    KCD IP, LLC shall not have voluntarily filed for bankruptcy under the Bankruptcy
Code.

        Section 10.9 Inventory and Receivables. The aggregate amount of (i) the Inventory
Value of the Acquired Inventory (excluding any Pending Inventory), (ii) the amounts due to Seller
with respect to (A) the Credit Card Accounts Receivable and (iii) the Pharmacy Receivables shall
be at least $1,657,000,000. To the extent that the aggregate amount of items (i) through (iii) in the
foregoing sentence exceeds $1,657,000,000 on the Closing Date, Sellers may reduce such amount
to be equal to $1,657,000,000 by first, transferring (at Sellers’ expense and in consultation with
Buyer) Inventory that would otherwise be Acquired Inventory to a GOB Leased Store or a GOB
Owned Store or any other location designated by Sellers that is not a Property, until the Inventory
Value of the Acquired Inventory is equal to $1,553,000,000 and second, retaining as an Excluded
Asset the oldest of any Credit Card Accounts Receivable or Pharmacy Receivables.

        Section 10.10 Outstanding DIP Indebtedness. The aggregate amount required to be paid
to fully satisfy the existing indebtedness of Sellers under (a) the DIP Credit Agreement shall be no
greater than $850,000,000 and (b) the Junior DIP Term Loan shall be no greater than $350,000,000
(exclusive of any accrued and unpaid interest thereon).

                                          ARTICLE XI

    CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

         Sellers’ obligation to consummate the Transactions is subject to the satisfaction or waiver,
as of the Closing, of each of the following conditions; provided, however, that Seller may not rely
on the failure of any condition set forth in this Article XI if such failure was caused by Seller’s
failure to comply with any provision of this Agreement:

        Section 11.1 Accuracy of Representations. The representations and warranties of Buyer
contained in Article VII shall be true and correct as of the Closing Date as though made on and as
of the Closing Date (except that those representations and warranties which address matters only
as of a particular date need only be true and correct as of such date); provided, however, that the
condition in this Section 11.1 shall be deemed to be satisfied so long as any failure of such
representations and warranties to be true and correct (without giving effect to any limitation as to
“materiality” or “material adverse effect” set forth therein), individually or in the aggregate, has
not had and would not reasonably be expected to prevent or materially impair the ability of Buyer
to perform, or to consummate the Transactions. Sellers shall have received a certificate of Buyer,
signed by a duly authorized officer of Buyer, to that effect.

       Section 11.2 Buyer’s Performance. Buyer shall have performed and complied with in all
material respects the covenants and agreements that Buyer is required to perform or comply with
pursuant to this Agreement at or prior to the Closing, and Sellers shall have received a certificate
of Buyer to such effect signed by a duly authorized officer thereof.

        Section 11.3   No Order. No Closing Legal Impediment shall be in effect.



                                                102
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 123 of 315



       Section 11.4 Governmental Authorizations. Any applicable waiting period required by
the HSR Act and any extensions thereof, or any timing agreements, understandings or
commitments obtained by request or other action of the FTC and/or the Antitrust Division, as
applicable, shall have expired or been terminated.

        Section 11.5 Buyer’s Deliveries. Each of the deliveries required to be made to Sellers
pursuant to Section 4.2 shall have been so delivered, except for such deliveries which, by their
nature, cannot be made on or prior to the Closing.

       Section 11.6 Bidding Procedures Order. The Bankruptcy Court shall have entered the
Bidding Procedures Order, and such Order shall not have been stayed, vacated or modified.

        Section 11.7 Approval Order in Effect. The Bankruptcy Court shall have entered the
Approval Order and the Approval Order shall be in full force and effect and shall not have been
stayed, vacated or modified.

       Section 11.8 Pay-Down of Real Estate 2020 Loan. To the extent not previously
provided, at least two (2) Business Days prior to the Closing Date, the Sellers shall provide to the
agent under the Real Estate 2020 Loan all proceeds from the sale or other disposition of collateral
pledged to secure the Real Estate 2020 Loan that were closed prior to the Closing Date, including,
without limitation the proceeds held in a segregated account pursuant to paragraph 27 of the Order
(I) Approving the Sale of Certain Real Property, (II) Authorizing the Assumption and Assignment
of Certain Unexpired Leases in Connection therewith, and (III) Granting Related Relief [Docket
No. 1393].

                                         ARTICLE XII

                                        TERMINATION

       Section 12.1 Termination Events. Anything contained in this Agreement to the contrary
notwithstanding, this Agreement may be terminated at any time prior to the Closing:

       (a)     by either Sellers or Buyer:

                (i)     if the Bankruptcy Court shall have determined that it will not enter the
       Approval Order or if a Governmental Authority of competent jurisdiction shall have
       enacted, issued, promulgated, enforced or entered any final and non-appealable applicable
       Law (including any Order) which is in effect and has the effect of making the Transactions
       illegal or otherwise restraining or prohibiting consummation of the Transactions and which
       is not satisfied, resolved or preempted by the Approval Order; provided, however, that the
       right to terminate this Agreement pursuant to this Section 12.1(a)(i) shall not be available
       to any Party whose material breach of any of its representations, warranties, covenants or
       agreements contained herein results in or causes such event;

              (ii)   if the Closing shall not have occurred by 11:59 p.m. New York City time on
       February 19, 2019 (the “Outside Date”); provided, however, that the right to terminate this
       Agreement pursuant to this Section 12.1(a)(ii) shall not be available to any Party whose

                                                103
18-23538-rdd    Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                       Pg 124 of 315



      material breach of any of its representations, warranties, covenants or agreements
      contained herein results in the failure of the Closing to be consummated by such time;

              (iii)  if Sellers accept or agree to any Competing Transaction or upon approval by
      the Bankruptcy Court of, or the filing by or on behalf of any Seller of a motion or other
      request to approve, a Competing Transaction; provided, however, that if Seller, pursuant
      to Section 8.2(c) and the Bidding Procedures Order, has designated Buyer as a “Back-Up
      Bidder,” then Buyer shall not be permitted to terminate this Agreement prior to the Outside
      Date except as consistent with the terms of Section 8.2(c) and the Bidding Procedures
      Order; or

               (iv)   by mutual written consent of Sellers and Buyer.

      (b)      by Buyer:

              (i)     in the event of any breach by any Seller of any of its agreements, covenants,
      representations or warranties contained herein that would result in the failure of a condition
      set forth in Section 10.1 or Section 10.2 to be satisfied, and the failure of Sellers to cure
      such breach by the earlier of (A) the Outside Date and (B) the date that is fifteen (15) days
      after receipt of a notice in writing from Buyer of their intention to exercise their rights
      under this Section 12.1(b)(i) as a result of such breach; provided, however, that that the
      right to terminate this Agreement pursuant to this Section 12.1(b)(i) shall not be available
      to Buyer if Buyer is in breach of any of its representations, warranties, covenants or
      agreements contained herein in a manner that would result in the failure of a condition set
      forth in Article XI to be satisfied;

             (ii)    if any of the Bankruptcy Cases is dismissed or converted to a case under
      chapter 7 of the Bankruptcy Code;

             (iii)   if the Bankruptcy Court has not approved the consummation of the
      Transactions on or before February 8, 2019, or if the Approval Order has not been entered
      on or before February 8, 2019 subject to Bankruptcy Court availability (or is vacated or
      stayed as of such date); or

              (iv)    if Sears Re shall not have agreed to be bound by all of the terms of this
      Agreement as a Seller hereunder by delivering a signature page in the form attached hereto
      by 11:59 p.m. New York City time on January 22, 2019. For the avoidance of doubt, it is
      the intent of the Parties that this Agreement shall be binding on each of the Parties (other
      than Sears Re) notwithstanding that Sears Re has not yet delivered its signature page hereto.

      (c)      by Sellers:

              (i)     in the event of any breach by Buyer of any of its agreements, covenants,
      representations or warranties contained herein that would result in the failure of a condition
      set forth in Section 11.1 or Section 11.2 to be satisfied, and the failure of Buyer to cure
      such breach by the earlier of (A) the Outside Date and (B) the date that is fifteen (15) days
      after receipt of a notice in writing from Sellers of their intention to exercise their rights

                                               104
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 125 of 315



       under this Section 12.1(c)(i) as a result of such breach; provided, however, that that the
       right to terminate this Agreement pursuant to this Section 12.1(c)(i) shall not be available
       to Seller if Sellers are themselves in breach of any of their representations, warranties,
       covenants or agreements contained herein, in each case in a manner that results in the
       failure of a condition set forth in Article X to be satisfied;

              (ii)    if the Bankruptcy Court has not approved the consummation of the
       Transactions on or before February 8, 2019, or if the Approval Order has not been entered
       on or before February 8, 2019 subject to Bankruptcy Court availability (or is vacated or
       stayed as of such date); or

               (iii)   if (A) all of the conditions set forth in Article X have been satisfied (other
       than those conditions that by their nature are to be satisfied by actions taken at the Closing,
       but which would be satisfied if the Closing Date were the date of such termination, or
       would have been satisfied, assuming the Closing had in fact occurred), (B) Buyer failed to
       consummate the transactions contemplated by this Agreement by the time set forth in
       Section 4.1, (C) Sellers have irrevocably confirmed to Buyer in writing that all the
       conditions in Article XI have been satisfied (or that it is willing to waive any unsatisfied
       conditions set forth in Article XI) and that Sellers have indicated to Buyer in writing that
       Sellers are ready, willing and able to consummate the transactions contemplated by this
       Agreement, (D) Sellers have given Buyer written notice at least two (2) Business Days
       prior to such termination stating Sellers’ intention to terminate this Agreement pursuant to
       this Section 12.1(c)(iii), and (E) Buyer fails to consummate the transactions contemplated
       by this Agreement within such two (2) Business Day period.

       Section 12.2    Effect of Termination.

        (a)     Subject to the first sentence of Section 12.2(b), in the event of any termination of
this Agreement pursuant to Section 12.1, this Agreement (other than the provisions set forth in this
Section 12.2, Section 12.3 and Article XIII) shall forthwith become null and void and be deemed
of no further force and effect. Subject to Section 12.2(b) and the provisions set forth in the
immediately preceding sentence, there shall be no liability or obligation thereafter on the part of
any Party. Notwithstanding the foregoing, subject to the second sentence of Section 12.2(b), any
such termination shall not limit any Party’s liability for any willful and material breach prior to the
time of such termination. For purposes of this Agreement, “willful and material breach” means a
material inaccuracy or breach of any material representation, warranty or covenant or other
agreement set forth in this Agreement that is a consequence of an act or failure to act by or on
behalf of the breaching Party with knowledge that the taking of such act or failure to take such act
would, or would reasonably be expected to, result in a breach of this Agreement. In the event of
any valid termination of this Agreement pursuant to Section 12.1 (other than a termination by
Sellers pursuant to Section 12.1(c)(i) or Section 12.1(c)(iii)), Sellers shall promptly (and in no
event later than two (2) Business Days following such termination) return to Buyer the Deposit
Amount and any other deposit delivered by Buyer to Sellers pursuant to the Bidding Procedures
Order. Notwithstanding anything to the contrary in this Agreement, the maximum liability of the
Seller and its Subsidiaries under this Agreement shall not exceed $30,000,000 (except in the case
of a willful and material breach, in which event such maximum liability shall not exceed
$120,000,000).
                                                 105
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 126 of 315



       (b)     In the event of any valid termination of this Agreement by Sellers pursuant to
Section 12.1(c)(i) or Section 12.1(c)(iii), then Sellers, as Sellers’ sole and exclusive remedy as a
result of such termination, shall have the right to retain the Deposit Amount, if any.
Notwithstanding anything to the contrary in this Agreement, the maximum liability of Buyer under
this Agreement shall not exceed the Deposit Amount.

       Section 12.3    Termination and Adjustment Rights of Buyer as to Properties and Related
Acquired Assets.

        (a)     If a material portion of any Lease Premises, a material portion of any Owned Real
Property, or a material portion of the Potential Acquired Assets related to the Lease Premises is
materially damaged or destroyed, or the physical condition thereof is materially and adversely
changed (including as a result of failure of proper repair or maintenance or environmental
contamination that occurs from and after the date hereof), or any Lease Premises or Owned Real
Property is subject to a condemnation or other governmental taking of a material portion thereof
or any shopping center in which a Lease Premises is located is damaged, destroyed or condemned
such that the operations of such Lease Premises are materially and adversely affected at any time
from the date of this Agreement up to and including the Closing (each of the foregoing, a “Casualty
/ Condemnation Event”), Sellers shall provide prompt written notice of such Casualty /
Condemnation Event to Buyer. Buyer shall elect within ten (10) days after notice of such Casualty
/ Condemnation Event from Sellers, together with Sellers’ best estimate of the net amount of
insurance proceeds and/or condemnation award available to Buyer pursuant to Section 12.3(b)
(including any deductions pursuant to Section 12.3(b)), to either (A) in the case of a Lease
Premises, acquire Designation Rights with respect to such Lease Premises at the Closing or, in the
case of Owned Real Property, acquire such Owned Real Property at the Closing and, in either case,
Sellers shall assign to Buyer any right Sellers have to any insurance proceeds or condemnation
award or proceeds relating to such Casualty/Condemnation Event at the Closing (including any
insurance proceeds actually received by Sellers with respect to such Casualty/Condemnation
Event, but less, as provided in Section 5.1(a)(v), (x) any amounts used by any Seller for restoration,
repair or replacement and (y) any recoveries or proceeds to the extent attributable to lost rents or
similar costs applicable to any period prior to the Closing) or (B) in the case of a Lease Premises,
decline to acquire Designation Rights with respect to such Lease Premises or, in the case of Owned
Real Property, decline to acquire such Owned Real Property, in which case the Purchase Price
shall not be reduced (but, in the case of Owned Real Property, Seller shall assign to Buyer any
right Sellers have to any insurance proceeds or condemnation award relating to any such
Casualty/Condemnation Event at Closing). For the avoidance of doubt, Casualty / Condemnation
Events that are subject to this Section 12.3(a) are only those occurring during the period from the
date of this Agreement up to and including the Closing. Additionally, in the case of any Owned
Real Property or Leased Real Property with respect to which a claim for damages to buildings or
fixtures is pending as of the date of this Agreement, Sellers shall assign to Buyer any right Sellers
have to any insurance proceeds relating to such claim and any amounts actually received in respect
of such claim, other than any insurance proceeds in respect of the Acquired Assets set forth on
Schedule 2.1(q) in an aggregate amount not to exceed $13,000,000, and the Purchase Price shall
not be reduced.



                                                 106
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50               Main Document
                                          Pg 127 of 315



        (b)     In connection with any assignment of awards, proceeds or insurance under this
Section 12.3, (i) such assignment of proceeds or awards shall not include any awards, proceeds or
insurance to the extent attributable to lost rents or similar costs applicable to any period prior to
the applicable Closing or paid in connection with repair, restoration or replacement during such
period, and (ii) to the extent that Buyer has received written notice thereof in reasonable detail not
less than fifteen (15) days prior to the Closing, such assignment of proceeds or awards shall be
reduced by the amount of (x) all actual and documented, reasonable out-of-pocket repair costs
incurred by Sellers in connection with the repair or restoration of such damage or destruction, (y)
all actual and documented, reasonable out-of-pocket collection costs of Sellers respecting any
awards or other proceeds, and (z) any amounts required to be paid (and solely to the extent actually
paid) by Sellers or the insurance company to the applicable landlord under the Lease, if applicable,
or to such landlord’s lender as required pursuant to any of such lender’s financing, as applicable.

        (c)      Buyer shall have the right, prior to Closing, to decline to acquire (i) Designation
Rights with respect to any Lease and related Potential Acquired Assets or (ii) any Acquired Assets,
in each case if and only if any Consent from any Person (other than a Governmental Authority)
has not been obtained from such Person or has not otherwise been provided for pursuant to the
Approval Order, the absence of which prevents the acquisition or exercise of the Designation
Rights with respect to such Lease and related Potential Acquired Assets or the acquisition of such
Acquired Assets; provided, that if the failure to obtain such Consent is curable, Sellers shall have
until the earlier of (i) the Closing Date or (ii) ten (10) days after receipt of Buyer’s notice of intent
to terminate to obtain such Consent; and provided, (c) further that, for the avoidance of doubt, the
provisions of this Section 12.3(d) shall not apply with respect to any license (incoming or
outgoing) of any Intellectual Property.

                                           ARTICLE XIII

                                     GENERAL PROVISIONS

        Section 13.1 Public Announcements. Except as required by applicable Law (including
any Order by the Bankruptcy Court) or pursuant to filings by Sellers with, or in any proceeding
before, the Bankruptcy Court, neither Sellers nor Buyer shall issue any press release, or make any
public announcement concerning this Agreement or the Transactions, without first consulting the
other Party or Parties.

        Section 13.2 Notices. Any notice, consent or other communication required or permitted
under this Agreement shall be in writing and shall be delivered (a) in person, (b) via e-mail or
(c) by a nationally recognized courier for overnight delivery service. A notice or communication
shall be deemed to have been effectively given (i) if in person, upon personal delivery to the Party
to whom the notice is directed, (ii) if via e-mail, on the date of successful transmission and (iii) if
by nationally recognized courier, one Business Day after delivery to such courier. Rejection or
other refusal to accept or inability to deliver because of changed address of which no notice has
been received shall also constitute receipt. Any such notice, election, demand, request or response
shall be addressed as follows:

                If to Sellers, then to:
                Sears Holdings Corporation
                                                  107
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 128 of 315



               3333 Beverly Road
               Hoffman Estates, IL 60179
               Attention: General Counsel
               E-mail: counsel@searshc.com

               with a copy (which shall not constitute notice) to:

               Weil, Gotshal & Manges LLP
               767 Fifth Avenue
               New York, New York 10153
               Attention: Ray C. Schrock, P.C., Ellen J. Odoner, Gavin Westerman and Sunny
               Singh
               E-mail: Ray.Schrock@weil.com; Ellen.Odoner@weil.com;
               Gavin.Westerman@weil.com; Sunny.Singh@weil.com

               If to Buyer, then to:
               Transform Holdco LLC
               c/o ESL Partners, Inc..
               1170 Kane Concourse, Suite 200
               Bay Harbor Islands, FL 33154
               Attention: Kunal S. Kamlani and Harold Talisman
               Facsimile: (305) 864-1370
               E-mail: kunal@eslinvest.com; harold@eslinvest.com

               with a copy (which shall not constitute notice) to:

               Cleary Gottlieb Steen & Hamilton LLP
               One Liberty Plaza
               New York, NY 10006
               Attention: Christopher E. Austin, Benet J. O’Reilly and Sean A. O’Neal
               E-mail: caustin@cgsh.com; boreilly@cgsh.com; soneal@cgsh.com

        Section 13.3 Amendment; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by each Party; provided that this Section 13.3, Section 13.6, Section 13.8, Section 13.10
or Section 13.12, in each case as such Sections relate to the Financing Sources, may not be
amended in a manner adverse to the Financing Sources without the prior written consent of the
applicable Financing Source under the applicable Debt Commitment Letter. Any such waiver
shall constitute a waiver only with respect to the specific matter described in such writing and shall
in no way impair the rights of the Party granting such waiver in any other respect or at any other
time. Neither the waiver by any of the Parties of a breach of or a default under any of the provisions
of this Agreement, nor the failure by any of the Parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege hereunder shall be
construed as a waiver of any other breach or default of a similar nature, or as a waiver of any of
such provisions, rights or privileges hereunder. No course of dealing between or among the Parties
shall be deemed effective to modify, amend or discharge any part of this Agreement or any rights
to payment of any Party under or by reason of this Agreement.
                                                 108
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 129 of 315



        Section 13.4 Entire Agreement. This Agreement (including the Schedules and the
Exhibits), the Confidentiality Agreement and the other Transaction Documents contain all of the
terms, conditions and representations and warranties agreed to by the Parties relating to the subject
matter of this Agreement and supersede all prior and contemporaneous agreements,
understandings, negotiations, correspondence, undertakings and communications of the Parties or
their representatives, oral or written, respecting such subject matter. The representations,
warranties, covenants and agreements contained in this Agreement (including the Schedules and
the Exhibits) and the other Transaction Documents are intended, among other things, to allocate
the economic cost and the risks inherent in the Transactions, including risks associated with
matters as to which the party making such representations and warranties has no knowledge or
only incomplete knowledge, and such representations and warranties may be qualified by
disclosures contained in the Schedules. Consequently, Persons other than the Parties may not rely
upon the representations and warranties in this Agreement as characterizations of actual facts or
circumstances as of the date of this Agreement or as of any other date.

        Section 13.5 No Presumption as to Drafting. Each of the Parties acknowledges that it has
been represented by legal counsel in connection with this Agreement and the other Transaction
Documents and the Transactions. Accordingly, any rule of law or any legal decision that would
require interpretation of any claimed ambiguities in this Agreement or the Transaction Documents
against the drafting party has no application and is expressly waived.

        Section 13.6 Assignment. Subject to Buyer’s express rights of assignment with respect
to any Assignee, this Agreement, and the rights, interests and obligations hereunder, shall not be
assigned by any Party by operation of Law or otherwise without the express written consent of the
other Parties (which consent maybe granted or withheld in the sole discretion of such other Party);
provided, however, that Buyer shall be permitted, upon prior notice to Sellers but without consent
of Sellers, to assign all or any part of its rights or obligations hereunder to an Affiliate (an
“Affiliated Designee”); provided that such assignment would not reasonably be expected to
prevent or materially impair or delay the consummation of the Transactions or otherwise be
materially adverse to Sellers; provided further Buyer shall be permitted to, at or after the Closing,
collaterally assign its rights under this Agreement for purposes of creating a security interest or
otherwise assigning collateral to the Financing Sources in connection with the Debt Financing;
provided further that that no such assignment shall relieve Buyer of any of its obligations under
this Agreement.

        Section 13.7 Severability. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the validity or enforceability
of the other provisions hereof. If any provision of this Agreement, or the application thereof to
any Person or any circumstance, is invalid or unenforceable, (a) a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and enforceable, the intent
and purpose of such invalid or unenforceable provision and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall not be affected by
such invalidity or unenforceability.

       Section 13.8    Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver.


                                                 109
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 130 of 315



        (a)     Except to the extent the mandatory provisions of the Bankruptcy Code apply, this
Agreement and all claims or causes of action (whether in contract or in tort, in law or in equity or
granted by statute) that may be based upon, arise out of or relate to this Agreement or the
negotiation, execution or performance of this Agreement (including any claim or cause of action
based upon, arising out of or related to any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement) shall be governed by, and
construed in accordance with, the procedural and substantive laws of the State of Delaware
applicable to Contracts made and to be performed entirely in such state without regard to principles
of conflicts or choice of laws or any other Law that would make the laws of any other jurisdiction
other than the State of Delaware applicable hereto. Notwithstanding anything herein to the
contrary, all claims or causes of action (whether in contract or tort) brought against the Financing
Sources that may be based upon, arise out of or relate to this Agreement or the negotiation,
execution or performance of this Agreement (including any claim or cause of action based upon,
arising out of or related to any representation or warranty made in or in connection with this
Agreement), including any dispute arising out of or relating in any way to the Financing or the
performance thereof or the transactions contemplated thereby, shall be governed by the Laws of
the State of New York, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of New York or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of New York.

        (b)      Without limitation of any Party’s right to appeal any Order of the Bankruptcy
Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to enforce the terms of this
Agreement and to decide any claims or disputes which may be based upon, arise out of or relate
to this Agreement, any breach or default hereunder, or the Transactions and (ii) any and all claims
relating to the foregoing shall be filed and maintained only in the Bankruptcy Court, and the Parties
hereby consent and submit to the exclusive jurisdiction and venue of the Bankruptcy Court and
irrevocably waive the defense of an inconvenient forum to the maintenance of any such
Proceeding; provided, however, that, if the Bankruptcy Case is closed, all Proceedings based upon,
arising out of or relating to this Agreement shall be heard and determined in the Delaware Court
of Chancery and any state appellate court therefrom within the State of Delaware (or in the event
(but only in the event) that such court does not have subject matter jurisdiction over such
Proceeding in the United States District Court for the District of Delaware and any federal
appellate court therefrom, and the Parties hereby (a) irrevocably and unconditionally submit to the
exclusive jurisdiction of the Delaware Court of Chancery and any state appellate court therefrom
within the State of Delaware (or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such Proceeding in the United States District Court for the District
of Delaware and any federal appellate court therefrom) with respect to all Proceedings based upon,
arising out of or relating to this Agreement and the Transactions (whether in contract or in tort, in
law or in equity or granted by statute); (b) agree that all claims with respect to any such Proceeding
shall be heard and determined in such courts and agrees not to commence any Proceeding relating
to this Agreement or the Transactions (whether in contract or in tort, in law or in equity or granted
by statute) except in such courts; (c) irrevocably and unconditionally waive any objection to the
laying of venue of any Proceeding based upon, arising out of or relating to this Agreement or the
Transactions and irrevocably and unconditionally waives the defense of an inconvenient forum;
and (d) agree that a final judgment in any such Proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided by Law. The Parties
                                                 110
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 131 of 315



agree that any violation of this Section 13.8(b) shall constitute a material breach of this Agreement
and shall constitute irreparable harm. The parties hereto agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in any other jurisdiction by suit on
the judgment or in any other manner provided by applicable Law. Notwithstanding anything to
the contrary contained in this Agreement, each of the Parties agrees that it will not bring or support
any person in any Proceeding of any kind or description, whether in law or in equity, whether in
contract or in tort or otherwise, against any of the Financing Sources in any way relating to this
Agreement or any of the transaction contemplated by this Agreement, including any dispute arising
out of or relating in any way to the Debt Commitment Letter or the performance thereof or the
financings contemplated thereby, in any forum other than the federal and New York state courts
located in the Borough of Manhattan within the City of New York and any appellate courts
therefrom.

      (c)  EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING DIRECTLY OR INDIRECTLY BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER IN CONTRACT OR IN TORT, IN LAW OR IN EQUITY OR
GRANTED BY STATUTE). EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.8.

        Section 13.9 Counterparts. This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Agreement. This Agreement shall
become effective when, and only when, each Party shall have received a counterpart hereof signed
by the other Party. Delivery of an executed counterpart hereof by means of electronic transmission
in portable document format (pdf) shall have the same effect as delivery of a physically executed
counterpart in person.

         Section 13.10 Parties in Interest; No Third Party Beneficiaries. Except as set forth in
Section 13.12, nothing in this Agreement shall confer any rights, benefits, remedies, obligations,
liabilities or claims hereunder upon any Person not a Party or a permitted assignee of a Party;
provided that the Financing Sources are intended third party beneficiaries of this Section 13.10,
Section 13.6, Section 13.8 and Section 13.12.

       Section 13.11 Fees and Expenses. The Parties agree that, except as otherwise expressly
provided in this Agreement, each Party shall bear and pay all costs, fees and expenses that it incurs,
or which may be incurred on its behalf, in connection with this Agreement and the Transactions.
The pre-Closing costs of any privacy ombudsman shall be borne equally between Buyer, on the
one hand, and Sellers, on the other hand, to the extent such costs are incurred in relation to the
Transactions.
                                               111
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 132 of 315



        Section 13.12 Non-Recourse. All Claims and Liabilities that may be based upon, in
respect of, arise under, out or by reason of, be connected with or relate in any manner to this
Agreement, the negotiation, execution or performance of this Agreement (including any
representation or warranty made in connection with or as an inducement to this Agreement) or the
Transactions may be made only against (and are those solely of) the Persons that are expressly
identified as Parties to this Agreement. No other Person, including any Buyer Related Party (other
than Buyer) or any of the Parties’ Affiliates, directors, officers, employees, incorporators,
members, partners, managers, stockholders, agents, attorneys, or representatives of, or any
financial advisors or lenders to (including the Financing Sources in their capacities as such), any
of the foregoing (together, the “Non-Recourse Parties”) shall have any liabilities for any Claims
or Liabilities arising under, out of, in connection with, or related in any manner to, this Agreement,
the Transactions or the Debt Financing or based on, in respect of, or by reason of, this Agreement
or its negotiation, execution, performance or breach, whether at law, in equity, in contract, in tort
or otherwise.

        Section 13.13 Schedules; Materiality. The inclusion of any matter in any Schedule shall
be deemed to be an inclusion for all purposes of this Agreement, to the extent that the relevance
of such disclosure to any Section is readily apparent from the text of such disclosure, but inclusion
therein shall not be deemed to constitute an admission, or otherwise imply, that any such matter is
material or creates a measure for materiality for purposes of this Agreement. The disclosure of
any particular fact or item in any Schedule shall not be deemed an admission as to whether the fact
or item is “material” or would constitute a “Material Adverse Effect.”

         Section 13.14 Specific Performance.           The Parties acknowledge and agree that
(a) irreparable injury, for which monetary damages, even if available, would not be an adequate
remedy, will occur in the event that any of the provisions of this Agreement are not performed in
accordance with the specific terms hereof or are otherwise breached, and (b) the non-breaching
Party or Parties shall therefore be entitled, in addition to any other remedies that may be available,
to obtain (without the posting of any bond) specific performance of the terms of this Agreement
by the breaching Party or Parties. If any Proceeding is brought by the non-breaching Party or
Parties to enforce this Agreement, the Party in breach shall waive the defense that there is an
adequate remedy at Law.



                                      [Signature pages follow]




                                                 112
DocuSign Envelope ID: 0524809E-09F7-412D-8EEF-34BF97D22245
           18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50     Main Document
                                                         Pg 133 of 315



                           IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
            and delivered by their duly authorized representatives, all as of the Effective Date.



                                                             TRANSFORM HOLDCO LLC



                                                             By:
                                                             Name:      Edward S. Lampert
                                                             Title:     Chief Executive Officer




                                         [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 134 of 315




                                            Sears Holdings Corporation



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 135 of 315




                                            Kmart Holding Corporation



                                            By;                 ^
                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 136 of 315




                                            Kmart Operations LLC



                                            By:                                     N

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 137 of 315




                                            Sears Operations LLC



                                            By:                  /t/L^'         ^

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 138 of 315




                                            Sears, Roebuck and Co.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer,
                                                                President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 139 of 315




                                            ServiceLive, Inc.




                                            By:                  /I
                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 140 of 315




                                            SHC Licensed Business LLC



                                            By:                 /
                                            Name:               Robert A. Riecker

                                            Title:             Chief Financial Officer of Kmart Corporation,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 141 of 315




                                            A&E Factory Service, LLC



                                            By:                  /   <s—    —^

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                    Pg 142 of 315




                                             A&E Home Delivery, LLC




                                             By:                /t ^       —^

                                             Name:               Robert A. Riecker

                                             Title:              Vice President & Director




                           [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 143 of 315




                                            A&E Lawn & Garden, LLC



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 144 of 315




                                            A&E Signature Service, LLC



                                            By:                                      N

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 145 of 315




                                            FBA Holdings Inc.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:             Chief Financial Officer &
                                                               Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 146 of 315




                                            Innovel Solutions, Inc.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 147 of 315




                                            Kmart Corporation



                                            By:                ^
                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 148 of 315




                                            MaxServ, Inc.



                                            By:                                     .


                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 149 of 315




                                            Private Brands, Ltd.



                                            By:                               ~     "

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 150 of 315




                                            Sears Development Co.



                                            By:                 /fA—           ^

                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 151 of 315




                                            Sears Holdings Management Corporation




                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 152 of 315




                                            Sears Home & Business Franchises, Inc.



                                            By:                            N

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 153 of 315




                                            Sears Home Improvement Products, Inc.




                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 154 of 315




                                            Sears Insurance Services, L.L.C.




                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                    Pg 155 of 315




                                            Sears Procurement Services, Inc.




                                            Name:              Robert A. Riecker

                                            Title:             Vice President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 156 of 315




                                            Sears Protection Company




                                            Name:               Robert A. Riecker

                                            Title:              Vice President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                    Pg 157 of 315




                                            Sears Protection Company (PR), Inc.


                                            By:

                                            Name:              Robert A. Riecker

                                            Title:              Vice President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 158 of 315




                                            Sears Roebuck Acceptance Corp.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 159 of 315




                                            Sears, Roebuck de Puerto Rico, Inc.




                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 160 of 315




                                            SYW Relay LLC




                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer of Sears, Roebuck
                                                                and Co., its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 161 of 315




                                            Wally Labs LLC



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Vice President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 162 of 315




                                            SHC Promotions LLC



                                            By:                 fVl
                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 163 of 315




                                            Big Beaver of Florida Development, LLC



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 164 of 315




                                            California Builder Appliances, Inc.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 165 of 315




                                            Florida Builder Appliances, Inc.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer &
                                                                Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 166 of 315




                                            KBL Holding Inc.



                                            By:                                  ^

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                    Pg 167 of 315




                                            Kmart of Michigan, Inc.




                                            Name:              Robert A. Riecker

                                            Title:             Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 168 of 315




                                            Kmart of Washington LLC



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Chief Financial Officer of Kmart Corporation,
                                                                its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 169 of 315




                                            Kmart of Illinois LLC




                                            Name:               Robert A. Riecker

                                            Title:             Chief Financial Officer of Kmart Corporation,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 170 of 315




                                            Kmart Stores of Texas LLC



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:
                                                               Chief Financial Officer of Kmart Corporation,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 171 of 315




                                            MyGofer LLC



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:             Chief Financial Officer of Kmart Corporation,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                    Pg 172 of 315




                                            Sears Brands Business Unit Corporation




                                            Name:              Robert A. Riecker

                                            Title:             Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 173 of 315




                                            Sears Holdings Publishing Company, LLC




                                            Name:               Robert A. Riecker

                                            Title:              Vice President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 174 of 315




                                            Sears Protection Company (Florida), L.L.C.




                                            Name:               Robert A. Riecker

                                            Title:              Vice President




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                    Pg 175 of 315




                                            SHC Desert Springs, LLC




                                            Name:              Robert A. Riecker

                                            Title:             Chief Financial Officer of Kmart Corporation,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 176 of 315




                                            SOE, Inc.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 177 of 315




                                            StarWest, LLC




                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 178 of 315




                                            STI Merchandising, Inc.



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 179 of 315




                                            Troy Coolidge No. 13, LLC




                                            Name:               Robert A. Riecker

                                            Title:             Chief Financial Officer of Kmart Corporation,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 180 of 315




                                            BlueLight.com, Inc..




                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 181 of 315




                                            Sears Brands, L.L.C.




                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Manager




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 182 of 315




                                            Sears Buying Services, Inc.




                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                    Pg 183 of 315




                                            Kmart.com LLC




                                            By:

                                            Name:               Robert A

                                            Title:             Vice President of BlueLight.com, Inc.,
                                                               its Member




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 184 of 315




                                            Sears Brands Management Corporation




                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 185 of 315




                                            KLC, Inc.




                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 186 of 315




                                            SRe Holding Corporation



                                            By:

                                            Name:               Robert A. Riecker

                                            Title:              Vice President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50                  Main Document
                                    Pg 187 of 315




                                            SRC Sparrow 2 LLC



                                            By:                              ^

                                            Name:               Robert A. Riecker

                                            Title:              President & Director




                          [Signature Page to Asset Purchase Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                    Pg 188 of 315
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                    Pg 189 of 315



                                     Exhibit A

                                  Approval Order



                               [Intentionally Omitted]
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                       Main Document
                                              Pg 190 of 315



                                                     Exhibit B

                                                    FORM OF

                                     IP ASSIGNMENT AGREEMENT

          THIS IP ASSIGNMENT A G R E E M E N T (“Assignment”), effective as of [●]
    (“Effective Date”) 1, is made and entered into by and among Sears Holdings Corporation, a
    corporation organized and existing under the laws of Delaware (“SHC”) and each of its
    Subsidiaries party hereto 2 (all such Subsidiaries and together with SHC, “Assignors”), on the
    one hand, and [●] 3, a [●] organized and existing under the laws of [●] (“Assignee”), on the other
    hand (each a “Party”, and collectively, the “Parties”).

           WHEREAS, pursuant to that certain Asset Purchase Agreement, dated as of [●], by and
    among Assignors and [Assignee together with any applicable Affiliated Designees] 4 (the
    “Purchase Agreement”), Sellers agreed to sell, transfer, assign, convey and deliver, and
    [Assignee together with any applicable Affiliated Designees] 5 agreed to purchase, the Acquired
    Assets, including the Acquired Intellectual Property, in each case on the terms and subject to
    the conditions contained in the Purchase Agreement;

            WHEREAS, Assignors are the owners of the Acquired Intellectual Property, including,
    without limitation, each of the Trademarks set forth on Exhibit A-1 hereto, each of the Business
    Names set forth on Exhibit A-2 hereto, each of the Patents set forth on Exhibit A-3 hereto, each
    of the Copyrights set forth on Exhibit A-4 hereto, each of the Domain Names set forth on Exhibit
    A-5 hereto and each of the Media Accounts set forth on Exhibit A-6 hereto (in each case, as
    applicable, together with all goodwill of the businesses in which the foregoing are used and all
    goodwill connected with the use of and symbolized by the foregoing);

           WHEREAS, the Acquired Intellectual Property is included in the Acquired Assets;

            WHEREAS, as required in the Purchase Agreement, Assignors hereby desire to sell,
    transfer, assign, convey and deliver to Assignee their entire worldwide right, title and interest
1
  Note to Draft: Effective Date of this Assignment will be the Closing Date.
2
  Note to Draft: Every Subsidiary that is party to the Purchase Agreement, should also be party to this Assignment,
as this Assignment effectuates the transfer of all Acquired Intellectual Property (whether registered or unregistered).
3
  Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Acquired Intellectual Property, in which case, a separate
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Acquired Intellectual Property, in
which case, a separate assignment agreement in the form hereof will be executed for each of Transform Holdco LLC
and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Acquired
Intellectual Property, in which case, a separate assignment agreement in the form hereof will be executed for each
such Affiliate.
4
  Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees, including Assignee”.
5
  Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees, including Assignee”.
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 191 of 315



 in, to and under the Acquired Intellectual Property; and

       WHEREAS, Assignee desires to acquire the Acquired Intellectual Property from
 Assignors.

         NOW, THEREFORE, in consideration of the premises and covenants hereinafter
 contained, in consideration of the representations, warranties and covenants contained in the
 Purchase Agreement, and for other good and valuable consideration, the receipt and sufficiency
 of which are hereby acknowledged, the Parties desire to enter into this Assignment on the terms
 set forth herein.

         Intending to be legally bound, the Parties agree as follows:

              1.     Unless otherwise defined herein, all capitalized terms used herein shall
have the meanings ascribed to such terms in the Purchase Agreement.

                2.       As of the Effective Date, Assignors hereby irrevocably sell, convey,
assign and transfer to Assignee, and its successors and assigns, their entire worldwide right, title
and interest in, to and under the Acquired Intellectual Property free and clear of all
Encumbrances (other than Permitted Encumbrances), the same to be held and enjoyed by
Assignee for its own use and enjoyment and the use and enjoyment of its successors, assigns and
other legal representatives as fully and entirely as the same would have been held and enjoyed by
Assignors if this IP Assignment Agreement had not been made, together with (A) the rights to all
causes of action (whether known or unknown or whether currently pending, filed or otherwise)
and other enforcement rights under, or on account of, any of the Acquired Intellectual Property,
including the right to sue and recover damages and obtain equitable relief for past, present and
future infringement, misappropriation, dilution or other violation, (B) all rights to collect past
and future income, royalties, damages and other payments now or hereafter due or payable under
or on account of any of the Acquired Intellectual Property, (C) the right to prosecute, register,
maintain and defend the Acquired Intellectual Property before any public or private agency,
office or registrar, (D) the right, if any, to claim priority based on the filing dates of the Acquired
Intellectual Property under any Law, including under the International Convention for the
Protection of Industrial Property, the Patent Cooperation Treaty, the European Patent
Convention, the Paris Convention and all other treaties of like purposes, (E) the right to fully and
entirely stand in the place of Assignors in all matters related to the Acquired Intellectual
Property, (F) all other rights corresponding to the Acquired Intellectual Property throughout the
respective countries in which Assignors hold rights in the Acquired Intellectual Property and (G)
all goodwill of the businesses in which the foregoing are used and all goodwill connected with
the use of and symbolized by the foregoing. This foregoing assignment is intended to be an
absolute assignment and not by way of security.

               3.      This Assignment is binding upon, and inures to the benefit of, the Parties
and their respective legal representatives, successors and assigns.

               4.      The respective rights of Assignor and Assignee with respect to the
Acquired Intellectual Property sold, conveyed, transferred, assigned and delivered hereby to the

                                                  2
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 192 of 315



Assignee shall be governed exclusively by the Purchase Agreement, and nothing in this
Assignment shall alter any Liability arising under the Purchase Agreement, which shall (without
limiting the generality of the foregoing) govern, and shall contain the sole and exclusive
representations and warranties of the Parties with respect to such Acquired Intellectual Property.
If there is any conflict or inconsistency between the provisions of the Purchase Agreement and
this Assignment, the provisions of the Purchase Agreement shall govern. Notwithstanding
anything to the contrary in this Assignment, nothing herein (other than Section 6, Section 7 and
Section 8) is intended to, nor shall it, extend, amplify or otherwise alter any representation,
warranty, covenant or obligation contained in the Purchase Agreement.

                5.      Except to the extent the mandatory provisions of the Bankruptcy Code
apply, this Assignment and all claims or causes of action (whether in contract or in tort, in law or
in equity or granted by statute) that may be based upon, arise out of or relate to this Assignment
or the negotiation, execution or performance of this Assignment (including any claim or cause of
action based upon, arising out of or related to any representation or warranty made in or in
connection with this Assignment or as an inducement to enter into this Assignment) shall be
governed by, and construed in accordance with, the laws of the State of Delaware applicable to
Contracts made and to be performed entirely in such state without regard to principles of
conflicts or choice of laws or any other Law that would make the laws of any other jurisdiction
other than the State of Delaware applicable hereto.

                6.      Upon reasonable request by Assignee, the applicable Assignors will timely
execute and deliver any additional documents (including those referenced in Section 7 below)
and take such other actions as may be necessary or desirable to record or memorialize the
assignments of the Acquired Intellectual Property set forth herein, or to vest or perfect in
Assignee such right, title, and interest in, to and under the Acquired Intellectual Property. If
Assignee is unable for any reason to secure any Assignor’s signature to any document it is
entitled to hereunder (including those referenced in Section 7 below), each Assignor hereby
irrevocably designates and appoints Assignee, and Assignee’s duly authorized officers, agents
and representatives, as its agents and attorneys-in-fact with full power of substitution to act for
and on the behalf and instead of such Assignor, to execute and file any such document or
documents and to do all other lawfully permitted acts to further the purposes of this Assignment
with the same legal force and effect as if executed by such Assignor. Assignors shall not enter
into any agreement in conflict with this Assignment.

                7.      Each Assignor agrees that (i) with respect to any Trademarks, Patents or
Copyrights issued, filed or registered in the United States and included in the Acquired
Intellectual Property, at Closing, it will enter into an assignment agreement substantially in the
form set forth in Schedule 1, Schedule 2 or Schedule 3, as applicable, (ii) with respect to any
Domain Names included in the Acquired Intellectual Property, at Closing, it will enter into an
agreement substantially in the form of Schedule 4 and (iii) with respect to any Intellectual
Property included in the Acquired Intellectual Property that is issued, filed or registered in a
jurisdiction outside of the United States, at Closing, it will enter into an assignment agreement
suitable for recording in the relevant jurisdictions with terms and conditions substantially similar
to those set forth in Schedule 1, Schedule 2 or Schedule 3, as applicable, except for any different


                                                 3
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 193 of 315



terms and conditions that would be necessary in a recordable assignment agreement for the
respective local jurisdiction.

                8.      Assignee shall be responsible for the preparation and filing of such
additional documents that may be reasonably necessary to record or perfect Assignee’s right, title
and interest in, to and under the Acquired Intellectual Property (including with any applicable
Governmental Authorities) and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Acquired Intellectual Property at the United States Patent and Trademark Office, and each of the
corresponding entities or agencies in any applicable foreign countries or multinational
authorities. Assignors and Assignee shall each pay their own costs with respect to any
notarization, legalization and other equivalent actions required on such Party’s behalf for the
execution and recordation of any document it is entitled to under Section 6 or Section 7 hereof.

                9.      No amendment, modification or discharge of this Assignment, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly executed by each
Party. Any such waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the Party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the Parties of a breach of
or a default under any of the provisions of this Assignment, nor the failure by any of the Parties,
on one or more occasions, to enforce any of the provisions of this Assignment or to exercise any
right or privilege hereunder shall be construed as a waiver of any other breach or default of a
similar nature, or as a waiver of any of such provisions, rights or privileges hereunder. No
course of dealing between or among the Parties shall be deemed effective to modify, amend or
discharge any part of this Assignment or any rights to payment of any Party under or by reason
of this Assignment.

               10.     This Assignment may be executed and delivered in any number of
counterparts (including by facsimile transmission or other means of electronic transmission, such
as by electronic mail in “pdf” form) with the same effect as if the signatures to each counterpart
were upon a single instrument, each of which when executed shall be deemed to be an original
and all such counterparts together shall be deemed an original of this Assignment. Delivery of
an executed counterpart hereof by means of electronic transmission in portable document format
(pdf) shall have the same effect as delivery of a physically executed counterpart in person.

               11.      Section 13.4 (Entire Agreement), Section 13.7 (Severability), Section
13.8(c) (Waiver of Jury Trial) and Section 13.14 (Specific Performance) of the Purchase
Agreement are incorporated herein by reference, mutatis mutandis. In this Assignment, (i)
whenever the word “including” is used, it is deemed to be followed by the words “without
limitation” and (ii) “or” is used in the inclusive sense of “and/or”.


                                    [Signature pages follow]




                                                 4
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                    Main Document
                                              Pg 194 of 315



                  IN WITNESS WHEREOF, the Parties, through their authorized representatives,
    have caused this Assignment to be duly executed and delivered as of the Effective Date.



                                                  ASSIGNOR 6:


                                                  [●]

                                                  By:
                                                  Name:
                                                  Title:




6
 Note to Draft: This signature block should be duplicated for each applicable Assignor (each Seller under the
Purchase Agreement).
                               [Signature Page to IP Assignment Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                    Pg 195 of 315


                                    ASSIGNEE:


                                    [●]

                                    By:
                                    Name:
                                    Title:




                     [Signature Page to IP Assignment Agreement]
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50         Main Document
                                        Pg 196 of 315


                                          EXHIBIT A

                                        ACQUIRED IP

[Exhibit A to mirror the schedules of registered, issued and applied-for Trademarks, Patents,
Copyrights, Domain Names, and Business Names and Media Accounts, in each case included on
Schedule 2.1(a) of the Purchase Agreement, provided that Exhibit A shall also include any
registered, issued or applied-for Trademarks, Patents, Copyrights, Domain Names, Business Names
or Media Accounts included in the Acquired Intellectual Property identified after signing and not
listed on Schedule 2.1(a)(i)-(vi) of the Purchase Agreement.]




                            [Exhibit A to IP Assignment Agreement]
18-23538-rdd          Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50                       Main Document
                                              Pg 197 of 315



                                                 SCHEDULE 1

                                                    FORM OF

                              TRADEMARK ASSIGNMENT AGREEMENT

    This TRADEMARK ASSIGNMENT AGREEMENT, effective as of [●] (“Effective Date”),
is between [●] 7 (“Assignor”) and [●] 8 (“Assignee”).

                                              W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 9 have entered into that certain Asset Purchase Agreement, dated [●] (the “Purchase
Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign and deliver
to Assignee, and [Assignee together with any applicable Affiliated Designees] 10 have agreed to
purchase from Sellers, all of their respective right, title and interest in, to and under all
Trademarks included in the Acquired Intellectual Property, including without limitation those
trademark registrations and applications for registration listed in Exhibit A (such Trademarks,
the “Transferred Marks”), and all goodwill of the businesses in which the foregoing are used and all
goodwill connected with the use of and symbolized by the foregoing;

    WHEREAS, Assignor is the owner of the Transferred Marks and all goodwill of the businesses
in which the foregoing are used and all goodwill connected with the use of and symbolized by the
foregoing;

    WHEREAS, [Assignee] 11 will be, as of the Effective Date, the successor in interest to the
business of Assignor to which the Transferred Marks pertain, and such business is ongoing and
existing; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire

7
  Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of the
Trademarks under Schedule 2.1(a)(i) to the Purchase Agreement (or the record owner of any other registered or
applied-for Trademarks included in the Acquired Intellectual Property identified after signing and not listed on
Schedule 2.1(a)(i)).
8
  Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Marks, in which case, a separate short-form
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Marks, in which case, a
separate short-form assignment agreement in the form hereof will be executed for each of Transform Holdco LLC
and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Transferred Marks,
in which case, a separate short-form assignment agreement in the form hereof will be executed for each such
Affiliate.
9
  Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
10
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.
11
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
                                 [Schedule 1 to IP Assignment Agreement]
WEIL:\96869101\5\73217.0004
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 198 of 315



right, title and interest in, to and under the Transferred Marks, and all goodwill of the businesses in
which the foregoing are used and all goodwill connected with the use of and symbolized by the foregoing.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Trademark Assignment Agreement, in the Purchase Agreement, in
the IP Assignment Agreement and in the other Transaction Documents, and for other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

                 1.      Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,
Assignor’s entire right, title and interest in, to and under the Transferred Marks, and any
renewals thereof, all registrations that have been or may be granted thereon, all applications for
registrations thereof, all common law rights thereto and all goodwill of the businesses in which
the foregoing are used and all goodwill connected with the use of and symbolized by the
foregoing, for Assignee’s own use and enjoyment, and for the use and enjoyment of Assignee’s
successors, assigns and other legal representatives, as fully and entirely as the same would have
been held and enjoyed by Assignor if this Trademark Assignment Agreement had not been
made, together with (A) the rights to all causes of action (whether known or unknown or whether
currently pending, filed or otherwise) and other enforcement rights under, or on account of, any
of the Transferred Marks, including the right to sue and recover damages and obtain equitable
relief for past, present and future infringement, misappropriation, dilution or other violation, (B)
all rights to collect past and future income, royalties, damages and other payments now or
hereafter due or payable under or on account of any of the Transferred Marks, (C) the right, if
any, to claim priority based on the filing dates of the Transferred Marks under any Law, (D) the
right to prosecute, register, maintain and defend the Transferred Marks before any public or
private agency, office or registrar, (E) the right to fully and entirely stand in the place of
Assignor in all matters related to the Transferred Marks and (F) all other rights corresponding to
the Transferred Marks throughout the respective countries in which Assignor holds rights in the
Transferred Marks. This foregoing assignment is intended to be an absolute assignment and not
by way of security.

               2.     Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents that Assignee may reasonably request to effect the
terms of this Trademark Assignment Agreement and to perfect Assignee’s title in, to and under
the Transferred Marks.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Trademark Assignment Agreement with the same legal
force and effect as if executed by Assignor. Assignor shall not enter into any agreement in
conflict with this Trademark Assignment Agreement.


                                                   2
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 199 of 315



                 3.       Recordation. Assignee shall be responsible for the preparation and filing
of such additional documents that may be reasonably necessary to record or perfect Assignee’s
right, title and interest in, to and under the Transferred Marks (including with any applicable
Governmental Authorities) and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Transferred Marks at the United States Patent and Trademark Office, and each of the
corresponding entities or agencies in any applicable foreign countries or multinational
authorities. Assignor and Assignee shall each pay its own costs with respect to any notarization,
legalization and other equivalent actions required on such party’s behalf for the execution and
recordation of this Trademark Assignment Agreement and any other document provided
pursuant to Section 2(A) hereof. Assignor hereby authorizes the Director of Patents and
Trademarks in the United States Patent and Trademark Office, and the corresponding entities or
agencies in any applicable foreign countries or multinational authorities, to record Assignee as
the assignee and owner of the Transferred Marks, and to deliver to Assignee and to Assignee’s
attorneys, agents, representatives, successors or assigns, all official documents and
communications as may be warranted by this Trademark Assignment Agreement.

                 4.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.

                5.      General Provisions. All capitalized terms used in this Trademark
Assignment Agreement and not defined herein shall have the meanings set forth in the Purchase
Agreement. Whenever the word “including” is used in this Trademark Assignment Agreement,
it shall be deemed to be followed by the words “without limitation” and whenever the word “or”
is used in this Trademark Assignment Agreement, it is used in the inclusive sense of “and/or.”
This Trademark Assignment Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this Trademark
Assignment Agreement by facsimile or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Trademark Assignment Agreement. This Trademark
Assignment Agreement, along with its Exhibit, the IP Assignment Agreement, the other
Transaction Documents, the Purchase Agreement and the Schedules and Exhibits of the IP
Assignment Agreement, the other Transaction Documents and the Purchase Agreement,
constitute the entire understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between and among the parties
with respect to the subject matter hereof. This Trademark Assignment Agreement may not be

                                                 3
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 200 of 315



amended, modified, supplemented, changed or waived in any manner except by a writing signed
by all parties hereto. The failure of any party to enforce any terms or provisions of this
Trademark Assignment Agreement shall not waive any of its rights under such terms or
provisions. Each of the parties shall be entitled to injunctive or other equitable relief to prevent
or cure breaches of this Trademark Assignment Agreement and, in addition to any other remedy
to which they are entitled at Law or in equity, to enforce specifically the terms and provisions
hereof, such remedy being in addition to any other remedy to which any party may be entitled at
Law or in equity. This Trademark Assignment Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns. In the event of any
conflict between the Purchase Agreement and this Trademark Assignment Agreement, the
provisions of the Purchase Agreement shall control.

                       [Remainder of this page intentionally left blank]




                                                 4
18-23538-rdd    Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                          Pg 201 of 315



   WHEREFORE, Assignor and Assignee have duly executed this Trademark Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                    [Signature Page to Trademark Assignment Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50     Main Document
                                    Pg 202 of 315




Date: _____________ __, ________

                                               ASSIGNEE

                                               By
                                                    Name:
                                                    Title:




                  [Signature Page to Trademark Assignment Agreement]
 18-23538-rdd       Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                              Pg 203 of 315




                                                  EXHIBIT A

                                        TRANSFERRED MARKS 12

Trademark                   Owner             Application          Application          Registration         Registration
                                               Number                Date                Number                 Date




 12
  Note to Draft: Exhibit A shall be populated with those Trademarks listed on Schedule 2.1(a)(i) to the Purchase
 Agreement, provided that Exhibit A shall also include any registered or applied-for Trademarks included in the
 Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(i).

                            [Exhibit A to Trademark Assignment Agreement]
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                       Main Document
                                              Pg 204 of 315



                                                  SCHEDULE 2

                                                    FORM OF

                                PATENT ASSIGNMENT AGREEMENT

   This PATENT ASSIGNMENT AGREEMENT, effective as of [●] (“Effective Date”), is
between [●] 13 (“Assignor”) and [●] 14 (“Assignee”).
                                      W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 15 have entered into that certain Asset Purchase Agreement, dated [●] (the “Purchase
Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign and deliver
to Assignee, and [Assignee together with any applicable Affiliated Designees] 16 have agreed to
purchase from Sellers, all of their respective right, title and interest in, to and under all patents
and patent applications included in the Acquired Intellectual Property, including without
limitation those patent and patent applications listed in Exhibit A (such patents and patent
applications, the “Transferred Patents”);

     WHEREAS, Assignor is the owner of the Transferred Patents; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire
right, title and interest in, to and under the Transferred Patents.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Patent Assignment Agreement, in the Purchase Agreement, in the
IP Assignment Agreement and in the other Transaction Documents, and for other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:



13
   Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of
the Patents under Schedule 2.1(a)(iii) to the Purchase Agreement (or the record owner of any other registered or
applied-for Patents included in the Acquired Intellectual Property identified after signing and not listed on Schedule
2.1(a)(iii)).
14
   Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Patents, in which case, a separate short-form
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Patents, in which case,
a separate short-form assignment agreement in the form hereof will be executed for each of Transform Holdco LLC
and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Transferred
Patents, in which case, a separate short-form assignment agreement in the form hereof will be executed for each
such Affiliate.
15
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
16
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.

                                 [Schedule 2 to IP Assignment Agreement]
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 205 of 315



                 1.     Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,
Assignor’s entire right, title and interest in, to and under the Transferred Patents, including the
inventions claimed therein and any reissues, reexaminations, divisionals, continuations,
continuations-in-part, extensions, provisionals, substitutions and counterparts of such
Transferred Patents already granted and which may be granted therefrom, for Assignee’s own
use and enjoyment, and for the use and enjoyment of Assignee’s successors, assigns and other
legal representatives, as fully and entirely as the same would have been held and enjoyed by
Assignor if this Patent Assignment Agreement had not been made, together with (A) the rights to
all causes of action (whether known or unknown or whether currently pending, filed or
otherwise) and other enforcement rights under, or on account of, any of the Transferred Patents,
including the right to sue and recover damages and obtain equitable relief for past, present and
future infringement, misappropriation or other violation, (B) all rights to collect past and future
income, royalties, damages and other payments now or hereafter due or payable under or on
account of any of the Transferred Patents, (C) the right, if any, to claim priority based on the
filing dates of the Transferred Patents under any Law, including under the International
Convention for the Protection of Industrial Property, the Patent Cooperation Treaty, the
European Patent Convention, the Paris Convention and all other treaties of like purposes, (D) the
right to prosecute, register, maintain and defend the Transferred Patents before any public or
private agency, office or registrar, (E) the right to fully and entirely stand in the place of
Assignor in all matters related to the Transferred Patents and (F) all other rights corresponding to
the Transferred Patents throughout the respective countries in which Assignor holds rights in the
Transferred Patents. This foregoing assignment is intended to be an absolute assignment and not
by way of security.

               2.      Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents that Assignee may reasonably request to effect the
terms of this Patent Assignment Agreement and to perfect Assignee’s title in, to and under the
Transferred Patents.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Patent Assignment Agreement with the same legal force
and effect as if executed by Assignor. Assignor shall not enter into any agreement in conflict
with this Patent Assignment Agreement.

                 3.       Recordation. Assignee shall be responsible for the preparation and filing
of such additional documents that may be reasonably necessary to record or perfect Assignee’s
right, title and interest in, to and under the Transferred Patents (including with any applicable
Governmental Authorities), and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Transferred Patents at the United States Patent and Trademark Office, and each of the

                                                 2
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 206 of 315



corresponding entities or agencies in any applicable foreign countries or multinational
authorities. Assignor and Assignee shall each pay its own costs with respect to any notarization,
legalization and other equivalent actions required on such party’s behalf for the execution and
recordation of this Patent Assignment Agreement and any other document it is entitled to under
Section 2(A) hereof. Assignor hereby authorizes the Director of Patents and Trademarks in the
United States Patent and Trademark Office, and the corresponding entities or agencies in any
applicable foreign countries or multinational authorities, to record Assignee as the assignee and
owner of the Transferred Patents, and to deliver to Assignee and to Assignee’s attorneys, agents,
representatives, successors or assigns, all official documents and communications as may be
warranted by this Patent Assignment Agreement.

                 4.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto.. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.

                5.      General Provisions. All capitalized terms used in this Patent Assignment
Agreement and not defined herein shall have the meanings set forth in the Purchase Agreement.
Whenever the word “including” is used in this Patent Assignment Agreement, it shall be deemed
to be followed by the words “without limitation” and whenever the word “or” is used in this
Patent Assignment Agreement, it is used in the inclusive sense of “and/or.” This Patent
Assignment Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, and all of which together shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Patent Assignment Agreement by
facsimile or electronic mail shall be as effective as delivery of a manually executed counterpart
of this Patent Assignment Agreement. This Patent Assignment Agreement, along with its
Exhibit, the IP Assignment Agreement, the other Transaction Documents, the Purchase
Agreement and the Schedules and Exhibits of the IP Assignment Agreement, the other
Transaction Documents and the Purchase Agreement, constitute the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and supersede all prior
and contemporaneous agreements or understandings, inducements or conditions, express or
implied, written or oral, between and among the parties with respect to the subject matter hereof.
This Patent Assignment Agreement may not be amended, modified, supplemented, changed or
waived in any manner except by a writing signed by all parties hereto. The failure of any party
to enforce any terms or provisions of this Patent Assignment Agreement shall not waive any of
its rights under such terms or provisions. Each of the parties shall be entitled to injunctive or
other equitable relief to prevent or cure breaches of this Patent Assignment Agreement and, in
addition to any other remedy to which they are entitled at Law or in equity, to enforce

                                                3
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 207 of 315



specifically the terms and provisions hereof, such remedy being in addition to any other remedy
to which any party may be entitled at Law or in equity. This Patent Assignment Agreement is
binding upon and inures to the benefit of the parties hereto and their respective successors and
assigns. In the event of any conflict between the Purchase Agreement and this Patent
Assignment Agreement, the provisions of the Purchase Agreement shall control.


                       [Remainder of this page intentionally left blank]




                                                4
18-23538-rdd    Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                          Pg 208 of 315



   WHEREFORE, Assignor and Assignee have duly executed this Patent Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                       [Signature Page to Patent Assignment Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50    Main Document
                                    Pg 209 of 315




Date: _____________ __, ________

                                                ASSIGNEE

                                                By
                                                     Name:
                                                     Title:




                    [Signature Page to Patent Assignment Agreement]
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                     Main Document
                                              Pg 210 of 315


                                                   EXHIBIT A

                                       TRANSFERRED PATENTS 17

 Patent                      Owner             Application           Application             Patent              Issue Date
                                                Number                 Date                 Number




17
   Note to Draft: Exhibit A shall be populated with those Patents listed on Schedule 2.1(a)(iii) to the Purchase
Agreement Disclosure Schedules, provided that Exhibit A shall also include any issued or applied-for patents included
in the Acquired Intellectual Property identified after signing and not listed on Schedule 2.01(a).
                                [Exhibit A to Patent Assignment Agreement]
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                     Main Document
                                              Pg 211 of 315



                                                 SCHEDULE 3

                                                   FORM OF

                            COPYRIGHT ASSIGNMENT AGREEMENT

    This COPYRIGHT ASSIGNMENT AGREEMENT, effective as of [●] (“Effective Date”),
is between [●] 18 (“Assignor”) and [●] 19 (“Assignee”).
                                     W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 20 have entered into that certain Kenmore Asset Purchase Agreement, dated [●] (the
“Purchase Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign
and deliver to Assignee, and [Assignee together with any applicable Affiliated Designees] 21 have
agreed to purchase from Sellers, all of their respective right, title and interest in, to and under all
copyright registrations and applications for registration included in the Acquired Intellectual
Property, including without limitation those copyright registrations and applications for
registration listed in Exhibit A (such copyrights, the “Transferred Copyrights”);

     WHEREAS, Assignor is the owner of the Transferred Copyrights; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire
right, title and interest in, to and under the Transferred Copyrights.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Copyright Assignment Agreement, in the Purchase Agreement, in
the IP Assignment Agreement and in the other Transaction Documents, and for other good and
valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

             1.     Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
18
   Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of
the Copyrights under Schedule 2.1(a)(iv) to the Purchase Agreement (or the record owner of any other registered or
applied-for Copyrights included in the Acquired Intellectual Property identified after signing and not listed on
Schedule 2.1(a)(iv)).
19
   Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Copyrights, in which case, a separate short-form
assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such assignee,
(iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Copyrights, in which
case, a separate short-form assignment agreement in the form hereof will be executed for each of Transform Holdco
LLC and each such assignee or (iv) more than one Affiliated Designee to each receive a portion of the Transferred
Copyrights, in which case, a separate short-form assignment agreement in the form hereof will be executed for each
such Affiliate.
20
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
21
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.

                                 [Schedule 3 to IP Assignment Agreement]
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 212 of 315



transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,
Assignor’s entire right, title and interest in, to and under the Transferred Copyrights, and any
renewals or extensions thereof, all registrations that have been or may be granted thereon, all
applications for registration, together with all rights derived therefrom, including all statutory
and contractual rights and any moral rights that Assignor has the ability to assign, for Assignee’s
own use and enjoyment, and for the use and enjoyment of Assignee’s successors, assigns and
other legal representatives, as fully and entirely as the same would have been held and enjoyed
by Assignor if this Copyright Assignment Agreement had not been made, together with (A) the
rights to all causes of action (whether known or unknown or whether currently pending, filed or
otherwise) and other enforcement rights under, or on account of, any of the Transferred
Copyrights, including the right to sue and recover damages and obtain equitable relief for past,
present and future infringement, misappropriation or other violation, (B) all rights to collect past
and future income, royalties, damages and other payments now or hereafter due or payable under
or on account of any of the Transferred Copyrights, (C) the right to prosecute, register, maintain
and defend the Transferred Copyrights before any public or private agency, office or registrar,
(D) the right to fully and entirely stand in the place of Assignor in all matters related to the
Transferred Copyrights and (E) all other rights corresponding to the Transferred Copyrights
throughout the respective countries in which Assignor holds rights in the Transferred Copyrights.
This foregoing assignment is intended to be an absolute assignment and not by way of security.

               2.     Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents that Assignee may reasonably request to effect the
terms of this Copyright Assignment Agreement and to perfect Assignee’s title in, to and under
the Transferred Copyrights.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Copyright Assignment Agreement with the same legal
force and effect as if executed by Assignor. Assignor shall not enter into any agreement in
conflict with this Copyright Assignment Agreement.

                 3.       Recordation. Assignee shall be responsible for the preparation and filing
of such additional documents that may be reasonably necessary to record or perfect Assignee’s
right, title and interest in, to and under the Transferred Copyrights (including with any applicable
Governmental Authorities), and for any and all costs, expenses and fees associated with the
recordation or perfection of the sale, conveyance, transfer and assignment to Assignee of the
Transferred Copyrights at the U.S. Copyright Office, and each of the corresponding entities or
agencies in any applicable foreign countries or multinational authorities. Assignor and Assignee
shall each pay its own costs with respect to any notarization, legalization and other equivalent
actions required on such party’s behalf for the execution and recordation of this Copyright
Assignment Agreement and any other document it is entitled to under Section 2(A) hereof.
Assignor hereby authorizes the Register of Copyrights of the United States, and the
corresponding entities or agencies in any applicable foreign countries or multinational
authorities, to record Assignee as the assignee and owner of the Transferred Copyrights, and to
                                                 2
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 213 of 315



deliver to Assignee and to Assignee’s attorneys, agents, representatives, successors or assigns, all
official documents and communications as may be warranted by this Copyright Assignment
Agreement, including Certificates of Copyright in the Transferred Copyrights.

                 4.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto.. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.

                5.      General Provisions. All capitalized terms used in this Copyright
Assignment Agreement and not defined herein shall have the meanings set forth in the Purchase
Agreement. Whenever the word “including” is used in this Copyright Assignment Agreement, it
shall be deemed to be followed by the words “without limitation” and whenever the word “or” is
used in this Copyright Assignment Agreement, it is used in the inclusive sense of “and/or.” This
Copyright Assignment Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, and all of which together shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this Copyright
Assignment Agreement by facsimile or electronic mail shall be as effective as delivery of a
manually executed counterpart of this Copyright Assignment Agreement. This Copyright
Assignment Agreement, along with its Exhibit, the IP Assignment Agreement, the other
Transaction Documents, the Purchase Agreement and the Schedules and Exhibits of the IP
Assignment Agreement, the other Transaction Documents and the Purchase Agreement,
constitute the entire understanding and agreement of the parties hereto with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between and among the parties
with respect to the subject matter hereof. This Copyright Assignment Agreement may not be
amended, modified, supplemented, changed or waived in any manner except by a writing signed
by all parties hereto. The failure of any party to enforce any terms or provisions of this
Copyright Assignment Agreement shall not waive any of its rights under such terms or
provisions. Each of the parties shall be entitled to injunctive or other equitable relief to prevent
or cure breaches of this Copyright Assignment Agreement and, in addition to any other remedy
to which they are entitled at Law or in equity, to enforce specifically the terms and provisions
hereof, such remedy being in addition to any other remedy to which any party may be entitled at
Law or in equity. This Copyright Assignment Agreement is binding upon and inures to the
benefit of the parties hereto and their respective successors and assigns. In the event of any
conflict between the Purchase Agreement and this Copyright Assignment Agreement, the
provisions of the Purchase Agreement shall control.

                      [Remainder of this page intentionally left blank]
                                                 3
18-23538-rdd    Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                          Pg 214 of 315



   WHEREFORE, Assignor and Assignee have duly executed this Copyright Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                     [Signature Page to Copyright Assignment Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50     Main Document
                                    Pg 215 of 315




Date: _____________ __, ________

                                               ASSIGNEE

                                               By
                                                    Name:
                                                    Title:




                  [Signature Page to Copyright Assignment Agreement]
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                    Main Document
                                              Pg 216 of 315



                                                  EXHIBIT A

                                   TRANSFERRED COPYRIGHTS 22

Copyright                   Owner             Application          Application          Registration          Registration
                                               Number                Date                Number                  Date




 22
  Note to Draft: Exhibit A shall be populated with those Copyrights listed on Schedule 2.1(a)(iv) to the Purchase
 Agreement, provided that Exhibit A shall also include any registered or applied-for Copyright included in the
 Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(iv).

                             [Exhibit A to Copyright Assignment Agreement]
18-23538-rdd        Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                     Main Document
                                              Pg 217 of 315



                                                 SCHEDULE 4

                                                   FORM OF

                          DOMAIN NAME ASSIGNMENT AGREEMENT

   This DOMAIN NAME ASSIGNMENT AGREEMENT, effective as of [●] (“Effective
Date”), is between [●] 23 (“Assignor”) and [●] 24 (“Assignee”).
                                     W I T N E S S E T H:

    WHEREAS, Sears Holdings Corporation, a corporation organized and existing under the
laws of Delaware (“SHC”, together with each of its Subsidiaries party thereto, the “Sellers”) and
[Assignee] 25 have entered into that certain Asset Purchase Agreement, dated [●] (the “Purchase
Agreement”), pursuant to which Sellers have agreed to sell, convey, transfer, assign and deliver
to Assignee, and [Assignee together with any applicable Affiliated Designees] 26 have agreed to
purchase from Sellers, all of their respective right, title and interest in, to and under all Internet
domain names included in the Acquired Intellectual Property, including without limitation those
Internet domain names listed in Exhibit A (such Domain Names, the “Transferred Domain
Names”);
    WHEREAS, Assignor is the registered owner of the Transferred Domain Names; and

    WHEREAS, pursuant to the Purchase Agreement, Assignor agrees to sell, convey, transfer,
assign and deliver to Assignee, and Assignee wishes to acquire from Assignor, Assignor’s entire
right, title and interest in, to and under the Transferred Domain Names.

    NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained in this Domain Names Assignment Agreement, in the Purchase
Agreement, in the IP Assignment Agreement and in the other Transaction Documents, and for
other good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows:

               1.      Assignment. Pursuant to and subject to the terms and conditions of the
Purchase Agreement, Assignor, as of the Effective Date, hereby irrevocably sells, conveys,
transfers and assigns to Assignee, and its successors and assigns, and Assignee hereby accepts,

23
   Note to Draft: To duplicate the short-form and replace Assignor with each Assignor listed as a record owner of
the Domain Names under Schedule 2.1(a)(v) to the Purchase Agreement (or the record owner of any other Domain
Names included in the Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(v)).
24
   Note to Draft: Prior to the Closing, Transform Holdco LLC may designate (i) itself as Assignee, (ii) itself and an
Affiliated Designee to each receive a portion of the Transferred Domain Names, in which case, a separate short-
form assignment agreement in the form hereof will be executed for each of Transform Holdco LLC and such
assignee, (iii) itself and more than one Affiliated Designee to each receive a portion of the Transferred Domain
Names, in which case, a separate short-form assignment agreement in the form hereof will be executed for each of
Transform Holdco LLC and each such assignee or (iv) more than one Affiliated Designee to each receive a portion
of the Transferred Domain Names, in which case, a separate short-form assignment agreement in the form hereof
will be executed for each such Affiliate.
25
   Note to Draft: To adjust the party if Assignee is not Transform Holdco LLC.
26
   Note to Draft: If Assignee is not Transform Holdco LLC, this bracketed language should be replaced with
“Transform Holdco LLC together with any applicable Affiliate Designees”.

                                 [Schedule 4 to IP Assignment Agreement]
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 218 of 315



Assignor’s entire right, title and interest in, to and under the Transferred Domain Names,
together with all rights derived therefrom, including statutory and contractual rights, for
Assignee’s own use and enjoyment, and for the use and enjoyment of Assignee’s successors,
assigns and other legal representatives, as fully and entirely as the same would have been held
and enjoyed by Assignor if this Domain Name Assignment Agreement had not been made,
together with (A) the rights to all causes of action (whether known or unknown or whether
currently pending, filed or otherwise) and other enforcement rights under, or on account of, any
of the Transferred Domain Names (B) all rights to collect past and future income, royalties,
damages and other payments nor or hereafter due or payable under or on account of any of the
Transferred Domain Names, (C) the right to fully and entirely stand in the place of Assignor in
all matters related to the Transferred Domain Names and (D) all other rights corresponding to the
Transferred Domain Names. This foregoing assignment is intended to be an absolute assignment
and not by way of security.

                2.      Cooperation. (A) Assignor shall, at its expense, timely take all reasonable
actions and execute and deliver all documents (including affidavits, testimonies, declarations,
oaths, samples, exhibits and specimens) that Assignee may reasonably request to effect the terms
of this Domain Name Assignment Agreement and to assist Assignee in changing the registrant,
technical and administrative contact information for the Transferred Domain Names with the
applicable domain name registrars to such information of Assignee’s choice (including, without
limitation, by delivering to Assignee any and all applicable user names and passwords for any
accounts related to the Transferred Domain Names to enable Assignee to assume control of the
Transferred Domain Names) and in obtaining, securing, maintaining and enforcing its rights in,
to and under the Transferred Domain Names worldwide.

(B) If Assignee is unable for any reason to secure Assignor’s signature to any document it is
entitled to under Section 2(A) hereof, Assignor hereby irrevocably designates and appoints
Assignee, and Assignee’s duly authorized officers, agents and representatives, as its agents and
attorneys-in-fact with full power of substitution to act for and on the behalf and instead of
Assignor, to execute and file any such document or documents and to do all other lawfully
permitted acts to effect the terms of this Domain Name Assignment Agreement with the same
legal force and effect as if executed by Assignor. Assignor shall not enter into any agreement in
conflict with this Domain Name Assignment Agreement.

                 3.      Governing Law; Venue; Jury Trial. Except to the extent the mandatory
provisions of the Bankruptcy Code apply, this Assignment and all claims or causes of action
(whether in contract or in tort, in law or in equity or granted by statute) that may be based upon,
arise out of or relate to this Assignment or the negotiation, execution or performance of this
Assignment (including any claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Assignment or as an inducement to
enter into this Assignment) shall be governed by, and construed in accordance with, the laws of
the State of Delaware applicable to Contracts made and to be performed entirely in such state
without regard to principles of conflicts or choice of laws or any other Law that would make the
laws of any other jurisdiction other than the State of Delaware applicable hereto. The venue and
waiver of jury trial provisions of Section 13.8 of the Purchase Agreement are incorporated herein
by reference, mutatis mutandis.


                                                 2
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 219 of 315



                4.      General Provisions. All capitalized terms used in this Domain Name
Assignment Agreement and not defined herein shall have the meanings set forth in the Purchase
Agreement. Whenever the word “including” is used in this Domain Name Assignment
Agreement, it shall be deemed to be followed by the words “without limitation” and whenever
the word “or” is used in this Domain Name Assignment Agreement, it is used in the inclusive
sense of “and/or.” This Domain Name Assignment Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument. Delivery of an executed counterpart of a signature page
to this Domain Name Assignment Agreement by facsimile or electronic mail shall be as effective
as delivery of a manually executed counterpart of this Domain Name Assignment Agreement.
This Domain Name Assignment Agreement, along with its Exhibit, the IP Assignment
Agreement, the other Transaction Documents, the Purchase Agreement and the Schedules and
Exhibits of the IP Assignment Agreement, the other Transaction Documents and the Purchase
Agreement, constitute the entire understanding and agreement of the parties hereto with respect
to the subject matter hereof and supersede all prior and contemporaneous agreements or
understandings, inducements or conditions, express or implied, written or oral, between and
among the parties with respect to the subject matter hereof. This Domain Name Assignment
Agreement may not be amended, modified, supplemented, changed or waived in any manner
except by a writing signed by all parties hereto. The failure of any party to enforce any terms or
provisions of this Domain Name Assignment Agreement shall not waive any of its rights under
such terms or provisions. Each of the parties shall be entitled to injunctive or other equitable
relief to prevent or cure breaches of this Domain Name Assignment Agreement and, in addition
to any other remedy to which they are entitled at Law or in equity, to enforce specifically the
terms and provisions hereof, such remedy being in addition to any other remedy to which any
party may be entitled at Law or in equity. This Domain Name Assignment Agreement is binding
upon and inures to the benefit of the parties hereto and their respective successors and assigns.
In the event of any conflict between the Purchase Agreement and this Domain Name Assignment
Agreement, the provisions of the Purchase Agreement shall control.


                       [Remainder of this page intentionally left blank]




                                                3
18-23538-rdd    Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                          Pg 220 of 315



   WHEREFORE, Assignor and Assignee have duly executed this Domain Name Assignment
Agreement on the date indicated below.

Date: _____________ __, ________

                                                    ASSIGNOR

                                                    By
                                                         Name:
                                                         Title:




State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                   [Signature Page to Domain Name Assignment Agreement]
18-23538-rdd   Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50     Main Document
                                    Pg 221 of 315




Date: _____________ __, ________

                                              ASSIGNEE

                                              By
                                                   Name:
                                                   Title:




                [Signature Page to Domain Name Assignment Agreement]
18-23538-rdd        Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                             Pg 222 of 315


                                                 EXHIBIT A

                                 TRANSFERRED DOMAIN NAMES 27

                                                Domain Name




27
 Note to Draft: Exhibit A shall be populated with those Domain Names listed on Schedule 2.1(a)(v) to the Purchase
Agreement, provided that Exhibit A shall also include any registered or applied-for Domain Names included in the
Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(v).

                          [Exhibit A to Domain Name Assignment Agreement]
18-23538-rdd       Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                            Pg 223 of 315



                                                  Exhibit C

                                                 FORM OF

                                       POWER OF ATTORNEY

       [●] 1 (“Assignor”) hereby appoints Transform Holdco LLC (“Assignee”) and its successors,
assigns and transferees (such appointment being coupled with an interest) as its true and lawful
agent and attorney-in-fact, with the authority and the full power of substitution, in the name and
stead of Assignor but on behalf and for the benefit of Assignee, to take and execute in the name of
Assignor any and all actions and documents that may be deemed proper to effectuate, consummate,
record, perfect or confirm the assignment, transfer, conveyance and delivery to Assignee of all
intellectual property owned by Assignor, including the trademark registrations and applications
set forth on Schedule A (the “Listed Trademarks”), the patents and patent applications set forth
on Schedule B (the “Listed Patents”), the copyright registrations and applications set forth on
Schedule C (the “Listed Copyrights”), the domain names set forth on Schedule D (the “Listed
Domain Names”), the social media accounts, identifiers and handles set forth on Schedule E (the
“Listed Media Accounts”) and the trade names, fictitious business names, corporate names and
d/b/a names set forth on Schedule F (the “Listed Business Names”). This Power of Attorney
includes the authority to delegate, and to appoint attorneys and agents.
        This document is effective as of [●] 2. This Power of Attorney does not prevent or restrict
Assignor in any manner from acting on its own behalf with respect to taking and executing any
and all actions and documents that may be deemed proper to effectuate, consummate, record,
perfect or confirm the assignment, transfer, conveyance and delivery to Assignee of all such
intellectual property.
        Assignor hereby ratifies and confirms whatever Assignee does or purports to do in good
faith in the exercise of any power conferred by this Power of Attorney. Assignor declares that a
person who deals with Assignee may accept a written statement signed by Assignee, its delegates,




1
  Note to Draft: To duplicate this Power of Attorney and replace Assignor with each Assignor listed as a record
owner of the Trademarks, Patents, Copyrights, Domain Names and Media Accounts set forth Schedule 2.1(a) to the
Purchase Agreement (or the record owner of any other registered , issued or applied-for Intellectual Property
included in the Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)).
2
  Note to Draft: The effective date of this Power of Attorney shall be the Closing Date.
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 224 of 315



attorneys, or agents, to the effect that this Power of Attorney has not been revoked as conclusive
evidence of that fact.

       Assignee hereby agrees to indemnify, defend and hold harmless Assignor, for so long as
Assignor is in existence, from and against any and all losses resulting from third party claims that
arise out of Assignee’s acts in the exercise of any power conferred solely by this Power of Attorney.




                                                -2-
18-23538-rdd    Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                          Pg 225 of 315



               WHEREFORE, Assignor has duly executed this Power of Attorney on the date
indicated below.


Date: _____________ __, _________

                                                    ASSIGNOR

                                                    By
                                                            Name:
                                                            Title:


State of ___________     )
                         ss.:
County of _________      )

On the ___ day of ______ in the year _____ before me, the undersigned, a Notary Public in and
for said State, personally appeared, _________________personally known to me or proved to
me on the basis of satisfactory evidence to be the person whose name is signed on the preceding
instrument and acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon behalf of which this
individual acted, executed the instrument.



                                            _______________________________________
                                            Notary Public

My commission expires: _______________

Dated: __________




                             [Signature Page to Power of Attorney]
18-23538-rdd       Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                             Pg 226 of 315



                                                 Schedule A

                                        LISTED TRADEMARKS 3




3
 Note to Draft: Schedule A shall be populated with those Trademarks listed on Schedule 2.1(a)(i) to the Purchase
Agreement, provided that Schedule A shall also include any registered or applied-for Trademark included in the
Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(i).

                                    [Schedule A to Power of Attorney]
18-23538-rdd       Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                     Main Document
                                             Pg 227 of 315



                                                  Schedule B

                                            LISTED PATENTS 4




4
 Note to Draft: Schedule B shall be populated with those Patents listed on Schedule 2.1(a)(iii) to the Purchase
Agreement, provided that Schedule B shall also include any issued or applied-for Patent included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(iii).

                                     [Schedule B to Power of Attorney]
18-23538-rdd       Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                    Main Document
                                             Pg 228 of 315



                                                  Schedule C

                                        LISTED COPYRIGHTS 5




5
 Note to Draft: Schedule C shall be populated with those Copyrights listed on Schedule 2.01(a)(iv) to the Purchase
Agreement, provided that Schedule C shall also include any registered or applied-for Copyright included in the
Acquired Intellectual Property identified after signing and not listed on Schedule 2.1(a)(iv).

                                    [Schedule C to Power of Attorney]
18-23538-rdd      Doc 1730        Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                            Pg 229 of 315



                                                Schedule D

                                     LISTED DOMAIN NAMES 6




6
 Note to Draft: Schedule D shall be populated with those Domain Names listed on Schedule 2.1(a)(v) to the
Purchase Agreement, provided that Schedule D shall also include any Domain Names included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(v).

                                   [Schedule D to Power of Attorney]
18-23538-rdd       Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                   Main Document
                                            Pg 230 of 315



                                                 Schedule E

                                    LISTED MEDIA ACCOUNTS 7




7
 Note to Draft: Schedule E shall be populated with those Media Accounts listed on Schedule 2.1(a)(vi) to the
Purchase Agreement, provided that Schedule E shall also include any Media Accounts included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(vi).

                                    [Schedule E to Power of Attorney]
18-23538-rdd       Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                    Main Document
                                            Pg 231 of 315



                                                 Schedule F

                                     LISTED BUSINESS NAMES 8




8
 Note to Draft: Schedule F shall be populated with those Business Names listed on Schedule 2.1(a)(ii) to the
Purchase Agreement, provided that Schedule F shall also include any Business Names included in the Acquired
Intellectual Property identified after signing and not listed on Schedule 2.1(a)(ii).

                                    [Schedule F to Power of Attorney]
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 232 of 315



                                           Exhibit D
                               OCCUPANCY AGREEMENT


       THIS OCCUPANCY AGREEMENT (“Occupancy Agreement”) is effective as of the
[●] day of [●], 2018, by and between Sears Holdings Corporation, a Delaware corporation
(“Licensor”) and [●] (“Licensee”).

                                          RECITALS:

        A.      Licensor and Licensee are parties to that certain Asset Purchase Agreement dated
as of [●], 2018 (the “Purchase Agreement”) pursuant to which the Licensor agreed to sell to the
Licensee the Designation Rights and the Acquired Assets and to transfer to Licensee the Assumed
Liabilities and the Licensee agreed to purchase from the Licensor the Designation Rights and the
Acquired Assets and to assume from the Licensor the Assumed Liabilities, in each case on the
terms and subject to the conditions set forth in the Purchase Agreement.


      B.      Capitalized terms used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.


        C.     The transactions contemplated by the Purchase Agreement were consummated on
the date hereof (“Closing Date”);


       D.     Prior to the Closing Date, the Business and one or more affiliates of Licensor
occupied the Leased Properties related to the Designatable Leases.


        E.       Pursuant to Section 5.1(c) of the Purchase Agreement, the operation of the Lease
Premises for each of the Leased Properties associated with the (x) Operating Leased Stores during
the Designation Rights Period and (y) GOB Leased Stores following the end of the applicable
GOB Period for each such GOB Leased Stores until the end of the Designation Rights Period
(collectively, the “Occupancy Leased Premises”) will be governed by the terms of this Occupancy
Agreement.


       NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein, Licensor and Licensee do hereby agree as follows:


               1.      Grant of License. Licensor hereby grants to Licensee an exclusive license
to use and occupy the Occupancy Leased Premises during the Term (as defined below). It is
hereby specifically acknowledged and agreed to by both Licensor and Licensee that this


[AM_ACTIVE 401039999_2]
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 233 of 315



Occupancy Agreement is not intended to negate or supersede the terms of the Purchase
Agreement nor are the terms of the Purchase Agreement intended to negate or supersede the
terms of this Occupancy Agreement, and to the extent of any conflict, the terms of the Purchase
Agreement shall govern and control.

               2.     Use.

                (a)     The Occupancy Leased Premises may be used by Licensee in a manner that
is substantially similar to the manner in which the Occupancy Leased Premises were used for the
operation of the Business immediately prior to the Closing Date; provided, that for the avoidance
of doubt, Licensee shall not be required to conduct business in the GOB Leased Stores in any
manner following the end of the GOB Period. Subject to the terms of the Purchase Agreement,
Licensee shall comply with all federal, state and local governmental laws, rules, regulations and
ordinances applicable to Licensee's use and/or occupancy of the Occupancy Leased Premises
during the Term (collectively, the “Applicable Laws”) and with any leases or other agreements
affecting Licensor’s rights with respect to the Occupancy Leased Premises. During the
Designation Rights Period, Licensee will be permitted to operate the Occupancy Leased Premises
pursuant to this Occupancy Agreement.

                3.     Term. The term of this Occupancy Agreement (the “Term”) shall, with
respect to each Operating Leased Store commence on the Closing Date and with respect to each
GOB Leased Store commence on the day immediately following the end of the GOB Period,
and shall, in each case case, expire with respect to each Occupancy Leased Premises upon the
expiration of the Designation Rights Period as set forth in the Purchase Agreement.

              4.      Consideration. Licensee shall not have any obligation to pay any
compensation to Licensor for the use and/or occupancy of the Occupancy Leased Premises
during the Term other than that set forth in the Purchase Agreement.

                5.      Expenses; Condition of Occupancy Leased Premises. Licensee shall pay
directly (or reimburse Licensor) for all Expenses incurred in connection with the Occupancy
Leased Premises during the Term solely in accordance with Section 5.1(b) the Purchase
Agreement. Licensee agrees, at its sole cost and expense, to (i) repair any damage to the
Occupancy Leased Premises that arises as a result of a casualty event occurring during the Term
and (ii) maintain the Occupancy Leased Premises during the Term in a condition substantially
similar to that existing as of the Closing Date; provided, that for the avoidance of doubt,
Licensee shall not be required to conduct business in the GOB Leased Stores in any manner
following the end of the GOB Period.

                6.      Alterations. During the Term, Licensee shall not make any material
alterations to or undertake any material construction at the Occupancy Leased Premises,
including modifications to the exterior of the building and signage, without the prior written
approval of Licensor, such approval not to be unreasonably withheld, delayed or conditioned.



                                                2


[AM_ACTIVE 401039999_2]
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 234 of 315



               7.      Liens. During the Term, Licensee shall keep the Occupancy Leased
Premises and appurtenant easements free from any liens (other than Permitted Post-Closing
Encumbrances) for any labor or material furnished to Licensee in connection with any work
performed at the Occupancy Leased Premises by Licensee or its contractors or agents during the
Term, except that Licensee shall have the right to contest the validity or amount of any such lien
provided that Licensee shall maintain adequate reserves with respect to the same contest, to the
extent required in accordance with GAAP.

                8.      Surrender. If the Designatable Lease for any Occupancy Leased Premises
does not become designated for assumption and assignment pursuant to a Buyer Assumption
Notice on or before the end of the Designation Rights Period in accordance with [Section 5.2] of
the Purchase Agreement, then upon expiration of the Term, Licensee shall remove all Acquired
Inventory and other personal property from the Occupancy Leased Premises prior to expiration
of the Term and shall deliver possession of the Occupancy Leased Premises to Licensor with all
Inventory and other personal property removed and otherwise in substantially the same condition
as existed on the Closing Date. Any Licensee’s property left on the Occupancy Leased Premises
after expiration of the Term shall be deemed abandoned and Licensor shall have no Liability
with respect thereto and Licensor may dispose of and/or demolish any such property without
compensation to Licensee.

                9.      As Is. Subject to the terms of the Purchase Agreement, Licensee hereby
acknowledges that Licensee accepts the Occupancy Leased Premises in “AS IS” condition
without any representation or warranty of any kind. Licensee has performed and is relying solely
on its own investigation or independent inquires as to the condition of the Occupancy Leased
Premises or Licensee has elected to waive any right to perform its own investigation or
independent inquiries as to the condition of the Occupancy Leased Premises and agrees that,
except as set forth in the Purchase Agreement, Licensee is not relying on any representation of
Licensor regarding the physical condition of the Occupancy Leased Premises, any environmental
matters affecting the Occupancy Leased Premises or regarding the suitability of the Occupancy
Leased Premises for any particular purpose. [Subject to the terms of the Purchase Agreement,
]Licensee agrees to accept the Property from Licensor in such condition.

               10.    Risk of Loss. Licensee shall bear the responsibility and Liability for any
loss of or damage to any Inventory or any of Licensee’s property located at, on or about the
Occupancy Leased Premises during the Term.

               11.    Insurance, Indemnity.

               (a)     Licensor shall have the sole obligation to maintain insurance with respect
to the Occupancy Leased Premises during the Term and during the Term Licensor shall maintain
casualty, Liability and other insurance with respect to the Occupancy Leased Premises that is
substantially similar to the insurance coverage maintained by Licensor with respect to the
Occupancy Leased Premises prior to the date of the Purchase Agreement.



                                                 3


[AM_ACTIVE 401039999_2]
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 235 of 315



               (b)      Licensee shall indemnify and hold Licensor and Licensor’s parents,
subsidiaries and affiliated companies and their respective officers, directors, shareholders, agents,
employees, invitees, customers, guests, contractors or subcontractors (collectively, “Licensor
Parties”) harmless from and against all claims, actions, losses, damages, costs and expenses
(including without limitation all reasonable attorney’s fees and court costs), and Liabilities (except
those caused by the willful misconduct or grossly negligent acts or omissions of Licensor after the
Closing Date), arising out of Licensee’s use and occupancy of the Occupancy Leased Premises,
including without limitation, any of same arising out of actual or alleged injury to or death of any
person or loss of or damage to property in or on the Occupancy Leased Premises, in each case
solely during the Term. The terms of this paragraph shall survive the termination of this
Occupancy Agreement.

                 12.    Destruction (Fire or Other Cause) and Eminent Domain. In the event of
casualty or taking of all of any part of the Occupancy Leased Premises under the power of
eminent domain, all insurance recoveries and all warranty and condemnation proceeds received
or receivable during the Term with respect to such Occupancy Leased Premises shall be held in
escrow with a depository institution selected by Licensor and Licensee solely in their reasonable
discretion, and immediately following the Designation Rights Period, such depository institution
shall either (i) pay any such recoveries or proceeds to Licensee to the extent relating to any
Designatable Lease that is an Acquired Lease or (ii) pay any such recoveries or proceeds to
Licensor to the extent relating to any Designatable Lease that is not an Acquired Lease. During
the Term, Licensee will use commercially reasonable efforts to provide Licensor with prompt
notice of any Casualty/Condemnation Event.

              13.     Assignment. Except as otherwise provided in the Purchase Agreement,
during the Term of this Occupancy Agreement, Licensee shall not assign this Occupancy
Agreement or further license the use and/or occupancy of all or any part of the Occupancy
Leased Premises.

                14.     Notices. Any notice, consent or other communication required or
permitted under this Agreement shall be in writing and shall be delivered (a) in person, (b) via e-
mail or (c) by a nationally recognized courier for overnight delivery service. A notice or
communication shall be deemed to have been effectively given (i) if in person, upon personal
delivery to the Party to whom the notice is directed, (ii) if via e-mail, on the date of successful
transmission and (iii) if by nationally recognized courier, one Business Day after delivery to such
courier. Rejection or other refusal to accept or inability to deliver because of changed address of
which no notice has been received shall also constitute receipt. Any such notice, election,
demand, request or response shall be addressed as follows:


                     If to Licensee:              Sears Holdings Corporation
                                                  3333 Beverly Road, Dept. 824RE
                                                  Hoffman Estates, Illinois 60179
                                                  Attn: General Counsel; Senior Vice President
                                                  and President, Real Estate
                                                  4


[AM_ACTIVE 401039999_2]
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 236 of 315



                                                Email: counsel@searshc.com; [●]

                     Copy to (which shall not Sears Holdings Corporation
                     constitute notice):      3333 Beverly Road, Dept. 824RE
                                              Hoffman Estates, Illinois 60179
                                              Attn: Associate General Counsel, Real Estate
                                              Email: [●]

                                                Weil, Gotshal & Manges LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Attention: Ray C. Schrock, P.C., Ellen J.
                                                Odoner, Gavin Westerman and Sunny Singh
                                                E-mail: Ray.Schrock@weil.com;
                                                Ellen.Odoner@weil.com;
                                                Gavin.Westerman@weil.com;
                                                Sunny.Singh@weil.com



                     If to Licensor:            [●]

                     Copy to (which shall not Cleary Gottlieb Steen & Hamilton LLP
                     constitute notice):      One Liberty Plaza
                                              New York, NY 10006
                                              Attention: Christopher E. Austin, Benet J.
                                              O’Reilly, Sean A. O’Neal and Joseph
                                              Lanzkron
                                              E-mail: caustin@cgsh.com;
                                              boreilly@cgsh.com; soneal@cgsh.com,
                                              jlanzkron@cgsh.com

or to any other address furnished in writing by either party, provided that, any change of address
furnished shall comply with the notice requirements of this Section 14.

               15.      Licensor Access. During the Term of this Occupancy Agreement,
Licensor shall only be permitted access to the Occupancy Leased Premises in the event of an
emergency or as otherwise reasonably requested by Licensor by reasonable notice to Licensee,
provided that there is no unreasonable interference with Licensee’s use and occupancy of the
Occupancy Leased Premises (taking into account the nature of the emergency).

               16.    Miscellaneous.



                                                5


[AM_ACTIVE 401039999_2]
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 237 of 315



                (c)   Voluntary Agreement. The parties have read this Occupancy Agreement
and the mutual releases contained in it, and on advice of counsel they have freely and voluntarily
entered into this Occupancy Agreement.

               (d)     Governing Law. This Occupancy Agreement shall be construed and
enforceable in accordance with the laws indicated in Section 13.8(a) of the Purchase Agreement.
Any lawsuit brought by Licensor or Licensee against the other must comply with the requirements
of [Section 13.7] of the Purchase Agreement.

                 (e)     Consent to Jurisdiction. Without limitation of any party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to
enforce the terms of this Occupancy Agreement and to decide any claims or disputes which may
be based upon, arise out of or relate to this Occupancy Agreement, any breach or default hereunder,
or the transactions contemplated hereby and (ii) any and all claims relating to the foregoing shall
be filed and maintained only in the Bankruptcy Court, and the parties hereby consent and submit
to the exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense
of an inconvenient forum to the maintenance of any such Proceeding; provided, however, that, if
the Bankruptcy Case is closed, all Proceedings based upon, arising out of or relating to this
Occupancy Agreement shall be heard and determined in a Delaware state court or a federal court
sitting in the State of Delaware, and the parties hereby (a) irrevocably and unconditionally submit
to the exclusive jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Proceeding in the United States District Court for
the District of Delaware) with respect to all Proceedings based upon, arising out of or relating to
this Occupancy Agreement and the transactions contemplated hereby (whether in contract or in
tort, in law or in equity or granted by statute); (b) agree that all claims with respect to any such
Proceeding shall be heard and determined in such courts and agrees not to commence any
Proceeding relating to this Occupancy Agreement or the transactions contemplated hereby
(whether in contract or in tort, in law or in equity or granted by statute) except in such courts; (c)
irrevocably and unconditionally waive any objection to the laying of venue of any Proceeding
based upon, arising out of or relating to this Occupancy Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waives the defense of an inconvenient
forum; and (d) agree that a final judgment in any such Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by Law.
The Parties agree that any violation of this Section 16(b) shall constitute a material breach of this
Occupancy Agreement and shall constitute irreparable harm. Notwithstanding anything to the
contrary contained in this Occupancy Agreement or in the Purchase Agreement, each of the Parties
agrees that it will not bring or support any person in any Proceeding of any kind or description,
whether in law or in equity, whether in contract or in tort or otherwise, against any of the Debt
Financing Sources in any way relating to this Occupancy Agreement or the Purchase Agreement
or any of the transactions contemplated by either, including any dispute arising out of or relating
in any way to the Debt Commitment Letter or the performance thereof or the financings
contemplated thereby, in any forum other than the federal and New York state courts located in
the Borough of Manhattan within the City of New York and any appellate courts therefrom. The
Debt Financing Sources are intended third party beneficiaries of this Section 16(b).
                                                  6


[AM_ACTIVE 401039999_2]
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 238 of 315



           (f)   WAIVER OF TRIAL BY JURY; INJUNCTION. LICENSOR AND
LICENSEE EACH HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
PROCEEDING DIRECTLY OR INDIRECTLY BASED UPON, ARISING OUT OF OR
RELATING TO THIS OCCUPANCY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER IN CONTRACT OR IN TORT, IN LAW OR IN
EQUITY OR GRANTED BY STATUTE). EACH OF LICENSOR AND LICENSEE (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER SUCH
PARTY HAVE BEEN INDUCED TO ENTER INTO THIS OCCUPANCY AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 16(c). THE DEBT FINANCING SOURCES ARE INTENDED THIRD PARTY
BENEFICIARIES OF THIS SECTION 16(c).


                (g)    Agreements. This Occupancy Agreement together with the Purchase
Agreement and the other Transaction Documents constitutes the entire agreement between
Licensee and Licensor with respect to the subject matter hereof, and there are no other covenants,
agreements, promises, terms, provisions, conditions, undertakings, or understandings, either oral
or written, between them concerning the Occupancy Leased Premises other than those herein and
therein set forth. Nothing in this Occupancy Agreement shall alter any Liability arising under the
Purchase Agreement. If there is any conflict or inconsistency between the provisions of the
Purchase Agreement and this Occupancy Agreement, the provisions of the Purchase Agreement
shall govern.

               (h)     Amendment; Waiver. No amendment, modification or discharge of this
Occupancy Agreement, and no waiver hereunder, shall be valid or binding unless set forth in
writing and duly executed by Licensee and Licensor. Any such waiver shall constitute a waiver
only with respect to the specific matter described in such writing and shall in no way impair the
rights of the party granting such waiver in any other respect or at any other time. Neither the
waiver by any of the Licensee or Licensor of a breach of or a default under any of the provisions
of this Occupancy Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Occupancy Agreement or to exercise any right or privilege
hereunder shall be construed as a waiver of any other breach or default of a similar nature, or as a
waiver of any of such provisions, rights or privileges hereunder. No course of dealing between or
among the parties shall be deemed effective to modify, amend or discharge any part of this
Occupancy Agreement or any rights to payment of any party under or by reason of this Occupancy
Agreement.

               (i)     Headings. The headings, captions, numbering system, etc., are inserted
only as a matter of convenience and may under no circumstances be considered in interpreting the
provisions of this Occupancy Agreement.

                                                 7


[AM_ACTIVE 401039999_2]
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 239 of 315



               (j)    Binding Effect. All of the provisions of this Occupancy Agreement are
hereby made binding upon and shall inure to the benefit of the personal representatives, heirs,
successors, and assigns of both parties hereto.

                (k)    Counterparts.     This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Occupancy Agreement. This Occupancy
Agreement shall become effective when, and only when, each party shall have received a
counterpart hereof signed by the other party. Delivery of an executed counterpart hereof by means
of electronic transmission in portable document format (pdf) shall have the same effect as delivery
of a physically executed counterpart in person.

                (l)    Construction. This Occupancy Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact that the Occupancy
Agreement may have been prepared primarily by counsel for one of the parties, it being recognized
that both Licensor and Licensee have contributed substantially and materially to the preparation to
this Occupancy Agreement.

                (m)     Time is of the Essence. Time is of the essence with respect to the timeliness
of all obligations of Licensor and Licensee under this Occupancy Agreement.

               (n)     No Recording. Neither Licensor nor Licensee shall record this Occupancy
Agreement.

                (o)    Exculpation. Notwithstanding anything to the contrary contained herein, no
officer, director, shareholder, employee, agent, manager, member or partner of Licensor or
Licensee or any other Non-Recourse Party shall have any personal Liability with respect to any of
the obligations contained herein. The provisions of this Section 16(n) shall survive the expiration
of the Designation Rights Period or any earlier termination of this Occupancy Agreement.

               (p)     Savings Clause. To the extent any agreement to which Licensor or its
Subsidiaries is a party prohibits or limits the ability of Licensor to enter into this Occupancy
Agreement or limits the rights which may be granted pursuant to this Occupancy Agreement, then
the rights granted pursuant to this Occupancy Agreement will automatically and without further
action be limited to the maximum rights that may be granted in compliance with such other
agreement and Licensor and Licensee will cooperate in all reasonable respects in order to grant to
Licensee the material benefits intended to be provided pursuant to this Occupancy Agreement and
remain in compliance with such other agreement.

               (q)     17.     Severability. The provisions of this Occupancy Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of this Occupancy
Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to carry

                                                 8


[AM_ACTIVE 401039999_2]
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 240 of 315



out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Occupancy Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability.


                            [Signatures Appear on Following Page.]




                                                 9


[AM_ACTIVE 401039999_2]
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 241 of 315




 LICENSEE:
 [_____________________], a [____]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96868117\7\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 242 of 315



 LICENSOR:
 [SEARS HOLDINGS CORPORATION, a
 Delaware corporation]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96868117\7\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 243 of 315



                                               Exhibit E




                        FORM ASSIGNMENT AND ASSUMPTION OF LEASE



                                 Sears Store #[_____] – [City], [State]

                                               Between

                                  [____________________________]

                                              as Assignor

                                                  and



                                       Transform Holdco LLC,

                                 a Delaware Limited Liability Company

                                              as Assignee



                                     Dated: [_________ __, 2019]




WEIL:\96869652\3\73217.0004
18-23538-rdd          Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                             Pg 244 of 315


                              ASSIGNMENT AND ASSUMPTION OF LEASE


        THIS ASSIGNMENT AND ASSUMPTION OF LEASE (the “Assignment”) is made effective as
of this ___ day of ________, 2019 (“Effective Date”), by and [______________, a _________]
(“Assignor”) and Transform Holdco LLC, a Delaware Limited Liability Company (“Assignee” and
together with Assignor, individually a “Party” and collectively, the “Parties”).

                                                 RECITALS

       WHEREAS, Assignor is a direct or indirect subsidiary of Sears Holdings Corporation, a
Delaware corporation (“Sears”);

       WHEREAS, Sears and Assignee are parties to that certain Asset Purchase Agreement dated as of
[__________ __], 2019 (the “Purchase Agreement”) (capitalized terms used but not otherwise
defined herein have the meanings given to such terms in the Purchase Agreement);
        WHEREAS, Assignor, as tenant, is a party to that certain lease agreement described in Exhibit A
attached hereto and incorporated herein by reference (the “Assumed Lease”); and

      WHEREAS, pursuant to the Assumed Lease, Assignor leases space within certain premises (the
“Demised Premises”), as more particularly described in the Assumed Lease; and

         WHEREAS, pursuant to the Purchase Agreement, Assignor has agreed that Assignor or one or
more of its subsidiaries shall sell, convey, transfer and assign certain assets and liabilities, including the
Assumed Lease and, subject to the provisions of the Purchase Agreement, all liabilities arising
thereunder, to the extent such liabilities arise or accrue on or after the date hereof (the “Assumed Lease
Liabilities”), and Assignee has agreed that Assignee shall purchase the Assumed Lease and assume the
Assumed Lease Liabilities.

         WHEREAS, subject to the provisions of the Purchase Agreement, Assignor shall retain and
remain responsible for all liabilities arising under the Assumed Lease, solely to the extent such liabilities
arise or accrue prior to the date hereof (the “Excluded Lease Liabilities”).

      WHEREAS, pursuant to this Assignment, Assignee shall assume and become responsible for the
Assumed Lease and the Assumed Lease Liabilities.

        NOW, THEREFORE, in consideration of the Demised Premises and covenants hereinafter
contained, in consideration of the representations, warranties and covenants contained in the Purchase
Agreement, and for other good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto desire to enter into this Assignment on the terms set forth herein.

          Intending to be legally bound, the Parties hereto agree as follows:

1.        The recitals set forth above are accurate, represent the intent of the parties hereto and are
          incorporated herein by reference.

2.        Effective as of the date hereof, Assignor does hereby irrevocably grant, bargain, sell, assign,
          transfer and set over unto Assignee and Assignee hereby purchases, acquires, and accepts from
          Assignor, all of Assignor’s right, title and interest in and to and its obligations under the Assumed
          Lease. Effective as of the date hereof, Assignee hereby assumes and becomes responsible for all



WEIL:\96869652\3\73217.0004
18-23538-rdd          Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                             Pg 245 of 315


          of the Assumed Lease Liabilities, but not the Excluded Lease Liabilities, and does hereby assume
          and agree to perform all of the obligations of Landlord under the Assumed Lease.

3.        Assignor and the Assignee shall, and shall cause their respective affiliates to execute,
          acknowledge and deliver all further conveyances, notices, assumptions, releases, consents,
          assurances, powers of attorney and such other instruments, and shall take such further actions, as
          may reasonably be necessary or appropriate to assure fully to the Assignee and its respective
          successors or permitted assigns, all of the Assignor’s rights, titles and interests in, to and under,
          the Assumed Lease, and to assure fully to Assignor and its affiliates and their respective
          successors and permitted assigns, the assumption of the Assumed Lease Liabilities and to
          otherwise make effective and carry out the purpose and intent of this Assignment.

4.        This Assignment shall be binding upon and inure to the benefit of the Assignee and Assignor and
          their respective successors and permitted assigns.

5.        Each party hereto represents and warrants that it has full authority to enter into and perform this
          Assignment without the consent or approval of any other person or entity and it has the full and
          complete authority to bind such party.

6.        This Assignment may be executed in counterparts, each of which shall be deemed to be an
          original and all of which, collectively, shall be deemed to constitute one and the same
          Assignment. This Assignment may also be executed by.pdf file transmission via electronic mail,
          and .pdf file signatures shall have the same force and effect as originals, provided however, any
          party delivering a .pdf file signature will, upon request by the receiving party, deliver an original
          signature.

7.        No modification, waiver, amendment, discharge or change of this Assignment shall be valid
          unless the same is in writing and signed by the party against which enforcement of such
          modification, waiver, amendment, discharge or change is or may be sought.

8.        This Assignment is executed and delivered pursuant to the Purchase Agreement. In the event of a
          conflict between the terms and conditions of this Assignment and the terms and conditions of the
          Purchase Agreement, the terms and conditions of the Purchase Agreement shall govern,
          supersede and prevail.

9.        This Assignment shall be governed by the Laws of the state in which the Demised Premises are
          located, except to the extent that the Laws of such state are superseded by the Bankruptcy Code.

                [The remainder of this page is intentionally left blank; Signature Page Follows]




                                                       2
WEIL:\96869652\3\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50         Main Document
                                           Pg 246 of 315


   IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set forth above.


ASSIGNOR:

[_______________________]
a [____________________]


By: ________________________________
Name:
Title:




WEIL:\96869652\3\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50         Main Document
                                           Pg 247 of 315


IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set forth above.


ASSIGNEE:

Transform Holdco LLC,
a Delaware Limited Liability Company


By: ________________________________
Name:
Title:




WEIL:\96869652\3\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50      Main Document
                                           Pg 248 of 315


                                           EXHIBIT A

                                        The Assumed Lease

Lease dated [____________] by and between [__________________], as Landlord, and [____________],
                     as Tenant, as the same may have been heretofore amended.




                                              A-1
WEIL:\96869652\3\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                           Pg 249 of 315



                                            Exhibit F


                         SELLER RETAINED OCCUPANCY AGREEMENT


       THIS SELLER RETAINED OCCUPANCY AGREEMENT (“Occupancy
Agreement”) is effective as of the [●] day of [●], 2019, by and between [●] (“Licensor”) and
[Sears Holdings Corporation, a Delaware corporation] (“Licensee”).

                                           RECITALS:

         A.      Licensor and Licensee are parties to that certain Asset Purchase Agreement dated
as of [●], 2019 (the “Purchase Agreement”) pursuant to which the Licensee agreed to sell to the
Licensor (or an affiliate of Licensor) the Acquired Assets and to transfer to Licensor (or an
affiliate of Licensor) the Assumed Liabilities and the Licensor (or an affiliate of Licensor) agreed
to purchase from the Licensee the Acquired Assets and to assume from the Licensee the Assumed
Liabilities, in each case on the terms and subject to the conditions set forth in the Purchase
Agreement.


      B.      Capitalized terms used but not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Purchase Agreement.


       C.     Prior to the Closing Date, the Business and one or more affiliates of Licensee
occupied the Owned Real Property.


        D.     The transactions contemplated by the Purchase Agreement were consummated on
the date hereof (“Closing Date”) and title to all of the Owned Real Property was conveyed on the
Closing Date to Licensor or an affiliate of Licensor;


         D.      Because employees and Inventory not being transferred to Licensor and its
affiliates will remain located at those Stores included in the Owned Real Property which are
identified on Schedule 1 attached hereto (the “GOB Owned Stores”), Licensor and Licensee
desire to enter into this Occupancy Agreement in order to set forth the terms by which Licensee
shall operate the GOB Owned Stores for a period commencing on the Closing Date and ending
at the end of the GOB Period with respect to each GOB Owned Store.


       NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein, Licensor and Licensee do hereby agree as follows:



[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                               Pg 250 of 315



                1.    Grant of License. Licensor hereby grants to Licensee an exclusive license
to use and occupy the GOB Owned Stores during the Term (as defined below). It is hereby
specifically acknowledged and agreed to by both Licensor and Licensee that this Occupancy
Agreement is not intended to negate or supersede the terms of the Purchase Agreement nor are
the terms of the Purchase Agreement intended to negate or supersede the terms of this
Occupancy Agreement, and to the extent of any conflict, the terms of the Purchase Agreement
shall govern and control.

                    2.        Use.

                (a)     The GOB Owned Stores may be used by Licensee in a manner that is
substantially similar to the manner in which the GOB Owned Stores were used for the operation
of the Business immediately prior to the Closing Date and in addition Licensee may conduct
“going out of business” sales at the GOB Owned Stores. Subject to the terms of the Purchase
Agreement, Licensee shall comply with all federal, state and local governmental laws, rules,
regulations and ordinances applicable to Licensee's use and/or occupancy of the GOB Owned
Stores during the Term (collectively, the “Applicable Laws”) and with any leases or other
agreements in effect on the date hereof with respect to the GOB Owned Stores. During the period
commencing on the Closing Date and ending at the end of the GOB Period. Licensee shall be
permitted to operate the GOB Owned Stores pursuant to this Occupancy Agreement.

                3.   Term. The term of this Occupancy Agreement (the “Term”) shall
commence on the Closing Date and shall expire with respect to each GOB Owned Store upon the
expiration of the GOB Period for each such GOB Owned Store.

              4.     Consideration. Licensee shall not have any obligation to pay any
compensation to Licensor for the use and/or occupancy of the GOB Owned Stores during the
Term.

                5.     Expenses; Condition of Occupancy Leased Premises. Licensee shall pay
directly (or reimburse Licensor) for all Expenses incurred in connection with the GOB Owned
Stores in accordance with Section 5.1(a) of the Purchase Agreement during the Term with
respect to each such GOB Owned Store. Licensee agrees, at its sole cost and expense, to repair
any damage to the Occupancy Leased Premises that arises as a result of a casualty event
occurring during the Term applicable to each GOB Owned Store and to maintain the GOB
Owned Stores during the Term in a condition substantially similar to that existing as of the
Closing Date. Licensor shall not be responsible for the cost of any Expenses incurred with
respect to any GOB Owned Store during the Term applicable to each GOB Owned Store.

                6.     Alterations. During the Term of this Occupancy Agreement, Licensee
shall not make any material alterations to or undertake any material construction at the GOB
Owned Stores, including modifications to the exterior of the building and signage, without the
prior written approval of Licensor, which such approval may be withheld or granted in
Licensor’s sole discretion.

                                                    2


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
  18-23538-rdd           Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50       Main Document
                                                  Pg 251 of 315



                   7.      Liens. During the Term, Licensee shall keep the GOB Owned Stores and
   appurtenant easements free from any liens (other than Permitted Encumbrances) for any labor or
   material furnished to Licensee in connection with any work performed at the GOB Owned Stores
   by Licensee or its contractors or agents during the Term, except that Licensee shall have the right
   to contest the validity or amount of any such lien provided that Licensee shall maintain adequate
   reserves with respect to the same contest, to the extent required in accordance with GAAP.

8. Surrender. Licensee shall remove all of its Inventory, other personal property and employees
   from each GOB Owned Store prior to expiration of the Term applicable to each GOB Owned
   Store and shall deliver possession of such GOB Owned Store to Licensor with all of Licensee’s
   Inventory, other personal property and employees removed and otherwise in substantially the
   same condition as existed on the Closing Date. Any Licensee’s property left at any GOB Owned
   Store after expiration of the Term applicable to each GOB Owned Store shall be deemed
   abandoned and Licensor shall have no Liability with respect thereto and Licensor may dispose of
   and/or demolish any such property without compensation to Licensee.

                   9.     As Is. Subject to the terms of the Purchase Agreement, Licensee hereby
   acknowledges that Licensee accepts the GOB Owned Stores in “AS IS” condition without any
   representation or warranty of any kind. Licensee is relying solely on its own investigation or
   independent inquires, or its own history as the owner of the same properties, as to the condition
   of the GOB Owned Stores and Licensee agrees that Licensee is not relying on any representation
   of Licensor regarding the physical condition of the GOB Owned Stores, any environmental
   matters affecting the GOB Owned Stores or regarding the suitability of the GOB Owned Stores
   for any particular purpose. Licensee agrees to accept the GOB Owned Stores from Licensor in
   such condition.

                  10.    Risk of Loss. Licensee shall bear the responsibility and Liability for any
   loss of or damage to any of Licensee’s Inventory or any of Licensee’s property located at, on or
   about the GOB Owned Stores during the Term.

                       11.       Insurance, Indemnity.

                    (a)    Licensor shall have the sole obligation to maintain casualty insurance with
   respect to the GOB Owned Stores during the Term and during the Term Licensor shall maintain
   casualty, liability and other insurance with respect to the GOB Owned Stores.

                  (b)      Licensee shall indemnify and hold Licensor and Licensor’s parents,
   subsidiaries and affiliated companies and their respective officers, directors, shareholders, agents,
   employees, invitees, customers, guests, contractors or subcontractors (collectively, “Licensor
   Parties”) harmless from and against all claims, actions, losses, damages, costs and expenses
   (including without limitation all reasonable attorney’s fees and court costs), and Liabilities (except
   those caused by the willful misconduct or grossly negligent acts or omissions of Licensor after the
   Closing Date), arising out of Licensee’s use and occupancy of the GOB Owned Stores, including
   without limitation, any of same arising out of actual or alleged injury to or death of any person or
   loss of or damage to property in or on the GOB Owned Stores, in each case, solely during the Term
                                                         3


   [AM_ACTIVE 401039999_2]

   WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730         Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                                 Pg 252 of 315



applicable to each GOB Owned Store. The terms of this paragraph shall survive the termination
of this Occupancy Agreement.

                12.    Destruction (Fire or Other Cause) and Eminent Domain. In the event of
casualty or taking of all of any part of any GOB Owned Store under the power of eminent
domain, all insurance recoveries and all warranty and condemnation proceeds received or
receivable after the Closing Date with respect to such GOB Owned Store shall be paid to
Licensor and used by Licensor as it determines in its sole discretion. During the Terms of this
Occupancy Agreement, Licensee shall use commercially reasonable efforts to provide Licensor
with prompt notice of any Casualty/Condemnation Event.

                13.    Assignment. During the Term of this Occupancy Agreement, Licensee
shall not assign this Occupancy Agreement or further license the use and/or occupancy of all or
any part of the GOB Owned Stores.

                14.     Notices. Any notice, consent or other communication required or
permitted under this Agreement shall be in writing and shall be delivered (a) in person, (b) via e-
mail or (c) by a nationally recognized courier for overnight delivery service. A notice or
communication shall be deemed to have been effectively given (i) if in person, upon personal
delivery to the Party to whom the notice is directed, (ii) if via e-mail, on the date of successful
transmission and (iii) if by nationally recognized courier, one Business Day after delivery to such
courier. Rejection or other refusal to accept or inability to deliver because of changed address of
which no notice has been received shall also constitute receipt. Any such notice, election,
demand, request or response shall be addressed as follows:


                              If to Licensee:          Sears Holdings Corporation
                                                       3333 Beverly Road, Dept. 824RE
                                                       Hoffman Estates, Illinois 60179
                                                       Attn: General Counsel; Senior Vice President
                                                       and President, Real Estate
                                                       Email: counsel@searshc.com; [●]

                              Copy to (which shall not Sears Holdings Corporation
                              constitute notice):      3333 Beverly Road, Dept. 824RE
                                                       Hoffman Estates, Illinois 60179
                                                       Attn: Associate General Counsel, Real Estate
                                                       Email: [●]

                                                       Weil, Gotshal & Manges LLP
                                                       767 Fifth Avenue
                                                       New York, New York 10153
                                                       Attention: Ray C. Schrock, P.C., Ellen J.
                                                       Odoner, Gavin Westerman and Sunny Singh
                                                       E-mail: Ray.Schrock@weil.com;
                                                       4


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730         Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                                 Pg 253 of 315



                                                        Ellen.Odoner@weil.com;
                                                        Gavin.Westerman@weil.com;
                                                        Sunny.Singh@weil.com



                              If to Licensor:          [●]

                              Copy to (which shall not Cleary Gottlieb Steen & Hamilton LLP
                              constitute notice):      One Liberty Plaza
                                                       New York, NY 10006
                                                       Attention: Christopher E. Austin, Benet J.
                                                       O’Reilly, Sean A. O’Neal and Joseph
                                                       Lanzkron
                                                       E-mail: caustin@cgsh.com;
                                                       boreilly@cgsh.com; soneal@cgsh.com,
                                                       jlanzkron@cgsh.com

or to any other address furnished in writing by either party, provided that, any change of address
furnished shall comply with the notice requirements of this Section 14.

                15.    Licensor Access. During the Term of this Occupancy Agreement,
Licensor shall be permitted access to the GOB Owned Stores in the event of an emergency or as
otherwise reasonably requested by Licensor by reasonable notice to Licensee, provided that there
is no unreasonable interference with Licensee’s use and occupancy of the GOB Owned Stores
(taking into account the nature of the emergency).

                    16.        Miscellaneous.

                (a)   Voluntary Agreement. The parties have read this Occupancy Agreement
and the mutual releases contained in it, and on advice of counsel they have freely and voluntarily
entered into this Occupancy Agreement.

               (b)     Governing Law. This Occupancy Agreement shall be construed and
enforceable in accordance with the laws indicated in Section 13.8(a) of the Purchase Agreement.
Any lawsuit brought by Licensor or Licensee against the other must comply with the requirements
of Section 13.7 of the Purchase Agreement.

                (c)     Consent to Jurisdiction. Without limitation of any party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction to
enforce the terms of this Occupancy Agreement and to decide any claims or disputes which may
be based upon, arise out of or relate to this Occupancy Agreement, any breach or default hereunder,
or the transactions contemplated hereby and (ii) any and all claims relating to the foregoing shall
be filed and maintained only in the Bankruptcy Court, and the parties hereby consent and submit
to the exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense
                                                        5


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                           Pg 254 of 315



of an inconvenient forum to the maintenance of any such Proceeding; provided, however, that, if
the Bankruptcy Case is closed, all Proceedings based upon, arising out of or relating to this
Occupancy Agreement shall be heard and determined in a Delaware state court or a federal court
sitting in the State of Delaware, and the parties hereby (a) irrevocably and unconditionally submit
to the exclusive jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or in the event (but only in the event) that such court does
not have subject matter jurisdiction over such Proceeding in the United States District Court for
the District of Delaware) with respect to all Proceedings based upon, arising out of or relating to
this Occupancy Agreement and the transactions contemplated hereby (whether in contract or in
tort, in law or in equity or granted by statute); (b) agree that all claims with respect to any such
Proceeding shall be heard and determined in such courts and agrees not to commence any
Proceeding relating to this Occupancy Agreement or the transactions contemplated hereby
(whether in contract or in tort, in law or in equity or granted by statute) except in such courts; (c)
irrevocably and unconditionally waive any objection to the laying of venue of any Proceeding
based upon, arising out of or relating to this Occupancy Agreement or the transactions
contemplated hereby and irrevocably and unconditionally waives the defense of an inconvenient
forum; and (d) agree that a final judgment in any such Proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner provided by Law.
The Parties agree that any violation of this Section 16(b) shall constitute a material breach of this
Occupancy Agreement and shall constitute irreparable harm. Notwithstanding anything to the
contrary contained in this Occupancy Agreement or in the Purchase Agreement, each of the Parties
agrees that it will not bring or support any person in any Proceeding of any kind or description,
whether in law or in equity, whether in contract or in tort or otherwise, against any of the Debt
Financing Sources in any way relating to this Occupancy Agreement or the Purchase Agreement
or any of the transactions contemplated by either, including any dispute arising out of or relating
in any way to the Debt Commitment Letter or the performance thereof or the financings
contemplated thereby, in any forum other than the federal and New York state courts located in
the Borough of Manhattan within the City of New York and any appellate courts therefrom. The
Debt Financing Sources are intended third party beneficiaries of this Section 16(b).

                    (d)

WAIVER OF TRIAL BY JURY; INJUNCTION. LICENSOR AND LICENSEE EACH
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING DIRECTLY
OR INDIRECTLY BASED UPON, ARISING OUT OF OR RELATING TO THIS
OCCUPANCY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER IN CONTRACT OR IN TORT, IN LAW OR IN EQUITY OR GRANTED BY
STATUTE). EACH OF LICENSOR AND LICENSEE (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER SUCH PARTY HAVE BEEN
INDUCED TO ENTER INTO THIS OCCUPANCY AGREEMENT BY, AMONG OTHER

                                                  6


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50          Main Document
                                           Pg 255 of 315



THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 16(c).
THE DEBT FINANCING SOURCES ARE INTENDED THIRD PARTY BENEFICIARIES OF
THIS SECTION 16(c).

               (e)      Agreements. This Occupancy Agreement together with the Purchase
Agreement and the other Transaction Documents constitutes the entire agreement between
Licensee and Licensor with respect to the subject matter hereof, and there are no other covenants,
agreements, promises, terms, provisions, conditions, undertakings, or understandings, either oral
or written, between them concerning the GOB Owned Stores other than those herein and therein
set forth. Nothing in this Occupancy Agreement shall alter any Liability arising under the Purchase
Agreement. If there is any conflict or inconsistency between the provisions of the Purchase
Agreement and this Occupancy Agreement, the provisions of the Purchase Agreement shall
govern.

               (f)     Amendment; Waiver. No amendment, modification or discharge of this
Occupancy Agreement, and no waiver hereunder, shall be valid or binding unless set forth in
writing and duly executed by Licensee and Licensor. Any such waiver shall constitute a waiver
only with respect to the specific matter described in such writing and shall in no way impair the
rights of the party granting such waiver in any other respect or at any other time. Neither the
waiver by any of the Licensee or Licensor of a breach of or a default under any of the provisions
of this Occupancy Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Occupancy Agreement or to exercise any right or privilege
hereunder shall be construed as a waiver of any other breach or default of a similar nature, or as a
waiver of any of such provisions, rights or privileges hereunder. No course of dealing between or
among the parties shall be deemed effective to modify, amend or discharge any part of this
Occupancy Agreement or any rights to payment of any party under or by reason of this Occupancy
Agreement.

               (g)     Headings. The headings, captions, numbering system, etc., are inserted
only as a matter of convenience and may under no circumstances be considered in interpreting the
provisions of this Occupancy Agreement.

               (h)    Binding Effect. All of the provisions of this Occupancy Agreement are
hereby made binding upon and shall inure to the benefit of the personal representatives, heirs,
successors, and assigns of both parties hereto.

                (i)    Counterparts.     This Agreement may be executed in any number of
counterparts (including via electronic transmission in portable document format (pdf)) with the
same effect as if the signatures to each counterpart were upon a single instrument, and all such
counterparts together shall be deemed an original of this Occupancy Agreement. This Occupancy
Agreement shall become effective when, and only when, each party shall have received a
counterpart hereof signed by the other party. Delivery of an executed counterpart hereof by means
of electronic transmission in portable document format (pdf) shall have the same effect as delivery
of a physically executed counterpart in person.

                                                 7


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50        Main Document
                                               Pg 256 of 315



                (j)    Construction. This Occupancy Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact that the Occupancy
Agreement may have been prepared primarily by counsel for one of the parties, it being recognized
that both Licensor and Licensee have contributed substantially and materially to the preparation to
this Occupancy Agreement.

                (k)     Time is of the Essence. Time is of the essence with respect to the timeliness
of all obligations of Licensor and Licensee under this Occupancy Agreement.

                    (l)       No Recording. Neither Licensor nor Licensee shall record this Occupancy
Agreement.

                (m)    Exculpation. Notwithstanding anything to the contrary contained herein, no
officer, director, shareholder, employee, agent, manager, member or partner of Licensor or
Licensee or any other Non-Recourse Party shall have any personal Liability with respect to any of
the obligations contained herein. The provisions of this Section 16(n) shall survive the expiration
of the Term or any earlier termination of this Occupancy Agreement.

                (n)    Savings Clause. To the extent any agreement to which Licensor or its
Subsidiaries is a party prohibits or limits the ability of Licensor to enter into this Occupancy
Agreement or limits the rights which may be granted pursuant to this Occupancy Agreement, then
the rights granted pursuant to this Occupancy Agreement shall automatically and without further
action be limited to the maximum rights that may be granted in compliance with such other
agreement and Licensor and Licensee shall cooperate in all reasonable respects in order to grant
to Licensee the material benefits intended to be provided pursuant to this Occupancy Agreement
and remain in compliance with such other agreement.

                (o)    17.     Severability. The provisions of this Occupancy Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of this Occupancy
Agreement, or the application thereof to any Person or any circumstance, is invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted therefor in order to carry
out, so far as may be valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Occupancy Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such invalidity or
unenforceability.


                                   [Signatures Appear on Following Page.]




                                                      8


[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 257 of 315




 LICENSEE:
 [SEARS HOLDINGS CORPORATION, a
 Delaware corporation]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 258 of 315



 LICENSOR:
 [_____________________], a [____]



 By:
 Name:
 Title




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 259 of 315



                                              Schedule 1

                                        [GOB Owned Stores]




                                 [Signature Page to Occupancy Agreement]
[AM_ACTIVE 401039999_2]

WEIL:\96873966\2\73217.0004
18-23538-rdd        Doc 1730         Filed 01/18/19 Entered 01/18/19 22:46:50                      Main Document
                                               Pg 260 of 315



                                              Exhibit G
                               ESL’s Allowed Claims Against the Debtors

                Loan Facility                       Allowed Amount Owed to ESL (as Defined in the
                                                             Asset Purchase Agreement)
                                                           Amounts as of October 15, 2018 1

    IP/Ground Lease Term Loan Facility                                     $187,327,014 2

    FILO Facility                                                          $70,560,076.93

    Real Estate Loan 2020                                                 $726,483,196.21

    Second Lien Term Loan                                                   $318,610,234

    Second Lien Line of Credit Facility                                   $507,072,878.33

    Second Lien PIK Notes                                                    $21,346,945

    Citi L/C Facility                                                     $108,410,464.44




1
  Amounts owed to ESL as to each claim listed are not less than the amounts set forth herein and may include
additional claims for post-petition interest and all reasonable out-of-pocket expenses, including legal fees incurred
by ESL by reason of the enforcement and protection of its rights in accordance with the applicable loan terms, plus
any contingent and/or unliquidated claims not presently ascertainable. In the event that the Buyer or its affiliates
purchase any additional obligations outstanding under any of the debt facilities listed in this Exhibit G prior to the
Closing, the allowed amount in the right hand column shall be increased by the amount of the additional purchased
debt obligations.
2
  On January 3, 2019, ESL purchased $31,887,343 of obligations outstanding under the IP/ Ground Lease Term
Loan Facility, which amount is included in the total of amount of ESL’s allowed claim on this Exhibit G


[AM_ACTIVE 401043136_2]
18-23538-rdd          Doc 1730   Filed 01/18/19 Entered 01/18/19 22:46:50   Main Document
                                           Pg 261 of 315



                                            Exhibit B

                                           Sale Order




WEIL:\96877828\8\73217.0004
18-23538-rdd          Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                      Main Document
                                               Pg 262 of 315



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
In re                                                          :         Chapter 11
                                                               :
SEARS HOLDINGS CORPORATION, et al.,                            :         Case No. 18-23538 (RDD)
                                                               :
                                                               :
                  Debtors.   1                                 :          (Jointly Administered)
--------------------------------------------------------------x

            ORDER (I) APPROVING THE ASSET PURCHASE AGREEMENT
          AMONG SELLERS AND BUYER (II) AUTHORIZING THE SALE OF
         CERTAIN OF THE DEBTORS’ ASSETS FREE AND CLEAR OF LIENS,
        CLAIMS, INTERESTS AND ENCUMBRANCES, (III) AUTHORIZING THE
    ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND
    LEASES IN CONNECTION THEREWITH AND (IV) GRANTING RELATED RELIEF

          Upon the motion, dated November 1, 2018 (Docket No. 429) (the “Sale Motion”),2 filed

by the above-captioned debtors and debtors in possession (the “Debtors”) seeking, among other

things, the entry of an order (the “Sale Order”), pursuant to sections 105, 363 and 365 of the

United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002,


1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart
     Operations LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc.
     (6774); SHC Licensed Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC
     (0205); A&E Lawn & Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537);
     Innovel Solutions, Inc. (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022);
     Sears Development Co. (6028); Sears Holdings Management Corporation (2148); Sears Home & Business
     Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C.
     (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears Protection Company
     (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW
     Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida
     Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc.
     (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington
     LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531);
     Sears Brands Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears
     Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest,
     LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034);
     Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands
     Management Corporation (5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road,
     Hoffman Estates, Illinois 60179.
2    Capitalized terms used herein but not otherwise defined have the meanings given to them in the Asset Purchase
     Agreement (as defined below) or, if not defined in the Asset Purchase Agreement, the meanings given to them
     in the Sale Motion.



WEIL:\96868813\11\73217.0004
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 263 of 315



6004, 6006, 9007, and 9008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and Rules 6004-1, 6005-1 and 6006-1 of the Local Bankruptcy Rules for the United

States Bankruptcy Court for the Southern District of New York (the “Local Rules”), authorizing

and approving the sale of the Acquired Assets and the assumption and assignment of certain

executory contracts and unexpired leases of the Debtors in connection therewith; and the Court

having entered this Court’s prior order, dated November 19, 2018 (Docket No. 816) including

the schedule as revised by the Global Bidding Procedures Process Letter filed with the

Bankruptcy Court on November 21, 2018 (Docket No. 862) (together, the “Bidding Procedures

Order”), approving competitive bidding procedures for the Acquired Assets (the “Bidding

Procedures”) and granting certain related relief; and Transform Holdco LLC (the “Buyer”)

having submitted the highest or otherwise best bid for the Acquired Assets, as reflected in the

Asset Purchase Agreement (as defined below); and the Court having conducted a hearing on the

Sale Motion (the “Sale Hearing”) commenced on February 4, 2019, at which time all interested

parties were offered an opportunity to be heard with respect to the Sale Motion; and the Court

having reviewed and considered (i) the Sale Motion and the exhibits thereto, (ii) the Asset

Purchase Agreement, dated as of January 17, 2019 (as may be amended, restated, amended and

restated from time to time, the “Asset Purchase Agreement”), a copy of which is attached hereto

as Exhibit A, by and between Sellers and the Buyer, whereby the Sellers have agreed, among

other things, to sell the Acquired Assets to the Buyer, including, without limitation, (x) the

Assigned Agreements (including any Additional Contracts) that will be assumed and assigned to

Buyer or designated, as applicable, each on the terms and conditions set forth in the Asset

Purchase Agreement and (y) designation rights (“Designation Rights”) for certain Designatable

Leases (the sale of such Acquired Assets, collectively, the “Sale Transaction”), (iii) the Bidding




                                                2
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 264 of 315



Procedures Order and the record of the hearing before the Court on November 15, 2018 at which

the Bidding Procedures Order was approved, (iv) the ability of the Buyer to submit its Credit

Bid, and the record of the hearing before the Court commenced on February 4, 2019, at which

the Court authorized the Buyer’s Credit Bid (as approved pursuant to this Sale Order), and (v)

the arguments of counsel made, and the evidence proffered or adduced, at the Sale Hearing; and

it appearing that due notice of the Sale Motion, the Asset Purchase Agreement, the Bidding

Procedures Order, and the form of this order (the “Sale Order”) having been provided in

accordance with the Bidding Procedures Order and the Amended Order Implementing Certain

Notice and Case Management Procedures, entered on November 1, 2018 (Docket No. 405) (the

“Amended Case Management Order”); and all objections to the Sale Motion having been

withdrawn, resolved, or overruled as provided in this Sale Order; and it appearing that the relief

requested in the Sale Motion is in the best interests of the Debtors, their estates and creditors and

all parties in interest in these chapter 11 cases; and upon the record of the Sale Hearing and these

chapter 11 cases; and after due deliberation thereon; and good cause appearing therefor, it is

hereby

               FOUND AND DETERMINED THAT:

         A.    Fed. R. Bankr. P. 7052. The findings and conclusions set forth herein constitute

the Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052 made

applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of the

following findings of fact constitute conclusions of law, they are adopted as such. To the extent

any of the following conclusions of law constitute findings of fact, they are adopted as such. The

Court’s findings shall also include any oral findings of fact and conclusions of law made by the




                                                 3
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50          Main Document
                                        Pg 265 of 315



Court during or at the conclusion of the Sale Hearing. This Sale Order shall constitute the

findings of fact and conclusions of law and shall take immediate effect upon execution hereof.

       B.      Jurisdiction and Venue. This Court has jurisdiction over the Sale Motion, the

Sale Transaction and the property of the Debtors’ estates, including the Acquired Assets,

pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference M-431,

dated January 31, 2012 (Preska, C.J.). This matter is a core proceeding pursuant to 28 U.S.C.

§ 157. Venue of these chapter 11 cases and the Sale Motion in this district is proper under

28 U.S.C. §§ 1408 and 1409.

       C.      Statutory and Rule Predicates. The statutory and other legal predicates for the

relief sought in the Sale Motion are sections 105(a), 363 and 365 of the Bankruptcy Code,

Bankruptcy Rules 2002, 6004, 6006, 9007, 9008 and 9014, Local Rules 6004-1, 6005-1 and

6006-1, and the Amended Guidelines for the Conduct of Asset Sales, Approved by

Administrative Order Number 383 in the United States Bankruptcy Court for the Southern

District of New York.

       D.      Final Order. This Sale Order constitutes a final order within the meaning of

28 U.S.C. § 158(a). The Debtors have demonstrated compelling circumstances and a good,

sufficient, and sound business purpose and justification for the immediate approval and

consummation of the Sale Transaction as contemplated by the Asset Purchase Agreement. In the

absence of a stay pending appeal, Buyer, being a good faith purchaser under section 363(m) of

the Bankruptcy Code, may close the sale contemplated by the Asset Purchase Agreement at any

time after entry of this Sale Order and shall not be subject to the stay provided by Bankruptcy

Rules 6004(h) and 6006(d).




                                               4
18-23538-rdd      Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                          Pg 266 of 315



        E.      Notice and Opportunity to Object. Actual written notice of, and a fair and

reasonable opportunity to object to and to be heard with respect to the Sale Motion, the

Sale Transaction, the sale of the Acquired Assets free and clear of any Claims (as defined

below), the assumption and assignment of the Assigned Agreements, the Auction, the

Bidding Procedures, and the relief requested in the Sale Motion has been given, as required by

the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Amended Case Management

Order, and the Bidding Procedures Order.

        F.      Title to the Acquired Assets. The Acquired Assets that are owned by the

Debtors constitute property of the Debtors’ estates and good title is vested in the Debtors’ estates

within the meaning of section 541(a) of the Bankruptcy Code. The Debtors are the sole and

rightful owners of such Acquired Assets that are owned by the Debtors with all right, title and

interest to transfer and convey the Acquired Assets to the Buyer, and no other person has any

ownership right, title, or interests therein.

        G.      Sound Business Purpose. The Debtors have demonstrated good, sufficient, and

sound business purposes and justifications for approval of and entry into the Sale Motion, the

Sale Transaction, the Asset Purchase Agreement, and all related agreements (the “Related

Agreements”). The Debtors’ entry into and performance under the Asset Purchase Agreement

and Related Agreements (i) are a result of due deliberation by the Debtors and constitute a sound

and reasonable exercise of the Debtors’ business judgment consistent with their fiduciary duties,

(ii) provide value to and are beneficial to the Debtors’ estates, and are in the best interests of the

Debtors and their estates, creditors and other parties in interest, and (iii) are reasonable and

appropriate under the circumstances. The Debtors have demonstrated compelling circumstances

for the Sale Transaction outside: (i) the ordinary course of business pursuant to section 363(b) of




                                                  5
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 267 of 315



the Bankruptcy Code and (ii) a plan of reorganization, in that, among other things, the immediate

consummation of the Sale Transaction is necessary and appropriate to preserve and maximize the

value of the Debtors’ estates. Business justifications for the Sale Transaction include, but are not

limited to, the following: (i) the Purchase Price set forth in the Asset Purchase Agreement

constitutes the highest or otherwise best offer received for the Acquired Assets; (ii) the

Asset Purchase Agreement and the transactions contemplated thereby present the best

opportunity to maximize the value of the Acquired Assets, whether on a going concern basis or

otherwise, and avoid decline and devaluation of the Acquired Assets that would occur in an

immediate liquidation of the Acquired Assets; (iii) unless the Sale Transaction and all of the

other transactions contemplated by the Asset Purchase Agreement are concluded expeditiously,

as provided for pursuant to the Asset Purchase Agreement, recoveries to creditors will be

diminished; and (iv) the value of the Debtors’ estates will be maximized through the sale of the

Acquired Assets pursuant to the Asset Purchase Agreement.

       H.      Compliance with Bidding Procedures.               The Bidding Procedures were

substantively and procedurally fair to all parties, including all potential bidders, and were the

result of arms’-length negotiations. Further, the Bidding Procedures afforded notice and a full,

fair, and reasonable opportunity for any Person to make a higher or otherwise better offer to

purchase the Acquired Assets. The Debtors, ESL, the Buyer and their respective counsel and

other advisors have complied with the Bidding Procedures and Bidding Procedures Order in all

respects. The Buyer subjected its bid to the competitive Bidding Procedures approved by this

Court and the Buyer was found eligible to participate in the Auction and the Successful Bidder

(as defined in the Bidding Procedures) for the Acquired Assets in accordance with the Bidding

Procedures Order and Bidding Procedures.




                                                 6
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 268 of 315



       I.      Sale Process. (i) The Debtors and their advisors, including Lazard Frères & Co.

LLC, engaged in a robust and extensive marketing and sale process through the postpetition sale

process pursuant to the Bidding Procedures Order and the Bidding Procedures, (ii) the Debtors

and their advisors conducted a fair and open sale process, (iii) the sale process, the Bidding

Procedures and the Auction were non-collusive, duly noticed and provided a full, fair and

reasonable opportunity for any entity to make an offer to purchase the Acquired Assets, and

(iv) the process conducted by the Debtors pursuant to the Bidding Procedures obtained the

highest or otherwise best value for the Acquired Assets for the Debtors and their estates, and any

other transaction would not have yielded as favorable an economic result.

       J.      Fair Consideration; Highest or Best Value. The consideration to be paid by the

Buyer under the Asset Purchase Agreement, including, without limitation, the Credit Bid

Amount and the Credit Bid Release Consideration (i) constitutes fair and reasonable

consideration for the Acquired Assets, (ii) is the highest or best offer for the Acquired Assets,

(iii) will provide a greater recovery for the Debtors’ estates and creditors than would be provided

by any other practically available alternative, (iv) constitutes fair and reasonably equivalent

value and full and adequate consideration, under the Bankruptcy Code and the Uniform

Fraudulent Transfer Act, (v) constitutes fair consideration under the Uniform Fraudulent

Conveyance Act, and (vi) constitutes reasonably equivalent value, fair consideration and fair

value under any other applicable laws of the United States, any state, territory or possession or

the District of Columbia or any other applicable jurisdiction with laws substantially similar to the

foregoing. Such consideration constitutes the highest or best bid for the Acquired Assets. Under

the facts and circumstances of these chapter 11 cases, the Purchase Price for the Acquired Assets

is fair and reasonable.    Pursuant to Section 3.1(c) of the Asset Purchase Agreement, the




                                                 7
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 269 of 315



Purchase Price may include cash in the amount of the outstanding obligations owed to lenders

other than Buyer or its Affiliates as of the Closing Date under (A) the IP/Ground Lease Term

Loan Facility (the “IP/Ground Lease Buyout Amount”), (B) the FILO Facility (the “FILO

Facility Buyout Amount”), and (C) the Real Estate Loan 2020 (the “Real Estate Loan 2020

Buyout Amount”, together with the IP/Ground Lease Buyout Amount and the FILO Facility

Buyout Amount, the “Buyout Amounts”) unless such lender(s) provide written confirmation to

the Sellers that such cash payment and the obligations owed to lenders by the Sellers under the

IP/Ground Lease Term Loan Facility, the FILO Facility or the Real Estate Loan 2020, as

applicable, are permanently waived and discharged against the Sellers.                Pursuant to

Section 3.1 of the Asset Purchase Agreement, to the extent payable, each Buyout Amount, if

applicable, shall be deposited and held in separate segregated accounts of the Debtors and the

Liens of the lenders other than Buyer or its affiliates under the IP/Ground Lease Term Loan

Facility, the FILO Facility or the Real Estate Loan 2020, as applicable, shall attach to the cash

proceeds held in the applicable designated segregated account in the same order of priority and

with the same validity, force and effect as the original Liens of such lenders, and such proceeds

shall be released to such lenders within two business days following the Closing Date and shall

not otherwise be used by the Debtors without further order of the Bankruptcy Court (the

mechanic referred to in this sentence and the preceding sentence shall be referred to herein as the

“Buyout Option”). Such Purchase Price, including the Credit Bid Amount, the Credit Bid

Release Consideration, the Buyout Option, and other good and valuable consideration provided

in connection with the Sale Transaction, constitutes the highest or best bid for the Acquired

Assets. Under the facts and circumstances of these chapter 11 cases, the Purchase Price for the

Acquired Assets is fair and reasonable.




                                                8
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 270 of 315



       K.      Secured Claims. In accordance with the Asset Purchase Agreement, effective

upon the Closing Date, ESL’s Claims (as defined below) against the Debtors arising under the

(i) IP/Ground Lease Term Loan Facility, (ii) FILO Facility, (iii) Real Estate Loan 2020,

(iv) Second Lien Term Loan, (v) Second Lien Line of Credit Facility, (vi) Second Lien PIK

Notes, and (vii) Citi L/C Facility (together with the security interests securing any of the Claims

described in the preceding sub-clauses (i)-(vii), collectively, the “ESL Claims”), shall each be

deemed allowed for all purposes in these chapter 11 cases and under the Bankruptcy Code in the

amounts set forth on Exhibit G to the Asset Purchase Agreement, as reduced by the Credit Bid

set forth in Section 3.1(b) of the Asset Purchase Agreement. The assignment of the claims of

ESL to the Buyer will take place on the Closing Date. Pursuant to Section 363(k) of the

Bankruptcy Code and this Sale Order, ESL is hereby authorized to credit bid the ESL Claims and

to use such ESL Claims as a portion of the Purchase Price (the “Credit Bid Amount”) as set forth

in Section 3.1(b) of the Asset Purchase Agreement (the “Credit Bid”). At the Auction, pursuant

to the Asset Purchase Agreement, the Buyer agreed to pay the Purchase Price, which includes the

Credit Bid Amount that will be transferred to the Buyer at the Closing Date.

       L.      No Successor or Other Derivative Liability.          The sale and transfer of the

Acquired Assets to the Buyer, including the assumption by the Debtors and assignment, transfer

and/or sale to the Buyer of the Assigned Agreements, will not subject the Buyer or ESL to any

liability (including any successor liability) under any laws, including any bulk-transfer laws, or

any theory of successor or transferee liability, antitrust, environmental, product line, de facto

merger or substantial continuity or similar theories, with respect to the operation of the Debtors’

business prior to the Closing, and for each Assigned Agreement, the applicable Assumption

Effective Date, except that, upon the Closing or such other date as specified in the Asset




                                                9
18-23538-rdd      Doc 1730    Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 271 of 315



Purchase Agreement, the Buyer shall become liable for the applicable Assumed Liabilities. The

Buyer (i) is not, and shall not be considered or deemed a mere continuation of, or successor to,

the Debtors in any respect; (ii) has not, de facto or otherwise, merged with or into the Debtors;

and (iii) is not a continuation or substantial continuation, and is not holding itself out as a mere

continuation, of any of the Debtors or their respective estates, businesses or operations, or any

enterprise of the Debtors and there is no continuity of enterprise between the Debtors and the

Buyer. Accordingly, the Buyer is not and shall not be deemed a successor to the Debtors or their

respective estates as a result of the consummation of the transactions contemplated by the Asset

Purchase Agreement, and except with respect to any Assumed Liabilities or as otherwise set

forth in the Asset Purchase Agreement, Buyer’s acquisition of the Acquired Assets shall be free

and clear of any “successor liability” claims of any nature whatsoever.          Buyer would not

purchase the Acquired Assets but for the protections against any claims based upon “successor

liability” theories.

        M.      Good Faith; No Collusion. The Asset Purchase Agreement and each of the

Transactions were negotiated, proposed, and entered into by the Debtors, their management, their

boards of directors or equivalent governing bodies, and representatives and the Buyer and its

management, board of directors or equivalent governing body, officers, directors, employees,

agents, members, managers and representatives, including ESL, in good faith, without collusion

or fraud, and from arms’-length bargaining positions. The Buyer is a “good faith purchaser” and

the Buyer and ESL are acting in good faith within the meaning of section 363(m) of the

Bankruptcy Code and, as such, are entitled to all the protections afforded thereby. In the absence

of any Person obtaining a stay pending appeal, effective upon the Closing, it shall be deemed that

neither the Debtors, ESL, nor the Buyer have engaged in any conduct that would cause or permit




                                                10
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50          Main Document
                                        Pg 272 of 315



the Asset Purchase Agreement to be avoided or costs and damages to be imposed under

section 363(n) of the Bankruptcy Code. The Buyer and ESL have proceeded in good faith in all

respects in that, among other things, (i) the Buyer and ESL have recognized that the Debtors

were free to deal with any other party interests in acquiring the Acquired Assets, (ii) the Buyer

and ESL have complied with the provisions of the Bidding Procedures Order, (iii) the Buyer’s

bid was subjected to competitive Bidding Procedures as set forth in the Bidding Procedures

Order, and (iv) all payments to be made by the Buyer and all other material agreements or

arrangements entered into by the Buyer and the Debtors in connection with the Sale Transaction

have been disclosed and are appropriate. The sale price in respect of the Acquired Assets was not

controlled by any agreement among potential bidders and neither the Debtors nor the Buyer have

engaged in collusion, fraud, or any conduct that would cause or permit the Asset Purchase

Agreement to be avoided or costs and damages to be imposed under section 363(n) of the

Bankruptcy Code or that would prevent the application of section 363(m) of the Bankruptcy

Code. Accordingly, neither the Asset Purchase Agreement nor the Sale Transaction may be

avoided and no party shall be entitled to damages or other recovery pursuant to section 363(n) of

the Bankruptcy Code. Specifically, neither ESL nor the Buyer has acted in a collusive manner

with any Person or entity.

       N.      Notice. As evidenced by the certificates of service filed with the Court: (i) due,

proper, timely, adequate, and sufficient notice of the Sale Motion, the Bidding Procedures

(including the bidding process and the deadline for submitting bids and the Auction), the

Sale Hearing, the Sale Transaction, the proposed Sale Order attached to the Asset Purchase

Agreement, and the other relief requested in the Sale Motion was provided by the Debtors;

(ii) such notice was good, sufficient, and appropriate under the particular circumstances and




                                               11
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50          Main Document
                                        Pg 273 of 315



complied with the Bidding Procedures Order; and (iii) no other or further notice of the Sale

Motion, the Sale Transaction, the Bidding Procedures, the Sale Hearing, the proposed Sale

Order, or any of the relief requested in the Sale Motion is required. With respect to Persons

whose identities are not reasonably ascertained by the Debtors, in accordance with the Global

Bidding Procedures Order, a notice containing the results of the Auction was published on the

Prime Clerk website on January 18, 2019.

       O.      Cure Notice. As evidenced by the certificates of service filed with the Court, and

in accordance with the provisions of the Bidding Procedures Order, the Debtors have served,

prior to the Sale Hearing, the Assumption and Assignment Notice (as defined in the Bidding

Procedures Order) on each counterparty to a Potential Transferred Agreement, dated [●], 2019,

which provided the Debtors’ intent to assume and assign such Potential Transferred Agreements

(to the extent the Potential Transferred Agreement is an executory contract or lease) and notice

of the related proposed Cure Costs upon each non-debtor counterparty to such

Potential Transferred Agreements. The service of the Assumption and Assignment Notice was

timely, good, sufficient and appropriate under the circumstances and no further notice need be

given with respect to the Cure Costs for the assumption and assignment of the

Assigned Agreements, including without limitation the Designatable Leases and any Additional

Contracts that were listed as Potential Transferred Agreements. All non-debtor parties to the

Potential Transferred Agreements (to the extent the Potential Transferred Agreement is an

executory contract or lease) have had a reasonable opportunity to object both to the Cure Costs

listed on the applicable Assumption and Assignment Notice and, for Assigned Agreements other

than Designatable Leases and Additional Contracts (to the extent the Additional Contracts are

executory contracts), to the assumption and assignment of the Assigned Agreements to the Buyer




                                               12
18-23538-rdd      Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                Main Document
                                           Pg 274 of 315



in accordance with the Global Bidding Procedures Order. No defaults exist in the Debtors’

performance under the Assigned Agreements as of the date of this Sale Order other than the

failure to pay the Cure Costs or such defaults that are not required to be cured.

        P.      Satisfaction of Section 363(f) Standards. The Debtors may sell the Acquired

Assets free and clear of all liens, claims (including those that constitute a “claim” as defined in

section 101(5) of the Bankruptcy Code), rights, liabilities, mortgages, deeds of trust, pledges,

charges, security interests, of whatever kind or nature, rights of first refusal, rights of offset or

recoupment, royalties, conditional sales or title retention agreements, hypothecations,

preferences, debts, easements, suits, licenses, options, rights-of-recovery, judgments, orders and

decrees of any court or foreign domestic governmental entity, taxes (including foreign, state and

local taxes), covenants, restrictions, indentures, instruments, leases, options, off-sets,

recoupments, claims for reimbursement or subrogation, contribution, indemnity or exoneration,

encumbrances and other interests of any kind or nature whatsoever against any of the Debtors or

the Acquired Assets, including, without limitation, any debts arising under or out of, in

connection with, or in any way relating to, any acts or omissions, obligations, demands,

guaranties, rights, contractual commitments, restrictions, product liability claims, environmental

liabilities, employment or labor law claims or liabilities, employee pension or benefit plan

claims, multiemployer benefit plan claims, retiree healthcare or life insurance claims or claims

for taxes of or against any of the Debtors, any claims under, or trusts or liens created by, PACA,3

and any derivative, vicarious, transferee or successor liability claims, alter ego claims, de facto

merger claims, rights or causes of action (whether in law or in equity, under any law, statute, rule

or regulation of the United States, any state, territory, or possession thereof or the District of

3   “PACA” means The Perishable Agricultural Commodities Act, 1930 (7 U.S.C. §§499a, et seq.) or the Packers
    and Stockyards Act (7 U.S.C. §§181 et seq.) or any similar state laws.



                                                    13
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 275 of 315



Columbia), whether arising prior to or subsequent to the commencement of these chapter 11

cases, whether known or unknown, contingent or matured, liquidated or unliquidated, choate or

inchoate, filed or unfiled, scheduled or unscheduled, perfected or unperfected, liquidated or

unliquidated, noticed or unnoticed, recorded or unrecorded, contingent or non-contingent,

material or non-material stator non-statutory, legal or equitable, and whether imposed by

agreement, understanding, law, equity or otherwise arising under or out of, in connection with, or

in any way related to any of the Debtors, any of the Debtors’ interests in the Acquired Assets, the

operation of any of the Debtors’ businesses before the effective time of the Closing and for each

Assigned Agreement, the applicable Assumption Effective Date, pursuant to the Asset Purchase

Agreement, or the transfer of any of the Debtors’ interests in the Acquired Assets to the Buyer,

and all Excluded Liabilities (collectively, excluding any Assumed Liabilities, the “Claims”),

because, in each case, one or more of the standards set forth in section 363(f)(1)-(5) of the

Bankruptcy Code have been satisfied; provided, however, that, nothing herein shall be deemed,

or construed as, a ruling or determination by this Court that the Assumed Liabilities encumber

the Acquired Assets. Without limiting the generality of the foregoing, “Claims” shall include

any and all liabilities or obligations whatsoever arising under or out of, in connection with, or in

any way relating to: (1) any of the employee benefit plans, including any Claims related to

unpaid contributions or current or potential withdrawal or termination liability; (2) any of the

Debtors’ collective bargaining agreements; (3) the Worker Adjustment and Retraining

Notification Act of 1988; and (4) any of the Debtors’ current and former employees. Those

holders of Claims who did not timely object (or who ultimately withdrew their objections, if any)

to the Sale Transaction or the Sale Motion are deemed to have consented pursuant to section

363(f)(2) of the Bankruptcy Code. Those holders of Claims who did object that have an interest




                                                14
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                          Pg 276 of 315



in the Acquired Assets could be compelled in a legal or equitable proceeding to accept money

satisfaction of such Claim pursuant to section 363(f)(5) or fall within one or more of the other

subsections of section 363(f) of the Bankruptcy Code and are therefore adequately protected by

having their Claims that constitute interests in the Acquired Assets, if any, attach solely to the

proceeds of the Sale Transaction ultimately attributable to the property in which they have an

interest, in the same order of priority and with the same validity, force and effect that such

holders had prior to the Sale Transaction, subject to any defenses of the Debtors. All Persons

having Claims of any kind or nature whatsoever against the Debtors or the Acquired Assets shall

be forever barred, estopped and permanently enjoined from creating, perfecting, pursuing,

enforcing, attaching, collecting, recovering, or asserting such Claims against the Buyer or any of

its assets, property, affiliates, successors, assigns, or the Acquired Assets.

       Q.      The Buyer would not have entered into the Asset Purchase Agreement and would

not consummate the transactions contemplated thereby if the sale of the Acquired Assets was not

free and clear of all Claims, if the Buyer would, or in the future could, be liable for any such

Claims, including, as applicable, certain liabilities related to the Business that will not be

assumed by the Buyer, as described in the Asset Purchase Agreement, or if the Credit Bid

Release or the Credit Bid were not components of the Sale Transaction. A sale of the Acquired

Assets other than one free and clear of all Claims would adversely impact the Debtors, their

estates and their creditors, and would yield substantially less value for the Debtors’ estates, with

less certainty than the Sale Transaction.

       R.      The total consideration to be provided under the Asset Purchase Agreement

reflects the Buyer’s reliance on this Sale Order to provide it, pursuant to sections 105(a) and

363(f) of the Bankruptcy Code, with title to and possession of the Acquired Assets free and clear




                                                  15
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 277 of 315



of all Claims (including, without limitation, any potential derivative, vicarious, transferee or

successor liability claims).

       S.      As of the Closing, the transfer of the Acquired Assets of the Debtors to the Buyer

will be a legal, valid, and effective transfer of the Acquired Assets, and will vest the Buyer with

all rights, title and interest of the Debtors in, and to, the Acquired Assets, free and clear of all

Claims.

       T.      Assumption and Assignment of Assigned Agreements. The assumption and

assignment of the Assigned Agreements are integral to the Asset Purchase Agreement, are in the

best interests of the Debtors and their estates, and represent the valid and reasonable exercise of

the Debtors’ sound business judgment. Specifically, the assumption and assignment of the

Assigned Agreements (i) is necessary to sell the Acquired Assets to the Buyer, (ii) allows the

Debtors to sell their business to the Buyer as a going concern, (iii) limits the losses suffered by

counterparties to the Assigned Agreements, and (iv) maximizes the recoveries to other creditors

of the Debtors by limiting the amount of claims against the Debtors’ estates by avoiding the

rejection of the Assigned Agreements.

       U.      With respect to each of the Assigned Agreements, the Debtors have met all

applicable requirements of section 365(b) of the Bankruptcy Code in their entirety. Further, the

Buyer, in accordance with the provisions of the Asset Purchase Agreement, has cured or will

cure on or before the Closing or the Assumption Effective Date, or have provided or will provide

adequate assurance of the prompt cure after the Closing (which adequate assurance may include

an agreement by and between the Buyer and the counterparty to the applicable Assigned

Agreement to enter into a new agreement, provided that any such agreement shall provide for the

Buyer’s payment of applicable Cure Costs in an amount agreed to by the Buyer and the




                                                16
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 278 of 315



counterparty, and provided further, that any such agreement shall require the counterparty’s

waiver of any and all prepetition claims against the Debtors based on the Assigned Agreement,

and any damage claims arising out of the rejection of any such Assigned Agreement) of, any

monetary default required to be cured with respect to the Assigned Agreements under section

365(b)(1) of the Bankruptcy Code, and the Buyer has provided adequate assurance of future

performance under the Assigned Agreements in satisfaction of sections 365(b) and 365(f) of the

Bankruptcy Code to the extent that any such assurance is required and not waived by the non-

debtor counterparties to such Assigned Agreements. Accordingly, the Assigned Agreements

may be assumed by the Debtors and assigned to the Buyer as provided for in the Asset Purchase

Agreement and herein.       The assumption and assignment of each Assigned Agreement is

approved notwithstanding any provision in such Assigned Agreement or other restrictions

prohibiting its assignment or transfer.

       V.      Validity of the Transfer. As of the Closing, the transfer of the Acquired Assets

to the Buyer will be a legal, valid and effective transfer of the Acquired Assets, and will vest the

Buyer with all right, title and interest of the Sellers in and to the Acquired Assets, free and clear

of all Claims. The consummation of the Sale Transaction is legal, valid and properly authorized

under all applicable provisions of the Bankruptcy Code, including, without limitation, sections

105(a), 363(b), 363(f), 363(m), 365(b) and 365(f) of the Bankruptcy Code and all of the

applicable requirements of such sections have been complied with in respect of the Sale

Transaction.

       W.      Corporate Power and Authority. The Debtors (i) have full corporate or limited

liability company (as applicable) power and authority to execute the Asset Purchase Agreement

and all other documents contemplated thereby, and the Sale Transaction has been duly and




                                                 17
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 279 of 315



validly authorized by all necessary corporate or other action of the Debtors, (ii) have all of the

corporate or limited liability company (as applicable) power and authority necessary to

consummate the transactions contemplated by the Asset Purchase Agreement, and (iii) upon

entry of this Sale Order, other than as set forth in the Asset Purchase Agreement (including,

without limitation, with respect to antitrust matters), need no consent or approval from any other

person to consummate the Sale Transaction.

       X.      Valid and Binding Contract. The Asset Purchase Agreement is a valid and

binding contract between the Debtors and the Buyer and shall be enforceable pursuant to its

terms. The Asset Purchase Agreement and Related Agreements were not entered into for the

purpose of hindering, delaying or defrauding the Debtors’ present or future creditors under the

Bankruptcy Code or under laws of the United States, any state, territory, possession or the

District of Columbia. None of the Debtors nor the Buyer is, or will be, entering into the

Asset Purchase Agreement and transactions contemplated therein fraudulently (including with

respect to statutory or common law fraudulent conveyance or fraudulent transfer claims, whether

under the Bankruptcy Code or under the laws of the United States, any state, territory, possession

thereof or the District of Columbia or any other applicable jurisdiction with laws substantially

similar to the foregoing) or for an otherwise improper purpose. The Asset Purchase Agreement

and the Sale Transaction itself, and the consummation thereof shall be specifically enforceable

against and binding upon (without posting any bond) the Debtors, any chapter 7 or chapter 11

trustee appointed in these chapter 11 cases, and shall not be subject to rejection or avoidance by

the foregoing parties or any other Person.

       Y.      The Sale Transaction does not constitute a de facto plan of reorganization or

liquidation as it does not propose to (i) impair or restructure existing debt of, or equity interests




                                                 18
18-23538-rdd    Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                         Pg 280 of 315



in, the Debtors, (ii) impair or circumvent voting rights with respect to any plan proposed by the

Debtors, (iii) circumvent chapter 11 safeguards, such as those set forth in sections 1125 and 1129

of the Bankruptcy Code, or (iv) classify claims or equity interests or extend debt maturities.

Entry into the Asset Purchase Agreement and the Sale Transaction neither impermissibly

restructures the rights of the Debtors’ creditors, nor impermissibly dictates the terms of a

chapter 11 plan for the Debtors. Entry into the Asset Purchase Agreement does not constitute a

sub rosa chapter 11 plan.

       Z.      Valid and Binding Release. The proposed compromise and resolution embodied

in the Credit Bid Release (as defined below and as reflected in Section 9.13 of the Asset

Purchase Agreement) is reasonable and appropriate and a valid exercise of the Debtors’ business

judgment, and the consideration provided for in the Asset Purchase Agreement, including the

Credit Bid Release Consideration and other good and valuable consideration provided to the

Debtors and their Estates in connection with the Sale Transaction, constitutes fair and

appropriate consideration for the Credit Bid Release. The Credit Bid Release is required by the

Buyer in order to enter into and perform in accordance with the Sale Transaction and providing

such release is in the best interests of the Debtors, their estates, creditors and other parties in

interest. The Claims and causes of action released through the Credit Bid Release are complex

and in the absence of the release would involve extended and expensive litigation, the outcome

of which would be uncertain.

       AA.     Debtor Authorization of Non-Debtor Subsidiary Action or Inaction. The

proposed Sale Transaction requires certain of the Debtors to take certain actions with respect to

Sears Re, KCD IP, LLC, and the other Foreign Subsidiaries. As further described in the Asset

Purchase Agreement, the Sale Transaction contemplates the purchase of the KCD Notes




                                                19
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 281 of 315



effective upon receipt of the consent of the Bermuda Monetary Authority or any other applicable

Bermuda regulatory authority, and accordingly, requires Debtor authorization of Sears Re’s sale

of the KCD Notes to Buyer (the “KCD Notes Purchase”). The Buyer has the right to terminate

the Asset Purchase Agreement if Sears Re has not agreed to be bound by the terms of the Asset

Purchase Agreement as a Seller by 11:59 p.m. New York City time on January 22, 2019.

Additionally, as further described in Section 9.14 of the Asset Purchase Agreement, and each to

the extent provided for in and in accordance with the Asset Purchase Agreement, the Sale

Transaction contemplates (i) certain restrictions upon Sellers’ and their Affiliates’ (including

KCD IP, LLC’s) ability to sell, transfer, assign, encumber, license, sublicense or otherwise grant

certain rights or take or fail to take certain actions related to the KCD IP or to amend, terminate,

renew, or fail to take certain actions with respect to, certain Contracts related to the KCD IP (the

“KCD IP Restrictions”), (ii) Sellers’ use of reasonable best efforts to (a) cause KCD IP, LLC to

grant, effective as of the Closing, the Exclusive License (the “KCD Exclusive License Right”),

or (b) if KCD IP, LLC has not agreed to grant the Buyer the Exclusive License in accordance

with the Asset Purchase Agreement, at the Buyer’s election, obtain any Consent from KCD IP,

LLC necessary to assign to the Buyer those KCD Agreements that are designated for assignment

and assumption by written notice of the Buyer and assume and assign to Buyer such KCD

Agreements to the Buyer (the “KCD Consent Right”), (iii) if the KCD Consent Right is not

obtained in accordance with the Asset Purchase Agreement despite Sellers’ reasonable best

efforts, Sellers’ assumption of all KCD Agreements that provide Sellers with the right to

sublicense KCD IP to the Buyer that are designated only for assumption by written notice of the

Buyer, and Sellers’ granting of a sublicense to the KCD IP to the Buyer in accordance with the

Asset Purchase Agreement (the “KCD Sublicense Right”), (iv) prior to such time that the BMA




                                                20
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                          Pg 282 of 315



Consent is obtained and pursuant to the PA Liabilities Services Agreement, the Buyer shall

provide services to the Sellers sufficient to perform the PA liability in exchange for which the

Sellers shall pay certain consideration to the Buyer (the “KCD Servicing Right”), (v) restrictions

on Sellers’ and their Affiliates ability to sell, assign, or transfer in any way any equity interests in

KCD IP, LLC without requiring a condition that the purchaser in such sale, assignment or

transfer agrees to the limitations set forth in Section 9.14 of the Asset Purchase Agreement (the

“KCD Equity Transfer Restriction Right” and together with the KCD Sublicense Right, KCD IP

Restrictions, the KCD Exclusive License Right and the KCD Consent Right, the “KCD IP

Related Rights”), and (vi) the Sellers’ obligation to transfer the KCD Notes and the Buyer’s

obligation to assume the PA liabilities is dependent upon obtaining the BMA Consent.

Furthermore, the Sellers have agreed to use reasonable best efforts to cause each of the Foreign

Subsidiaries to, among other things, sell, transfer, assign, convey and deliver, or cause to be sold,

transferred, assigned, conveyed and delivered to the Buyer or the applicable Assignee, all right,

title and interest of each of the Foreign Subsidiaries in, to or under the Acquired Foreign Assets

(the “Foreign Assets Rights”). Each of the KCD Notes Purchase, the KCD IP Related Rights

and the Foreign Assets Rights are required by Buyer and are reasonable and appropriate

exercises of the Debtors’ business judgment and the consideration provided by the Buyer

(including the assumption of the Assumed Liabilities) constitutes fair and appropriate

consideration to the Debtors and the non-debtor Sellers.

        BB.     Waiver of Bankruptcy Rules 6004(h) and 6006(d). The sale of the Acquired

Assets must be approved and consummated promptly in order to preserve the value of the

Acquired Assets. Therefore, time is of the essence in consummating the Sale Transaction, and

the Debtors and the Buyer intend to close the Sale Transaction as soon as reasonably practicable.




                                                  21
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50         Main Document
                                         Pg 283 of 315



The Debtors have demonstrated compelling circumstances and a good, sufficient, and sound

business purpose and justification for the immediate approval and consummation of the Sale

Transaction as contemplated by the Asset Purchase Agreement. Accordingly, there is cause to

lift the stay contemplated by Bankruptcy Rules 6004(h) and 6006(d) with regards to the

transactions contemplated by this Sale Order.

       CC.     Personally Identifiable Information.            As contemplated in the Bidding

Procedures Order, and subject to the terms of this Sale Order, the sale to the Buyer under the

Asset Purchase Agreement of any personally identifiable information (as such term is defined in

section 101(41A) of the Bankruptcy Code) and private health information about individuals is

either consistent with the privacy policy of the Debtors in effect on the date of commencement of

these chapter 11 cases or consistent with the recommendations of the consumer privacy

ombudsman appointed in these chapter 11 cases and satisfies the requirements of

section 363(b)(1)(A).

       DD.     Legal and Factual Bases. The legal and factual bases set forth in the Motion and

at the Sale Hearing establish just cause for the relief granted herein.

       EE.     Necessity of Order. The Buyer would not consummate the transactions absent

the relief provided for in this Sale Order.

       NOW THEREFORE, IT IS HEREBY ORDERED THAT:

       1.      Motion is Granted. The Sale Motion and the relief requested therein to the

extent not previously granted by this Court pursuant to the Bidding Procedures Order is granted

and approved as set forth herein.




                                                 22
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 284 of 315



       2.      Findings of Fact and Conclusions. The Court’s findings of fact and conclusions

of law in the Bidding Procedures Order and the record of the hearing with respect to the Bidding

Procedures Order are incorporated herein by reference.

       3.      Objections Overruled. All objections (except for Cure Objections, if any, that

have been adjourned solely to the extent such objections relate to any asserted cure obligations

pursuant to section 365(b) of the Bankruptcy Code), if any, to the Sale Motion or the relief

requested therein, and any joinders thereto, that have not been withdrawn with prejudice, waived,

settled, or otherwise resolved as announced to the Court at the Sale Hearing or by stipulation

filed with the Court, and all reservations of rights included therein, are hereby overruled on the

merits and with prejudice. All holders of Claims or other persons and entities that failed to

timely object, or withdrew their objections to the Sale Motion, the Sale Transaction, or this Sale

Order are deemed to consent to the relief granted herein for all purposes, including pursuant to

section 363(f)(2) of the Bankruptcy Code. Each holder of any Claim against the Debtors, their

estates, or any of the Acquired Assets: (i) has, subject to the terms and conditions of this

Sale Order, consented to the Sale Transaction or is deemed to have consented to the

Sale Transaction; (ii) could be compelled, in a legal or equitable proceeding, to accept money

satisfaction of such Claim; or (iii) otherwise falls within the provisions of section 363(f) of the

Bankruptcy Code.

       4.      Notice. Notice of the Sale Motion and the Sale Hearing was adequate,

appropriate, fair and equitable under the circumstances and complied in all respects with

section 102(1) of the Bankruptcy Code and Bankruptcy Rules 2002, 6004 and 6006, the

Amended Case Management Order, and the Global Bidding Procedures Order.




                                                23
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 285 of 315



       5.      Fair Purchase Price.      The consideration provided by the Buyer under the

Asset Purchase Agreement, including the portion of the Purchase Price that is the Credit Bid

Amount, the Credit Bid Release Consideration, and the Buyout Option is fair and reasonable and

constitutes (i) reasonably equivalent value under the Bankruptcy Code and the Uniform

Fraudulent Transfer Act, (ii) fair consideration under the Uniform Fraudulent Conveyance Act,

and (iii) reasonably equivalent value, fair consideration and fair value under any other applicable

laws of the United States, any state, territory or possession or the District of Columbia. The

Credit Bid constitutes a valid, duly authorized credit bid and is proper under the Bidding

Procedures Order, sections 363(b) and 363(k) of the Bankruptcy Code, the applicable Prepetition

Loan Documents (as defined in the Final DIP Order) and applicable law. The consideration

given by the Buyer shall constitute valid and valuable consideration for the Credit Bid Release.

       6.      Approval of the Asset Purchase Agreement. The Asset Purchase Agreement,

all ancillary documents filed therewith or described therein, the Credit Bid and all other

transactions contemplated therein (including, but not limited to, all ancillary agreements

contemplated thereby) and all of the terms and conditions thereof, including, without limitation,

the Credit Bid pursuant to section 363(k) of the Bankruptcy Code of the Credit Bid Amount as

described in the Asset Purchase Agreement, are hereby approved. The failure specifically to

include any particular provision of the Asset Purchase Agreement in this Sale Order shall not

diminish or impair the effectiveness of such provision, it being the intent of the Court that the

Asset Purchase Agreement (including, but not limited to, all ancillary agreements and Related

Agreements contemplated thereby) be authorized and approved in its entirety.




                                                24
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 286 of 315



       7.      Approval of the Credit Bid Release. As set forth in Section 9.13 of the Asset

Purchase Agreement:

                       (a)     Effective upon the Closing, in consideration for the payment by

Buyer of the Credit Bid Release Consideration, and other good and valuable consideration

provided to the Debtors and their estates by ESL in connection with the Transactions, each

Debtor, for itself and its estate, and on behalf of each of its Subsidiaries and controlled Affiliates

(each of the foregoing, a “Seller Releasing Party”), hereby absolutely, unconditionally and

irrevocably (i) releases and forever discharges ESL from any and all Released Estate Claims,

whether foreseen or unforeseen, contingent or actual, and whether now known or hereafter

discovered, which any of the Seller Releasing Parties ever had or now may have, and

(ii) covenants that it shall not seek to disallow, subordinate, recharacterize, avoid, challenge,

dispute or collaterally attack the ESL Claims, provided however that the assertion of any Claim

other than a Released Estate Claim shall not be deemed to violate Section 9.13(a)(ii) of the Asset

Purchase Agreement.

                       (b)     Effective upon the Closing, the ESL Claims against the Debtors

shall each be deemed allowed for all purposes in the Bankruptcy Cases and under the

Bankruptcy Code in the amounts set forth on Exhibit G to the Asset Purchase Agreement, as

reduced by the credit bid set forth in Section 3.1(b) of the Asset Purchase Agreement.

                       (c)     After giving effect to the credit bid set forth in Section 3.1(b) of

the Asset Purchase Agreement, ESL shall be entitled to assert any deficiency Claims, Claims

arising under Section 507(b) of the Bankruptcy Code, or other Claims and causes of action that it

may have against the Debtors and their estates in the Chapter 11 Cases, provided that (i) no

Claims or causes of action of ESL shall have recourse to, or any other right of recovery from,




                                                 25
18-23538-rdd      Doc 1730    Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 287 of 315



any Claims or causes of action of the Debtors or their estates related to Lands’ End, Inc., the

“spin-off” (as such term is defined in the Information Statement of Lands’ End, Inc. dated March

18, 2014), Seritage Growth Properties, Inc., Seritage Growth Properties, L.P, the “Transaction”

(as that term is defined in the registration statement on Form S-11 filed by Seritage Growth

Properties, which registration statement became effective on June 9, 2015), any Claim or cause

of action involving any intentional misconduct by ESL, or the proceeds of any of the foregoing,

(ii) any ESL Claims arising under Section 507(b) of the Bankruptcy Code shall be entitled to

distributions of not more than $50 million from the proceeds of any Claims or causes of action of

the Debtors or their estates other than the Claims and causes of action described in the preceding

clause (c)(i); provided that, in the event that, in the absence of this clause (c)(ii), any such

proceeds to the Debtors or their estates would have resulted in distributions in respect of such

ESL Claims in excess of $50 million, the right to receive such distributions in excess of $50

million shall be treated as an unsecured claim and receive pro rata recoveries with general

unsecured claims other than the Claims and causes of action described in the preceding clause

(c)(i), and (iii) notwithstanding any order of the Bankruptcy Court to the contrary or section 1129

of the Bankruptcy Code, it shall not be a condition to confirmation of any chapter 11 plan filed in

the Bankruptcy Cases that any ESL Claims arising under Section 507(b) of the Bankruptcy Code

be paid in full or in part.

                        (d)   Section 9.13 of the Asset Purchase Agreement, and all statements

or negotiations relating hereto, shall be governed by Federal Rule of Evidence 408 and any

corresponding state rules of evidence. Without limiting the foregoing, neither Section 9.13 of

the Asset Purchase Agreement nor any statements or negotiations relating hereto shall be offered




                                                26
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 288 of 315



or received in evidence in any proceeding for any purpose other than to enforce the terms of this

Section 9.13.

                      (e)     The release set forth in Section 9.13 of the Asset Purchase

Agreement and in paragraphs 7(a)-(d) hereof shall be referred to herein as the “Credit Bid

Release”. The Credit Bid Release is hereby approved in its entirety and the Credit Bid Release

Consideration and the other consideration provided by Buyer pursuant to the Asset Purchase

Agreement is found to be fair consideration for the Credit Bid Release. The Seller Releasing

Parties and ESL are authorized and directed to perform under the Credit Bid Release pursuant to

its terms and to take any and all actions, including, without limitation, execution and delivery of

any documents or papers as may be reasonably necessary to perform or appropriate to implement

their obligations arising under the Credit Bid Release.

       8.       Approval of Debtor Authorization of Non-Debtor Subsidiary Action or

Inaction. The KCD Notes Purchase, the KCD IP Related Rights and the Foreign Assets Rights

are hereby approved in their entirety and the consideration provided by the Buyer pursuant to the

Asset Purchase Agreement is found to be fair and reasonable consideration for the KCD Notes

Purchase, the KCD IP Related Rights, and the Foreign Assets Rights. The Sellers and the Buyer

are authorized and directed to perform in accordance with the Asset Purchase Agreement, their

obligations with respect to the KCD Notes Purchase, the KCD IP Related Rights, and the

Foreign Assets Rights, including to take any and all actions, including, without limitation,

execution and delivery of any documents or papers as may be reasonably necessary to perform or

appropriate to implement their obligations arising with respect to the KCD Notes Purchase, the

KCD IP Related Rights, and the Foreign Assets Rights. As and to the extent necessary, the

Debtors are hereby authorized in accordance with sections 105(a) and 365 of the Bankruptcy




                                                27
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50          Main Document
                                        Pg 289 of 315



Code to assume and assign or only assume any or all of the KCD Agreements in accordance with

Section 9.14 of the Asset Purchase Agreement and subject to the requirements in Section 2.8(e)

of the Asset Purchase Agreement, and to execute and deliver to the Buyer, or cause KCD IP,

LLC to execute and deliver to Buyer, such documents or other instruments as may be necessary

to license or sublicense the KCD IP to the Buyer as provided in the Asset Purchase Agreement.

       9.      Consummation of Sale Transaction. Pursuant to sections 105, 363 and 365 of

the Bankruptcy Code, the Debtors, as well as their officers, employees and agents, are authorized

to enter into, execute, deliver and perform their obligations under and comply with the terms of

the Asset Purchase Agreement and the Related Agreements and to close and consummate the

Sale Transaction, including by taking any and all actions as may be reasonably necessary or

desirable to implement the Sale Transaction and each of the transactions contemplated thereby

pursuant to and in accordance with the terms and conditions of the Asset Purchase Agreement,

the Related Agreements, and this Sale Order.

       10.     The Debtors, their affiliates and their respective officers, employees and agents,

are authorized to execute and deliver, and authorized to perform under, consummate and

implement all additional instruments and documents that may be necessary or desirable to

implement the Asset Purchase Agreement and Related Agreements, including the transfer and

the assignment of all the Acquired Assets, and the assumption and assignment of all the

Assigned Agreements, and to take all further actions as may be (i) reasonably requested by the

Buyer for the purpose of assigning, transferring, granting, conveying and conferring to the

Buyer, or reducing to the Buyer’s possession, the Acquired Assets or (ii) necessary or

appropriate to the performance of the obligations contemplated by the Asset Purchase Agreement




                                               28
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                         Pg 290 of 315



or to implement the Sale Transaction, including pursuant to this Sale Order, all without further

order of the Court.

       11.      All Persons that are currently in possession of some or all of the Acquired Assets

are hereby directed to surrender possession of such Acquired Assets to the Buyer as of the

Closing or at such later time as the Buyer reasonably requests. To the extent required by the

Asset Purchase Agreement, the Debtors agree to exercise commercially reasonable efforts to

assist the Buyer in assuring that all Persons that are presently, or on the Closing Date may be, in

possession of some or all of the Acquired Assets will surrender possession of the

Acquired Assets to either (i) the Debtors before the Closing Date or (ii) the Buyer on or after the

Closing Date.

       12.      All Persons are prohibited from taking any action to adversely affect or interfere

with the ability of the Debtors to transfer the Acquired Assets to the Buyer in accordance with

the Asset Purchase Agreement and this Sale Order; provided that the foregoing restriction shall

not prevent any party from appealing this Sale Order in accordance with applicable law or

opposing any appeal of this Sale Order.

       13.      Each Assignee has provided or will provide, as applicable, adequate assurance of

future performance of and under the Designated Agreements, within the meaning of

sections 365(b)(1) and 365(f)(2) of the Bankruptcy Code.

       14.      Direction to Creditors and Parties in Interest. On the Closing, each of the

Debtors’ creditors and the holders of any Claims are authorized and directed to execute such

documents and take all other actions as may be necessary to terminate, discharge or release their

Claims in the Acquired Assets, if any, as such Claims may otherwise exist.




                                                29
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 291 of 315



       15.     Direction to Government Agencies. Each and every filing agent, filing officer,

title agent, recording agency, governmental department, secretary of state, federal, state and local

official, and any other person and entity who may be required by operation of law, the duties of

its office or contract, to accept, file, register, or otherwise record or release any documents or

instruments or who may be required to report or insure any title in or to the Acquired Assets, is

hereby authorized and directed to accept any and all documents and instruments necessary and

appropriate to consummate the Sale Transaction contemplated by the Asset Purchase Agreement

and approved by this Sale Order.

       16.     Assumption of Protection Agreement Obligations.                Pursuant to and in

accordance with Section 2.3(e) of the Asset Purchase Agreement, the Buyer has expressly

assumed Sellers’ obligations (the “Assumed Protection Agreement Obligations”) with respect to

warranties and protection agreements or other services contracts (other than warranties relating

to Intellectual Property) for the goods and services of Sellers sold or performed prior to the

Closing, including any obligations owed by Sears Re to any Seller in respect of reinsurance of

such warranties and protection agreements (collectively, the “Assumed Protection Agreements”).

To the fullest extent permitted by applicable law, the Buyer is authorized to operate in place of

the Sellers with respect to the Assumed Protection Agreements and to take any actions

contemplated to be taken by the Sellers thereunder, including collecting any amounts payable by

any counterparty to any such Assumed Protection Agreement and performing the Assumed

Protection Agreement Obligations. The Court hereby orders that the Sellers and all other parties

in interest shall cooperate in respect of Buyer’s operation in place of the Sellers under the

Assumed Protection Agreements, including, without limitation, by furnishing such documents or

records as are necessary to the Buyer to perform the Assumed Protection Agreement Obligations




                                                30
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 292 of 315



without interruption. Moreover, except for good cause based on violations of Law unrelated to

the assumption by the Buyer of the Assumed Protection Agreement Obligations occurring

pursuant to the Asset Purchase Agreement and this Sale Order, no regulatory agency (including,

without limitation, any state insurance regulator) shall interrupt Buyer’s performance of the

Assumed Protection Agreement Obligations from and after the Closing Date without first

obtaining relief from this Court. The Buyer may continue to perform the Assumed Protection

Agreement Obligations under any existing licenses or permits of the Sellers, with no interruption

of the right of the Buyer to so perform, until any required licenses and permits have been

transferred to the Buyer by Sellers, or new licenses and permits have been issued to the Buyer.

       17.     Transfer of the Acquired Assets Free and Clear. Pursuant to sections 105(a),

363(b), 363(f) and 365 of the Bankruptcy Code, the Debtors are authorized to transfer the

Acquired Assets, including, without limitation, Designated Agreements (as defined below) in

accordance with the terms of the Asset Purchase Agreement. The Acquired Assets shall be

transferred to the Buyer in accordance with the terms of the Asset Purchase Agreement, and

upon the Closing, such transfer shall: (i) be valid, legal, binding and effective; (ii) vest the Buyer

with all right, title and interest of the Debtors in the Acquired Assets; and (iii) be free and clear

of all Claims (including Claims of any Governmental Authority) in accordance with section

363(f) of the Bankruptcy Code, with the net proceeds of the Sale Transaction from the Acquired

Assets upon which the DIP ABL Lenders (as defined in the Final DIP Order) have a first lien

being used to repay in full in cash all DIP ABL Secured Obligations (as defined in the Final DIP

Order) on the Closing and all other Claims that represent interests in property shall attach to the

net proceeds of the Sale Transaction, in the same order of their priority and with the same

validity, force and effect which they now have against the Acquired Assets, subject to any claims




                                                 31
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50              Main Document
                                         Pg 293 of 315



and defenses the Debtors may possess with respect thereto, in each case immediately before the

Closing. The cash portion of the Purchase Price, to the extent payable, that is paid in connection

with a Buyout Option shall be deposited and held in segregated accounts in accordance with

Section 3.1 of the Asset Purchase Agreement with the Liens of any lenders other than Buyer or

Affiliates attaching to the cash proceeds held in the applicable designated segregated account in

the same order of priority and with the same validity, force and effect as the original Liens of

such lenders, and such proceeds shall be released to such lenders within two (2) business days

following the Closing Date and shall not otherwise be used by the Debtors without further order

of the Bankruptcy Court.

       18.     This Sale Order (i) shall be effective as a determination that, as of the Closing, all

Claims have been unconditionally released, discharged and terminated as to the Acquired Assets,

and that the conveyances and transfers described herein have been effected, and (ii) is and shall

be binding upon and govern the acts of all persons, including all filing agents, filing officers, title

agents, title companies, recorders of mortgages, recorders of deeds, registrars of deeds,

administrative agencies, governmental departments, secretaries of state, federal, state, county and

local officials and all other persons who may be required by operation of law, the duties of their

office, or contract, to accept, file, register or otherwise record or release any documents or

instruments that reflect that the Buyer is the assignee and owner of the Acquired Assets free and

clear of all Claims, or who may be required to report or insure any title or state of title in or to

any lease (all such entities being referred to as “Recording Officers”). All Recording Officers

are authorized and specifically directed to strike recorded Claims against the Acquired Assets

recorded prior to the date of this Sale Order. A certified copy of this Sale Order may be filed

with the appropriate Recording Officers to evidence cancellation of any recorded Claims against




                                                  32
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 294 of 315



the Acquired Assets recorded prior to the date of this Sale Order. All Recording Officers are

hereby directed to accept for filing any and all of the documents and instruments necessary and

appropriate to consummate the transactions contemplated by the Asset Purchase Agreement.

       19.     Following the Closing, no holder of any Claim shall interfere with the Buyer’s

title to or use and enjoyment of the Acquired Assets based on or related to any such Claim or

based on any actions the Debtors may take in these chapter 11 cases.

       20.     Except as expressly set forth in the Asset Purchase Agreement, the Buyer Related

Parties and their successors and assigns shall have no liability for any Claim or Excluded

Liabilities, whether known or unknown as the Closing Date, now existing or hereafter arising,

whether fixed or contingent, whether derivatively, vicariously, as a transferee, successor, alter

ego, or otherwise, of any kind, nature or character whatsoever, by reason of any theory of law or

equity, including Claims or Excluded Liabilities arising under, without limitation: (i) any

employment or labor agreements or the termination thereof relating to the Debtors; (ii) any

pension, welfare, compensation or other employee benefit plans, agreements, practices and

programs, including, without limitation, any pension plan of or related to any of the Debtors or

any Debtor’s affiliates or predecessors or any current or former employees of any of the

foregoing, including, without limitation, the Employee Plans and any participation or other

agreements related to the Employee Plans, or the termination of any of the foregoing; (iii) the

Debtors’ business operations or the cessation thereof; (iv) any litigation involving one or more of

the Debtors; and (v) any employee, workers’ compensation, occupational disease or

unemployment or temporary disability related law, including, without limitation, claims that

might otherwise arise under or pursuant to (A) the Employee Retirement Income Security Act of

1974, as amended, (B) the Fair Labor Standards Act, (C) Title VII of the Civil Rights Act of




                                                33
18-23538-rdd     Doc 1730       Filed 01/18/19 Entered 01/18/19 22:46:50                 Main Document
                                          Pg 295 of 315



1964, (D) the Federal Rehabilitation Act of 1973, (E) the National Labor Relations Act, (F) the

Worker Adjustment and Retraining Notification Act of 1988, (G) the Age Discrimination and

Employee Act of 1967 and Age Discrimination in Employment Act, as amended, (H) the

Americans with Disabilities Act of 1990, (I) the Consolidated Omnibus Budget Reconciliation

Act of 1985, (J) the Multiemployer Pension Plan Amendments Act of 1980, (K) state and local

discrimination laws, (L) state and local unemployment compensation laws or any other similar

state and local laws, (M) state workers’ compensation laws or (N) any other state, local or federal

employee benefit laws, regulations or rules or other state, local or federal laws, regulations or

rules relating to, wages, benefits, employment or termination of employment with any or all

Debtors or any predecessors; (O) any antitrust laws; (P) any product liability or similar laws,

whether state or federal or otherwise; (Q) any environmental laws, rules, or regulations,

including,    without    limitation,   under    the     Comprehensive     Environmental      Response,

Compensation, and Liability Act, 42 U.S.C. §§ 9601, et seq., or similar state statutes; (R) PACA;

(S) any bulk sales or similar laws; (T) any federal, state or local tax statutes, regulations or

ordinances, including, without limitation, the Internal Revenue Code of 1986, as amended; and

(U) any common law doctrine of de facto merger or successor or transferee liability, successor-

in-interest liability theory or any other theory of or related to successor liability.

        21.     If any Person that has filed financing statements, mortgages, mechanic’s liens, lis

pendens or other documents or agreements evidencing Claims against or in the Debtors or the

Acquired Assets shall not have delivered to the Debtors prior to the Closing, in proper form for

filing and executed by the appropriate parties, termination statements, instruments of satisfaction,

or, as appropriate, releases of all Claims (collectively, the “Release Documents”) the Person has

with respect to the Debtors or the Acquired Assets or otherwise, then with regard to the Acquired




                                                   34
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 296 of 315



Assets that are purchased by the Buyer pursuant to the Asset Purchase Agreement and this Sale

Order (i) the Debtors are hereby authorized and directed to, and the Buyer is hereby authorized

to, execute and file such statements, instruments, releases and other documents on behalf of the

person with respect to the Acquired Assets, (ii) the Buyer is hereby authorized to file, register or

otherwise record a certified copy of this Sale Order, which, once filed, registered or otherwise

recorded, shall constitute conclusive evidence of the release of all Claims against the Acquired

Assets and (iii) the Buyer may seek in this Court or any other court to compel appropriate

persons to execute termination statements, instruments of satisfaction, and releases of all Claims

with respect to the Acquired Assets other than liabilities expressly assumed under the Asset

Purchase Agreement; provided that, notwithstanding anything in this Sale Order or the Asset

Purchase Agreement to the contrary, the provisions of this Sale Order shall be self-executing,

and neither the Sellers nor Buyer shall be required to execute or file releases, termination

statements, assignments, consents, or other instruments in order to effectuate, consummate, and

implement the provisions of this Sale Order. This Sale Order is deemed to be in recordable form

sufficient to be placed in the filing or recording system of each and every federal, state, county or

local government agency, department or office.

       22.     On the Closing Date, this Sale Order shall be considered and constitute for any

and all purposes a full and complete general assignment, conveyance and transfer of the

Acquired Assets acquired under the Asset Purchase Agreement or a bill of sale or assignment

transferring good and marketable, indefeasible title and interest in all of the Acquired Assets to

the Buyer.

       23.     To the extent permitted by applicable Law and in accordance with the terms of the

Asset Purchase Agreement and the Related Agreements, during the Management Services




                                                 35
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 297 of 315



Period, the applicable Sellers shall remain the manager, controller or operator of each Acquired

Property, Occupancy Leased Premise and Sparrow Property solely to the limited extent required

for any Permit applicable to such Acquired Property, Occupancy Leased Premise or Sparrow

Property (in the case of the Sparrow Properties, solely to the extent of any Sellers’ rights related

to the Sparrow Properties) to remain effective (the “Management Services”). Notwithstanding

the foregoing, to the fullest extent permitted by applicable Law, each of the Sellers hereby

appoints Buyer and its Affiliated Designees as agent of such Seller to manage, control and

operate each of (i) the Acquired Properties, (ii) Occupancy Leased Premises and (iii) the

Sparrow Properties (in the case of the Sparrow Properties, solely to the extent of any Sellers’

rights related to the Sparrow Properties) at which Management Services are being provided

(collectively, the “Managed Properties”). Pursuant to their appointment as Sellers’ agent, Buyer

and its Affiliated Designees shall be entitled to manage, control and operate each of the Managed

Properties as they see fit in their sole discretion and collect and retain all revenues generated by

each Managed Property. All existing licenses or permits applicable to the business shall remain

in place for the Buyer’s or its Applicable Designee or its Applicable Designee benefit until either

new licenses and permits are obtained or existing licenses and permits are transferred in

accordance with applicable administrative procedures and, in furtherance thereof, the

Management Services to be provided to the Buyer and its Affiliated Designees pursuant to

Section 8.8(b) of the Asset Purchase Agreement are hereby approved in their entirety.

Moreover, except for good cause based on violations of Law unrelated to the assumption by the

Buyer and its Affiliated Designees of the existing licenses and permits applicable to the business

occurring pursuant to the Asset Purchase Agreement and this Sale Order, no licensing or

permitting authority or other regulatory agency shall interrupt Buyer’s or any Affiliated




                                                36
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 298 of 315



Designee’s operation of the business from and after the Closing Date without first obtaining

relief from this Court.

       24.     No Successor or Other Derivative Liability. By virtue of the Sale Transaction,

the Buyer Related Parties and their affiliates, successors and assigns shall not be deemed or

considered to: (i) be a legal successor, or otherwise be deemed a successor to any of the Debtors,

(ii) have, de facto or otherwise, merged with or into any or all Debtors, (iii) be a consolidation

with the Debtors or their estates or (iv) be an alter ego or a continuation or substantial

continuation, or be holding itself out as a mere continuation, of any of the Debtors or their

respective estates, businesses or operations, or any enterprise of the Debtors, in each case by any

law or equity, and the Buyer Related Parties have not assumed nor are they in any way

responsible for any liability or obligation of the Debtors or the Debtors’ estates, except with

respect to the Assumed Liabilities.      Except as expressly set forth in the Asset Purchase

Agreement, the Buyer and its affiliates, successors and assigns shall have no successor,

transferee or vicarious liability of any kind or character, including, without limitation, under any

theory of foreign, federal, state or local antitrust, environmental, successor, tax, ERISA, assignee

or transferee liability, labor, product liability, employment, de facto merger, substantial

continuity, or other law, rule, regulation or doctrine, whether known or unknown as of the

Closing Date, now existing or hereafter arising, whether asserted or unasserted, fixed or

contingent, liquidated or unliquidated with respect to the Debtors or any obligations of the

Debtors arising prior to the Closing Date, including, without limitation, liabilities on account of

any taxes or other Governmental Authority fees, contributions or surcharges, in each case

arising, accruing or payable under, out of, in connection with, or in any way relating to, the




                                                37
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 299 of 315



operation of the Acquired Assets prior to the Closing Date or arising based on actions of the

Debtors taken after the Closing Date.

       25.     Assumption and Assignment of Assigned Agreements.                  Subject to and

conditioned upon the occurrence of the Closing Date, the Debtors are hereby authorized in

accordance with sections 105(a) and 365 of the Bankruptcy Code to assume and assign the

Assigned Agreements to the Buyer free and clear of all Claims, and to execute and deliver to the

Buyer such documents or other instruments as may be necessary to assign and transfer the

Assigned Agreements to the Buyer as provided in the Asset Purchase Agreement. Upon the

applicable Assumption Effective Date with respect to an Assigned Agreement, the Buyer shall be

fully and irrevocably vested with all rights, title and interest of the Debtors under such Assigned

Agreement and, pursuant to section 365(k) of the Bankruptcy Code, the Debtors shall be relieved

from any further liability with respect to such Assigned Agreement. Buyer acknowledges and

agrees that from and after the applicable Assumption Effective Date with respect to an Assigned

Agreement, subject to and in accordance with the Asset Purchase Agreement, it shall comply

with the terms of each of such Assigned Agreement in its entirety, including any indemnification

obligations expressly contained in such Assigned Agreement that could arise as a result of events

or omissions that occur from and after the Closing, unless any such provisions are not

enforceable pursuant to the terms of this Sale Order. The assumption by the Debtors and

assignment to the Buyer of any Assigned Agreement shall not be a default under such Assigned

Agreement; provided that, in accordance with the terms of the Asset Purchase Agreement, with

respect to liabilities from any Assumed 503(b)(9) Claims, Buyer shall not be obligated to make

any payments in respect of such liabilities until the earlier of (i) the date that is 120 days

following the closing of the sale and (ii) the date on which a chapter 11 plan is confirmed by the




                                                38
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 300 of 315



Court with respect to the Debtors; provided further in accordance with the terms of the Asset

Purchase Agreement, that with respect to the liabilities from any Other Payables, Buyer shall not

be obligated to make any payments in respect of such liabilities until the later of (i) the

Closing Date and (ii) the date that the applicable obligation thereunder becomes due in the

ordinary course of business; provided further, and for the avoidance of doubt, the Buyer’s

agreement to pay Assumed 503(b)(9) Claims, Specified Payables, or any other administrative or

priority claim of the Sellers pursuant to the terms of the Asset Purchase Agreement is a general

unsecured contractual obligation of the Buyer owed solely to the Sellers.

       26.     All Cure Costs that have not been waived by, or that have not been otherwise

addressed in an alternate arrangement with, any non-debtor party to an Assigned Agreement

shall be determined in accordance with the Bidding Procedures Order or other applicable order

of this Court, and, as required by the Asset Purchase Agreement, (i) paid in cash by the Buyers,

on or before the Closing, or (ii) adequate assurance of the payment in cash promptly after the

Closing has been provided (which adequate assurance may include an agreement by and between

the Buyer and the counterparty to the applicable Assigned Agreement to enter into a new

agreement, provided that any such agreement shall provide for the Buyer’s payment of

applicable Cure Costs in an amount agreed to by the Buyer and the counterparty, and provided

further, that any such agreement shall require the counterparty’s waiver of any and all prepetition

claims against the Debtors based on the Assigned Agreement, and any damage claims arising out

of the rejection of any such Assigned Agreement), and the Debtors shall have no liability

therefor in accordance with the terms of the Asset Purchase Agreement on the applicable

Assumption Effective Date. Payment of the Cure Costs shall (i) be in full satisfaction and cure

of any and all defaults under the Assigned Agreements, whether monetary or non-monetary and




                                                39
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 301 of 315



(ii) compensate the non-Debtor counterparty for any actual pecuniary loss resulting from such

defaults. Each non-Debtor party to an Assigned Agreement is forever barred, estopped and

permanently enjoined from asserting against the Debtors or the Buyer, their affiliates, successors

or assigns or the property of any of them, any default existing as of the date of the Sale Hearing

if such default was not raised or asserted prior to or at the Sale Hearing. Nothing in this Sale

Order shall affect the rights of the Buyer, to the extent such rights are provided in the Asset

Purchase Agreement, to add or remove any Potential Transferred Agreement to or from the list

of Assigned Agreements set forth in the Asset Purchase Agreement in accordance with the terms

thereof. All of the requirements of sections 365(b) and 365(f) of the Bankruptcy Code have been

satisfied for the assumption by the Debtors, and the assignment by the Debtors to the Buyer, of

each of the Assigned Agreements, other than the demonstration of adequate assurance of future

performance with respect to the Designatable Leases and the Additional Contracts.

       27.     To the extent a counterparty to an Assigned Agreement failed to timely object to a

Cure Cost, such Cure Cost has been and shall be deemed to be finally determined and any such

counterparty shall be prohibited from challenging, objecting to or denying the validity and

finality of the Cure Cost at any time and any proof of claim filed or to be filed with respect to

any prepetition default under an Assigned Agreement shall be deemed expunged with prejudice.

       28.     [Reserved.]

       29.     Designation Rights Procedures. The Debtors are authorized, at the direction of

the Buyer pursuant to the Asset Purchase Agreement, to seek to assume and to assign pursuant to

sections 363 and 365 of the Bankruptcy Code, the Designatable Leases and any Additional

Contracts that the Buyer designates for assumption and assignment in accordance with

Section 2.9 of the Asset Purchase Agreement to a designated Assignee.               Each of the




                                               40
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 302 of 315



Designatable Leases and Additional Contracts (to the extent the Additional Contracts are

executory contracts) constitutes an unexpired lease or executory contract within the meaning of

section 365 of the Bankruptcy Code and, at the Buyer’s election, will be deemed assumed and

assigned by the Debtors effective in accordance with the timing set forth in the Asset Purchase

Agreement and the procedures set forth in the Asset Purchase Agreement and herein. The

assumption of any liabilities under a Designatable Lease or such Additional Contracts that are

assumed by an Assignee shall constitute a legal, valid and effective delegation of all liabilities

thereunder to the applicable Assignee and, following payment of any Cure Costs related thereto

and except as expressly set forth in the Asset Purchase Agreement or this Sale Order, shall divest

the Debtors of all liability with respect to such Designatable Lease or Additional Contract for

any breach of such Designatable Lease occurring after the applicable Designation Assignment

Date or any breach of such Additional Contract after the applicable date on which such

Additional Contract is assigned to the applicable Assignee in accordance with Section 2.9 of the

Asset Purchase Agreement (the “Additional Contract Assignment Date”).

       30.     The Debtors served all counterparties to the Designatable Leases and Additional

Contracts (to the extent the Additional Contracts are executory contracts) listed as Potential

Transferred Agreements (“Designatable Contract Counterparties”) with an Assumption and

Assignment Notice and the deadline to object to the Cure Costs has passed. Accordingly, unless

an objection to the proposed Cure Costs was filed and served before the Cure Objection deadline,

the applicable Designatable Contract Counterparty is forever barred from objecting to the Cure

Costs and from asserting any additional cure or other amounts with respect to the applicable

Designatable Lease or Additional Contract in the event it is assumed and/or assigned by an

Assignee; provided, however, that in the event that an Additional Contract was not listed as a




                                               41
18-23538-rdd    Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                       Pg 303 of 315



Potential Transferred Agreement, and accordingly, no Assumption and Assignment notice was

served upon the applicable Designatable Contract Counterparty, such Designatable Contract

Counterparty shall have eight (8) days following after the date on the applicable supplemental

Assumption and Assignment Notice is filed with the Court and served on the applicable

Designatable Contract Counterparty (the “Supplemental Additional Contract Cure Objection

Deadline”), to (a) object to the applicable proposed Cure Costs for such Additional Contract (the

“Supplemental Additional Contract Cure Cost Objection”) and to (b) serve the Supplemental

Additional Contract Cure Cost Objection (by email, facsimile or hand delivery) so that it is

actually received by counsel for the Debtors and the Buyer on or before the Supplemental

Additional Contract Cure Objection Deadline.

       31.     If any objection to the proposed Cure Costs was filed and served before the Cure

Objection deadline, the Debtors, the Buyer and the applicable Designatable Contract

Counterparty shall have authority to compromise, settle or otherwise resolve any objections to

proposed Cure Costs without further order of the Court. If the Debtors, the Buyer and the

applicable Designatable Contract Counterparty determine that the objection cannot be resolved

without judicial intervention, then the determination of the proposed Cure Costs with respect to

such Designatable Lease or Additional Contract will be determined by the Court. Other than

with respect to objections to the proposed Cure Costs as set forth in Paragraph 30 above and the

limitations set forth in Paragraphs 35 and 36 below, all Contract Lease Counterparties’ rights

under section 365 with respect to the assumption and assignment of the Designatable Leases and

Additional Contracts pursuant to the Bankruptcy Code (including, without limitation, as to the

provision of adequate assurance of future performance) are reserved pending delivery of a Buyer




                                               42
18-23538-rdd     Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 304 of 315



Assumption Notice or a notice pursuant to Section 2.9 of the Asset Purchase Agreement

(a “Section 2.9 Assumption Notice”) and the procedures set forth in Paragraphs 38 and 39 below.

       32.     During the Designation Rights Period, the Buyer may designate any Designatable

Lease or Additional Contract for assumption and assignment in accordance with the terms of the

Asset Purchase Agreement. In such event, the Debtors shall file with the Court and serve on the

applicable Designatable Contract Counterparty a Buyer Assumption Notice or Section 2.9

Assumption Notice, together with any applicable Assignment and Assumption of Lease or other

applicable assignment agreement with respect to an Additional Contract.            If the proposed

Assignee is not either the Buyer or an affiliate of the Buyer, the Debtors shall also deliver to the

applicable Designatable Contract Counterparty (and deliver by email or facsimile to counsel for

the applicable Designatable Contract Counterparty, if such counsel has filed a notice of

appearance in the Bankruptcy Cases) evidence of adequate assurance of future performance

within the meaning of section 365 of the Bankruptcy Code with respect to the applicable

Designatable Lease or Additional Contract that is proposed to be assumed and assigned to such

Assignee. Any party seeking to object to the assumption and assignment of any Designatable

Lease or Additional Contract on any basis other than the Cure Costs (including, but not limited

to, objections to adequate assurance of future performance), must (a) file a written objection in

compliance with the Bankruptcy Rules and the Local Rules (a “Designatable Contract

Assumption and Assignment Objection”) with the Court, so that such objection is filed no later

than eight (8) days after the date on which (i) the applicable Buyer Assumption Notice or Section

2.9 Assumption Notice is filed with the Court and (ii) evidence of adequate assurance of future

performance required pursuant to the preceding sentence is served on the applicable

Designatable Contract Counterparty (the “Designatable Contract Assumption and Assignment




                                                43
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 305 of 315



Objection Deadline”), and (b) serve the Designatable Contract Assumption and Assignment

Objection (by email, facsimile or hand delivery) so that it is actually received by counsel for the

Debtors and the Buyer on or before the Designatable Contract Assumption and Assignment

Objection Deadline.

       33.     If no Designatable Contract Assumption and Assignment Objection is filed by the

Designatable Contract Assumption and Assignment Objection Deadline, this Sale Order shall

serve as approval of the assumption and assignment of the applicable Designatable Contract or

Additional Contract. If a Designatable Contract Assumption and Assignment Objection is timely

filed and not withdrawn or resolved, the Debtors, the Buyer and the objecting Designatable

Contract Counterparty shall have authority to compromise, settle or otherwise resolve any

objections without further order of the Court. If the Debtors, the Buyer and the objecting

Designatable Contract Counterparty determine that the objection cannot be resolved without

judicial intervention, then the determination of the assumption and assignment of the

Designatable Lease or Additional Contract will be determined by the Court on a date to be

scheduled (which hearing date shall be no sooner than ten (10) business days following the date

of filing of the Buyer Assumption Notice or Section 2.9 Assumption Notice), unless the Debtors,

the Buyer and the applicable Designatable Contract Counterparty agree otherwise.

       34.     Pursuant to section 365(b)(1)(A) and (B) of the Bankruptcy Code, (a) the Buyer

shall, on the Designation Assignment Date or Additional Contract Assignment Date for a

Designatable Lease or Additional Contract, pay to the applicable Designatable Contract

Counterparty all undisputed Cure Costs with respect to such Designatable Lease or Additional

Contract, solely to the extent designated for assumption by the Sellers and assignment to Buyer

by written notice from Buyer to Sellers delivered prior to the end of the Designation Rights




                                                44
18-23538-rdd       Doc 1730    Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                         Pg 306 of 315



Period (the “Designated Agreements”). The applicable Assignee shall assume the obligations of

the Debtors under each such Designated Agreement and arising from and after the applicable

Designation Assignment Date or Additional Contract Assignment Date. Upon assumption and

assignment of any Designated Agreement, the Debtors and the estates shall be relieved of any

liability for breach of such Designated Agreement occurring after the applicable Designation

Assignment Date or Additional Contract Assignment Date pursuant to section 365(k) of the

Bankruptcy Code; provided that, except as expressly provided in the Asset Purchase Agreement

or Related Agreements, neither the Buyer (except to the extent such obligations constitute Cure

Costs) nor the applicable Assignee shall have any obligations under any Designated Agreement

that is an Acquired Lease or related Assigned Agreement in respect of any portion of any year-

end (or other) adjustment (including, without limitation, for royalties, rents, utilities, taxes,

insurance, fees, any common area or other maintenance charges, promotional funds and

percentage rent) arising under any of the Acquired Leases or any other Assigned Agreements for

the calendar year in which the applicable Lease Assignment occurs attributable to (x) the portion

of such calendar year occurring prior to such Lease Assignment or (y) for any previous calendar

year, and the Sellers shall fully indemnify and hold harmless the Buyer and the applicable

Assignee    with    respect   thereto;   provided,   however,    that,   with   respect   to   each

Designated Agreement that is an Acquired Lease or related Assigned Agreement, commencing

on the applicable Designation Assignment Date until the final reconciliation of all such

adjustments with respect the calendar year in which the applicable Designation Assignment Date

occurs, the Debtors shall hold (in a segregated account held by a third-party financial institution,

which account shall be free and clear of all claims against the Debtors other than the applicable

Landlord’s claim with respect to such year-end reconciliations) cash in an amount equal to the




                                                45
18-23538-rdd       Doc 1730     Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                          Pg 307 of 315



Debtors’ expected obligations in respect of such year-end adjustments (as mutually agreed by the

Debtors and the applicable Landlord or, if the Debtors and the applicable Landlord cannot reach

a mutual agreement, as determined by the Court), which cash, prior to such final reconciliation,

may be used solely to fund such obligations and, following such final reconciliation, will be

allocated between the Debtors and the applicable Landlord in accordance with such final

reconciliation.

       35.        Any provision in any Designated Agreement that purports to declare a breach or

default as a result of a change or transfer of control or any interest in respect of the Debtors is

unenforceable and all Designated Agreements shall remain in full force and effect

notwithstanding assignment thereof. No sections or provisions of any Designated Agreements,

that in any way purport to (i) prohibit, restrict, or condition the Debtors’ assignment of such

Designated Agreement (including, but not limited to, the conditioning of such assignment on the

consent of any non-debtor party to such Designated Agreement); (ii) provide for the cancellation,

or modification of the terms of the Designated Agreement based on the filing of a bankruptcy

case, the financial condition of the Debtors, or similar circumstances; (iii) provide for additional

payments (e.g., so called “profit” sharing/splitting), penalties, fees, charges, or other financial

accommodations in favor of the non-debtor third party to such Designated Agreement upon

assignment thereof; or (iv) provide for any rights of first refusal on a Designatable Contract

Counterparty’s part, or any recapture or termination rights in favor of a Designatable Contract

Counterparty, or any right of a Landlord to take an assignment or sublease from a tenant, shall

have any force or effect with respect to the grant and honoring of the Designation Rights or the

rights under Section 2.9 of the Asset Purchase Agreement in accordance with this Sale Order and

the Asset Purchase Agreement and assignments of Designated Agreements by the Debtors in




                                                46
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 308 of 315



accordance therewith, because they constitute unenforceable antiassignment provisions under

section 365(f) of the Bankruptcy Code and/or are otherwise unenforceable under section 365(e)

of the Bankruptcy Code.      Upon assumption and assignment of any Designatable Lease or

Additional Contract pursuant to the procedures set forth herein and in the Asset Purchase

Agreement, the applicable Assignee shall enjoy all of the rights and benefits under each such

Designated Agreement as of the applicable Designation Assignment Date or Additional Contract

Assignment Date.

       36.     Except as otherwise expressly agreed by the Buyer and the applicable

Designatable Contract Counterparty, notwithstanding any provision in any Designatable Lease

that purports to prohibit, restrict or condition such action, upon the assumption and assignment of

such Designatable Lease to an Assignee in accordance with the terms of the Asset Purchase

Agreement, (x) the applicable Assignee shall be authorized to (i) use the applicable Lease

Premises (as defined in the Asset Purchase Agreement), subject to section 365(b)(3) of the

Bankruptcy Code, as a retail store (and related goods and services) upon consummation of the

assumption and assignment of such Designatable Lease to such Assignee in accordance with the

terms of the Asset Purchase Agreement, (ii) operate such Lease Premises under the Buyer’s trade

name or any other trade name which the Buyer owns or is authorized to use (including any of the

Debtors’ trade names), (iii) make such alterations and modifications to the applicable Lease

Premises (including signage, together with appropriate changes to existing tenant signage in the

respective shopping center or mall, including panels on all pylons, monuments, directional and

other ground and off-premises signs where Sellers are presently represented) deemed necessary

by such Assignee (subject to applicable municipal codes) as are necessary or desirable for such

Assignee to conform such Lease Premises to the prototypical retail store (or such Assignee’s




                                                47
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                        Pg 309 of 315



typical retail store), (iv) remain “dark” with respect to such Lease Premises after such

assumption and assignment until the date that is necessary to permit such Assignee to remodel,

restock, re-fixture, change signage and/or until completion of the work described in clause (iii)

above (so long as such date is not more than one hundred fifty (150) days after the applicable

Designation Assignment Date) or such later date as may be reasonably required for the

restoration of the such Lease Premises following any applicable Casualty / Condemnation Event,

and (v) exercise, utilize or take advantage of any renewal options and any other current or future

rights, benefits, privileges, and options granted or provided to the Debtors under such Designated

Agreement (including all of the same which may be described or designated as, or purport to be,

“personal” to the Debtors or to a named entity in such Designated Agreement or to be

exercisable only by the Debtors or by a named entity or an entity operating under a specific trade

name) and (y) neither the Buyer nor the applicable Assignee shall have any responsibility or

liability for any Excluded Asset-Sale Taxes and Excluded Asset-Reorganization Taxes.

       37.     Ipso Facto Clauses Ineffective. Except as otherwise specifically provided for by

order of this Court, the Assigned Agreements shall be transferred to, and remain in full force and

effect for the benefit of, the Buyer or, for applicable Designated Agreements, the Assignee in

accordance with their respective terms, including all obligations of the Buyer or, for applicable

Designated Agreements, the Assignee as the assignee of the Assigned Agreements,

notwithstanding any provision in any such Assigned Agreements (including, without limitation,

those of the type described in sections 365(e)(1) and (f) of the Bankruptcy Code) that prohibits,

restricts or conditions such assignment or transfer. There shall be no, and all non-Debtor parties

to any Assigned Agreements are forever barred and permanently enjoined from raising or

asserting against the Debtors or the Buyer, any defaults, breach, claim, pecuniary loss, rent




                                               48
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50            Main Document
                                        Pg 310 of 315



accelerations, escalations, assignment fees, increases or any other fees charged to the Buyer or

the Debtors as a result of the assumption or assignment of the Assigned Agreements or the

Closing.

       38.     Except as otherwise specifically provided for by order of this Court, upon the

Debtors’ assignment of the Assigned Agreements to the Buyer under the provisions of this Sale

Order, no default shall exist under any Assigned Agreements, and no counterparty to any

Assigned Agreements shall be permitted to declare a default by any Debtor or the Buyer or

otherwise take action against the Buyer as a result of any Debtor’s financial condition,

bankruptcy or failure to perform any of its obligations under the relevant Assigned Agreement.

Any provision in an Assigned Agreement that prohibits or conditions the assignment or sublease

of such Assigned Agreement (including without limitation, the granting of a lien therein) or

allows the counterparty thereto to terminate, recapture, impose any penalty, condition on renewal

or extension, refuse to renew, or modify any term or condition upon such assignment or sublease,

constitutes an unenforceable anti-assignment provision that is void and of no force and effect.

The failure of the Debtors or the Buyer to enforce at any time one or more terms or conditions of

any Assigned Agreement shall not be a waiver of such terms or conditions, or of the Debtors’

and the Buyer’s rights to enforce every term and condition of the Assigned Agreement.

       39.     Statutory Mootness. The Buyer is a good faith purchaser within the meaning of

section 363(m) of the Bankruptcy Code and, as such, is entitled to, and is hereby granted, the full

rights, benefits, privileges, and protections of section 363(m) of the Bankruptcy Code. The Sale

Transaction contemplated by the Asset Purchase Agreement is undertaken by the Buyer and ESL

without collusion and in good faith, as that term is used in section 363(m) of the Bankruptcy

Code, and accordingly, the reversal or modification on appeal of the authorization provided




                                                49
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50           Main Document
                                         Pg 311 of 315



herein of the Sale Transaction shall neither affect the validity of the Sale Transaction nor the

transfer of the Acquired Assets to the Buyer, free and clear of Claims, unless such authorization

is duly stayed before the Closing of the Sale Transaction pending such appeal. The Debtors and

the Buyer will be acting in good faith if they proceed to consummate the Sale Transaction at any

time after entry of this Sale Order.

       40.     No Avoidance of Asset Purchase Agreement. Neither the Debtors nor the

Buyer Related Parties have engaged in any conduct that would cause or permit the Asset

Purchase Agreement to be avoided or costs or damages to be imposed under section 363(n) of

the Bankruptcy Code. Accordingly, the Asset Purchase Agreement and the Sale Transaction

shall not be avoidable under section 363(n) or chapter 5 of the Bankruptcy Code, and no party

shall be entitled to any damages or other recovery pursuant to section 363(n) of the Bankruptcy

Code in respect of the Asset Purchase Agreement or the Sale Transaction.

       41.     Waiver of Bankruptcy Rules 6004(h), 6006(d) and 7062. Notwithstanding the

provisions of Bankruptcy Rules 6004(h), 6006(d) or 7062 or any applicable provisions of the

Local Rules, this Sale Order shall not be stayed after the entry hereof, but shall be effective and

enforceable immediately upon entry, and the fourteen (14) day stay provided in Bankruptcy

Rules 6004(h) and 6006(d) is hereby expressly waived and shall not apply. Time is of the

essence in closing the Sale Transaction and the Debtors and the Buyer intend to close the Sale

Transaction as soon as practicable. Any party objecting to this Sale Order must exercise due

diligence in filing an appeal and pursuing a stay within the time prescribed by law and prior to

the Closing Date, or risk its appeal will be foreclosed as moot. This Sale Order constitutes a

final order upon which the Debtors and the Buyer are entitled to rely.




                                                50
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 312 of 315



       42.     Personally Identifiable Information.          After appointment of the consumer

privacy ombudsman in these chapter 11 cases, in accordance with section 332 of the

Bankruptcy Code, and after giving due consideration to the facts, circumstances and conditions

of the Asset Purchase Agreement, as well as the report (as supplemented) of the consumer

privacy ombudsman shared with the Buyer and then filed with the Court which Buyer agrees to

comply with, no showing was made that the sale of personally identifiable information or private

health information contemplated in the Asset Purchase Agreement, subject to the terms of this

Sale Order, would violate applicable nonbankruptcy law; provided that pre-Closing costs of the

consumer privacy ombudsman shall be borne equally between Buyer, on the one hand, and

Sellers, on the other hand, to the extent such costs are incurred in relation to the Transactions.

       43.     Distribution and Application of Sale Proceeds. At the Closing, the Buyer shall

pay to the Sellers (in accordance with the terms of the Asset Purchase Agreement), the balance

of the purchase price remaining due and owing under the Asset Purchase Agreement. The

proceeds of the Sale Transaction shall be applied as provided in the Final Order (I) Authorizing

the Debtors to (A) Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and

Superpriority Administrative Expense Claims, and (C) Utilize Cash Collateral; (II) Granting

Adequate Protection to the Prepetition Secured Parties; (III) Modifying the Automatic Stay; and

(IV) Granting Related Relief (Docket No. 955) (“Final DIP Order”), including to repay the DIP

ABL Secured Obligations (as defined in the Final DIP Order) in full in cash from the sale of

those Acquired Assets upon which the DIP ABL Lenders have a first lien on the Closing. The

methodology for allocation of proceeds shall be as set forth in the Asset Purchase Agreement. If

any order under section 1112 of the Bankruptcy Code is entered in the cases, such order shall

provide (in accordance with sections 105 and 349 of the Bankruptcy Code), that this Sale Order,




                                                 51
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 313 of 315



including the rights granted to Buyer hereunder, shall remain effective and, notwithstanding such

conversion or dismissal, shall remain binding on parties in interest. This Sale Order shall not be

modified by any chapter 11 plan confirmed in the cases or by any subsequent orders of the Court.

       44.     Binding Effect of Sale Order. The terms and provisions of the Asset Purchase

Agreement and this Sale Order shall be binding in all respects upon, and shall inure to the benefit

of, the Debtors, their estates and their creditors, non-debtor affiliates, any affected third parties,

all holders of equity interests in the Debtors, all holders of any claims, whether known or

unknown, against the Debtors, any holders of Claims against or on all or any portion of the

Acquired Assets, including, but not limited to all contract counterparties, leaseholders,

governmental units, and any trustees, examiners, administrators, responsible officers, estate

representatives, or similar entities for the Debtors, if any, subsequently appointed in any of the

Debtors’ chapter 11 cases or upon a conversion to chapter 7 under the Bankruptcy Code of any

of the debtors’ chapter 11 cases, and each of their respective affiliates, successors and assigns.

The Asset Purchase Agreement and the Sale Order shall inure to the benefit of the Debtors, their

estates and creditors, the Buyer and their respective successors and assigns. The Asset Purchase

Agreement, the Sale Transaction and this Sale Order shall not be subject to rejection or

avoidance by the Debtors, their estates, their creditors or any trustee, examiner or receiver.

       45.     Conflicts; Precedence. In the event that there is a direct conflict between the

terms of this Sale Order, the Asset Purchase Agreement, and any documents executed in

connection therewith, the provisions contained in this Sale Order, the Asset Purchase Agreement

and any documents executed in connection therewith shall govern, in that order. Nothing

contained in any chapter 11 plan hereinafter confirmed in these chapter 11 cases, any order

confirming such plan, or in any other order of any type or kind entered in these chapter 11 cases




                                                 52
18-23538-rdd     Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                         Pg 314 of 315



(including, without limitation, any order entered after any conversion of any or all of these

chapter 11 cases to cases under chapter 7 of the Bankruptcy Code) or in any related proceeding

shall alter, conflict with or derogate from the provisions of the Asset Purchase Agreement or the

terms of this Sale Order.

       46.     Modification of Asset Purchase Agreement. The Asset Purchase Agreement

and Related Agreements, documents or other instruments executed in connection therewith, may

be modified, amended or supplemented by the parties thereto, in a writing signed by each party,

and in accordance with the terms thereof, without further order of the Court; provided that any

such modification, amendment or supplement does not materially change the terms of the Asset

Purchase Agreement or Related Agreements, documents or other instruments.

       47.     Bulk Sales; Taxes. No bulk sales law, bulk transfer law or similar law of any

state or other jurisdiction (including those relating to taxes other than Transfer Taxes) shall apply

in any way to the transactions contemplated by the Asset Purchase Agreement, the Sale Motion

or this Sale Order. Except as otherwise expressly provided in the Asset Purchase Agreement, all

obligations of the Debtors relating to taxes, whether arising under any law, by the Asset Purchase

Agreement, or otherwise, shall be the obligation of and fulfilled and paid by the Debtors.

       48.     Lease Deposits and Security. The Buyer shall not be required, pursuant to

section 365(l) of the Bankruptcy Code or otherwise, to provide any additional deposit or security

with respect to any Assigned Agreement to the extent not previously provided by the Debtors.

       49.     Automatic Stay. The Buyer shall not be required to seek or obtain relief from the

automatic stay under section 362 of the Bankruptcy Code to enforce any of its remedies under

the Asset Purchase Agreement, and Related Agreements, documents or other instruments. The




                                                 53
18-23538-rdd    Doc 1730      Filed 01/18/19 Entered 01/18/19 22:46:50             Main Document
                                        Pg 315 of 315



automatic stay imposed by section 362 of the Bankruptcy Code is modified solely to the extent

necessary to implement the provisions of this Sale Order.

       50.     Retention of Jurisdiction.     This Court shall retain exclusive jurisdiction to,

among other things, interpret, enforce and implement the terms and provisions of this Sale Order

and the Asset Purchase Agreement, all amendments thereto, any waivers and consents thereunder

(and of each of the agreements executed in connection therewith), to adjudicate disputes related

to this Sale Order or the Asset Purchase Agreement (and such other related agreements,

documents or other instruments) and to enforce the injunctions set forth herein.

Dated: February ____, 2019
       White Plains, New York


                                                     THE HONORABLE ROBERT D. DRAIN
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                54
